Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 1 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 2 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 3 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 4 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 5 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 6 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 7 of 259




                      EXHIBIT A
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 8 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 9 of 259




                      EXHIBIT B
90501 3/1/11 8:21 AM Page 1
                                                                                  Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 10 of 259
 4 In your letter, give us the following information:                                                                                           1
       • Account information: Your name and account number.
       • Dollar amount: The dollar amount of the suspected error.
       • Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe
          it is a mistake.
    You must contact us:                                                                                                                                                          Important Information About Your
       • Within 60 days after the error appeared on your statement.
       • At least 3 business days before an automated payment is scheduled, if you want to stop payment on the amount you think                                                  Barclaycard Financing Visa Platinum
         is wrong.
    You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential                                               Credit Card Account
    errors and you may have to pay the amount in question.
    What Will Happen After We Receive Your Letter                                                                                                                                                             ••••••
    When we receive your letter, we must do two things:
       1. Within 30 days of receiving your letter, we must tell you that we received your letter. We will also tell you if we have already                                                 Account Summary Table
          corrected the error.
       2. Within 90 days of receiving your letter, we must either correct the error or explain to you why we believe the bill is correct.                                            Your Cardmember Agreement With Us
    While we investigate whether or not there has been an error:                                                                                                                              Your Billing Rights
       • We cannot try to collect the amount in question, or report you as delinquent on that amount.
       • The charge in question may remain on your statement, and we may continue to charge you interest on that amount.                                                                        Retain for your records
       • While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
       • We can apply any unpaid amount against your credit limit.
    After we finish our investigation, one of two things will happen:                                                                                  BAR-0873-5   CP11-90501                                                                                             Print Date:
                                                                                                                                                                                                                                                                             02/2011
        • If we made a mistake: You will not have to pay the amount in question or any interest or other fees related to that amount.
        • If we do not believe there was a mistake: You will have to pay the amount in question, along with applicable interest and
           fees. We will send you a statement of the amount you owe and the date payment is due. We may then report you as
           delinquent if you do not pay the amount we think you owe.
    If you receive our explanation but still believe your bill is wrong, you must write to us within 10 days telling us that you still refuse                                                ACCOUNT SUMMARY TABLE
    to pay. If you do so, we cannot report you as delinquent without also reporting that you are questioning your bill. We must tell you
    the name of anyone to whom we reported you as delinquent, and we must let those organizations know when the matter has
    been settled between us.                                                                                                                         Interest Rates and Interest Charges
    If we do not follow all of the rules above, you do not have to pay the first $50 of the amount you question even if your bill is correct.
    Your Rights If You Are Dissatisfied With Your Credit Card Purchases                                                                               Annual Percentage Rate                     22.99%
                                                                                                                                                      (APR) for Purchases
    If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith
    to correct the problem with the merchant, you may have the right not to pay the remaining amount due on the purchase                                                                              This APR will vary with the market based on the Prime Rate.
    To use this right, all of the following must be true:
        1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the
                                                                                                                                                      APR for Balance Transfers                  22.99%
           purchase price must have been more than $50. (Note: Neither of these are necessary if your purchase was based on an
           advertisement we mailed to you, or if we own the company that sold you the goods or services.)                                                                                             This APR will vary with the market based on the Prime Rate.
        2. You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check
           that accesses your credit card account do not qualify.                                                                                     APR for Cash Advances                      25.24%
        3. You must not yet have fully paid for the purchase.
    If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at:                                                                                  This APR will vary with the market based on the Prime Rate.
          Card Services
          P.O. Box 8802                                                                                                                               Penalty APR and                            Up to 30.24%, based on your creditworthiness.
          Wilmington, DE 19899-8802.                                                                                                                  When it Applies
    While we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will                                                                  This APR may be applied to your account if you:
    tell you our decision. At that point, if we think you owe an amount and you do not pay, we may report you as delinquent.
                                                                                                                                                                                                         1) Make a late payment;
                                                                                                                                                                                                         2) Go over your credit limit;
                                                                                                                                                                                                         3) Make a payment that is returned; or
                                                                                                                                                                                                         4) Do any of the above on another account you have
                                                                                                                                                                                                            with us.

                                                                                                                                                                                                      This APR will vary with the market based on the Prime Rate.

                                                                                                                                                                                                      How Long Will the Penalty APR Apply? If your APRs are
                                                                                                                                                                                                      increased for any of these reasons, the Penalty APR will no
                                                                                                                                                                                                      longer apply to existing balances if you make the next 6
                                                                                                                                                                                                      consecutive payments when due. The Penalty APR will apply
                                                                                                                                                                                                      to other balances indefinitely.
                                                                                                                                                      Paying Interest                            Your due date is at least 23 days after the close of each billing
                                                                                                                                                                                                 cycle. We will not charge you interest on purchases if you pay
                                                                                                                                                                                                 your entire balance by the due date each month. If you do not
                                                                                                                                                                                                 pay your entire balance by the due date, you must pay the entire
                                                                                                                                                                                                 balance by the due date for two months in a row to again be able
                                                                                                                                                                                                 to avoid interest on purchases. We will begin charging interest
                                                                                                                                                                                                 on balance transfers and cash advances on the transaction date.
                                                                                                                                                      Minimum Interest Charge                    If you are charged interest, the charge will be no less than $2.00.
                                                                                                                                                      For Credit Card Tips from                  To learn more about factors to consider when applying for or
                                                                                                                                                      the Federal Reserve Board                  using a credit card, visit the website of the Federal Reserve
                                                                                                                                                                                                 Board at http://www.federalreserve.gov/creditcard.



                                                                                                                                                     Fees
                                                                                                                                                      Annual Fee                                 $0
                                                                                                                                                      Transaction Fees:
                                                                                                                                                          • Balance Transfer                     Either $10 or 4% of the amount of each transfer, whichever is
                                                                                                                                                                                                 greater.

                                                                                                                                                             • Cash Advance                      Either $10 or 5% of the amount of each cash advance,
                                                                                                                                                                                                 whichever is greater.

                                                                                                                                                             • The purchase of a
                                                                                                                                                               money order, travelers’
                                                                                                                                                               check, foreign currency,          Either $10 or 5% of the amount of each transaction,
                                                                                                                                                               lottery ticket, gambling          whichever is greater.
                                                                                                                                                               chip, or wire transfer is
                                                                                                                                                               a cash advance

                                                                                                                                                             • Foreign Transaction               3% of each transaction in U.S. dollars.
                                                                                                                                                      Penalty Fees:
                                                                                                                                                         • Late Payment                          Up to $35.

                                                                                                                                                             • Returned Payment                  Up to $35.


                                                                                                                                                    How We Will Calculate Your Balance: We use a method called “daily balance (including new
                                                                                                                                                    purchases)”. See your Cardmember Agreement for more details.
                                                                                                                                                    Billing Rights: Information on your rights to dispute transactions and how to exercise those rights is
                                                                                                                                                    provided below in your Cardmember Agreement.

                                                                                                                                                    CARDMEMBER AGREEMENT
                                                                                                                                                    Introduction.
                                                                                                                                                    This Agreement establishes the terms of your credit card account (“Account”) with Barclays Bank Delaware, Wilmington, Delaware.
                                                                                                                                                    Please read it carefully and keep it with your records. You do not need to sign this Agreement, but please sign the back of your
                                                                                                                                                    credit card (the “Card”), if you have not already done so. All extensions of credit in connection with your Account are being made
                                                                                                                                                    by Barclays Bank Delaware.
                                                                                                                                                    Using Your Account/Acceptance of These Terms.
                                                                                                                                                    You do not need to accept the Account and this Agreement and none of the fees on this Account (except as otherwise provided
                                                                                                                                                    herein) will apply unless you use the Account. If your Account has an Annual Fee (see the Account Summary Table to determine
                                                                                                                                                    if this Account has an Annual Fee) and provided that you have not otherwise used the Account to make a Purchase, Balance
                                                                                                                                                    Transfer or Cash Advance or paid the Annual Fee, you may close the Account within thirty days after Account opening by
                                                                                                                                                    contacting us at the number on the back of your Card, and if you do, you will not be responsible for paying the Annual Fee. By
                                                                                                                                                    signing, keeping, using or otherwise accepting your Card or Account, you agree to the terms and conditions of this Agreement.
                                                                                                                                                    You may obtain credit in the form of Purchases, Balance Transfers and Cash Advances by using your Card, your account number,
                                                                                                                                                    Checks, or other credit devices. You agree that we may credit your Account rather than issue cash refunds when you reverse
                                                                                                                                                    transactions that were originally charged to your Account. You agree that you will not use your Card or Account in connection
                                                                                                                                                    with any transaction that is prohibited or unenforceable and that if you do engage in such a transaction you waive any claim that
                                                                                                                                                    the charge is uncollectible on the grounds the transaction was prohibited or unenforceable. The Card must be returned to us upon
                                                                                                                                                    request. We may replace your Card with another Card at anytime.
                                                                                                                                                    Definitions.
                                                                                                                                                    If we use a capitalized term in this document but we do not define the term in this document, the term has the meaning as used
                                                                                                                                                    in your monthly statement.
                                                                                                                                                    “Agreement” means this document and the Account Summary Table, and any changes we make to these documents, from time
                                                                                                                                                    to time.
                                                                                                                                                    “Authorized User” means any person you allow to use your Account including without limitation through a Card, Check, the account
                                                                                                                                                    number, or other credit device.
                                                                                                                                                    “Balance Transfer” means the use of your Account for a loan obtained by a transfer of funds initiated by us at your request and
                                                                                                                                                    includes the use of a Balance Transfer Check. “Balance Transfer” includes the Transaction Fees associated with any Balance
                                                                                                                                                    Transfer.
                                                                                                                                                    “Cash Advance” means the use of your Card or account number to obtain cash loans at any financial institution or automated
                                                                                                                                                    teller machine that accepts the Card, the use of a Cash Advance Check or the purchase of Cash Equivalents. “Cash Advance”
                                                                                                                                                    includes the Transaction Fees associated with any Cash Advance or any Cash Equivalent.
                                                                                                                                                    “Cash Equivalent” means the use of your Card or account number to obtain money orders, traveler’s checks, foreign currency,
                                                                                                                                                    lottery tickets, gambling chips or wire transfers. Cash Equivalents and the Transaction Fees associated with any Cash Equivalent
                                                                                                                                                    are considered Cash Advances for interest calculation purposes.
                                                                                                                                                    “Check” or “Convenience Check” means an access check we provide to you to make a Cash Advance or a Balance Transfer as
                                                                                                                                                    applicable on your Account. A Check can be either a Balance Transfer Check or a Cash Advance Check and will be designated
                                                                                                                                                    as such by us.
                                                                                                                                                    “Daily Periodic Rate” or “DPR” means the applicable APR divided by 365.
                                                                                                                                                    “Foreign Transaction” means the use of your Card or Account (other than through a Cash Advance) for a transaction with a
                                                                                                                                                    business or entity located outside of the United States or for a transaction in a currency other than U.S. dollars. Foreign
                                                                                                                                                    Transactions and the Transaction Fees associated with any Foreign Transaction are considered Purchases for interest calculation
                                                                                                                                                    purposes.
                                                                                                                                                    “Monthly Periodic Rate” or “MPR” means the applicable APR divided by 12.
                                                                                                                                                    “Purchase” means the use of your Card or account number to buy or lease goods or services and to make a transaction that is
                                                                                                                                                    not otherwise a Balance Transfer or a Cash Advance. Purchases include Foreign Transactions, Account Fees and any adjustments
                                                                                                                                                    associated with any Purchase.
                                                                                                                                                    “You” and “your” refer to each person who has applied for, accepted, or used the Account and each person who has agreed to
                                                                                                                                                    be responsible for the Account.
                                                                                                                                                    “We,” “us” and “our” refer to Barclays Bank Delaware.
                                                                                                                                                    Obligations on Your Account.
                                                                                                                                                    You authorize us to pay and charge your Account for all Purchases, Balance Transfers, Checks, and Cash Advances made or
                                                                                                                                                    obtained by you or anyone you authorize to use your Card or Account. You agree to pay us for all of these Purchases, Balance
                                                                                                                                                    Transfers, Checks, and Cash Advances, plus any interest assessed on your Account and any other charges and fees which you
                                                                                                                                                    may owe under the terms of this Agreement, whether resulting from 1) physical use of your Card or a Check, 2) mail order or
                                                                                                                                                    telephone, computer or other electronic transaction made without presenting the Card, or 3) any other circumstances where you
                                                                                                                                                    authorize a charge, or authorize someone else to make a charge, to your Account. Each person who has agreed to be responsible
                                                                                                                                                    on the Account is responsible to pay the full amount owed on the Account. If this is a joint Account, we can send statements and
                                                                                                                                                    notices to either of you. We may require that you pay the full amount owed without first asking any other person(s) to pay.
                                                                                                                                                    Instructions for making payments are on your monthly billing statement. Payments that comply with the requirements specified
                                                                                                                                                    on or with your monthly billing statement, including the time of receipt, will be credited on the business day they are received.
                                                                                                                                                    Payments must be mailed to the correct P.O. Box or street address specified for U.S. Priority Mail and overnight payments. There
                                                                                                                                                    may be a delay of up to five (5) days in crediting payments that are not made in accordance with those instructions.
                                                                                                                                                    Please allow at least seven (7) days for the U.S. Postal Service to deliver your payment. All payments must be made in
90501 3/1/11 8:21 AM Page 2
                                                                                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 11 of 259
 2 U.S. dollars. Any payment made by check or other negotiable instrument or direct debit must be drawn on a U.S. bank or a U.S.              3 Default/Collection Costs.
   branch of a foreign bank. We reserve the right to accept payments made in a foreign currency. If we do, we will select the foreign           Unless otherwise prohibited by law, your Account will be in default and we may demand immediate payment of the entire amount
   currency rate at our discretion. Your available credit may not be immediately increased by the amount of the payment for                     you owe us if: 1) in any month we do not receive your Minimum Payment Due by the Payment Due Date; 2) you make Purchases,
   up to seven (7) days to ensure we collect the funds from the bank on which your payment is drawn. If you overpay or if                       initiate Balance Transfers, use a Check, or obtain Cash Advances in excess of your credit line; 3) you fail to comply with this
   there is a credit balance on your Account, we will not pay interest on such amounts.                                                         Agreement; 4) there is a filing for your bankruptcy; 5) you die or become incapacitated; or 6) we believe in good faith that the
                                                                                                                                                payment or performance of your obligations under this Agreement is impaired for any other reason. As permitted by applicable
    The Annual Percentage Rate (APR) For Your Initial Apple Purchase(s):
                                                                                                                                                law, you agree to pay all collection expenses actually incurred by us in the collection of amounts you owe under this Agreement
    1. If your Initial Apple Purchase was less than $999.00**: A Qualifying Initial Apple Purchase that posts to your account for
                                                                                                                                                (including court or arbitration costs and the fees of any collection agency to which we refer your Account) and, in the event we
       less than $999.00 (a “Deferred Financing Purchase”) will receive a 180 day (approximately 6 months) no interest / deferred
                                                                                                                                                refer your Account after your default to an attorney who is not our regularly salaried employee, you agree to pay the reasonable
       financing promotion for which interest charges will be deferred for 180 days provided that timely payments are made on the
                                                                                                                                                fees of such attorney. We will not be obligated to honor any attempted use of your Account if a default has occurred or we have
       account and the Deferred Financing Purchase is paid in full on or before the 180th day after the applicable purchase date
                                                                                                                                                determined to terminate your Account or limit your Account privileges (as discussed below).
       (such end date the “Promotional End Date”). If the Deferred Financing Purchase is not paid in full by the Promotional End
       Date or if you make a late payment, interest charges will be assessed for the entire promotional period at the for Purchases              Termination/We May Suspend Or Close Your Account.
       during the promotional period (currently 22.99%). This APR will vary with the market based on the Prime Rate.                             We may suspend or close your account or otherwise terminate your right to use your account without prior notice. We
    2. If your Initial Apple Purchase was greater than or equal to $999.00**: A Qualifying Initial Apple Purchase that posts to                  may do this at any time and for any reason, including but not limited to, if there is a change to your creditworthiness or if your
       your account for $999.00 or more (a “Deferred Financing Purchase”) will receive a 365 day (approximately 12 months) no                    Account becomes inactive. You must destroy all Cards, Checks or other credit devices on the Account when we request. You
       interest / deferred financing promotion for which interest charges will be deferred for 365 days provided that timely payments            agree that you will not try to make a Purchase, use a Check, initiate a Balance Transfer or obtain a Cash Advance after you have
       are made on the account and the Deferred Financing Purchase is paid in full on or before the 365th day after the applicable               been notified that your privilege to use your Account has been closed. You may close your Account at any time. If you do, you
       purchase date (such end date the “Promotional End Date”). If the Deferred Financing Purchase is not paid in full by the                   must destroy all Cards and Checks previously issued on the Account. If you call us, we may require that you confirm your
       Promotional End Date or if you make a late payment, interest charges will be assessed for the entire promotional period at                termination in writing. Your obligations under this Agreement continue even after the Account is closed.
       the for Purchases during the promotional period (currently 22.99%). This APR will vary with the market based on the Prime                 Notices to You.
       Rate.                                                                                                                                     Billing statements and notices will be sent to the address shown in our files. If this is a joint Account, we may send billing statements
    3. **What is a Qualifying Initial Apple Purchase: The promotional financing offer applies only to the first qualifying initial               and notices to either of you. You promise to inform us promptly in writing of any change in your e-mail address or your U.S. mail
       purchase made only at the Apple Online Store, Apple Retail Store, 1-800-MY-APPLE, www.iTunes.com that are made with                       address. You may update this information by visiting www.BarclaycardUS.com and sending us an e-mail or telephoning us at the
       your new Barclaycard Financing Visa card that post to the new account within the first 30 days of account opening.                        telephone number provided below (under “Inquiries or Questions”). We may in our discretion accept address corrections from the
       **IMPORTANT: Purchases made at www.apple.com, www.itunes.com, Apple retail stores or 1-800-MY-APPLE are billed to                         United States Postal Service.
       your account when the merchandise is available and shipped to you. If a partial order that is shipped and billed to your account
                                                                                                                                                 Skip Payment Program and Other Special Terms.
       is an amount that is less than $999 then your account will not initially be given the 12 month promotional deferred interest
                                                                                                                                                 From time to time, we may let you skip or reduce one or more monthly payments during a year (interest will continue to accrue)
       offer and instead your initial statements will reflect the promotional offer described above for a transaction that is less than
                                                                                                                                                 or offer you other special features. If we do, we will advise you of the scope and duration of the applicable skip or special feature.
       $999 Barclaycard will monitor your account and will aggregate the total dollar amount spent at www.apple.com,
                                                                                                                                                 When the skip or special feature ends, your regular terms will resume.
       www.itunes.com, Apple Retail stores or 1-800-MY-APPLE within the first 30 days of opening your account. If it is determined
       that the amount is $999 or more, you will receive the 12 month deferred financing promotional offer on the qualifying purchases.          Changes to This Agreement.
       If the total amount is less than $999, you will receive the 6 month deferred financing promotional offer on the qualifying                We can change this Agreement, including the annual percentage rate and any fees, as permitted by applicable law. These
       purchases. The adjustment(s) will appear on your 2nd or 3rd billing statement.                                                            changes may include the addition or deletion of provisions relating to your Account or to the nature, extent, and
                                                                                                                                                 enforcement of the rights and obligations you or we may have under this Agreement. We will notify you of any change.
    Variable Rate Information.
                                                                                                                                                 Any change, including any increase or decrease in your APRs, will become effective at the time stated in our notice and
    The standard Annual Percentage Rates (APRs) on your Account that are used to determine the amount of interest to be charged
                                                                                                                                                 will apply to those balances, including new transactions, on your Account as described in our notice.
    for Purchases, Balance Transfers, Cash Advances, and the Penalty APR are variable rates. The APRs on your Account correspond
    to Daily Periodic Rates (“DPR”) and are calculated by multiplying the applicable DPR by 365. The DPRs on your Account equal                  Credit Performance.
    1/365th of the sum of 1) the applicable Prime Rate, 2) plus 19.74% for Purchases, plus 19.74% for Balance Transfers, plus 21.99%             Your Account was established based upon criteria which reflect your particular credit history. We will from time to time review
    for Cash Advances; and plus up to 26.99% for the Penalty APR. The “Prime Rate” used in determining the APRs in each billing                  your credit performance. In addition to any other rights we have, if you do not maintain your past level of credit performance, we
    cycle will be the highest rate published in the Money Rates column of The Wall Street Journal on the last business day of each               may change some or all of the Account terms on your Account, and if we do we will notify you as provided in this Agreement and
    month. An increase or decrease in the Prime Rate will cause a corresponding increase or decrease to your variable rates on the               in accordance with applicable law.
    first day of the billing cycle that begins in the same month in which the applicable Prime Rate is published. There is no limitation         Credit Information.
    on the amount of any increase. Any such increase or decrease will cause a corresponding increase or decrease in the amount of                You agree that we may request consumer credit reports from one or more credit reporting agencies in connection with
    interest assessed and possibly in the amount of the Minimum Payment Due. If The Wall Street Journal does not publish the U.S.                your application and the administration of your Account. You also authorize us to exchange credit information concerning
    Prime Rate, or if it changes the definition of the U.S. Prime Rate, we may substitute another index.                                         you or your Account with (and answer questions and requests from) others, such as merchants, other lenders and credit reporting
    The current rates on your Account.                                                                                                           agencies.
    As of 02/15/2011 the Prime Rate was 3.25%. The DPR for all Purchases would have been 0.0630% (which corresponds to an                        Phone Calls/Electronic Communications.
    APR of 22.99%). The DPR for Balance Transfers would have been 0.0630% (which corresponds to an APR of 22.99%). The                           In the regular course of our business, for quality control and archival purposes, we may monitor and record phone conversations
    DPR for Cash Advances would have been 0.0692% (which corresponds to an APR of 25.24%). The Penalty APR established by                        made or received by our employees or our agents. Similarly, we may monitor and record e-mail or conversations on our website
    the variable rate formula above would have been a DPR of up to 0.0828% (which corresponds to an APR of up to 30.24%).                        between you and our employees or agents. You agree that we will have such right with respect to all phone conversations, e-mail
    How the Penalty APR may apply to Your Account.                                                                                               or conversations between you and our employees or agents, whether initiated by you or any of our employees or agents. You
    The APRs on your Account may be increased each time you, on this Account or any other account you may have with us, fail to                  also agree that in connection with our collection (whether by us or by any agent of ours) of any amounts owed on the Account
    make a payment to us when due, you fail to pay at least the Minimum Payment Due, you exceed your credit line, or you make a                  that: 1) telephone calls, from us or on our behalf, may be made: (a) to the telephone number(s) that you provided on the Account
    payment that is not honored by your bank. If we increase the APRs on your Account, we will notify you in advance of the increase.            Application, (b) to any other telephone number(s) that you later provide to us, and/or (c) to any telephone number(s) that we are
    The Penalty APR that will be applied to your Account will be determined based on our review of your credit history at the time of            permitted by law to use to contact you; 2) these calls may be sent using automatic dialing equipment and/or include prerecorded
    our review (including your credit performance with other creditors). Our notice to you will include the effective date of the APR            messages; 3) other communications, including mobile text messages, may be sent to the same telephone number(s) (technology
    increase and the balances to which the Penalty APR will be applied. If the Penalty APR is applied to your account, it may continue           permitting); 4) you may be charged by your service provider for these calls in accordance with your service plan between you and
    to apply to new transactions indefinitely. However, the Penalty APR will cease to apply to certain existing transactions if, after the       your current telephone provider, but we pay any charges for text messages sent to you; 5) these calls and/or messages are not
    Penalty APR goes into effect, you make the next six consecutive minimum payments in a row when due. If you do not make these                 “unsolicited” calls for purposes of applicable law; and 6) except to the extent prohibited by applicable law, other communications,
    six consecutive minimum payments, the Penalty APR may continue to apply to new and existing transactions indefinitely.                       including, but not limited to, fax or telecopier, Internet, U.S. mail, and non-mobile email messages, may be sent to you.
    Checks on Your Account.                                                                                                                      Consent to Receive Electronic Notices.
    We may issue Checks on your Account in the form of “Balance Transfer Checks” or “Cash Advance Checks,” which can be used                     You may receive periodic billing statements and other notices regarding your Account electronically or by U.S. mail. By requesting
    to access your credit line. Each Check will contain your Account number and may be used only by the person(s) whose name(s)                  statements and other notices electronically, which may only be done on our website, and by providing any other legally required
    is/are printed on it. Each must be completed and signed in the same manner as a regular personal check. If we provide Checks                 consents, you affirmatively consent to receive all periodic billing statements and other notices electronically when legally
    to you, you may not use them to pay any amount you owe under this Agreement or under any other account you may have with                     permissible. Otherwise, statements and notices will be sent to the address shown in our files. If at any time you need a paper
    us. Balance Transfer Checks and Cash Advance Checks are subject to the same rate and other terms under this Agreement as                     copy of statements or notices, or you change your mind and prefer to receive all your statements and notices in paper rather than
    Balance Transfers and Cash Advances, respectively. Unless otherwise indicated, all references in this Agreement to Balance                   electronic form, telephone us at the number provided below or visit us at www.BarclaycardUS.com and send us an e-mail. In
    Transfers include Balance Transfer Checks, all references to Cash Advances include Cash Advance Checks, and all references                   order to access your statements and notices electronically, you must have a computer equipped with at least a 40-bit JavaScript-
    to use of the Account include use of these Checks. At our sole discretion we may elect to not honor a Check if there has been a              enabled Netscape or Microsoft browser at the Version level 4.0 or higher. In order to retain your statements and notices, you
    change in your credit worthiness, your account is not in good standing or if the Check may cause your account to exceed the                  must have a printer attached to your computer that can print them out or a drive or other storage device onto which you can
    Cash Advance or other applicable credit line on your Account. At our sole discretion we may elect to honor a Check after its                 download them. By accepting the receipt of electronic statements and other notices, you confirm that you have the software and
    expiration date. Unlike purchase transactions, there are no charge back rights with regard to Balance Transfer and Check                     equipment that satisfies these requirements to enable you to access and retain your statements and notices electronically.
    transactions.                                                                                                                                Refusal to Honor Card.
    Credit Line/Authorized Usage.                                                                                                                We are not responsible for refusals to honor your Card or Checks. And, except as otherwise required by applicable law or
    Your credit line is shown on the folder containing your Card. We may change your credit line from time to time—either increase               regulation, we will not be responsible for merchandise or services purchased or leased through use of your Account.
    or decrease it—in our sole discretion. If at any time (including in the first month after your Account is opened) you engage in              Irregular Payments and Delay in Enforcement.
    account actions or activity that we perceive could have a negative impact on your credit standing with us, we may decrease your              We can accept late payments, partial payments, checks and money orders marked “Paid in Full” or language having the same
    credit line or close your Account. Your latest credit line will appear on your monthly billing statement. You agree not to make a            effect without losing any of our rights under this Agreement. We can also delay enforcing our rights under this Agreement any
    Purchase, authorize a Balance Transfer, use a Check, or obtain a Cash Advance that would cause the unpaid balance of                         number of times without losing them. The fact that we may at any time honor a Purchase, Check, Balance Transfer or Cash
    your Account to exceed your credit line. We may honor Purchases, Balance Transfers, Checks and/or Cash Advances                              Advance in excess of your maximum credit line does not obligate us to do so again.
    in excess of your credit line at our sole discretion. If we do, this Agreement applies to that excess and you agree to pay
    the excess immediately if we request that you do so. You agree that we may change or cancel your credit line at any                          Our Rights Continue.
    time for any reason without affecting your obligation to pay amounts that you owe under this Agreement. We will notify                       Our failure or delay in exercising any of our rights under this Agreement does not mean that we are unable to exercise those
    you of any change, but the change may take effect before you receive the notice. We may designate that only a portion of your                rights later.
    credit line is available for Cash Advances. If we do and you exceed your line, you will be considered to have exceeded your                  Payments Made on Your Account.
    credit line for all purposes of this Agreement. We may limit the authorizations to make Purchase, Balance Transfer,                          If you make a payment on this Account utilizing a check, you authorize us either to use the information from your check to make
    Check, or Cash Advance transactions that may be accomplished with your Card or Account.                                                      a one-time electronic fund transfer from your checking/deposit account or to process the payment as a check transaction. When
    Monthly Billing Statements.                                                                                                                  we use information from your check to make an electronic fund transfer, funds may be withdrawn from your bank account as soon
    At the end of each monthly billing cycle a statement will be mailed or delivered to you if your Account has a debit or credit balance        as the same day you make your payment, and you will not receive your check back from your financial institution. For inquiries,
    of more than $1.00 or if interest or a fee has been imposed. We will not send a monthly billing statement if we deem your Account            or to opt out of one-time electronic fund transfers, please call the number listed on the back of your card.
    uncollectible or if delinquency collection proceedings have been instituted by us sending your Account to an outside collection              Payment Allocation.
    agency or attorney for collection.                                                                                                           Subject to any mandatory provisions of applicable law, in most instances, we will allocate any amount over your minimum payment
    Your Minimum Payment Each Month.                                                                                                             to the highest APR balances first. Payments up to the minimum payment will be applied at our discretion, including to lower APR
    Each billing cycle, you must pay at least the Minimum Payment Due shown on your monthly statement by its Payment Due Date.                   balances first.
    If the Statement Balance shown on your monthly statement is less than $20, your Minimum Payment Due (due by the Payment                      Liability for Unauthorized Use of Your Account.
    Due Date) will be that Statement Balance amount. Otherwise, if your Statement Balance is equal to or greater than $20, your                  If your Card or any Check(s) are lost or stolen or if you have reason to think someone may use your Account without your
    Minimum Payment Due will be the greater of $20 or the total of (1) 1% of the Principal Balance (defined as the total Statement               permission, you must notify us at once. Please either visit www.BarclaycardUS.com and send us an e-mail or telephone us at 1-
    Balance minus any interest charges, Returned Payment Fees, and Late Payment Fees that are incurred during the current billing                888-232-0780 concerning the loss or theft of your Card or Checks or the possible unauthorized use of your Account. Do not use
    cycle), plus (2) interest charges incurred during the current billing cycle (for this purpose, interest charges incurred do not include      the Card, Account number or any Checks after they have been reported lost or stolen, even if they are found or returned. You will
    interest charges that accrued during prior billing cycles on a deferred interest balance (if there are any on your Account) that             not be liable for unauthorized use of the Account; however, you must identify for us the charges that were not made by you or
    ended during the billing cycle covered by the statement), plus (3) any Returned Payment Fees and any Late Payment Fees                       someone authorized by you and through which you received no benefit. We may require you to provide us with certain information
    incurred during the current billing cycle, plus (4) if we so elect, any amount past due and/or amount over your credit line at the           and to comply with our investigation procedures. We may terminate or limit access to your Account if you have notified us or we
    time of billing. In certain instances your Minimum Payment Due may be less than your total fees and interest assessed in that                have determined that your Card or Checks may have been lost or stolen, or that there may be unauthorized access to your
    billing cycle. At any time you may pay more than the Minimum Payment Due up to the full amount you owe us, however you                       Account.
    cannot “pay ahead”. This means that if you pay more than the required Minimum Payment Due in any billing cycle or if you make
    more than one payment in a billing cycle, you will still need to pay the next month’s required Minimum Payment Due by your next              Assignment.
    Payment Due Date.                                                                                                                            We may at any time assign or sell your Account, any sums due on your Account, this Agreement or our rights or obligations under
                                                                                                                                                 this Agreement. The person(s) to whom we make any such assignment or sale shall be entitled to all of our rights under this
    Paying Interest.                                                                                                                             Agreement, to the extent assigned.
    Interest will accrue on a Purchase, Cash Advance, or Balance Transfer from the date it is added to the daily balance until it is paid
    in full. You can avoid interest charges on Purchases, but not on Cash Advances or Balance Transfers. You can avoid interest on               Governing Law.
    Purchases if you pay your Statement Balance by the Payment Due Date every billing cycle. If you do not pay your Statement                    THIS AGREEMENT AND YOUR ACCOUNT WILL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE AND, AS
    Balance by the Payment Due Date, you must then pay your Statement Balance by the Payment Due Date for two billing cycles                     APPLICABLE, FEDERAL LAW.
    in a row to again be able to avoid interest on Purchases when they are first billed to a statement. If you are charged interest in a         Inquiries or Questions.
    billing cycle, we will charge a Minimum Interest Charge (or “Minimum Charge”) on your Account if the total interest charge in that           You may address any inquiries or questions which you have about your Account to Barclays Bank Delaware, by visiting
    billing cycle is less than the amount of the Minimum Interest Charge that is disclosed in the Account Summary Table.                         www.BarclaycardUS.com and sending us an e-mail, writing us at Barclays Bank Delaware, P.O. Box 8801, Wilmington, DE 19899-
    How We Will Calculate Your Balance Subject to Interest Rate.                                                                                 8801, or calling us at 1-888-232-0780. If you telephone or email us instead of writing, you may lose certain rights the law gives
    We use a method called “daily balance (including new purchases)”. To determine the amount of the interest to be charged on                   you to dispute billing errors (see “Your Billing Rights”).
    your Account we first calculate the “Balance Subject to Interest Rate” separately for each balance subject to different terms (for           Arbitration.
    example, Purchases, Balance Transfers, Cash Advances, and each promotional balance). For each balance type shown on your                     At the election of either you or us, any claim, dispute or controversy (“Claim”) by either you or us against the other, or against the
    monthly statement, we apply the applicable DPR to each of the daily balances. The daily balances for each balance type are                   employees, agents or assigns of the other, arising from or relating in any way to this Agreement or your Account, or any transaction
    calculated separately and determined as follows: We take the beginning balance for each balance type each day, including any                 on your Account including (without limitation) Claims based on contract, tort (including intentional torts), fraud, agency, negligence,
    interest calculated on the previous day's balance, add any new transactions (including transaction fees and account fees), subtract          statutory or regulatory provisions or any other source of law and (except as specifically provided in this Agreement) Claims
    any payments or credits, and make any other applicable adjustments. This Agreement provides for compounding of interest. A                   regarding the applicability of this arbitration clause or the validity of the entire Agreement, shall be resolved exclusively and finally
    credit balance is treated as a balance of zero. We add all the daily interest charges and the sum is the interest charges on that            by binding arbitration under the rules and procedures of the arbitration Administrator selected at the time the Claim is filed. The
    balance type for that billing cycle.                                                                                                         Administrator selection process is set forth below. For purposes of this provision, “you” includes any authorized user on the
    A Purchase is added to the daily balance on the transaction date. A Check is added to the daily balance on the day we receive                Account, and any of your agents, beneficiaries or assigns; and “we” or “us” includes our employees, parents, subsidiaries, affiliates,
    the Check and post it to your account. A Balance Transfer, other than one made by Check, is added to the daily balance on the                beneficiaries, agents and assigns, and to the extent included in a proceeding in which Barclays is a party, its service providers
    transaction date, which is the day we get your request for the Balance Transfer. A Cash Advance, other than one made by Check,               and marketing partners. Claims made and remedies sought as part of a class action, private attorney general or other
    is added to the daily balance on the transaction date.                                                                                       representative action (hereafter all included in the term “class action”) are subject to arbitration on an individual basis, not on a
                                                                                                                                                 class or representative basis.
    Transaction Fees.
                                                                                                                                                 Alternatively, you and we may pursue a Claim within the jurisdiction of the Justice of the Peace Court in Delaware, or the equivalent
    If you use your Card or Account to obtain a Cash Advance, we will charge a Cash Advance Fee for each such Cash Advance. If
                                                                                                                                                 court in your home jurisdiction (each a “Small Claims Court”), provided that the action remains in that court, is made on behalf
    you use your Card or Account to do a Balance Transfer, we will charge a Balance Transfer Fee for each such Balance Transfer.
                                                                                                                                                 of or against you only and is not made part of a class action, private attorney general action or other representative or collective
    If you use your Card or Account to purchase Cash Equivalents, we will charge a Cash Advance Fee (sometimes we may refer to
                                                                                                                                                 action. Further, you and we agree not to seek to enforce this arbitration provision, or otherwise commence arbitration based on
    this as a Cash Equivalent Fee) for each such transaction. If you use your Card or Account for a Foreign Transaction, we will
                                                                                                                                                 the same claims in any action brought before the Small Claims Court.
    charge a Foreign Transaction Fee for each such transaction. Balance Transfer Checks and Cash Advance Checks are subject
    to the same Transaction Fee as Balance Transfers and Cash Advances, respectively. The present amounts of those charges are                   The party initiating arbitration shall utilize the American Arbitration Association, www.adr.org, 950 Warren Avenue, East Providence,
    stated in the Account Summary Table.                                                                                                         Rhode Island, 02914, 1-866-293-4053 to administer the arbitration (the “Administrator”). The Administrator provides information
                                                                                                                                                 about arbitration, its arbitration rules and procedures, fee schedule and claims forms at its web site or by mail as set forth above.
    Account Fees.                                                                                                                                The Administrator will apply the rules and procedures in effect at the time the arbitration is filed. The Claim will be heard before a
    In addition to the fees listed in the Account Summary Table, we may also assess the Account Fees listed below.                               single arbitrator, whose authority is limited exclusively to the resolution of Claims between you and us and to providing an award
    Annual Fee – If your account has an Annual Fee, generally it will be billed at account opening and every twelve months thereafter.           effective only on behalf of you and/or us. The arbitration will not be consolidated with any other arbitration proceedings. The
    The amount of the Annual Fee, if there is one on your Account, is listed in the Account Summary Table.                                       Administrator shall resolve each dispute in accordance with applicable law.
    Late Payment Fee – If we do not receive a payment from you in at least the amount of your Minimum Payment Due by the                         If you commence arbitration, you must provide us the notice required by the Administrator’s rules and procedures. The notice
    Payment Due Date shown on your monthly statement, we may charge you a Late Payment Fee. The amount of the Late Payment                       may be sent to us at Barclays Bank Delaware, P.O. Box 8801, Wilmington, DE 19899-8801. If we commence arbitration, we will
    Fee amount will be determined in accordance with applicable law. Thus, the fee generally will not exceed the amount of the                   provide you notice at your last known billing address. We agree to honor your request to remove the action to a Small Claims
    applicable Minimum Payment Due. In addition, the first time you pay late, the fee will not exceed $25. If you pay late again within          Court, provided that we receive the request within thirty days of the notice of commencement of arbitration. Any arbitration hearing
    six billing cycles, the fee will not exceed $35.                                                                                             at which you appear will take place at a location within the federal judicial district that includes your billing address at the time the
    Returned Payment Fee – If your bank does not honor a check or direct debit you deliver to us, or we must return a check because              Claim is filed. This arbitration agreement is made pursuant to a transaction involving interstate commerce, and shall be governed
    it is not signed or is otherwise irregular, we may charge you a Returned Payment Fee. The amount of the Returned Payment Fee                 by the Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon any arbitration award may be entered in any court having
    amount will be determined in accordance with applicable law. Thus, the fee generally will not exceed the amount of the applicable            jurisdiction. No class actions joinder or consolidation of any Claim with a Claim of any other person or entity shall be
    Minimum Payment Due. In addition, the first time you make a payment that is returned, the fee will not exceed $25. If you make               allowable in arbitration, without the written consent of both you and us. In the event that there is a dispute about whether
    another payment that is returned within six billing cycles, the fee will not exceed $35.                                                     limiting arbitration of the parties’ dispute to non-class proceedings is enforceable under applicable law, then that question shall
    Returned Check Fee – If we return a Convenience Check (which includes a Balance Transfer Check or a Cash Advance Check)                      be resolved by litigation in a court rather than by the arbitrator; and to the extent it is determined that resolution of a Claim shall
    unpaid because it exceeds your available credit line at the time it is processed, your Account is closed or otherwise does not have          proceed on a class basis, it shall so proceed in a court of competent jurisdiction rather than in arbitration.
    charge privileges, you did not comply with our instructions regarding the Check or your Account is past due, we may charge you               We will pay, or reimburse you for, all fees or costs to the extent required by law or the rules of the arbitration Administrator.
    a Returned Check Fee. The amount of the Returned Check Fee will be determined in accordance with applicable law. Thus, the                   Whether or not required by law or such rules, if you prevail at arbitration on any Claim against us, we will reimburse you for any
    fee generally will not exceed the amount of the returned Check. In addition, the first time a Check is returned, the fee will not            fees paid to the Administrator in connection with the arbitration proceedings. In addition, in any arbitration that you elect to file that
    exceed $25. If another Check is returned within six billing cycles, the fee will not exceed $35.                                             could be heard in Small Claims Court in your jurisdiction, we will pay the filing fees and other arbitration fees above the cost of
    Check Stop Payment Fee – If we stop payment on a Convenience Check at your request, we may charge you a Check Stop                           filing in that Small Claims Court. If you are required to advance any fees or costs to the arbitration Administrator, but you ask us
    Payment Fee of $39.95.                                                                                                                       to do so in your stead, we will consider and respond to your request.
                                                                                                                                                 This arbitration agreement applies to all Claims now in existence or that may arise in the future except for Claims by or against
    Foreign Currency Conversion.                                                                                                                 any unaffiliated third party to whom ownership of your Account may be assigned, in which case this arbitration agreement will
    For MasterCard Cards, we and MasterCard (or their affiliates) will convert transactions in foreign currencies into U.S. Dollars.             apply only if you or the third party chose arbitration. This arbitration agreement survives the termination of the Cardmember
    MasterCard will use their currency conversion procedures that are current at the time of the transaction. Currently, the currency            Agreement or the Account relationship, including your payment in full, and your filing of bankruptcy. Nothing in this Agreement
    conversion rate they use is either the wholesale market rate or the government-mandated rate in effect under those procedures                shall be construed to prevent any party’s use of (or advancement of any claims, defenses, or offsets in) bankruptcy or repossession,
    increased by one percent. The currency conversion rate used on the conversion date may differ from the rate in effect on the date            replevin, judicial foreclosure or any other prejudgment or provisional remedy relating to any collateral, security or property interests
    you used your Card or Account.                                                                                                               for contractual debts now or hereafter owed by either party to the other under this Agreement.
    For Visa Cards, we and Visa (or their affiliates) will convert transactions in foreign currencies into U.S. Dollars. Visa will use its       ARBITRATION WITH RESPECT TO A CLAIM IS BINDING AND NEITHER YOU NOR WE WILL HAVE THE RIGHT TO LITIGATE
    currency conversion procedures that are current at the time of the transaction. Currently, Visa selects a rate from the range of             THAT CLAIM THROUGH A COURT. IN ARBITRATION YOU AND WE WILL NOT HAVE THE RIGHTS THAT ARE PROVIDED
    rates available in the wholesale currency markets for the applicable central processing date, which rate may vary from the rate              IN COURT INCLUDING THE RIGHT TO A TRIAL BY JUDGE OR JURY AND THE RIGHT TO PARTICIPATE OR BE
    Visa itself receives, or the government-mandated rate in effect for the applicable central processing date. The currency conversion          REPRESENTED IN PROCEEDINGS BROUGHT BY OTHERS SUCH AS CLASS ACTIONS OR SIMILAR PROCEEDINGS. IN
    rate used on the conversion date may differ from the rate in effect on the date you used your Card or Account.                               ADDITION, THE RIGHT TO DISCOVERY AND THE RIGHT TO APPEAL ARE ALSO LIMITED OR ELIMINATED BY
    Authorized Users.                                                                                                                            ARBITRATION. ALL OF THESE RIGHTS ARE WAIVED AND ALL CLAIMS MUST BE RESOLVED THROUGH ARBITRATION.
    You may allow Authorized Users to use your Account. If you allow an Authorized User to use your Account, you will be liable for
    all transactions made by that person including transactions for which you may not have intended to be liable, even if the amount             YOUR BILLING RIGHTS
    of those transactions causes your credit limit to be exceeded. You must notify us to revoke your permission to allow an Authorized           Your Billing Rights: Keep this Document for Future Use
    User to use your Account or Card. Until you revoke your permission, you are responsible for all charges made by an Authorized
                                                                                                                                                 This notice tells you about your rights and our responsibilities under the Fair Credit Billing Act.
    Users, including Balance Transfer Check and Cash Advance Check transactions, regardless of whether you intended to be
    responsible for those charge. If you request additional Cards for Authorized Users, checks accessing this Account may also be                What To Do If You Find A Mistake On Your Statement
    included with the Card.                                                                                                                      If you think there is an error on your statement, write to us at:
    Administrative Charges.                                                                                                                           Card Services
    If you request photocopies of monthly billing statements, you will be charged $5 for each duplicate requested for each statement                  P.O. Box 8802
    requested that is less than 25 months old. If the requested statement is 25 months or older you will be charged $10 for each                      Wilmington, DE 19899-8802.
    requested statement. If you request any special services such as obtaining Cards on an expedited basis, you agree to pay our
    reasonable charges for such services, in effect at that time.



                                                                                                                                                                                                                                                                    BAR-0873-5   CP11-90501
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 12 of 259




                       EXHIBIT C
                         Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 13 of 259
                                                                                                                                   Payment Due Date                        July 14, 2012
                                                                                                                                   Minimum Payment Due                           $29.48
                                                                                                                                   Previous Balance                           $1,387.68
                                                                                                                                   Statement Balance                          $2,239.01


Customer News                                           Barclaycard Financing Visa® Statement
                                                                                                                                                                               Page 1 of 5
                                                        Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
JULY 4TH IS RIGHT                                       Statement Billing Period: 05/18/12 - 06/18/12                                                           www.BarclaycardUS.com
AROUND THE CORNER
                                                        Account Summary                                                        Activity Summary
Parades, fireworks, cookouts…and
                                                        Minimum Payment Due                                     $29.48         Previous Balance                                $1,387.68
great songs that remind us we’re
                                                        Payment Due Date                                      07/14/12          - Payments                                       $140.00
Americans.
                                                        Statement End Date                                    06/18/12         + Purchases                                       $477.01
                                                        Credit Line                                          $3,400.00          - Other Credits                                    $0.00
iTunes Essentials 4th of July selection
                                                        Credit Available                                     $1,160.99         + Balance Transfers                                 $0.00
is your destination for all kinds of
                                                        Cash Credit Line                                       $680.00         + Cash Advances                                   $483.00
songs commemorating living in
                                                        Cash Credit Available                                  $195.00         + Fees                                             $24.15
America.
                                                        Past Due Amount                                          $0.00         + Interest                                          $7.17
                                                        Overlimit Amount                                         $0.00         Statement Balance                               $2,239.01
Another great set to mark the
holiday is iTunes Essentials Summer
                                                          Payment Information
BBQ, a perfect outdoor soundtrack
                                                          Statement Balance                                                                                                 $2,239.01
for a summertime cookout.
                                                          Minimum Payment Due                                                                                                  $29.48




                                                                                                                                                                                                      064907 1/5
                                                          Payment Due Date                                                                                                  7/14/2012
If your July 4 th holiday includes a trip
to the beach, load up your iPod with                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                          listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
selections from iTunes Essentials Surf
                                                          increased up to the Penalty APR of 30.24%.
Music before you load up the car.
Find iTunes Essentials in the Music                       Minimum Payment Warning: If you make only the minimum payment each period,
                                                          you will pay more in interest and it will take you longer to pay off your balance. For
Quick Links menu at the iTunes                            example:
music store.

                                                              If you make no additional                    You will pay off the
www.iTunes.com/Essentials                                    charges using this card and                                                          And you will end up paying
                                                                                                          balance shown on this
                                                                each month you pay…                       statement in about…                      an estimated total of…

                                                               Only the minimum payment                             15 years                                  $6,030.00
                                                                                                                                                             $3,132.00
                                                                           $87.00                                    3 years
                                                                                                                                                       (Savings = $2,898.00)
                                                          If you would like information about credit counseling services, please call 1-800-570-1403.

                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to www.BarclaycardUS.com.



           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
                                                                                                                                                                                                 11
                                                                                                                                                       Initial here to enroll in the optional
                                                                                                                                                       Account Protection program
    Make payments online at
                                                                 Card Services                                                                            Initials             Date
    www.BarclaycardUS.com                                        P.O. Box 13337                                                                        I understand the terms on the Important
                                                                 Philadelphia, PA 19101-3337                                                           Information section and that I may
                                                                                                                                                       cancel at any time.
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       JACKELINE L BARBOSA
                                                                                                       1
                                                                                                       56 JULIAN ST
    Amount Enclosed:        $                                                                          DORCHESTER MA 02125-2937

   Account Number                 4695-9650-4187-9301
   Minimum Payment Due                               $29.48                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Statement Balance                             $2,239.01
   Payment Due Date                         July 14, 2012


                                                                                                              469596504187930100002948002239019
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 14 of 259                                                          Page 2 of 5




IMPORTANT REMINDER                      Activity for JACKELINE L BARBOSA - Card ending in 9301
Your Deferred Financing promotion       Payments
will expire on the Expiration Date      Trans Date Posting Date Transaction Description                                                        Amount
listed in the Deferred Financing        06/14      06/14        Payment Received       BANK OF AMERI                                           -$140.00
Summary. Interest will be charged                                    Total Payment Activity                                                    -$140.00
to your account from the purchase
                                        Purchases
date if the promotional purchase        06/16     06/18              APPLE STORE #R021          CAMBRIDGE        MA                             $477.01
balance is not paid in full by the                                   Total Purchase Activity                                                    $477.01
Expiration Date or you make a late
payment. You must pay your              Balance Transfers and Cash
                                        06/15      06/18         BANK OF AMERIC/*3 CENTERBOSTON                     MA                          $483.00
Deferred Financing promotional
                                                                     Total Balance Transfer & Cash Activity                                     $483.00
balance in full by the Expiration
Date to avoid paying deferred
interest charges. Remember to
always pay your Minimum Payment
                                        Summary of Fees and Interest
Due on time each month, including       Fees
during the Deferred Financing           Trans Date Posting Date Transaction Description                                                        Amount
promotional period. During the          06/18        06/18           CASH ADVANCE                                                                $24.15




                                                                                                                                                             064907 2/5
Deferred Financing promotional
                                                                     Total Fees for this Period                                                  $24.15
period if you pay more than your        Interest Charged
minimum payment, any amount that        Trans Date Posting Date Transaction Description                                                        Amount
you pay that is over your minimum       06/18        06/18           INTERESTCHARGE ON PURCHASES                                                  $5.81
payment will be allocated first to      06/18        06/18           INTERESTCHARGE ON CASH ADVANCES                                              $1.36
the other balances on your account
                                                                     Total Interestfor this Period                                                $7.17
(if there are any) before it will be
applied to your Deferred Financing
promotional balance except in the       Year-to-Date Summary of Fees and Interest Charged*
last two billing cycles of the
                                       Total Fees charged in 2012 $24.15                      Total Interest charged in 2012                      $48.71
applicable expiring Deferred
                                       *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
Financing promotional period. In
                                       dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
those last two billing cycles any
                                       been made.
amount that you pay over your
required minimum payment will be
applied to the Deferred Financing       Deferred Financing Promotion Summary/Deferred Interest Charge Calculation
promotional balance that is due to
                                        Thank you for taking advantage of the Deferred Financing promotional offer. Your Deferred Financing
expire first, to pay that balance       promotion began on the date of the applicable transaction. You must pay your Deferred Financing promotional
down before any other balances on       balance in full by the Expiration Date shown below to avoid paying the accrued interest charges. To keep your
your account. Please note the           account in good standing you must also pay the Minimum Payment Due each month by the Payment Due Date.
                                        The Deferred Financing Expiration Date and the due date of your Minimum Payment Due are different. If the
Deferred Financing Expiration Date      due date of your Minimum Payment is before your Deferred Financing Expiration Date please make sure you
may be a different date than your       make at least the Minimum Payment Due by its Payment Due Date to avoid a late charge.
Payment Due Date. If the Deferred           Deferred
                                                                                  Balance           Deferred            Total           Deferred
Financing Expiration Date is after         Financing           Remaining
                                                                                 Subject to     Interest Charge       Deferred          Financing
your Minimum Payment Due date in          Transaction         Promotional
                                                                                 Deferred            for this         Interest          Expiration
the month your promotion is set to       Date & Original        Balance
                                                                                  Interest        Billing Cycle       Charge*             Date
                                            Amount
expire, you must still make your
                                           08/13/2011
Minimum Payment Due by the                 $1,685.95              $1,125.00         $1,136.05             $22.90         $249.91       08/14/2012
Payment Due Date avoid a late
                                        * Deferred interest charges have not been included in your account balance. Deferred interest charges will post
charge.                                 to your account if you do not pay your Deferred Financing promotional balance in full before the Expiration
                                        Date and/or you make a late payment.
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 15 of 259                                                          Page 3 of 5




                                       Interest Charge Calculation - 32 Days in Billing Cycle
YOUR EXCLUSIVE BALANCE
TRANSFER OPPORTUNITY                                                                                 Balance             ANNUAL
You have a promotional APR                                                                          Subject to         PERCENTAGE         Interest
balance transfer offer waiting for                                                                Interest Rate         RATE (APR)         Charge
you - log on to
                                       Purchases
www.BarclaycardUS.com or call
                                        Current Purchases                                             $288.10            22.99%(v)         $5.81
1-866-483-3735 by August 1, 2012 to
learn more.                             Barclaycard Financing                                            ---             22.99%(v)           ---
                                       Balance Transfers
                                        Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00

SUMMER'S HERE!                         Cash Advances
It's not too late to book an            Current Cash Advance                                           $61.19            25.24%(v)         $1.36
unforgettable summer vacation.         Total                                                                                              $7.17
                                       Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Whether you need the sand
between your toes or crisp mountain
air, use your Barclaycard Financing
Visa Card for all of your summer




                                                                                                                                                             064907 3/5
vacation needs.




TRACK YOUR
SPENDING ONLINE
Making everyday purchases with
your Barclaycard Financing Visa Card
is a great way to track your monthly
expenses. Log on to
www.BarclaycardUS.com to get up
to date account activity and
download your transactions into
your favorite financial management
software. Managing your expenses
has never been easier.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 16 of 259

Important Information

                                                                                                                                         Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       Accrual of Interest and How to Avoid Paying Interest on Purchases.
available credit may not be increased by the payment amount for up         Your due date is at least 23 days after the close of each billing cycle.
to 7 days to ensure the funds from the bank on which your payment          On Purchases, interest begins to accrue as of the transaction date.
is drawn are collected and not returned. When you provide a check          However, we will not charge you interest on Purchases (except for




                                                                                                                                                       064907 4/5
as payment on this Account, you authorize us to either use the             purchases of money orders, travelers checks, foreign currency,
information from your check to make a one-time electronic fund             lottery tickets, gambling chips, or wire transfers which are treated as
transfer from your account or to process the payment as a check            Cash Advances and do not have a grace period) in a billing cycle if
transaction. When we use information from your check to make an            you pay your entire Statement Balance by the Payment Due Date
electronic fund transfer, funds may be withdrawn from your account         each month. We will begin charging interest on Balance Transfers,
as soon as the same day we receive your payment, and you will not          Checks and Cash Advances on the transaction date. For more details
receive your check back from your financial institution. For inquiries,    please see your Cardmember Agreement). If you are charged
or to opt out of one-time electronic fund transfers, please call           interest in a billing cycle we will charge a Minimum Interest Charge
1-866-483-3735.                                                            (or “Minimum Charge”) on your Account if the total interest charge
                                                                           in that billing cycle is less than the amount of the Minimum Interest
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Charge that was disclosed in your Cardmember Agreement. If a
will be credited to your account the day of receipt. A “conforming         Minimum Interest Charge is applied to your Account in a billing cycle
payment” is a payment that: 1) is mailed using the enclosed                it will appear on your statement as a “Minimum Interest Charge” or
envelope and payment coupon included with this statement or                “Minimum Charge” in the Summary of Fees section on your
mailed with a payment coupon printed from                                  statement.
www.BarclaycardUS.com to Card Services, P.O. Box 13337
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            How We Will Calculate Your Balance Subject to Interest Rate.
non-folded check or money order made payable in US dollars from a          We use a method called “daily balance" (including new purchases).
US based institution. Any payment that does not meet these                 To determine the amount of the interest to be charged on your
requirements, or any payment with multiple checks or money orders,         Account we first calculate the “Balance Subject to Interest Rate”
additional correspondence, staples, paperclips, etc. will be               separately for Purchases, for Balance Transfers, and for Cash
                                                                           Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
                                                                           (the DPR for each category is the applicable APR shown on the front




                                                                                                                             Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 17 of 259

Important Information

                                                                                                                                           Page 5 of 5

of the statement divided by 365), to each of the applicable daily          If you are dissatisfied with the goods or services that you have
balances for i) Purchases, ii) Balance Transfers and iii) Cash Advances.   purchased with your credit card, and you have tried in good faith to
The daily balances for Purchases, for Balance Transfers and for Cash       correct the problem with the merchant, you may have the right not
Advances are each calculated separately and determined as follows:         to pay the remaining amount due on the purchase.
We take the beginning balances for each transaction type on your
Account each day, including any interest calculated on the previous        To use this right, all of the following must be true:
day's balance, add to the respective balances any new transaction,
subtract any payments or credits and make any other applicable                1.     The purchase must have been made in your home state or
adjustment(s). This Agreement provides for compounding of                            within 100 miles of your current mailing address, and the
interest. A credit balance is treated as a balance of zero. If you                   purchase price must have been more than $50. (Note:
multiply the “Balance Subject to Interest Rate” for each balance                     Neither of these are necessary if your purchase was
category as shown on your monthly billing statement by the number                    based on an advertisement we mailed to you, or if we
of days in the billing period and then multiply each sum by the                      own the company that sold you the goods or services.)
applicable DPR, the results will be the interest assessed, except for         2.     You must have used your credit card for the purchase.
minor variations caused by rounding.                                                 Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with




                                                                                                                                                         064907 5/5
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement
                                                                           as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                           do not pay, we may report you as delinquent.
Card Services                                                              Account Protector
P.O. Box 8802                                                              Product Description
Wilmington, DE 19899-8802.                                                 Account Protector will cancel your minimum monthly payments for
                                                                           up to 24 months for Involuntary Unemployment, Disability, or
In your letter, give us the following information:                         Hospitalization, 3 months for Life Events (birth or adoption of a
                                                                           child, marriage, divorce, retirement, relocation or purchase of new
   ·     Account information: Your name and account number.                home, enrollment as a full-time college student, experience a natural
   ·     Dollar amount: The dollar amount of the suspected error.          disaster), or 1 month for a Payment Holiday. If you are currently
   ·     Description of problem: If you think there is an error on         unemployed or retired, please call 1-800-742-1461to find out about
         your bill, describe what you believe is wrong and why             enrolling in other products that may be better suited to your
         you believe it is a mistake.                                      situation.

You must contact us within 60 days after the error appeared on your        Summary of Important Account Protector Terms
statement.                                                                 Account Protector is optional. Whether or not you enroll in Account
                                                                           Protector will not affect the terms of an existing credit agreement
You must notify us of any potential errors in writing. You may call        you have with the Bank. We will give you additional information
us, but if you do we are not required to investigate any potential         including the Terms and Conditions before you are required to pay.
errors and you may have to pay the amount in question.                     The cost is $.89 per $100 of your outstanding account balance on
                                                                           your monthly statement closing date. You may cancel Account
While we investigate whether or not there has been an error, the           Protector within 30 days and receive a full refund. There are
following are true:                                                        eligibility requirements, conditions and exclusions that could prevent
    ·    We cannot try to collect the amount in question, or report        you from receiving benefits. You should carefully read the
         you as delinquent on that amount.                                 information provided for a full explanation of the terms.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.            Please refer to your Cardmember Agreement for additional
         But, if we determine that we made a mistake, you will not         information about the terms of your Account.
         have to pay the amount in question or any interest or
         other fees related to that amount.                                ©2012 Barclays Bank Delaware
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 18 of 259
                                                                                                                                  Payment Due Date                    August 14, 2012
                                                                                                                                  Minimum Payment Due                         $47.68
                                                                                                                                  Previous Balance                         $2,239.01
                                                                                                                                  Statement Balance                        $2,426.19


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 5
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
IS VACATION IN YOUR                                    Statement Billing Period: 06/19/12 - 07/17/12                                                           www.BarclaycardUS.com
FUTURE THIS SUMMER
                                                       Account Summary                                                        Activity Summary
Pack up the car, head to your
                                                       Minimum Payment Due                                     $47.68         Previous Balance                                $2,239.01
favorite spot on the map, and relax.
                                                       Payment Due Date                                      08/14/12          - Payments                                        $29.48
Just don’t forget to bring some
                                                       Statement End Date                                    07/17/12         + Purchases                                         $0.00
tunes.
                                                       Credit Line                                          $3,400.00          - Other Credits                                    $0.00
                                                       Credit Available                                       $973.81         + Balance Transfers                                 $0.00
If you’re traveling with the kiddos,
                                                       Cash Credit Line                                       $680.00         + Cash Advances                                   $183.00
you may want to see if some of their
                                                       Cash Credit Available                                    $2.00         + Fees                                             $10.00
favorites are in the iTunes Essentials
                                                       Past Due Amount                                          $0.00         + Interest                                         $23.66
Kids Summer collection.
                                                       Overlimit Amount                                         $0.00         Statement Balance                               $2,426.19

Once you get there, you’ll want to
                                                         Payment Information
turn on some music that fits like a
                                                         Statement Balance                                                                                                 $2,426.19
comfortable pair of sandals. Find
                                                         Minimum Payment Due                                                                                                  $47.68




                                                                                                                                                                                                     066998 1/5
your inspiration in iTunes Essentials
                                                         Payment Due Date                                                                                                  8/14/2012
Lazy Summer , where slow summer
tunes go to hang out.                                    Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
Find iTunes Essentials in the Music
Quick Links menu at the iTunes                           Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
Music store.
                                                         example:
www.iTunes.com/Essentials

                                                             If you make no additional                    You will pay off the
YOUR BALANCE TRANSFER                                       charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…
OPPORTUNITY
Take advantage of your current APR                            Only the minimum payment                             16 years                                  $6,598.00
by transferring balances from other                                                                                                                         $3,420.00
                                                                          $95.00                                    3 years
higher rate cards - log on to                                                                                                                         (Savings = $3,178.00)
www.BarclaycardUS.com or call                            If you would like information about credit counseling services, please call 1-800-570-1403.
1-866-483-3735 by August 30, 2012
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
to learn more.
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.



          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
                                                                                                                                                                                                11
                                                                                                                                                      Initial here to enroll in the optional
                                                                                                                                                      Account Protection program
    Make payments online at
                                                                Card Services                                                                            Initials             Date
    www.BarclaycardUS.com                                       P.O. Box 13337                                                                        I understand the terms on the Important
                                                                Philadelphia, PA 19101-3337                                                           Information section and that I may
                                                                                                                                                      cancel at any time.
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                               $47.68                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $2,426.19
  Payment Due Date                     August 14, 2012


                                                                                                             469596504187930100004768002426195
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 19 of 259                                                          Page 2 of 5




IMPORTANT REMINDER                      Activity for JACKELINE L BARBOSA - Card ending in 9301
Your Deferred Financing promotion       Payments
will expire on the Expiration Date      Trans Date Posting Date Transaction Description                                                        Amount
listed in the Deferred Financing        07/14      07/16        Payment Received       BANK OF AMERI                                            -$29.48
Summary. Interest will be charged                                    Total Payment Activity                                                        -$29.48
to your account from the purchase
                                        Balance Transfers and Cash
date if the promotional purchase        07/01      07/02         SOVEREIGN/300MARTIN LUTHROXBURY                       MA                          $183.00
balance is not paid in full by the                                   Total Balance Transfer & Cash Activity                                        $183.00
Expiration Date or you make a late
payment. You must pay your
Deferred Financing promotional
                                        Summary of Fees and Interest
balance in full by the Expiration
Date to avoid paying deferred           Fees
interest charges. Remember to           Trans Date Posting Date Transaction Description                                                        Amount
always pay your Minimum Payment         07/02        07/02           CASH ADVANCE                                                                   $10.00
Due on time each month, including                                    Total Fees for this Period                                                     $10.00
during the Deferred Financing           Interest Charged
promotional period. During the          Trans Date Posting Date Transaction Description                                                        Amount




                                                                                                                                                             066998 2/5
Deferred Financing promotional          07/17        07/17           INTERESTCHARGE ON PURCHASES                                                    $11.15
period if you pay more than your        07/17        07/17           INTERESTCHARGE ON CASH ADVANCES                                                $12.51
minimum payment, any amount that                                     Total Interestfor this Period                                                  $23.66
you pay that is over your minimum
payment will be allocated first to
the other balances on your account
                                        Year-to-Date Summary of Fees and Interest Charged*
(if there are any) before it will be   Total Fees charged in 2012 $34.15                      Total Interest charged in 2012                        $72.37
applied to your Deferred Financing
                                       *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
promotional balance except in the      dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
last two billing cycles of the         been made.
applicable expiring Deferred
Financing promotional period. In
those last two billing cycles any       Deferred Financing Promotion Summary/Deferred Interest Charge Calculation
amount that you pay over your           Thank you for taking advantage of the Deferred Financing promotional offer. Your Deferred Financing
required minimum payment will be        promotion began on the date of the applicable transaction. You must pay your Deferred Financing promotional
applied to the Deferred Financing       balance in full by the Expiration Date shown below to avoid paying the accrued interest charges. To keep your
                                        account in good standing you must also pay the Minimum Payment Due each month by the Payment Due Date.
promotional balance that is due to      The Deferred Financing Expiration Date and the due date of your Minimum Payment Due are different. If the
expire first, to pay that balance       due date of your Minimum Payment is before your Deferred Financing Expiration Date please make sure you
down before any other balances on       make at least the Minimum Payment Due by its Payment Due Date to avoid a late charge.
your account. Please note the               Deferred
                                                                                  Balance           Deferred             Total          Deferred
Deferred Financing Expiration Date         Financing           Remaining
                                                                                 Subject to     Interest Charge        Deferred         Financing
                                          Transaction         Promotional
may be a different date than your                                                Deferred            for this          Interest         Expiration
                                         Date & Original        Balance
Payment Due Date. If the Deferred                                                 Interest        Billing Cycle        Charge*            Date
                                            Amount
Financing Expiration Date is after         08/13/2011
your Minimum Payment Due date in           $1,685.95              $1,125.00         $1,134.98               $20.74        $270.65      08/14/2012
the month your promotion is set to      * Deferred interest charges have not been included in your account balance. Deferred interest charges will post
expire, you must still make your        to your account if you do not pay your Deferred Financing promotional balance in full before the Expiration
Minimum Payment Due by the              Date and/or you make a late payment.

Payment Due Date avoid a late
charge.                                 Interest Charge Calculation - 29 Days in Billing Cycle

                                                                                                  Balance              ANNUAL
                                                                                                 Subject to          PERCENTAGE           Interest
                                                                                               Interest Rate          RATE (APR)           Charge
                                        Purchases
                                         Current Purchases                                         $610.07            22.99%(v)            $11.15
                                         Barclaycard Financing                                        ---             22.99%(v)              ---
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 20 of 259                                                   Page 3 of 5




              Interest Charge Calculation - 29 Days in Billing Cycle (Continued)

                                                                            Balance             ANNUAL
                                                                           Subject to         PERCENTAGE         Interest
                                                                         Interest Rate         RATE (APR)         Charge
              Balance Transfers
               Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
              Cash Advances
               Current Cash Advance                                          $623.61            25.24%(v)         $12.51
              Total                                                                                              $23.66
              Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate




                                                                                                                                   066998 3/5
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 21 of 259

Important Information

                                                                                                                                         Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       Accrual of Interest and How to Avoid Paying Interest on Purchases.
available credit may not be increased by the payment amount for up         Your due date is at least 23 days after the close of each billing cycle.
to 7 days to ensure the funds from the bank on which your payment          On Purchases, interest begins to accrue as of the transaction date.
is drawn are collected and not returned. When you provide a check          However, we will not charge you interest on Purchases (except for




                                                                                                                                                       066998 4/5
as payment on this Account, you authorize us to either use the             purchases of money orders, travelers checks, foreign currency,
information from your check to make a one-time electronic fund             lottery tickets, gambling chips, or wire transfers which are treated as
transfer from your account or to process the payment as a check            Cash Advances and do not have a grace period) in a billing cycle if
transaction. When we use information from your check to make an            you pay your entire Statement Balance by the Payment Due Date
electronic fund transfer, funds may be withdrawn from your account         each month. We will begin charging interest on Balance Transfers,
as soon as the same day we receive your payment, and you will not          Checks and Cash Advances on the transaction date. For more details
receive your check back from your financial institution. For inquiries,    please see your Cardmember Agreement). If you are charged
or to opt out of one-time electronic fund transfers, please call           interest in a billing cycle we will charge a Minimum Interest Charge
1-866-483-3735.                                                            (or “Minimum Charge”) on your Account if the total interest charge
                                                                           in that billing cycle is less than the amount of the Minimum Interest
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Charge that was disclosed in your Cardmember Agreement. If a
will be credited to your account the day of receipt. A “conforming         Minimum Interest Charge is applied to your Account in a billing cycle
payment” is a payment that: 1) is mailed using the enclosed                it will appear on your statement as a “Minimum Interest Charge” or
envelope and payment coupon included with this statement or                “Minimum Charge” in the Summary of Fees section on your
mailed with a payment coupon printed from                                  statement.
www.BarclaycardUS.com to Card Services, P.O. Box 13337
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            How We Will Calculate Your Balance Subject to Interest Rate.
non-folded check or money order made payable in US dollars from a          We use a method called “daily balance" (including new purchases).
US based institution. Any payment that does not meet these                 To determine the amount of the interest to be charged on your
requirements, or any payment with multiple checks or money orders,         Account we first calculate the “Balance Subject to Interest Rate”
additional correspondence, staples, paperclips, etc. will be               separately for Purchases, for Balance Transfers, and for Cash
                                                                           Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
                                                                           (the DPR for each category is the applicable APR shown on the front




                                                                                                                             Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 22 of 259

Important Information

                                                                                                                                           Page 5 of 5

of the statement divided by 365), to each of the applicable daily          If you are dissatisfied with the goods or services that you have
balances for i) Purchases, ii) Balance Transfers and iii) Cash Advances.   purchased with your credit card, and you have tried in good faith to
The daily balances for Purchases, for Balance Transfers and for Cash       correct the problem with the merchant, you may have the right not
Advances are each calculated separately and determined as follows:         to pay the remaining amount due on the purchase.
We take the beginning balances for each transaction type on your
Account each day, including any interest calculated on the previous        To use this right, all of the following must be true:
day's balance, add to the respective balances any new transaction,
subtract any payments or credits and make any other applicable                1.     The purchase must have been made in your home state or
adjustment(s). This Agreement provides for compounding of                            within 100 miles of your current mailing address, and the
interest. A credit balance is treated as a balance of zero. If you                   purchase price must have been more than $50. (Note:
multiply the “Balance Subject to Interest Rate” for each balance                     Neither of these are necessary if your purchase was
category as shown on your monthly billing statement by the number                    based on an advertisement we mailed to you, or if we
of days in the billing period and then multiply each sum by the                      own the company that sold you the goods or services.)
applicable DPR, the results will be the interest assessed, except for         2.     You must have used your credit card for the purchase.
minor variations caused by rounding.                                                 Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with




                                                                                                                                                         066998 5/5
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement
                                                                           as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                           do not pay, we may report you as delinquent.
Card Services                                                              Account Protector
P.O. Box 8802                                                              Product Description
Wilmington, DE 19899-8802.                                                 Account Protector will cancel your minimum monthly payments for
                                                                           up to 24 months for Involuntary Unemployment, Disability, or
In your letter, give us the following information:                         Hospitalization, 3 months for Life Events (birth or adoption of a
                                                                           child, marriage, divorce, retirement, relocation or purchase of new
   ·     Account information: Your name and account number.                home, enrollment as a full-time college student, experience a natural
   ·     Dollar amount: The dollar amount of the suspected error.          disaster), or 1 month for a Payment Holiday. If you are currently
   ·     Description of problem: If you think there is an error on         unemployed or retired, please call 1-800-742-1461to find out about
         your bill, describe what you believe is wrong and why             enrolling in other products that may be better suited to your
         you believe it is a mistake.                                      situation.

You must contact us within 60 days after the error appeared on your        Summary of Important Account Protector Terms
statement.                                                                 Account Protector is optional. Whether or not you enroll in Account
                                                                           Protector will not affect the terms of an existing credit agreement
You must notify us of any potential errors in writing. You may call        you have with the Bank. We will give you additional information
us, but if you do we are not required to investigate any potential         including the Terms and Conditions before you are required to pay.
errors and you may have to pay the amount in question.                     The cost is $.89 per $100 of your outstanding account balance on
                                                                           your monthly statement closing date. You may cancel Account
While we investigate whether or not there has been an error, the           Protector within 30 days and receive a full refund. There are
following are true:                                                        eligibility requirements, conditions and exclusions that could prevent
    ·    We cannot try to collect the amount in question, or report        you from receiving benefits. You should carefully read the
         you as delinquent on that amount.                                 information provided for a full explanation of the terms.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.            Please refer to your Cardmember Agreement for additional
         But, if we determine that we made a mistake, you will not         information about the terms of your Account.
         have to pay the amount in question or any interest or
         other fees related to that amount.                                ©2012 Barclays Bank Delaware
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 23 of 259
                                                                                                                                  Payment Due Date                  September 14, 2012
                                                                                                                                  Minimum Payment Due                          $53.47
                                                                                                                                  Previous Balance                          $2,426.19
                                                                                                                                  Statement Balance                         $2,698.10


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
SCHOOL IS JUST                                         Statement Billing Period: 07/18/12 - 08/17/12                                                           www.BarclaycardUS.com
AROUND THE CORNER
                                                       Account Summary                                                        Activity Summary
Have you ever wanted to learn the
                                                       Minimum Payment Due                                     $53.47         Previous Balance                                $2,426.19
history of rock n’ roll ? The
                                                       Payment Due Date                                      09/14/12          - Payments                                        $47.68
historians at iTunes have done it for
                                                       Statement End Date                                    08/17/12         + Purchases                                         $0.00
you with iTunes Essentials School of
                                                       Credit Line                                          $3,400.00          - Other Credits                                    $0.00
Rock .
                                                       Credit Available                                       $701.90         + Balance Transfers                                 $0.00
                                                       Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
It’s all there. Ever wonder where it
                                                       Cash Credit Available                                    $0.00         + Fees                                              $0.00
all began? Start looking through
                                                       Past Due Amount                                          $0.00         + Interest                                        $319.59
Roots & Blues to find the answers.
                                                       Overlimit Amount                                         $0.00         Statement Balance                               $2,698.10
Looking for those pioneers who
built on the past? Check out The
                                                         Payment Information
Birth of Rock n’ Roll .
                                                         Statement Balance                                                                                                 $2,698.10
                                                         Minimum Payment Due                                                                                                  $53.47




                                                                                                                                                                                                     099751 1/4
Maybe you just want to dig deep                          Payment Due Date                                                                                                  9/14/2012
into the artists that defined 70s
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
songwriting. Browse through The
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
Singer/Songwriter Era for the                            increased up to the Penalty APR of 30.24%.
influences you never knew.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
Or perhaps you like your history to                      example:
be more recent. Check into 80’s Pop
or New Wave to get a feel for how
                                                             If you make no additional                    You will pay off the
today’s popular music started.                              charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…
Find iTunes Essentials in the Music                           Only the minimum payment                             17 years                                  $7,425.00
Quick Links Menu at the iTunes
                                                                                                                                                            $3,780.00
Music store.                                                             $105.00                                    3 years
                                                                                                                                                      (Savings = $3,645.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
www.iTunes.com/Essentials
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.



          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
                                                                                                                                                                                                11
                                                                                                                                                      Initial here to enroll in the optional
                                                                                                                                                      Account Protection program
    Make payments online at
                                                                Card Services                                                                            Initials             Date
    www.BarclaycardUS.com                                       P.O. Box 13337                                                                        I understand the terms on the Important
                                                                Philadelphia, PA 19101-3337                                                           Information section and that I may
                                                                                                                                                      cancel at any time.
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                               $53.47                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $2,698.10
  Payment Due Date                September 14, 2012


                                                                                                             469596504187930100005347002698102
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 24 of 259                                                             Page 2 of 4




IMPORTANT REMINDER                      Activity for JACKELINE L BARBOSA - Card ending in 9301
Your Deferred Financing promotion       Payments
will expire on the Expiration Date      Trans Date Posting Date Transaction Description                                                           Amount
listed in the Deferred Financing        08/10      08/10        Payment Received       BANK OF AMERI                                               -$47.68
Summary. Interest will be charged                                      Total Payment Activity                                                      -$47.68
to your account from the purchase
date if the promotional purchase
balance is not paid in full by the      Summary of Fees and Interest
Expiration Date or you make a late
payment. You must pay your              Interest Charged
Deferred Financing promotional          Trans Date Posting Date Transaction Description                                                           Amount
balance in full by the Expiration       08/17         08/17            INTERESTCHARGE ON PURCHASES                                                $304.76
Date to avoid paying deferred           08/17         08/17            INTERESTCHARGE ON CASH ADVANCES                                             $14.83
interest charges. Remember to                                          Total Interestfor this Period                                              $319.59
always pay your Minimum Payment         Fees

Due on time each month, including       Trans Date Posting Date Transaction Description                                                           Amount
during the Deferred Financing                                          Total Fees for this Period                                                      $0.00
promotional period. During the




                                                                                                                                                                099751 2/4
Deferred Financing promotional
                                        Year-to-Date Summary of Fees and Interest Charged*
period if you pay more than your
minimum payment, any amount that       Total Fees charged in 2012 $34.15                          Total Interest charged in 2012                   $391.96
you pay that is over your minimum      *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
payment will be allocated first to     dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
the other balances on your account     been made.
(if there are any) before it will be
applied to your Deferred Financing
promotional balance except in the       Expired Deferred Financing Summary/Interest Charge Calculation
last two billing cycles of the          Your Deferred Financing promotional period has ended. The promotional period began on the date of the
applicable expiring Deferred            transaction and expired on the date shown below.
Financing promotional period. In                                         Original                                                          Remaining
                                         Deferred Financing                                    Expiration            Interest
those last two billing cycles any                                      Transaction                                                          Unpaid
                                          Transaction Date                                       Date                Charge*
amount that you pay over your                                            Amount                                                             Balance
required minimum payment will be                08/13/11                     $1,685.95          08/17/12                $292.83*                $1,125.00
applied to the Deferred Financing        *The Interest Charge amount above for your Deferred Financing promotional transaction has been included in
                                        your account balance. It posted to your account because the Deferred Financing promotional balance was either
promotional balance that is due to
                                        not paid in full by the Expiration Date or you made a late payment.
expire first, to pay that balance
down before any other balances on
                                        Interest Charge Calculation - 31 Days in Billing Cycle
your account. Please note the
Deferred Financing Expiration Date
                                                                                                      Balance             ANNUAL
may be a different date than your                                                                                                             Interest
                                                                                                     Subject to         PERCENTAGE
Payment Due Date. If the Deferred
                                                                                                   Interest Rate         RATE (APR)            Charge
Financing Expiration Date is after
your Minimum Payment Due date in        Purchases
the month your promotion is set to       Current Purchases                                             $610.61            22.99%(v)            $11.93
expire, you must still make your         Barclaycard Financing                                        $1,135.69           22.99%(v)           $292.83
Minimum Payment Due by the              Balance Transfers
Payment Due Date avoid a late
                                         Current Balance Transfers/Checks                               $0.00             22.99%(v)            $0.00
charge.
                                        Cash Advances
                                         Current Cash Advance                                          $691.26            25.24%(v)            $14.83
                                        Total                                                                                                $319.59
                                        Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 25 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       Accrual of Interest and How to Avoid Paying Interest on Purchases.
available credit may not be increased by the payment amount for up         Your due date is at least 23 days after the close of each billing cycle.
to 7 days to ensure the funds from the bank on which your payment          On Purchases, interest begins to accrue as of the transaction date.
is drawn are collected and not returned. When you provide a check          However, we will not charge you interest on Purchases (except for




                                                                                                                                                       099751 3/4
as payment on this Account, you authorize us to either use the             purchases of money orders, travelers checks, foreign currency,
information from your check to make a one-time electronic fund             lottery tickets, gambling chips, or wire transfers which are treated as
transfer from your account or to process the payment as a check            Cash Advances and do not have a grace period) in a billing cycle if
transaction. When we use information from your check to make an            you pay your entire Statement Balance by the Payment Due Date
electronic fund transfer, funds may be withdrawn from your account         each month. We will begin charging interest on Balance Transfers,
as soon as the same day we receive your payment, and you will not          Checks and Cash Advances on the transaction date. For more details
receive your check back from your financial institution. For inquiries,    please see your Cardmember Agreement). If you are charged
or to opt out of one-time electronic fund transfers, please call           interest in a billing cycle we will charge a Minimum Interest Charge
1-866-483-3735.                                                            (or “Minimum Charge”) on your Account if the total interest charge
                                                                           in that billing cycle is less than the amount of the Minimum Interest
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Charge that was disclosed in your Cardmember Agreement. If a
will be credited to your account the day of receipt. A “conforming         Minimum Interest Charge is applied to your Account in a billing cycle
payment” is a payment that: 1) is mailed using the enclosed                it will appear on your statement as a “Minimum Interest Charge” or
envelope and payment coupon included with this statement or                “Minimum Charge” in the Summary of Fees section on your
mailed with a payment coupon printed from                                  statement.
www.BarclaycardUS.com to Card Services, P.O. Box 13337
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            How We Will Calculate Your Balance Subject to Interest Rate.
non-folded check or money order made payable in US dollars from a          We use a method called “daily balance" (including new purchases).
US based institution. Any payment that does not meet these                 To determine the amount of the interest to be charged on your
requirements, or any payment with multiple checks or money orders,         Account we first calculate the “Balance Subject to Interest Rate”
additional correspondence, staples, paperclips, etc. will be               separately for Purchases, for Balance Transfers, and for Cash
                                                                           Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
                                                                           (the DPR for each category is the applicable APR shown on the front




                                                                                                                             Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 26 of 259

Important Information

                                                                                                                                           Page 4 of 4

of the statement divided by 365), to each of the applicable daily          If you are dissatisfied with the goods or services that you have
balances for i) Purchases, ii) Balance Transfers and iii) Cash Advances.   purchased with your credit card, and you have tried in good faith to
The daily balances for Purchases, for Balance Transfers and for Cash       correct the problem with the merchant, you may have the right not
Advances are each calculated separately and determined as follows:         to pay the remaining amount due on the purchase.
We take the beginning balances for each transaction type on your
Account each day, including any interest calculated on the previous        To use this right, all of the following must be true:
day's balance, add to the respective balances any new transaction,
subtract any payments or credits and make any other applicable                1.     The purchase must have been made in your home state or
adjustment(s). This Agreement provides for compounding of                            within 100 miles of your current mailing address, and the
interest. A credit balance is treated as a balance of zero. If you                   purchase price must have been more than $50. (Note:
multiply the “Balance Subject to Interest Rate” for each balance                     Neither of these are necessary if your purchase was
category as shown on your monthly billing statement by the number                    based on an advertisement we mailed to you, or if we
of days in the billing period and then multiply each sum by the                      own the company that sold you the goods or services.)
applicable DPR, the results will be the interest assessed, except for         2.     You must have used your credit card for the purchase.
minor variations caused by rounding.                                                 Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with




                                                                                                                                                         099751 4/4
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement
                                                                           as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                           do not pay, we may report you as delinquent.
Card Services                                                              Account Protector
P.O. Box 8802                                                              Product Description
Wilmington, DE 19899-8802.                                                 Account Protector will cancel your minimum monthly payments for
                                                                           up to 24 months for Involuntary Unemployment, Disability, or
In your letter, give us the following information:                         Hospitalization, 3 months for Life Events (birth or adoption of a
                                                                           child, marriage, divorce, retirement, relocation or purchase of new
   ·     Account information: Your name and account number.                home, enrollment as a full-time college student, experience a natural
   ·     Dollar amount: The dollar amount of the suspected error.          disaster), or 1 month for a Payment Holiday. If you are currently
   ·     Description of problem: If you think there is an error on         unemployed or retired, please call 1-800-742-1461to find out about
         your bill, describe what you believe is wrong and why             enrolling in other products that may be better suited to your
         you believe it is a mistake.                                      situation.

You must contact us within 60 days after the error appeared on your        Summary of Important Account Protector Terms
statement.                                                                 Account Protector is optional. Whether or not you enroll in Account
                                                                           Protector will not affect the terms of an existing credit agreement
You must notify us of any potential errors in writing. You may call        you have with the Bank. We will give you additional information
us, but if you do we are not required to investigate any potential         including the Terms and Conditions before you are required to pay.
errors and you may have to pay the amount in question.                     The cost is $.89 per $100 of your outstanding account balance on
                                                                           your monthly statement closing date. You may cancel Account
While we investigate whether or not there has been an error, the           Protector within 30 days and receive a full refund. There are
following are true:                                                        eligibility requirements, conditions and exclusions that could prevent
    ·    We cannot try to collect the amount in question, or report        you from receiving benefits. You should carefully read the
         you as delinquent on that amount.                                 information provided for a full explanation of the terms.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.            Please refer to your Cardmember Agreement for additional
         But, if we determine that we made a mistake, you will not         information about the terms of your Account.
         have to pay the amount in question or any interest or
         other fees related to that amount.                                ©2012 Barclays Bank Delaware
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 27 of 259
                                                                                                                                  Payment Due Date                   October 14, 2012
                                                                                                                                  Minimum Payment Due                         $80.74
                                                                                                                                  Previous Balance                         $2,698.10
                                                                                                                                  Statement Balance                        $2,698.93


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
iPHONE AND iPAD APPS                                   Statement Billing Period: 08/18/12 - 09/17/12                                                          www.BarclaycardUS.com
iTunes has several ways to find the
                                                       Account Summary                                                        Activity Summary
apps you want…and some you
                                                       Minimum Payment Due                                     $80.74         Previous Balance                                $2,698.10
didn’t know you needed.
                                                       Payment Due Date                                      10/14/12          - Payments                                        $53.47
                                                       Statement End Date                                    09/17/12         + Purchases                                         $0.00
A popular destination is Editor’s
                                                       Credit Line                                          $3,400.00          - Other Credits                                    $0.00
Choice where iTunes App Store
                                                       Credit Available                                       $701.07         + Balance Transfers                                 $0.00
editors post their recommendations
                                                       Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
every week.
                                                       Cash Credit Available                                    $0.00         + Fees                                              $0.00
                                                       Past Due Amount                                          $0.00         + Interest                                         $54.30
Are you new to the iPhone and
                                                       Overlimit Amount                                         $0.00         Statement Balance                               $2,698.93
want to know what apps to help
you get started? The iPhone
                                                         Payment Information
Essentials and Apps Starter Kit are
popular choices. Discover music                          Statement Balance                                                                                                $2,698.93
                                                         Minimum Payment Due                                                                                                 $80.74




                                                                                                                                                                                                 070703 1/4
apps, travel apps, exercise
                                                         Payment Due Date                                                                                                10/14/2012
apps…there are many to choose.
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
Or maybe you have a new iPad. Visit                      listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
the iPad Hall of Fame; you’ll find
games, reviews, and tools made                           Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
specifically for the iPad.
                                                         example:

Find these and more in the iTunes
                                                             If you make no additional                    You will pay off the
App Store.                                                                                                                                       And you will end up paying
                                                            charges using this card and                  balance shown on this
                                                               each month you pay…                       statement in about…                      an estimated total of…
www.iTunes.com
                                                              Only the minimum payment                             16 years                                  $7,373.00
                                                                                                                                                            $3,780.00
                                                                         $105.00                                    3 years
                                                                                                                                                      (Savings = $3,593.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.



          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                               $80.74                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $2,698.93
  Payment Due Date                    October 14, 2012


                                                                                                             469596504187930100008074002698935
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 28 of 259                                                        Page 2 of 4




KEEP TRACK OF YOUR ACCOUNT            Activity for JACKELINE L BARBOSA - Card ending in 9301
Want to know when your payment        Payments
is due or confirm we received your    Trans Date Posting Date Transaction Description                                                        Amount
payment? Log on to                    09/11      09/11        Payment Received       BANK OF AMERI                                            -$53.47
www.BarclaycardUS.com and                                            Total Payment Activity                                                   -$53.47
customize your email alert
preferences.
                                      Summary of Fees and Interest
                                      Interest Charged
                                      Trans Date Posting Date Transaction Description                                                        Amount
                                      09/17         09/17            INTERESTCHARGE ON PURCHASES                                               $39.54
                                      09/17         09/17            INTERESTCHARGE ON CASH ADVANCES                                           $14.76
                                                                     Total Interestfor this Period                                             $54.30
                                      Fees
                                      Trans Date Posting Date Transaction Description                                                        Amount

                                                                     Total Fees for this Period                                                   $0.00




                                                                                                                                                           070703 2/4
                                      Year-to-Date Summary of Fees and Interest Charged*
                                     Total Fees charged in 2012 $34.15                          Total Interest charged in 2012                $446.26
                                     *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                     dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                     been made.


                                      Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                                    Balance             ANNUAL
                                                                                                   Subject to         PERCENTAGE         Interest
                                                                                                 Interest Rate         RATE (APR)         Charge
                                      Purchases
                                       Current Purchases                                            $2,024.35           22.99%(v)         $39.54
                                      Balance Transfers
                                       Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
                                      Cash Advances
                                       Current Cash Advance                                          $687.94            25.24%(v)         $14.76
                                      Total                                                                                              $54.30
                                      Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 29 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       Accrual of Interest and How to Avoid Paying Interest on Purchases.
available credit may not be increased by the payment amount for up         Your due date is at least 23 days after the close of each billing cycle.
to 7 days to ensure the funds from the bank on which your payment          On Purchases, interest begins to accrue as of the transaction date.
is drawn are collected and not returned. When you provide a check          However, we will not charge you interest on Purchases (except for




                                                                                                                                                       070703 3/4
as payment on this Account, you authorize us to either use the             purchases of money orders, travelers checks, foreign currency,
information from your check to make a one-time electronic fund             lottery tickets, gambling chips, or wire transfers which are treated as
transfer from your account or to process the payment as a check            Cash Advances and do not have a grace period) in a billing cycle if
transaction. When we use information from your check to make an            you pay your entire Statement Balance by the Payment Due Date
electronic fund transfer, funds may be withdrawn from your account         each month. We will begin charging interest on Balance Transfers,
as soon as the same day we receive your payment, and you will not          Checks and Cash Advances on the transaction date. For more details
receive your check back from your financial institution. For inquiries,    please see your Cardmember Agreement). If you are charged
or to opt out of one-time electronic fund transfers, please call           interest in a billing cycle we will charge a Minimum Interest Charge
1-866-483-3735.                                                            (or “Minimum Charge”) on your Account if the total interest charge
                                                                           in that billing cycle is less than the amount of the Minimum Interest
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Charge that was disclosed in your Cardmember Agreement. If a
will be credited to your account the day of receipt. A “conforming         Minimum Interest Charge is applied to your Account in a billing cycle
payment” is a payment that: 1) is mailed using the enclosed                it will appear on your statement as a “Minimum Interest Charge” or
envelope and payment coupon included with this statement or                “Minimum Charge” in the Summary of Fees section on your
mailed with a payment coupon printed from                                  statement.
www.BarclaycardUS.com to Card Services, P.O. Box 13337
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            How We Will Calculate Your Balance Subject to Interest Rate.
non-folded check or money order made payable in US dollars from a          We use a method called “daily balance" (including new purchases).
US based institution. Any payment that does not meet these                 To determine the amount of the interest to be charged on your
requirements, or any payment with multiple checks or money orders,         Account we first calculate the “Balance Subject to Interest Rate”
additional correspondence, staples, paperclips, etc. will be               separately for Purchases, for Balance Transfers, and for Cash
                                                                           Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
                                                                           (the DPR for each category is the applicable APR shown on the front




                                                                                                                             Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 30 of 259

Important Information

                                                                                                                                           Page 4 of 4

of the statement divided by 365), to each of the applicable daily          If you are dissatisfied with the goods or services that you have
balances for i) Purchases, ii) Balance Transfers and iii) Cash Advances.   purchased with your credit card, and you have tried in good faith to
The daily balances for Purchases, for Balance Transfers and for Cash       correct the problem with the merchant, you may have the right not
Advances are each calculated separately and determined as follows:         to pay the remaining amount due on the purchase.
We take the beginning balances for each transaction type on your
Account each day, including any interest calculated on the previous        To use this right, all of the following must be true:
day's balance, add to the respective balances any new transaction,
subtract any payments or credits and make any other applicable                1.     The purchase must have been made in your home state or
adjustment(s). This Agreement provides for compounding of                            within 100 miles of your current mailing address, and the
interest. A credit balance is treated as a balance of zero. If you                   purchase price must have been more than $50. (Note:
multiply the “Balance Subject to Interest Rate” for each balance                     Neither of these are necessary if your purchase was
category as shown on your monthly billing statement by the number                    based on an advertisement we mailed to you, or if we
of days in the billing period and then multiply each sum by the                      own the company that sold you the goods or services.)
applicable DPR, the results will be the interest assessed, except for         2.     You must have used your credit card for the purchase.
minor variations caused by rounding.                                                 Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with




                                                                                                                                                         070703 4/4
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement
                                                                           as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                           do not pay, we may report you as delinquent.
Card Services                                                              Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                              information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                           ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 31 of 259
                                                                                                                                  Payment Due Date                November 14, 2012
                                                                                                                                  Minimum Payment Due                       $83.78
                                                                                                                                  Previous Balance                       $2,698.93
                                                                                                                                  Statement Balance                      $2,885.12


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
ARE YOU WONDERING WHAT                                 Statement Billing Period: 09/18/12 - 10/17/12                                                          www.BarclaycardUS.com
IPHONE AND IPAD APPS TO ADD
                                                       Account Summary                                                        Activity Summary
TO YOUR COLLECTION?
                                                       Minimum Payment Due                                     $83.78         Previous Balance                                $2,698.93
For the bargain shopper in you, find
                                                       Payment Due Date                                      11/14/12          - Payments                                        $80.74
your bargains faster and easier with
                                                       Statement End Date                                    10/17/12         + Purchases                                       $211.44
apps like Groupon , offering 50-90%
                                                       Credit Line                                          $3,400.00          - Other Credits                                    $0.00
off of “the best stuff to do, see, eat                 Credit Available                                       $514.88         + Balance Transfers                                 $0.00
and buy” around the world.                             Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
                                                       Cash Credit Available                                    $0.00         + Fees                                              $0.00
If you’re seeking a better way to a                    Past Due Amount                                          $0.00         + Interest                                         $55.49
better outlook on life, try the                        Overlimit Amount                                         $0.00         Statement Balance                               $2,885.12
Gratitude Journal app. It’s a great
way to reflect on all you can be                         Payment Information
thankful for.
                                                         Statement Balance                                                                                                $2,885.12
                                                         Minimum Payment Due                                                                                                 $83.78




                                                                                                                                                                                                 071080 1/4
If you’re traveling and you’re into                      Payment Due Date                                                                                                11/14/2012
history, try A&E Television’s
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
HISTORY Here app to find out
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
what’s around you.                                       increased up to the Penalty APR of 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
Find these and more in the iTunes
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
App Store.                                               example:

www.iTunes.com
                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             17 years                                  $7,946.00
                                                                                                                                                            $4,068.00
                                                                         $113.00                                    3 years
                                                                                                                                                      (Savings = $3,878.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.



          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                               $83.78                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $2,885.12
  Payment Due Date                 November 14, 2012


                                                                                                             469596504187930100008378002885129
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 32 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               10/05      10/05        Payment Received       BANK OF AMERI                                            -$80.74
                                              Total Payment Activity                                                   -$80.74

               Purchases
               09/23     09/25                APPLE STORE #R110            BRAINTREE M A                              $211.44
                                              Total Purchase Activity                                                 $211.44



               Summary of Fees and Interest
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               10/17         10/17            INTERESTCHARGE ON PURCHASES                                               $40.90
               10/17         10/17            INTERESTCHARGE ON CASH ADVANCES                                           $14.59
                                              Total Interestfor this Period                                             $55.49
               Fees




                                                                                                                                    071080 2/4
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2012 $34.15                          Total Interest charged in 2012                $501.75
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,164.17           22.99%(v)         $40.90
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $702.61            25.24%(v)         $14.59
               Total                                                                                              $55.49
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 33 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       Accrual of Interest and How to Avoid Paying Interest on Purchases.
available credit may not be increased by the payment amount for up         Your due date is at least 23 days after the close of each billing cycle.
to 7 days to ensure the funds from the bank on which your payment          On Purchases, interest begins to accrue as of the transaction date.
is drawn are collected and not returned. When you provide a check          However, we will not charge you interest on Purchases (except for




                                                                                                                                                       071080 3/4
as payment on this Account, you authorize us to either use the             purchases of money orders, travelers checks, foreign currency,
information from your check to make a one-time electronic fund             lottery tickets, gambling chips, or wire transfers which are treated as
transfer from your account or to process the payment as a check            Cash Advances and do not have a grace period) in a billing cycle if
transaction. When we use information from your check to make an            you pay your entire Statement Balance by the Payment Due Date
electronic fund transfer, funds may be withdrawn from your account         each month. We will begin charging interest on Balance Transfers,
as soon as the same day we receive your payment, and you will not          Checks and Cash Advances on the transaction date. For more details
receive your check back from your financial institution. For inquiries,    please see your Cardmember Agreement). If you are charged
or to opt out of one-time electronic fund transfers, please call           interest in a billing cycle we will charge a Minimum Interest Charge
1-866-483-3735.                                                            (or “Minimum Charge”) on your Account if the total interest charge
                                                                           in that billing cycle is less than the amount of the Minimum Interest
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Charge that was disclosed in your Cardmember Agreement. If a
will be credited to your account the day of receipt. A “conforming         Minimum Interest Charge is applied to your Account in a billing cycle
payment” is a payment that: 1) is mailed using the enclosed                it will appear on your statement as a “Minimum Interest Charge” or
envelope and payment coupon included with this statement or                “Minimum Charge” in the Summary of Fees section on your
mailed with a payment coupon printed from                                  statement.
www.BarclaycardUS.com to Card Services, P.O. Box 13337
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            How We Will Calculate Your Balance Subject to Interest Rate.
non-folded check or money order made payable in US dollars from a          We use a method called “daily balance" (including new purchases).
US based institution. Any payment that does not meet these                 To determine the amount of the interest to be charged on your
requirements, or any payment with multiple checks or money orders,         Account we first calculate the “Balance Subject to Interest Rate”
additional correspondence, staples, paperclips, etc. will be               separately for Purchases, for Balance Transfers, and for Cash
                                                                           Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
                                                                           (the DPR for each category is the applicable APR shown on the front




                                                                                                                             Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 34 of 259

Important Information

                                                                                                                                           Page 4 of 4

of the statement divided by 365), to each of the applicable daily          If you are dissatisfied with the goods or services that you have
balances for i) Purchases, ii) Balance Transfers and iii) Cash Advances.   purchased with your credit card, and you have tried in good faith to
The daily balances for Purchases, for Balance Transfers and for Cash       correct the problem with the merchant, you may have the right not
Advances are each calculated separately and determined as follows:         to pay the remaining amount due on the purchase.
We take the beginning balances for each transaction type on your
Account each day, including any interest calculated on the previous        To use this right, all of the following must be true:
day's balance, add to the respective balances any new transaction,
subtract any payments or credits and make any other applicable                1.     The purchase must have been made in your home state or
adjustment(s). This Agreement provides for compounding of                            within 100 miles of your current mailing address, and the
interest. A credit balance is treated as a balance of zero. If you                   purchase price must have been more than $50. (Note:
multiply the “Balance Subject to Interest Rate” for each balance                     Neither of these are necessary if your purchase was
category as shown on your monthly billing statement by the number                    based on an advertisement we mailed to you, or if we
of days in the billing period and then multiply each sum by the                      own the company that sold you the goods or services.)
applicable DPR, the results will be the interest assessed, except for         2.     You must have used your credit card for the purchase.
minor variations caused by rounding.                                                 Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with




                                                                                                                                                         071080 4/4
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement
                                                                           as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                           do not pay, we may report you as delinquent.
Card Services                                                              Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                              information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                           ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 35 of 259
                                                                                                                                  Payment Due Date                December 14, 2012
                                                                                                                                  Minimum Payment Due                       $85.70
                                                                                                                                  Previous Balance                       $2,885.12
                                                                                                                                  Statement Balance                      $2,859.03


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
ARE YOU WONDERING WHAT                                 Statement Billing Period: 10/18/12 - 11/17/12                                                          www.BarclaycardUS.com
iPHONE AND IPAD APPS TO ADD
                                                       Account Summary                                                        Activity Summary
TO YOUR COLLECTION DURING
                                                       Minimum Payment Due                                     $85.70         Previous Balance                                $2,885.12
THIS HOLIDAY SEASON?                                   Payment Due Date                                      12/14/12          - Payments                                        $83.78
Shopping for     the best prices or                    Statement End Date                                    11/17/12         + Purchases                                         $0.00
something at     a nearby store? Try the               Credit Line                                          $3,400.00          - Other Credits                                    $0.00
RedLaser app     to find products and                  Credit Available                                       $540.97         + Balance Transfers                                 $0.00
prices in your    area.                                Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
                                                       Cash Credit Available                                    $0.00         + Fees                                              $0.00
If you are cooking a holiday dinner                    Past Due Amount                                          $0.00         + Interest                                         $57.69
or baking a dessert, check out the                     Overlimit Amount                                         $0.00         Statement Balance                               $2,859.03
How to Cook Everything or
Epicurious apps to help guide your                       Payment Information
inner chef.                                              Statement Balance                                                                                                $2,859.03
                                                         Minimum Payment Due                                                                                                 $85.70




                                                                                                                                                                                                 153133 1/4
Travelling? Don’t forget to check the                    Payment Due Date                                                                                                12/14/2012
weather with The Weather Channe l
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
app so you’ll know what to pack.                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
Find these and more in the iTunes
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
App Store.                                               you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
www.iTunes.com
                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             17 years                                  $7,865.00
                                                                                                                                                            $4,032.00
                                                                         $112.00                                    3 years
                                                                                                                                                      (Savings = $3,833.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.



          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                               $85.70                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $2,859.03
  Payment Due Date                 December 14, 2012


                                                                                                             469596504187930100008570002859038
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 36 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               11/07      11/07        Payment Received       BANK OF AMERI                                            -$83.78
                                              Total Payment Activity                                                   -$83.78



               Summary of Fees and Interest
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               11/17         11/17            INTERESTCHARGE ON PURCHASES                                               $42.30
               11/17         11/17            INTERESTCHARGE ON CASH ADVANCES                                           $15.39
                                              Total Interestfor this Period                                             $57.69
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00




                                                                                                                                    153133 2/4
               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2012 $34.15                          Total Interest charged in 2012                $559.44
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,165.79           22.99%(v)         $42.30
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $717.60            25.24%(v)         $15.39
               Total                                                                                              $57.69
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 37 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       Accrual of Interest and How to Avoid Paying Interest on Purchases.
available credit may not be increased by the payment amount for up         Your due date is at least 23 days after the close of each billing cycle.
to 7 days to ensure the funds from the bank on which your payment          On Purchases, interest begins to accrue as of the transaction date.
is drawn are collected and not returned. When you provide a check          However, we will not charge you interest on Purchases (except for




                                                                                                                                                       153133 3/4
as payment on this Account, you authorize us to either use the             purchases of money orders, travelers checks, foreign currency,
information from your check to make a one-time electronic fund             lottery tickets, gambling chips, or wire transfers which are treated as
transfer from your account or to process the payment as a check            Cash Advances and do not have a grace period) in a billing cycle if
transaction. When we use information from your check to make an            you pay your entire Statement Balance by the Payment Due Date
electronic fund transfer, funds may be withdrawn from your account         each month. We will begin charging interest on Balance Transfers,
as soon as the same day we receive your payment, and you will not          Checks and Cash Advances on the transaction date. For more details
receive your check back from your financial institution. For inquiries,    please see your Cardmember Agreement). If you are charged
or to opt out of one-time electronic fund transfers, please call           interest in a billing cycle we will charge a Minimum Interest Charge
1-866-483-3735.                                                            (or “Minimum Charge”) on your Account if the total interest charge
                                                                           in that billing cycle is less than the amount of the Minimum Interest
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Charge that was disclosed in your Cardmember Agreement. If a
will be credited to your account the day of receipt. A “conforming         Minimum Interest Charge is applied to your Account in a billing cycle
payment” is a payment that: 1) is mailed using the enclosed                it will appear on your statement as a “Minimum Interest Charge” or
envelope and payment coupon included with this statement or                “Minimum Charge” in the Summary of Fees section on your
mailed with a payment coupon printed from                                  statement.
www.BarclaycardUS.com to Card Services, P.O. Box 13337
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            How We Will Calculate Your Balance Subject to Interest Rate.
non-folded check or money order made payable in US dollars from a          We use a method called “daily balance" (including new purchases).
US based institution. Any payment that does not meet these                 To determine the amount of the interest to be charged on your
requirements, or any payment with multiple checks or money orders,         Account we first calculate the “Balance Subject to Interest Rate”
additional correspondence, staples, paperclips, etc. will be               separately for Purchases, for Balance Transfers, and for Cash
                                                                           Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
                                                                           (the DPR for each category is the applicable APR shown on the front




                                                                                                                             Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 38 of 259

Important Information

                                                                                                                                           Page 4 of 4

of the statement divided by 365), to each of the applicable daily          If you are dissatisfied with the goods or services that you have
balances for i) Purchases, ii) Balance Transfers and iii) Cash Advances.   purchased with your credit card, and you have tried in good faith to
The daily balances for Purchases, for Balance Transfers and for Cash       correct the problem with the merchant, you may have the right not
Advances are each calculated separately and determined as follows:         to pay the remaining amount due on the purchase.
We take the beginning balances for each transaction type on your
Account each day, including any interest calculated on the previous        To use this right, all of the following must be true:
day's balance, add to the respective balances any new transaction,
subtract any payments or credits and make any other applicable                1.     The purchase must have been made in your home state or
adjustment(s). This Agreement provides for compounding of                            within 100 miles of your current mailing address, and the
interest. A credit balance is treated as a balance of zero. If you                   purchase price must have been more than $50. (Note:
multiply the “Balance Subject to Interest Rate” for each balance                     Neither of these are necessary if your purchase was
category as shown on your monthly billing statement by the number                    based on an advertisement we mailed to you, or if we
of days in the billing period and then multiply each sum by the                      own the company that sold you the goods or services.)
applicable DPR, the results will be the interest assessed, except for         2.     You must have used your credit card for the purchase.
minor variations caused by rounding.                                                 Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with




                                                                                                                                                         153133 4/4
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement
                                                                           as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                           do not pay, we may report you as delinquent.
Card Services                                                              Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                              information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                           ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 39 of 259
                                                                                                                                  Payment Due Date                   January 14, 2013
                                                                                                                                  Minimum Payment Due                        $195.26
                                                                                                                                  Previous Balance                         $2,859.03
                                                                                                                                  Statement Balance                        $2,940.00


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
IMPORTANT INFORMATION                                  Statement Billing Period: 11/18/12 - 12/17/12                                                          www.BarclaycardUS.com
We may report information about
                                                       Account Summary                                                        Activity Summary
your account to credit bureaus. Late
                                                       Minimum Payment Due                                    $195.26         Previous Balance                                $2,859.03
payments, missed payments, or
                                                       Payment Due Date                                      01/14/13          - Payments                                         $0.00
other defaults on your account may
                                                       Statement End Date                                    12/17/12         + Purchases                                         $0.00
be reflected in your credit report.
                                                       Credit Line                                          $3,400.00          - Other Credits                                    $0.00
                                                       Credit Available                                       $460.00         + Balance Transfers                                 $0.00
HAPPY HOLIDAYS!                                        Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
During the hustle and bustle this                      Cash Credit Available                                    $0.00         + Fees                                             $25.00
year, don’t miss out on adding these                   Past Due Amount                                         $85.70         + Interest                                         $55.97
apps to your collection.                               Overlimit Amount                                         $0.00         Statement Balance                               $2,940.00

If you are flying, check out the                         Payment Information
Landed app for your iPhone. This                         Statement Balance                                                                                                 $2,940.00
app will inform your friends and                         Minimum Payment Due                                                                                                 $195.26




                                                                                                                                                                                                 079786 1/4
family that you arrived safely.                          Payment Due Date                                                                                                  1/14/2013
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
Or just take the time to sit back,                       listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
relax and enjoy a movie. Check out                       increased up to the Penalty APR of 30.24%.
the Netflix or Movies by Flixster apps
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
for your iPhone or iPad.                                 you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
Time to start thinking of a New
Years’ resolution. Download Lost it                          If you make no additional                    You will pay off the
or My Fitness Pal apps for your                             charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…
iPhone or iPad and get back into
shape.                                                        Only the minimum payment                             17 years                                  $7,889.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
Find these and more in the iTunes
App Store.                                             * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.
www.iTunes.com




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                             $195.26                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $2,940.00
  Payment Due Date                    January 14, 2013


                                                                                                             469596504187930100019526002940004
                  Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 40 of 259                                                         Page 2 of 4




GET CONNECTED                         Activity for JACKELINE L BARBOSA - Card ending in 9301
Visit www.BarclaycardUS.com to get                                          No Transaction Activity At This Time
up to date account activity,
download transactions, make
payments and transfer balances 24
hours a day, 7 days a week.
                                      Summary of Fees and Interest
                                      Fees
                                      Trans Date Posting Date Transaction Description                                                        Amount
                                      12/14         12/14            LATE PAYMENT FEE                                                          $25.00
                                                                     Total Fees for this Period                                                $25.00
                                      Interest Charged
                                      Trans Date Posting Date Transaction Description                                                        Amount
                                      12/17         12/17            INTERESTCHARGE ON PURCHASES                                               $40.76
                                      12/17         12/17            INTERESTCHARGE ON CASH ADVANCES                                           $15.21
                                                                     Total Interestfor this Period                                             $55.97


                                      Year-to-Date Summary of Fees and Interest Charged*




                                                                                                                                                           079786 2/4
                                     Total Fees charged in 2012 $59.15                          Total Interest charged in 2012                $615.41
                                     *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                     dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                     been made.


                                      Interest Charge Calculation - 30 Days in Billing Cycle

                                                                                                    Balance             ANNUAL
                                                                                                   Subject to         PERCENTAGE         Interest
                                                                                                 Interest Rate         RATE (APR)         Charge
                                      Purchases
                                       Current Purchases                                            $2,156.40           22.99%(v)         $40.76
                                      Balance Transfers
                                       Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
                                      Cash Advances
                                       Current Cash Advance                                          $732.89            25.24%(v)         $15.21
                                      Total                                                                                              $55.97
                                      Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 41 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                       079786 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-483-3735.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 42 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        079786 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                     Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 43 of 259
                                                                                                                               Payment Due Date                 February 14, 2013
                                                                                                                               Minimum Payment Due                       $319.17
                                                                                                                               Previous Balance                        $2,940.00
                                                                                                                               Statement Balance                       $3,034.51


                                                    Barclaycard Financing Visa® Statement
                                                                                                                                                                           Page 1 of 4
                                                    Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
                                                    Statement Billing Period: 12/18/12 - 01/17/13                                                          www.BarclaycardUS.com

                                                    Account Summary                                                        Activity Summary
                                                    Minimum Payment Due                                    $319.17         Previous Balance                                $2,940.00
                                                    Payment Due Date                                      02/14/13          - Payments                                         $0.00
                                                    Statement End Date                                    01/17/13         + Purchases                                         $0.00
                                                    Credit Line                                          $3,400.00          - Other Credits                                    $0.00
                                                    Credit Available                                       $365.49         + Balance Transfers                                 $0.00
                                                    Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
                                                    Cash Credit Available                                    $0.00         + Fees Charged                                     $35.00
                                                    Past Due Amount                                        $195.26         + Interest Charged                                 $59.51
                                                    Overlimit Amount                                         $0.00         Statement Balance                               $3,034.51




                                                      Payment Information




                                                                                                                                                                                              080335 1/4
                                                      Statement Balance                                                                                                 $3,034.51
                                                      Minimum Payment Due                                                                                                 $319.17
                                                      Payment Due Date                                                                                                  2/14/2013
                                                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                      listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                      increased up to the Penalty APR of 30.24%.
                                                      Minimum Payment Warning: If you make only the minimum payment each period,
                                                      you will pay more in interest and it will take you longer to pay off your balance. For
                                                      example:

                                                          If you make no additional                    You will pay off the
                                                         charges using this card and                  balance shown on this                   And you will end up paying
                                                            each month you pay…                       statement in about…                      an estimated total of…

                                                           Only the minimum payment                             17 years                                  $7,927.00

                                                      If you would like information about credit counseling services, please call 1-800-570-1403.

                                                    * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                      to www.BarclaycardUS.com.




       Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
 Make payments online at                                                                                                                                                                 11
                                                             Card Services
 www.BarclaycardUS.com                                       P.O. Box 13337
                                                             Philadelphia, PA 19101-3337
                                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
 Check for address change.
 Complete form on the back.
                                                                                                   ------ manifest line ---------
                                                                                                   JACKELINE L BARBOSA
                                                                                                   1
                                                                                                   56 JULIAN ST
 Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

Account Number                4695-9650-4187-9301
Minimum Payment Due                            $319.17                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
Statement Balance                            $3,034.51
Payment Due Date                  February 14, 2013


                                                                                                          469596504187930100031917003034519
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 44 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount
               01/14         01/14            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               01/17         01/17            INTERESTCHARGE ON PURCHASES                                               $43.45
               01/17         01/17            INTERESTCHARGE ON CASH ADVANCES                                           $16.06
                                              Total Interestfor this Period                                             $59.51


               Year-to-Date Summary of Fees and Interest Charged*




                                                                                                                                    080335 2/4
              Total Fees charged in 2013 $35.00                          Total Interest charged in 2013                  $59.51
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2013. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,224.65           22.99%(v)         $43.45
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $748.52            25.24%(v)         $16.06
               Total                                                                                              $59.51
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 45 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                       080335 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-483-3735.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 46 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        080335 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                     Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 47 of 259
                                                                                                                               Payment Due Date                     March 14, 2013
                                                                                                                               Minimum Payment Due                        $447.93
                                                                                                                               Previous Balance                          $3,034.51
                                                                                                                               Statement Balance                         $3,132.93


                                                    Barclaycard Financing Visa® Statement
                                                                                                                                                                           Page 1 of 4
                                                    Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
                                                    Statement Billing Period: 01/18/13 - 02/18/13                                                          www.BarclaycardUS.com

                                                    Account Summary                                                        Activity Summary
                                                    Minimum Payment Due                                    $447.93         Previous Balance                                $3,034.51
                                                    Payment Due Date                                      03/14/13          - Payments                                         $0.00
                                                    Statement End Date                                    02/18/13         + Purchases                                         $0.00
                                                    Credit Line                                          $3,400.00          - Other Credits                                    $0.00
                                                    Credit Available                                       $267.07         + Balance Transfers                                 $0.00
                                                    Cash Credit Line                                       $680.00         + Cash Advances                                     $0.00
                                                    Cash Credit Available                                    $0.00         + Fees Charged                                     $35.00
                                                    Past Due Amount                                        $319.17         + Interest Charged                                 $63.42
                                                    Overlimit Amount                                         $0.00         Statement Balance                               $3,132.93




                                                      Payment Information




                                                                                                                                                                                              079946 1/4
                                                      Statement Balance                                                                                                 $3,132.93
                                                      Minimum Payment Due                                                                                                 $447.93
                                                      Payment Due Date                                                                                                  3/14/2013
                                                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                      listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                      increased up to the Penalty APR of 30.24%.
                                                      Minimum Payment Warning: If you make only the minimum payment each period,
                                                      you will pay more in interest and it will take you longer to pay off your balance. For
                                                      example:

                                                          If you make no additional                    You will pay off the
                                                         charges using this card and                  balance shown on this                   And you will end up paying
                                                            each month you pay…                       statement in about…                      an estimated total of…

                                                           Only the minimum payment                             17 years                                  $7,966.00

                                                      If you would like information about credit counseling services, please call 1-800-570-1403.

                                                    * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                      to www.BarclaycardUS.com.




       Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
 Make payments online at                                                                                                                                                                 11
                                                             Card Services
 www.BarclaycardUS.com                                       P.O. Box 13337
                                                             Philadelphia, PA 19101-3337
                                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
 Check for address change.
 Complete form on the back.
                                                                                                   ------ manifest line ---------
                                                                                                   JACKELINE L BARBOSA
                                                                                                   1
                                                                                                   56 JULIAN ST
 Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

Account Number                4695-9650-4187-9301
Minimum Payment Due                            $447.93                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
Statement Balance                            $3,132.93
Payment Due Date                     March 14, 2013


                                                                                                          469596504187930100044793003132932
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 48 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               02/14         02/14            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               02/18         02/18            INTERESTCHARGE ON PURCHASES                                               $46.48
               02/18         02/18            INTERESTCHARGE ON CASH ADVANCES                                           $16.94
                                              Total Interestfor this Period                                             $63.42


               Year-to-Date Summary of Fees and Interest Charged*




                                                                                                                                    079946 2/4
              Total Fees charged in 2013 $70.00                          Total Interest charged in 2013                $122.93
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2013. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 32 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,305.52           22.99%(v)         $46.48
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $765.01            25.24%(v)         $16.94
               Total                                                                                              $63.42
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 49 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                       079946 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-483-3735.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 50 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        079946 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                     Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 51 of 259
                                                                                                                               Payment Due Date                       April 14, 2013
                                                                                                                               Minimum Payment Due                          $571.46
                                                                                                                               Previous Balance                           $3,132.93
                                                                                                                               Statement Balance                          $3,225.14


                                                    Barclaycard Financing Visa® Statement
                                                                                                                                                                           Page 1 of 4
                                                    Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
                                                    Statement Billing Period: 02/19/13 - 03/18/13                                                          www.BarclaycardUS.com

                                                    Account Summary                                                        Activity Summary
                                                    Minimum Payment Due                                    $571.46         Previous Balance                                $3,132.93
                                                    Payment Due Date                                      04/14/13          - Payments                                         $0.00
                                                    Statement End Date                                    03/18/13         + Purchases                                         $0.00
                                                    Credit Line                                              $0.00          - Other Credits                                    $0.00
                                                    Credit Available                                         $0.00         + Balance Transfers                                 $0.00
                                                    Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
                                                    Cash Credit Available                                    $0.00         + Fees Charged                                     $35.00
                                                    Past Due Amount                                        $447.93         + Interest Charged                                 $57.21
                                                    Overlimit Amount                                         $0.00         Statement Balance                               $3,225.14




                                                      Payment Information




                                                                                                                                                                                              076365 1/4
                                                      Statement Balance                                                                                                 $3,225.14
                                                      Minimum Payment Due                                                                                                 $571.46
                                                      Payment Due Date                                                                                                  4/14/2013
                                                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                      listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                      increased up to the Penalty APR of 30.24%.
                                                      Minimum Payment Warning: If you make only the minimum payment each period,
                                                      you will pay more in interest and it will take you longer to pay off your balance. For
                                                      example:

                                                          If you make no additional                    You will pay off the
                                                         charges using this card and                  balance shown on this                   And you will end up paying
                                                            each month you pay…                       statement in about…                      an estimated total of…

                                                           Only the minimum payment                             17 years                                  $7,997.00

                                                      If you would like information about credit counseling services, please call 1-800-570-1403.

                                                    * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                      to www.BarclaycardUS.com.




       Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
 Make payments online at                                                                                                                                                                 11
                                                             Card Services
 www.BarclaycardUS.com                                       P.O. Box 13337
                                                             Philadelphia, PA 19101-3337
                                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
 Check for address change.
 Complete form on the back.
                                                                                                   ------ manifest line ---------
                                                                                                   JACKELINE L BARBOSA
                                                                                                   1
                                                                                                   56 JULIAN ST
 Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

Account Number                4695-9650-4187-9301
Minimum Payment Due                            $571.46                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
Statement Balance                            $3,225.14
Payment Due Date                       April 14, 2013


                                                                                                          469596504187930100057146003225142
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 52 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               03/14         03/14            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               03/18         03/18            INTERESTCHARGE ON PURCHASES                                               $42.08
               03/18         03/18            INTERESTCHARGE ON CASH ADVANCES                                           $15.13
                                              Total Interestfor this Period                                             $57.21


               Year-to-Date Summary of Fees and Interest Charged*




                                                                                                                                    076365 2/4
              Total Fees charged in 2013 $105.00                         Total Interest charged in 2013                $180.14
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2013. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 28 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,385.58           22.99%(v)         $42.08
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $781.05            25.24%(v)         $15.13
               Total                                                                                              $57.21
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 53 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                       076365 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-483-3735.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 54 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        076365 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                     Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 55 of 259
                                                                                                                               Payment Due Date                        May 14, 2013
                                                                                                                               Minimum Payment Due                         $701.81
                                                                                                                               Previous Balance                          $3,225.14
                                                                                                                               Statement Balance                         $3,323.24


                                                    Barclaycard Financing Visa® Statement
                                                                                                                                                                           Page 1 of 4
                                                    Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
                                                    Statement Billing Period: 03/19/13 - 04/17/13                                                          www.BarclaycardUS.com

                                                    Account Summary                                                        Activity Summary
                                                    Minimum Payment Due                                    $701.81         Previous Balance                                $3,225.14
                                                    Payment Due Date                                      05/14/13          - Payments                                         $0.00
                                                    Statement End Date                                    04/17/13         + Purchases                                         $0.00
                                                    Credit Line                                              $0.00          - Other Credits                                    $0.00
                                                    Credit Available                                         $0.00         + Balance Transfers                                 $0.00
                                                    Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
                                                    Cash Credit Available                                    $0.00         + Fees Charged                                     $35.00
                                                    Past Due Amount                                        $571.46         + Interest Charged                                 $63.10
                                                    Overlimit Amount                                         $0.00         Statement Balance                               $3,323.24




                                                      Payment Information




                                                                                                                                                                                              073729 1/4
                                                      Statement Balance                                                                                                 $3,323.24
                                                      Minimum Payment Due                                                                                                 $701.81
                                                      Payment Due Date                                                                                                  5/14/2013
                                                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                      listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                      increased up to the Penalty APR of 30.24%.
                                                      Minimum Payment Warning: If you make only the minimum payment each period,
                                                      you will pay more in interest and it will take you longer to pay off your balance. For
                                                      example:

                                                          If you make no additional                    You will pay off the
                                                         charges using this card and                  balance shown on this                   And you will end up paying
                                                            each month you pay…                       statement in about…                      an estimated total of…

                                                           Only the minimum payment                             17 years                                  $8,032.00

                                                      If you would like information about credit counseling services, please call 1-800-570-1403.

                                                    * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                      to www.BarclaycardUS.com.




       Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
 Make payments online at                                                                                                                                                                 11
                                                             Card Services
 www.BarclaycardUS.com                                       P.O. Box 13337
                                                             Philadelphia, PA 19101-3337
                                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
 Check for address change.
 Complete form on the back.
                                                                                                   ------ manifest line ---------
                                                                                                   JACKELINE L BARBOSA
                                                                                                   1
                                                                                                   56 JULIAN ST
 Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

Account Number                4695-9650-4187-9301
Minimum Payment Due                            $701.81                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
Statement Balance                            $3,323.24
Payment Due Date                        May 14, 2013


                                                                                                          469596504187930100070181003323240
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 56 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               04/14         04/15            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               04/17         04/17            INTERESTCHARGE ON PURCHASES                                               $46.56
               04/17         04/17            INTERESTCHARGE ON CASH ADVANCES                                           $16.54
                                              Total Interestfor this Period                                             $63.10


               Year-to-Date Summary of Fees and Interest Charged*




                                                                                                                                    073729 2/4
              Total Fees charged in 2013 $140.00                         Total Interest charged in 2013                $243.24
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2013. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,463.29           22.99%(v)         $46.56
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $796.87            25.24%(v)         $16.54
               Total                                                                                              $63.10
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 57 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                       073729 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-483-3735.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 58 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        073729 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2012 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 59 of 259
                                                                                                                                  Payment Due Date                       June 14, 2013
                                                                                                                                  Minimum Payment Due                         $835.04
                                                                                                                                  Previous Balance                          $3,323.24
                                                                                                                                  Statement Balance                         $3,423.24


Customer News                                          Barclaycard Financing Visa® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 9301                                                             Questions? Call 1-866-483-3735
CREDIT LINE W ARNING                                   Statement Billing Period: 04/18/13 - 05/17/13                                                          www.BarclaycardUS.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                    $835.04         Previous Balance                                $3,323.24
bring your account into good
                                                       Payment Due Date                                      06/14/13          - Payments                                         $0.00
standing, please pay at least
                                                       Statement End Date                                    05/17/13         + Purchases                                         $0.00
$858.28. This amount is equal to
                                                       Credit Line                                              $0.00          - Other Credits                                    $0.00
your minimum payment due of
                                                       Credit Available                                         $0.00         + Balance Transfers                                 $0.00
$835.04 plus the amount over your
                                                       Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
credit line which is currently $23.24.
                                                       Cash Credit Available                                    $0.00         + Fees Charged                                     $35.00
                                                       Past Due Amount                                        $701.81         + Interest Charged                                 $65.00
                                                       Overlimit Amount                                        $23.24         Statement Balance                               $3,423.24




                                                         Payment Information




                                                                                                                                                                                                 128056 1/4
                                                         Statement Balance                                                                                                 $3,423.24
                                                         Minimum Payment Due                                                                                                 $835.04
                                                         Payment Due Date                                                                                                  6/14/2013
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             16 years                                  $8,066.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      JACKELINE L BARBOSA
                                                                                                      1
                                                                                                      56 JULIAN ST
    Amount Enclosed:       $                                                                          DORCHESTER MA 02125-2937

  Account Number                 4695-9650-4187-9301
  Minimum Payment Due                             $835.04                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                             $3,423.24
  Payment Due Date                        June 14, 2013


                                                                                                             469596504187930100083504003423242
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 60 of 259                                                    Page 2 of 4




               Activity for JACKELINE L BARBOSA - Card ending in 9301

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               05/14         05/14            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               05/17         05/17            INTERESTCHARGE ON PURCHASES                                               $48.11
               05/17         05/17            INTERESTCHARGE ON CASH ADVANCES                                           $16.89
                                              Total Interestfor this Period                                             $65.00


               Year-to-Date Summary of Fees and Interest Charged*




                                                                                                                                    128056 2/4
              Total Fees charged in 2013 $175.00                         Total Interest charged in 2013                $308.24
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2013. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                            $2,545.60           22.99%(v)         $48.11
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             22.99%(v)         $0.00
               Cash Advances
                Current Cash Advance                                          $813.58            25.24%(v)         $16.89
               Total                                                                                              $65.00
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 61 of 259

Important Information

                                                                                                                                         Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-483-3735 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-483-3735. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                       128056 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-483-3735.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 62 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        128056 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2013 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 63 of 259




                       EXHIBIT D
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 64 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 65 of 259




                       EXHIBIT E
101770 07/18/12 11:29 AM Page 1
        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 66 of 259

 1




                                       Important Information About Your
                                             Credit Card Account
                                                                   ••••••
                                          Your Cardmember Agreement With Us
                                                   Your Billing Rights
                                                     Retain for your records


         F03-E663-4 -0712 CP09-74366                                                                                               Print Date:
                                                                                                                                     07/2012




     CARDMEMBER AGREEMENT
     Introduction.
     This Agreement establishes the terms of your credit card account (“Account”) with Barclays Bank Delaware in Wilmington, Delaware.
     Please read it carefully and keep it with your records. You do not need to sign this Agreement, but please sign the back of your credit
     card (the “Card”), if you have not already done so. All extensions of credit in connection with your Account are being made by Barclays
     Bank Delaware.
     Using Your Account/Acceptance of These Terms.
     You do not need to accept the Account and this Agreement and none of the fees on this Account (except as otherwise provided
     herein) will apply unless you use the Account. If your Account has an Annual Fee (see the Account Summary Table to determine if
     this Account has an Annual Fee) and provided that you have not otherwise used the Account to make a Purchase, Balance Transfer
     or Cash Advance or paid the Annual Fee, you may close the Account within thirty days after Account opening by contacting us at the
     number on the back of your Card, and if you do, you will not be responsible for paying the Annual Fee. By signing, keeping, using or
     otherwise accepting your Card or Account, you agree to the terms and conditions of this Agreement. You may obtain credit in the
     form of Purchases, Balance Transfers and Cash Advances by using your Card, your account number, Checks, or other credit devices.
     You agree that we may credit your Account rather than issue cash refunds when you reverse transactions that were originally charged
     to your Account. You agree that you will not use your Card or Account in connection with any transaction that is prohibited or
     unenforceable and that if you do engage in such a transaction you waive any claim that the charge is uncollectible on the grounds the
     transaction was prohibited or unenforceable. The Card must be returned to us upon request. We may replace your Card with another
     Card at any time.
     Definitions.
     If we use a capitalized term in this document but we do not define the term in this document, the term has the meaning as used in
     your monthly statement.
     “Agreement” means this document and the Account Summary Table, and any changes we make to this document, from time to time.
     “Authorized User” means any person you allow to use your Account including without limitation through a Card, Check, the account
     number, or other credit device.
     “Balance Transfer” means the use of your Account for a loan obtained by a transfer of funds initiated by us at your request and includes
     the use of a Balance Transfer Check. “Balance Transfer” includes the Transaction Fees associated with any Balance Transfer.
     “Cash Advance” means the use of your Card or account number to obtain cash loans at any financial institution or automated teller
     machine that accepts the Card, the use of a Cash Advance Check or the purchase of Cash Equivalents. “Cash Advance” also includes
     the Transaction Fees associated with any Cash Advance or any Cash Equivalent.
     “Cash Equivalent” means the use of your Card or account number to obtain money orders, traveler’s checks, foreign currency, lottery
     tickets, gambling chips, wire transfers, person to person money transfers (including but not limited to transfers facilitated over the
     internet), or the use of your Account to open a deposit account or to transfer value to a stored value card at a location or through a
     merchant other than a financial institution and any other transaction that MasterCard, Visa and/or American Express (as applicable
     to you Account) may designate as a Cash Equivalent. Cash Equivalents and the Transaction Fees associated with any Cash Equivalent
     are considered Cash Advances for interest calculation purposes.
     “Check” or “Convenience Check” means an access check we provide to you to make a Cash Advance or a Balance Transfer as
     applicable on your Account. A Check can be either a Balance Transfer Check or a Cash Advance Check and will be designated as
     such by us.
     “Foreign Transaction” means the use of your Card or Account (other than through a Cash Advance) for a transaction in a currency
     other than U.S. dollars. Foreign Transactions and the Transaction Fees associated with any Foreign Transaction are considered
     Purchases for interest calculation purposes.
     “Purchase” means the use of your Card or account number to buy or lease goods or services and to make a transaction that is not
     otherwise a Balance Transfer or a Cash Advance. Purchases include Foreign Transactions, Account Fees and any adjustments
     associated with any Purchase.
     “You” and “your” refer to each person who has applied for, accepted, or used the Account and each person who has agreed to be
     responsible for the Account.
     “We,” “us” and “our” refer to Barclays Bank Delaware.
     Obligations on Your Account.
     You authorize us to pay and charge your Account for all Purchases, Balance Transfers, Checks, and Cash Advances made or obtained
     by you or anyone you authorize to use your Card or Account. You agree to pay us for all of these Purchases, Balance Transfers,
     Checks, and Cash Advances, plus any interest assessed on your Account and any other charges and fees which you may owe under
     the terms of this Agreement, whether resulting from 1) physical use of your Card or a Check, 2) mail order or telephone, computer or
     other electronic transaction made without presenting the Card, or 3) any other circumstances where you authorize a charge, or
     authorize someone else to make a charge, to your Account. Each person who has agreed to be responsible on the Account is
     responsible to pay the full amount owed on the Account. If this is a joint Account, we can send statements and notices to either of you.
     We may require that you pay the full amount owed without first asking any other person(s) to pay. Instructions for making payments
     are on your monthly billing statement. Payments that comply with the requirements specified on or with your monthly billing statement,
     including the time of receipt, will be credited as of the business day they are received. Payments must be mailed to the correct P.O.
     Box or to the street address specified for U.S. Priority Mail and overnight payments. There may be a delay of up to five (5) days in
     crediting payments that are not made in accordance with those instructions. Please allow at least seven (7) days for the U.S.
     Postal Service to deliver your payment. All payments must be made in U.S. dollars. Any payment made by check or other negotiable
     instrument or direct debit must be drawn on a U.S. bank or a U.S. branch of a foreign bank. We reserve the right to accept payments
     made in a foreign currency. If we do, we will select the foreign currency rate at our discretion. To ensure the funds from the bank
     on which your payment is drawn are not returned, your available credit may not be immediately increased by the amount of
     the payment for up to seven (7) days after the payment posts to the account. If you overpay or if there is a credit balance on
     your Account, we will not pay interest on such amounts.
     Variable Rate Information.
     The standard Annual Percentage Rates (APRs) on your Account that are used to determine the amount of interest to be charged for
     Purchases, Balance Transfers, Cash Advances, and the Penalty APR are variable rates. The APRs on your Account correspond to
     daily periodic rates (“DPR”) and are calculated by multiplying the applicable DPR by 365. The DPRs on your Account equal 1/365th
     of the sum of 1) the applicable Prime Rate, 2) plus the applicable margin for Purchases, plus the applicable margin for Balance
     Transfers, plus the applicable margin for Cash Advances; and plus the applicable margin for the Penalty APR. See the enclosed
     Additional Account Information Document for the applicable margin(s) that will apply on your Account. The “Prime Rate” used in
     determining the APRs in each billing cycle will be the highest rate published in the Money Rates column of The Wall Street Journal
     on the last business day of each month. An increase or decrease in the Prime Rate will cause a corresponding increase or decrease
     to your variable rates on the first day of the billing cycle that begins in the same month in which the applicable Prime Rate is published.
     There is no limitation on the amount of any increase. Any such increase or decrease will cause a corresponding increase or decrease
     in the amount of interest assessed and possibly in the amount of the Minimum Payment Due. If The Wall Street Journal does not
     publish the U.S. Prime Rate, or if it changes the definition of the U.S. Prime Rate, we may substitute another index.
     Variable Rate Information (for residents of Iowa at the time of Account opening).
     The standard Annual Percentage Rates (APRs) on your Account that are used to determine the amount of interest to be charged for
     Purchases, Balance Transfers, Cash Advances, and the Penalty APR are variable rates. The APRs on your Account correspond to
     monthly periodic rates (“MPR”) and are calculated by multiplying the applicable MPR by 12. The MPRs on your Account equal 1/12th
     of the sum of 1) the applicable Prime Rate, 2) plus the applicable margin for Purchases, plus the applicable margin for Balance
     Transfers, plus the applicable margin for Cash Advances; and plus the applicable margin for the Penalty APR. See the enclosed
     Additional Account Information Document for the applicable margin(s) that will apply on your Account. The “Prime Rate” used in
     determining the APRs in each billing cycle will be the highest rate published in the Money Rates column of The Wall Street Journal
     on the last business day of each month. An increase or decrease in the Prime Rate will cause a corresponding increase or decrease
     to your variable rates on the first day of the billing cycle that begins in the same month in which the applicable Prime Rate is published.
     There is no limitation on the amount of any increase. Any such increase or decrease will cause a corresponding increase or decrease
     in the amount of interest assessed and possibly in the amount of the Minimum Payment Due. If The Wall Street Journal does not
     publish the U.S. Prime Rate, or if it changes the definition of the U.S. Prime Rate, we may substitute another index.
     How the Penalty APR may apply to Your Account.
     The APRs on your Account may be increased each time you fail to pay at least the Minimum Payment Due when it is due, you exceed
     your credit line, or you make a payment that is not honored by your bank. We will determine the amount of the Penalty APR increase
     based on our review of your credit history at that time (including your credit performance with other creditors). Our notice will specify
     the balances to which the Penalty APR will be applied. The Penalty APR may continue to apply to these balances indefinitely. However,
     the Penalty APR will cease to apply to certain existing balances if, after the Penalty APR goes into effect, you make the next six
     consecutive minimum payments in a row when due.
     Checks on Your Account.
     We may issue Checks on your Account in the form of “Balance Transfer Checks” or “Cash Advance Checks,” which can be used to
     access your credit line. Each Check will contain your Account number and may be used only by the person(s) whose name(s) is/are
     printed on it. Each must be completed and signed in the same manner as a regular personal check. If we provide Checks to you, you
     may not use them to pay any amount you owe under this Agreement or under any other account you may have with us. Balance
     Transfer Checks and Cash Advance Checks are subject to the same rate and other terms under this Agreement as Balance Transfers
     and Cash Advances, respectively. Unless otherwise indicated, all references in this Agreement to Balance Transfers include Balance
     Transfer Checks, all references to Cash Advances include Cash Advance Checks, and all references to use of the Account include
     use of these Checks. At our sole discretion we may elect to not honor a Check if there has been a change in your credit worthiness,
     your account is not in good standing or if the Check may cause your account to exceed the Cash Advance or other applicable credit
     line on your Account. At our sole discretion we may elect to honor a Check after its expiration date. Unlike purchase transactions,
     there are no charge back rights with regard to Balance Transfer and Check transactions.
     Monthly Billing Statements.
     At the end of each monthly billing cycle a statement will be mailed or delivered to you if your Account has a debit or credit balance of
     more than $1.00 or if interest or a fee has been imposed. We will not send a monthly billing statement if we deem your Account
     uncollectible or if delinquency collection proceedings have been instituted by us sending your Account to an outside collection agency
     or attorney for collection.
     Your Minimum Payment Each Month.
     Each billing cycle, you must pay at least the Minimum Payment Due shown on your monthly statement by its Payment Due Date. We
     will calculate it as follows:
         (1) If the Principal Balance (defined below) is less than $20, the Minimum Payment Due equals the Statement Balance shown on
             your monthly statement.
         (2) If the Principal Balance is $20 or more, the Minimum Payment Due equals the greater of $20 or the total of:
             • 1% of the Principal Balance,
             • Any interest charges billed on the monthly statement (excluding any interest charges that accrued during prior billing cycles
                  on a deferred interest balance that ended during the billing cycle covered by the statement),
             • Any Minimum Interest Charge,
             • Any Returned Payment Fee, and
             • Any Late Payment Fee.
     The “Principal Balance” equals the Statement Balance on your monthly statement minus any interest charges, Minimum Interest
     Charge, Returned Payment Fee, and Late Payment Fee that is incurred during the current billing cycle.
     If we so elect, your Minimum Payment Due may also include any amount that, at the time of billing, is past due and/or over your credit
     line. In certain instances your Minimum Payment Due may be less than the total fees and interest assessed that billing cycle. At any
     time you may pay more than the Minimum Payment Due up to the full amount you owe us. However, you cannot “pay ahead”. This
     means that if you pay more than the required Minimum Payment Due in any billing cycle or if you make more than one payment in a
     billing cycle, you will still need to pay the next month’s required Minimum Payment Due by your next Payment Due Date.
     Transaction Fees.
     If you use your Card or Account to obtain a Cash Advance, we will charge a Cash Advance Fee for each such Cash Advance. If you
     use your Card or Account to make a Balance Transfer, we will charge a Balance Transfer Fee for each such Balance Transfer. If you
     use your Card or Account to purchase Cash Equivalents, we will charge a Cash Advance Fee (sometimes we may refer to this as a
     Cash Equivalent Fee) for each such transaction. If you use your Card or Account for a Foreign Transaction, we will charge a Foreign
     Transaction Fee for each such transaction. Balance Transfer Checks and Cash Advance Checks are subject to the same Transaction
     Fee as Balance Transfers and Cash Advances, respectively. The present amounts of those charges are stated in the Account
     Summary Table.
     Foreign Currency Conversion.
     For MasterCard Cards, we and MasterCard (or their affiliates) will convert transactions in foreign currencies into U.S. Dollars.
     MasterCard will use their currency conversion procedures that are current at the time of the transaction. Currently, the currency
     conversion rate they use is either the wholesale market rate or the government mandated rate in effect under those procedures
     increased by one percent. The currency conversion rate used on the conversion date may differ from the rate in effect on the date you
     used your Card or Account.
     For Visa Cards, we and Visa (or their affiliates) will convert transactions in foreign currencies into U.S. Dollars. Visa will use its
     currency conversion procedures that are current at the time of the transaction. Currently, Visa selects a rate from the range of rates
     available in the wholesale currency markets for the applicable central processing date, which rate may vary from the rate Visa itself
     receives, or the government mandated rate in effect for the applicable central processing date. The currency conversion rate used on
     the conversion date may differ from the rate in effect on the date you used your Card or Account.
     For American Express Cards, we or American Express will convert transactions in foreign currencies into U.S. Dollars. For foreign
     charges converted by American Express, American Express applies a conversion factor of 1.5% to the converted amount.
     Authorized Users.
     You may allow Authorized Users to use your Account. If you allow an Authorized User to use your Account, you will be liable for all
     transactions made by that person including transactions for which you may not have intended to be liable, even if the amount of those
     transactions causes your credit limit to be exceeded. You must notify us to revoke your permission to allow an Authorized User to use
     your Account or Card. Until you revoke your permission, your are responsible for all charges made by an Authorized Users, including
     Balance Transfer Check and Cash Advance Check transactions, regardless of whether you intended to be responsible for those
     charges. If you request additional Cards for Authorized Users, checks accessing this Account may also be included with the Card.
     Administrative Charges.
      If you request photocopies of monthly billing statements, you will be changed for each duplicate requested. For each statement that
     is less than 25 months old, you will be charged $5. For each statement that is 25 or more months old, you will be charged $10. If you
     request any special services such as obtaining Cards on an expedited basis, you agree to pay our reasonable charges for such
     services, in effect at that time.
     Default/Collection Costs.
     Unless otherwise prohibited by law, your Account will be in default and we may demand immediate payment of the entire amount you
     owe us if: 1) in any month we do not receive your Minimum Payment Due by the Payment Due Date; 2) you make Purchases, initiate
     Balance Transfers, use a Check, or obtain Cash Advances in excess of your credit line; 3) you fail to comply with this Agreement; 4)
     there is a filing for your bankruptcy; 5) you die or become incapacitated; or 6) we believe in good faith that the payment or performance
     of your obligations under this Agreement is impaired for any other reason. As permitted by applicable law, you agree to pay all collection
     expenses actually incurred by us in the collection of amounts you owe under this Agreement (including court or arbitration costs and
     the fees of any collection agency to which we refer your Account) and, in the event we refer your Account after your default to an
     attorney who is not our regularly salaried employee, you agree to pay the reasonable fees of such attorney. We will not be obligated
     to honor any attempted use of your Account if a default has occurred or we have determined to terminate your Account or limit your
     Account privileges (as discussed below).
     Termination/We May Suspend Or Close Your Account.
     We may suspend or close your account or otherwise terminate your right to use your account without prior notice. We may
     do this at any time and for any reason, including but not limited to, if there is a change to your creditworthiness or if your
     Account becomes inactive. You must destroy all Cards, Checks or other credit devices on the Account when we request. You agree
     that you will not try to make a Purchase, use a Check, initiate a Balance Transfer or obtain a Cash Advance after you have been
     notified that your privilege to use your Account has been closed or revoked. You may close your Account at any time. If you do, you
     must destroy all Cards and Checks previously issued on the Account. If you call us, we may require that you confirm your termination
     in writing. Your obligations under this Agreement continue even after the Account is closed.
     Notices to You.
     Billing statements and notices will be sent to the address shown in our files. If this is a joint Account, we may send billing statements
     and notices to either of you. You promise to promptly inform us of any change in your e-mail address or your U.S. mail address. You
     may update this information by visiting the website on the back of you Card and sending us an e-mail or telephoning us at the number
     provided on your Card. We may in our discretion accept address corrections for the United States Postal Service.
     Skip Payment Program and Other Special Terms.
     From time to time, we may let you skip or reduce one or more monthly payments during a year (interest will continue to accrue) or
     offer you other special features. If we do, we will advise you of the scope and duration of the applicable skip or special feature. When
     the skip or special feature ends, your regular terms will resume.
101770 07/18/12 11:29 AM Page 2
      Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 67 of 259

 2 Changes To this Agreement.
   We can change this Agreement, including the annual percentage rate and any fees, as permitted by applicable law. These
   changes may include the addition or deletion of provisions relating to your Account or to the nature, extent, and enforcement
   of the rights and obligations you or we may have under this Agreement. We will notify you of any change. Any change,
   including any increase or decrease in your APRs, will become effective at the time stated in our notice and will apply to
   those balances, including new transactions, on your Account as described in our notice.
   Credit Performance.
   Your Account was established based upon criteria which reflect your particular credit history. We will from time to time review your
   credit performance. In addition to any other rights we have, if you do not maintain your past level of credit performance, we may
   change some or all of the Account terms on your Account, and if we do we will notify you as provided in this Agreement and in
   accordance with applicable law.
   Credit Information.
   You agree that we may request consumer credit reports from one or more credit reporting agencies in connection with your
   application and the administration of your Account. You also authorize us to exchange credit information concerning you or your
   Account with (and answer questions and requests from) others, such as merchants, other lenders and credit reporting agencies.
   Calls/Electronic Communications.
   In the regular course of our business, we may monitor and record phone conversations made or received by our employees or our
   agents. Similarly, we may monitor and record e-mail or conversations on our website between you and our employees or agents. You
   agree that we will have such right with respect to all phone conversations, e-mail or conversations between you and our employees
   or agents, whether initiated by you or any of our employees or agents. We may contact you by telephone in connection with the
   Account, directly or through an agent - for example, to collect amounts owed on the Account, to notify you of potential fraudulent
   transactions on your account or for other account-servicing purposes. If at any time you provide a mobile telephone number at which
   you may be contacted, you consent to receive calls (including autodialed calls and prerecorded messages) at that mobile number
   from us, our successors and assigns, and our affiliates, agents and independent contractors, including servicers and collection agents,
   regarding the Account or your related financial obligations.
   You consent and further agree that:
      (1) these telephone calls, from us or on our behalf, may be made:
           (a) to the telephone number(s) that you provided on the Account application,
           (b) to any other telephone number(s) that you later provide to us, and/or
           (c) to any telephone number(s) that we are permitted by law to use to contact you;
      (2) these calls may be sent using automatic dialing equipment and/or include prerecorded messages;
      (3) other communications, including mobile text messages, may be sent to the same telephone number(s) (technology permitting);
      (4) you may be charged by your service provider for these calls in accordance with your service plan between you and your current
           telephone provider;
      (5) these calls and/or messages are not “unsolicited” calls for purposes of applicable law; and
      (6) except to the extent prohibited by applicable law, other communications, including, but not limited to, fax or telecopier, Internet,
           U.S. mail, and non-mobile e-mail messages, may be sent to you.
   Consent to Receive Electronic Notices.
   You may receive periodic billing statements and other notices regarding your Account electronically or by U.S. mail. By requesting
   statements and other notices electronically, which may only be done on our website, and by providing any other legally required
   consents, you affirmatively consent to receive all periodic billing statements and other notices electronically when legally permissible.
   Otherwise, statements and notices will be sent to the address shown in our files. If at any time you need a paper copy of statements
   or notices, or you change your mind and prefer to receive all your statements and notices in paper rather than electronic form, telephone
   us at the number provided on the back of your Card or visit us at the website on the back of your Card and send us an e-mail. In order
   to access your statements and notices electronically, you must have a computer equipped with at least a 40-bit JavaScript-enabled
   Netscape or Microsoft browser at the Version level 4.0 or higher. In order to retain your statements and notices, you must have a
   printer attached to your computer that can print them out or a drive or other storage device onto which you can download them. By
   accepting the receipt of electronic statements and other notices, you confirm that you have the software and equipment that satisfies
   these requirements to enable you to access and retain your statements and notices electronically.
   Refusal to Honor Card.
   We are not responsible for refusals to honor your Card or Checks. Except as otherwise required by applicable law or regulation, we
   will not be responsible for merchandise or services purchased or leased through use of your Account.
   Irregular Payments and Delay in Enforcement.
   We can accept late payments, partial payments, checks and money orders marked “Paid in Full” or language having the same effect
   without losing any of our rights under this Agreement. We can also delay enforcing our rights under this Agreement any number of
   times without losing them. The fact that we may at any time honor a Purchase, Check, Balance Transfer or Cash Advance in excess
   of your maximum credit line does not obligate us to do so again.
   Our Rights Continue
   Our failure or delay in exercising any of our rights under this Agreement does not mean that we are unable to exercise those rights
   later.
   Payments Made on Your Account.
   If you make a payment on this Account utilizing a check, you authorize us either to use the information from your check to make a
   one-time electronic fund transfer from your checking/deposit account or to process the payment as a check transaction. When we
   use information from your check to make an electronic fund transfer, funds may be withdrawn from your bank account as soon as the
   same day you make your payment, and you will not receive your check back from your financial institution. For inquiries, or to opt out
   of one-time electronic fund transfers, please call the number listed on the back of your Card.
   Payments That Are Returned on Your Account.
   If a payment you make is not honored by your bank and we have already credited your account for the payment, we will reverse the
   credit in the following manner. We separately total the amounts credited to Purchases, Cash Advances, and Balance Transfers. For
   each such amount we create a new transaction at the then current applicable rate for Purchases, Cash Advances and Balance
   Transfers, respectively, and add that transaction to your account as of the date the original payment was first credited to your Accounts.
   Payment Allocation.
   Subject to any mandatory provisions of applicable law, in most instances, we will allocate any amount over your minimum payment
   to the highest APR balances first. Payments up to the minimum payment will be applied at our discretion, including to lower APR
   balances first.
   Liability for Unauthorized Use of Your Account.
   If your Card or any Check(s) are lost or stolen or if you have reason to think someone may use your Account without your permission,
   you must notify us at once. Please either visit the website on the back of your Card and send us an e-mail or telephone us at the
   number on the back of your Card concerning the loss or theft of your Card or Checks or the possible unauthorized use of your Account.
   Do not use the Card, Account number or any Checks after they have been reported lost or stolen, even if they are found or returned.
   You will not be liable for unauthorized use of the Account; however, you must identify for us the charges that were not made by you
   or someone authorized by you and through which you received no benefit. We may require you to provide us with certain information
   and to comply with our investigation procedures. We may terminate or limit access to your Account if you have notified us or we have
   determined that your Card or Checks may have been lost or stolen, or that there may be unauthorized access to your Account.
   Assignment.
   We may at any time assign or sell your Account, any sums due on your Account, this Agreement or our rights or obligations under
   this Agreement. The person(s) to whom we make any such assignment or sale shall be entitled to all of our rights under this Agreement,
   to the extent assigned.
   Governing Law.
   THIS AGREEMENT AND YOUR ACCOUNT WILL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE AND, AS
   APPLICABLE, FEDERAL LAW.
   Inquiries or Questions About Your Account
   You may address any inquiries or questions which you have about your Account to Barclays Bank Delaware, by visiting the website
   on the back of your Card and sending us an e-mail, writing us at Barclays Bank Delaware, P.O. Box 8801, Wilmington, DE 19899-
   8801, or calling us at the number on the back of your Card. If you telephone or e-mail us instead of writing, you may lose certain rights
   the law gives you to dispute billing errors (see “Your Billing Rights”).
   If You Have a Complaint with Us.
   We are committed to providing quality products and services to our customers. To do this, we seek opportunities to make lives simpler
   for our customers, provide avenues for our customers to report any form of dissatisfaction that they may have with us and have
   established complaint principals. For additional information about our complaint policy, please refer to the Customer Service section
   on www.barclaycardus.com. If you are unhappy and would like to submit a complaint, you can do so by either writing us at Card
   Services, P.O. Box 8801, Wilmington, DE 19899-8801, or calling us at 1-888-232-0780 [TDD: 1-866-4-TDD-705 (or 1-866-483-3705)].
   Arbitration.
   At the election of either you or us, any claim, dispute or controversy (“Claim”) by either you or us against the other, arising from or
   relating in any way to this Agreement or your Account, or their establishment, or any transaction or activity on your Account, including
   (without limitation) Claims based on contract, tort (including intentional torts), fraud, agency, negligence, statutory or regulatory
   provisions or any other source of law and (except as otherwise specifically provided in this Agreement) Claims regarding the
   applicability of this arbitration provision or the validity of the entire Agreement, shall be resolved exclusively by arbitration. For purposes
   of this provision, “you” includes yourself, any authorized user on the Account, and any of your agents, beneficiaries or assigns, or
   anyone acting on behalf of the foregoing, and “we” or “us” includes our employees, parents, subsidiaries, affiliates, beneficiaries,
   agents and assigns, and to the extent included in a proceeding in which Barclays is a party, its service providers and marketing
   partners. Any Claims sought to be made or remedies sought to be obtained as part of any class action, private attorney general or
   other representative action (hereafter all included in the term “class action”) shall be subject to arbitration, and arbitrated on an individual
   basis between you and us, not on a class or representative or other collective basis. The arbitrator shall not have any authority to
   entertain a claim, or to award any relief, on behalf of or against anyone other than a named party to the arbitration proceeding. If any
   Claim is advanced in a court, arbitration may be elected under this provision instead, and the right to elect arbitration shall not be
   deemed to have been waived if the election is made at any time before commencement of trial.
   Alternatively, you and we may pursue a Claim within the jurisdiction of the Justice of the Peace Court in Delaware, or the equivalent
   court in your home jurisdiction, provided that the action remains in that court, is made on behalf of or against you only and is not made
   part of a class action, private attorney general action or other representative or collective action.
   The arbitration shall be administered by the American Arbitration Association, www.adr.org, 950 Warren Avenue, East Providence,
   Rhode Island, 02914, 1-866-293-4053 (the “Administrator”). The Administrator provides information about arbitration, its arbitration
   rules and procedures, fee schedule and claims forms at its web site or by mail as set forth above. The Administrator will apply the
   rules and procedures in effect and applicable to the claim at the time the arbitration is filed. The Claim will be heard before a single
   arbitrator. The arbitration will not be consolidated with any other arbitration proceedings. The Administrator shall resolve each dispute
   in accordance with applicable law.
   If you commence arbitration, you must provide us the notice required by the Administrator’s rules and procedures. The notice may be
   sent to us at Barclays Bank Delaware, P.O. Box 8801, Wilmington, DE 19899-8801. If we commence arbitration, we will provide you
   notice at your last known billing address. We agree to honor a request by you to remove the action to a Small Claims Court, provided
   that we receive the request within thirty days of the notice of commencement of arbitration. Any arbitration hearing at which you appear
   will take place at a location within the federal judicial district that includes your billing address at the time the Claim is filed.
   This arbitration agreement is made pursuant to a transaction involving interstate commerce, and shall be governed by the Federal
   Arbitration Act, 9 U.S.C. §§ 1-16. No class actions, joinder or consolidation of any Claim with a Claim of any other person or entity
   shall be allowable in arbitration, without the written consent of both you and us. In the event that there is a dispute about whether
   limiting arbitration of the parties’ dispute to non-class proceedings is enforceable under applicable law, then that question shall be
   resolved by litigation in a court rather than by the arbitrator; and to the extent it is determined that resolution of a Claim shall proceed
   on a class basis, it shall so proceed in a court of competent jurisdiction rather than in arbitration.
   A party can file with the Administrator a written appeal of a single arbitrator’s award within 30 days of award issuance, requesting a
   new arbitration in front of three neutral arbitrators designated by the Administrator. The panel will reconsider all factual and legal
   issues, following the same rules of procedure, and will make decisions based on majority vote. Any final arbitration award will be
   binding on the named parties and enforceable by any court having jurisdiction. Judgment upon any arbitration award may be entered
   in any court having jurisdiction.
   We will pay, or reimburse you for, all fees or costs to the extent required by law or the rules of the arbitration Administrator. Whether
   or not required by law or such rules, if you prevail at arbitration on any Claim against us, we will reimburse you for any fees paid to
   the Administrator in connection with the arbitration proceedings. Under no circumstances will we seek from you payment or
   reimbursement of any fees that we incur in connection with arbitration. In addition, in any arbitration that you elect to file that could be
   heard in Small Claims Court in your jurisdiction, we will pay the filing fees and other arbitration fees above the cost of filing in that
   Small Claims Court. If you are required to advance any fees or costs to the arbitration Administrator, but you ask us to do so in your
   stead, we will consider and respond to your request.
   This arbitration agreement applies to all Claims now in existence or that may arise in the future, and it survives the termination of the
   Cardmember Agreement and the Account relationship, including your payment in full, and your filing of bankruptcy. Nothing in this
   Agreement shall be construed to prevent any party’s use of (or advancement of any claims, defenses, or offsets in) bankruptcy or
   repossession, replevin, judicial foreclosure or any other prejudgment or provisional remedy relating to any collateral, security or property
   interests for contractual debts now or hereafter owed by either party to the other under this Agreement.
   ARBITRATION WITH RESPECT TO A CLAIM IS BINDING AND NEITHER YOU NOR WE WILL HAVE THE RIGHT TO LITIGATE
   THAT CLAIM THROUGH A COURT. IN ARBITRATION YOU AND WE WILL NOT HAVE THE RIGHTS THAT ARE PROVIDED IN
   COURT INCLUDING THE RIGHT TO A TRIAL BY JUDGE OR JURY AND THE RIGHT TO PARTICIPATE OR BE REPRESENTED
   IN PROCEEDINGS BROUGHT BY OTHERS SUCH AS CLASS ACTIONS OR SIMILAR PROCEEDINGS. IN ADDITION, THE
   RIGHT TO DISCOVERY AND THE RIGHT TO APPEAL ARE ALSO LIMITED OR ELIMINATED BY ARBITRATION. ALL OF
   THESE RIGHTS ARE WAIVED AND ALL CLAIMS MUST BE RESOLVED THROUGH ARBITRATION.
   YOUR BILLING RIGHTS
   Your Billing Rights: Keep this Document for Future Use
   This notice tells you about your rights and our responsibilities under the Fair Credit Billing Act.
   What To Do If You Find A Mistake On Your Statement
   If you think there is an error on your statement, write to us at:
       Card Services
       P.O. Box 8802
       Wilmington, DE 19899-8802.
   In your letter, give us the following information:
       • Account information: Your name and account number.
       • Dollar amount: The dollar amount of the suspected error.
       • Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is
         a mistake.
   You must contact us:
     • Within 60 days after the error appeared on your statement.
     • At least 3 business days before an automated payment is scheduled, if you want to stop payment on the amount you think is
       wrong.
   You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential
   errors and you may have to pay the amount in question.
   What Will Happen After We Receive Your Letter
   When we receive your letter, we must do two things:
    1. Within 30 days of receiving your letter, we must tell you that we received your letter. We will also tell you if we have already
       corrected the error.
    2. Within 90 days of receiving your letter, we must either correct the error or explain to you why we believe the bill is correct.
   While we investigate whether or not there has been an error:
    • We cannot try to collect the amount in question, or report you as delinquent on that amount.
    • The charge in question may remain on your statement, and we may continue to charge you interest on that amount.
    • While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
    • We can apply any unpaid amount against your credit limit.
   After we finish our investigation, one of two things will happen:
      • If we made a mistake: You will not have to pay the amount in question or any interest or other fees related to that amount.
      • If we do not believe there was a mistake: You will have to pay the amount in question, along with applicable interest and fees.
         We will send you a statement of the amount you owe and the date payment is due. We may then report you as delinquent if you
         do not pay the amount we think you owe.
   If you receive our explanation but still believe your bill is wrong, you must write to us within 10 days telling us that you still refuse to
   pay. If you do so, we cannot report you as delinquent without also reporting that you are questioning your bill. We must tell you the
   name of anyone to whom we reported you as delinquent, and we must let those organizations know when the matter has been settled
   between us.
   If we do not follow all of the rules above, you do not have to pay the first $50 of the amount you question even if your bill is correct.
   Your Rights If You Are Dissatisfied With Your Credit Card Purchases
   If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to
   correct the problem with the merchant, you may have the right not to pay the remaining amount due on the purchase.
   To use this right, all of the following must be true:
     1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase
        price must have been more than $50. (Note: Neither of these are necessary if your purchase was based on an advertisement
        we mailed to you, or if we own the company that sold you the goods or services.)
     2. You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that
        accesses your credit card account do not qualify.
     3. You must not yet have fully paid for the purchase.
   If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at:
       Card Services
       P.O. Box 8802
       Wilmington, DE 19899-8802.
   While we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will tell
   you our decision. At that point, if we think you owe an amount and you do not pay, we may report you as delinquent.




                                                                                                                          F03-E663-4 -0712 CP09-74366
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 68 of 259




                       EXHIBIT F
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 69 of 259
                                                                                                                                  Payment Due Date                       June 05, 2014
                                                                                                                                  Minimum Payment Due                          $48.43
                                                                                                                                  Previous Balance                            $288.50
                                                                                                                                  Statement Balance                           $314.05


Customer News                                          Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                            Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
IMPORTANT INFORMATION                                  Statement Billing Period: 04/09/14 - 05/08/14                                                          www.BarclaycardUS.com
We may report information about
                                                       Account Summary                                                        Activity Summary
your account to credit bureaus. Late
                                                       Minimum Payment Due                                     $48.43         Previous Balance                                  $288.50
payments, missed payments, or
                                                       Payment Due Date                                      06/05/14          - Payments                                         $0.00
other defaults on your account may
                                                       Statement End Date                                    05/08/14         + Purchases                                         $0.00
be reflected in your credit report.
                                                       Credit Line                                          $2,000.00          - Other Credits                                    $0.00
                                                       Credit Available                                     $1,685.95         + Balance Transfers                                 $0.00
CHANGES TO YOUR                                        Cash Credit Line                                       $800.00         + Cash Advances                                     $0.00
MASTERCARD® BENEFITS                                   Cash Credit Available                                    $8.00         + Fees Charged                                     $20.00
                                                       Past Due Amount                                         $20.00         + Interest Charged                                  $5.55
Effective May 1, 2014, the benefits                    Overlimit Amount                                         $0.00         Statement Balance                                 $314.05
you receive with your Barclaycard
Rewards MasterCard ® will be
changing. The Roadside Assistance
benefit you receive will no longer be                    Payment Information




                                                                                                                                                                                                 055817 1/4
available and you will be receiving                      Statement Balance                                                                                                    $314.05
new benefits - Identity Theft Help                       Minimum Payment Due                                                                                                   $48.43
                                                         Payment Due Date                                                                                                    6/5/2014
Line and Price Protection. Finally,
the provider for Auto Rental                             Late Payment Warning: If we do not receive your minimum payment by the date
Collision Damage Waiver on your                          listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 27.24%.
MasterCard will be replaced. The
coverage you receive is the same;                        Minimum Payment Warning: If you make only the minimum payment each period,
however, the provider contact                            you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
information has changed.

For more details on your individual                           If you make no additional                   You will pay off the
                                                             charges using this card and                 balance shown on this                   And you will end up paying
benefits and benefit administrator                                                                                                                an estimated total of…
                                                                each month you pay…                      statement in about…
contact information, please see the
new Guide to Benefits at                                      Only the minimum payment                            17 months                                   $365.00
www.BarclaycardUS.com.                                   If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
    Amount Enclosed:       $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                               $48.43                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $314.05
  Payment Due Date                        June 05, 2014


                                                                                                             514887505536498500004843000314059
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 70 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              361
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =              361



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Fees Charged




                                                                                                                                   055817 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               05/05         05/05            LATE PAYMENT FEE                                                         $20.00
                                              Total Fees for this Period                                               $20.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               05/08         05/08            INTEREST CHARGE ON PURCHASES                                              $5.55
                                              Total Interest for this Period                                            $5.55


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $20.00                             Total Interest charged in 2014               $5.55
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 30 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $293.82         22.99% (v)    $5.55
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $5.55
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 71 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                        055817 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-928-8598.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 72 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        055817 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2014 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                         Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 73 of 259
                                                                                                                                   Payment Due Date                        July 05, 2014
                                                                                                                                   Minimum Payment Due                           $20.00
                                                                                                                                   Previous Balance                             $314.05
                                                                                                                                   Statement Balance                            $249.22


Customer News                                           Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                             Statement
                                                                                                                                                                               Page 1 of 4
                                                        Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
MANAGE YOUR                                             Statement Billing Period: 05/09/14 - 06/08/14                                                          www.BarclaycardUS.com
SPENDING ONLINE
                                                        Account Summary                                                        Activity Summary
Make all your everyday purchases
                                                        Minimum Payment Due                                     $20.00         Previous Balance                                  $314.05
with your Barclaycard Rewards
                                                        Payment Due Date                                      07/05/14          - Payments                                        $70.00
Credit Card. It’s a great way to track
                                                        Statement End Date                                    06/08/14         + Purchases                                         $0.00
your monthly expenses. Just log in
                                                        Credit Line                                          $2,000.00          - Other Credits                                    $0.00
to www.BarclaycardUS.com to view
                                                        Credit Available                                     $1,750.78         + Balance Transfers                                 $0.00
your up-to-date account activity and
                                                        Cash Credit Line                                       $800.00         + Cash Advances                                     $0.00
to download transactions into your
                                                        Cash Credit Available                                  $800.00         + Fees Charged                                      $0.00
favorite financial management
                                                        Past Due Amount                                          $0.00         + Interest Charged                                  $5.17
software.
                                                        Overlimit Amount                                         $0.00         Statement Balance                                 $249.22




                                                          Payment Information




                                                                                                                                                                                                  102581 1/4
                                                          Statement Balance                                                                                                    $249.22
                                                          Minimum Payment Due                                                                                                   $20.00
                                                          Payment Due Date                                                                                                    7/5/2014
                                                          Late Payment Warning: If we do not receive your minimum payment by the date
                                                          listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                          increased up to the Penalty APR of 27.24%.
                                                          Minimum Payment Warning: If you make only the minimum payment each period,
                                                          you will pay more in interest and it will take you longer to pay off your balance. For
                                                          example:

                                                               If you make no additional                   You will pay off the
                                                              charges using this card and                 balance shown on this                   And you will end up paying
                                                                 each month you pay…                      statement in about…                      an estimated total of…

                                                               Only the minimum payment                            15 months                                   $287.00

                                                          If you would like information about credit counseling services, please call 1-800-570-1403.

                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to www.BarclaycardUS.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                  11
                                                                 Card Services
    www.BarclaycardUS.com                                        P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       MARK B ANDERSON
                                                                                                       8 SUMNER TER 1
                                                                                                       DORCHESTER MA 02125-1742
    Amount Enclosed:        $

  Account Number                  5148-8750-5536-4985
  Minimum Payment Due                                $20.00                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                                $249.22
  Payment Due Date                          July 05, 2014


                                                                                                              514887505536498500002000000249221
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 74 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              361
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =              361



               Activity for MARK B ANDERSON - card ending in 4985
               Payments
               Trans Date Posting Date Transaction Description                                                       Amount
               05/17      05/19        Payment Received       RBS CITIZENS,                                           -$70.00
                                              Total Payment Activity                                                  -$70.00




                                                                                                                                   102581 2/4
               Summary of Fees and Interest
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               06/08         06/08            INTEREST CHARGE ON PURCHASES                                              $5.17
                                              Total Interest for this Period                                            $5.17
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount

                                              Total Fees for this Period                                                $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $20.00                             Total Interest charged in 2014              $10.72
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $264.73         22.99% (v)    $5.17
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $5.17
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 75 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                        102581 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-928-8598.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you may avoid paying interest on Purchases (except for
                                                                           purchases of Cash Equivalents which includes money orders,




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 76 of 259

Important Information

                                                                                                                                          Page 4 of 4

travelers checks, foreign currency, lottery tickets, gambling chips, or      ·     We can apply any unpaid amount against your credit limit.
wire transfers. Cash Equivalents are treated as Cash Advances and
do not have a grace period. See your Cardmember Agreement for             Your Rights If You Are Dissatisfied With Your Credit Card Purchases
more information) in any given billing cycle if you pay your
Statement Balance in full by the Payment Due Date. For Balance            If you are dissatisfied with the goods or services that you have
Transfers, interest will accrue from the transaction date which           purchased with your credit card, and you have tried in good faith to
generally will be the day we send the Balance Transfer to the payee.      correct the problem with the merchant, you may have the right not
For Checks, interest will accrue from the transaction date which          to pay the remaining amount due on the purchase.
generally will be the day the payee accepts the Check. For Cash
Advances, interest will accrue from the transaction date which            To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. If you are
charged interest in a billing cycle, we will charge a Minimum Interest       1.     The purchase must have been made in your home state or
Charge (or “Minimum Charge”) on your Account if the total interest                  within 100 miles of your current mailing address, and the
charge in that billing cycle is less than the amount of the Minimum                 purchase price must have been more than $50. (Note:
Interest Charge that was disclosed in your Cardmember Agreement.                    Neither of these are necessary if your purchase was
If a Minimum Interest Charge is applied to your Account in a billing                based on an advertisement we mailed to you, or if we
cycle it will appear on your statement as a “Minimum Interest                       own the company that sold you the goods or services.)
Charge” or “Minimum Charge” in the Summary of Fees section on                2.     You must have used your credit card for the purchase.
your statement.                                                                     Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account




                                                                                                                                                        102581 4/4
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2014 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 77 of 259
                                                                                                                                  Payment Due Date                    August 05, 2014
                                                                                                                                  Minimum Payment Due                         $20.00
                                                                                                                                  Previous Balance                           $249.22
                                                                                                                                  Statement Balance                          $369.14


Customer News                                          Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                            Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
SIMPLIFY YOUR LIFE!                                    Statement Billing Period: 06/09/14 - 07/08/14                                                          www.BarclaycardUS.com
Use your Barclaycard Rewards Credit
                                                       Account Summary                                                        Activity Summary
Card to automatically pay bills from
                                                       Minimum Payment Due                                     $20.00         Previous Balance                                  $249.22
your phone and electric companies.
                                                       Payment Due Date                                      08/05/14          - Payments                                        $40.00
Plus, set up your card as your
                                                       Statement End Date                                    07/08/14         + Purchases                                       $154.44
preferred transaction method at
                                                       Credit Line                                          $2,000.00          - Other Credits                                    $0.00
your favorite online stores. You’ll
                                                       Credit Available                                     $1,630.86         + Balance Transfers                                 $0.00
enjoy making one easy monthly
                                                       Cash Credit Line                                       $800.00         + Cash Advances                                     $0.00
payment for all.
                                                       Cash Credit Available                                  $800.00         + Fees Charged                                      $0.00
                                                       Past Due Amount                                          $0.00         + Interest Charged                                  $5.48
                                                       Overlimit Amount                                         $0.00         Statement Balance                                 $369.14




                                                         Payment Information




                                                                                                                                                                                                 054856 1/4
                                                         Statement Balance                                                                                                    $369.14
                                                         Minimum Payment Due                                                                                                   $20.00
                                                         Payment Due Date                                                                                                    8/5/2014
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                              If you make no additional                   You will pay off the
                                                             charges using this card and                 balance shown on this                   And you will end up paying
                                                                each month you pay…                      statement in about…                      an estimated total of…

                                                              Only the minimum payment                            23 months                                   $459.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
    Amount Enclosed:       $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                               $20.00                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $369.14
  Payment Due Date                     August 05, 2014


                                                                                                             514887505536498500002000000369145
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 78 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              361
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +              154
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +              154
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =              515



               Activity for MARK B ANDERSON - card ending in 4985
               Payments
               Trans Date Posting Date Transaction Description                                                       Amount
               06/10      06/10        Payment Received       RBS CITIZENS,                                           -$20.00
               06/10      06/10        Payment Received       RBS CITIZENS,                                           -$20.00
                                              Total Payment Activity                                                  -$40.00

               Purchases




                                                                                                                                   054856 2/4
               06/24     06/25                BOOTH HOTEL CORPORATIO OGUNQUIT                       ME                $154.44
                                              Total Purchase Activity                                                 $154.44



               Summary of Fees and Interest
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               07/08         07/08            INTEREST CHARGE ON PURCHASES                                              $5.48
                                              Total Interest for this Period                                            $5.48
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount

                                              Total Fees for this Period                                                $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $20.00                             Total Interest charged in 2014              $16.20
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 30 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $290.06         22.99% (v)    $5.48
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $5.48
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 79 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                        054856 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-928-8598.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you can avoid paying interest on Purchases in any given
                                                                           billing cycle if you pay your Statement Balance in full by the




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 80 of 259

Important Information

                                                                                                                                          Page 4 of 4

Payment Due Date. You may also avoid paying interest on                   You must contact us within 60 days after the error appeared on your
Purchases if either Paragraph A or Paragraph B of this section applies    statement.
to your account.
                                                                          You must notify us of any potential errors in writing. You may call
A. If you have Purchase balances with a 0% promotional APR, you           us, but if you do we are not required to investigate any potential
can avoid paying interest on those Purchase balances during the           errors and you may have to pay the amount in question.
promotional period, and the following Paragraph B will not apply to
your account. (However, to avoid a late fee, pay at least your            While we investigate whether or not there has been an error, the
Minimum Payment Due.)                                                     following are true:
                                                                              ·    We cannot try to collect the amount in question, or report
B. If you have Purchase balances with an APR that is greater than                  you as delinquent on that amount.
0%, and you also have other types of promotional balances on your             ·    The charge in question may remain on your statement, and
account, you still may be able to avoid paying interest on those                   we may continue to charge you interest on that amount.
balances without paying your Statement Balance in full. If this                    But, if we determine that we made a mistake, you will not
applies to your Account, you will see a Paragraph titled “Avoiding                 have to pay the amount in question or any interest or
Interest on Purchases (Grace Period)” appearing directly below the                 other fees related to that amount.
Interest Charge Calculation section on the front of this Statement.           ·    While you do not have to pay the amount in question, you
This will show the amount you can pay by the Payment Due Date                      are responsible for the remainder of your balance.
and still avoid interest charges on your Purchase balances. This              ·    We can apply any unpaid amount against your credit limit.
amount may differ from your Statement Balance. It may differ




                                                                                                                                                        054856 4/4
because you currently have certain promotional APR balances, and          Your Rights If You Are Dissatisfied With Your Credit Card Purchases
the nonpayment of these balances will not affect your grace period
on Purchases, provided you pay all other balances on your account.        If you are dissatisfied with the goods or services that you have
(However, to avoid a late fee, pay at least your Minimum Payment          purchased with your credit card, and you have tried in good faith to
Due.)                                                                     correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
For Balance Transfers, interest will accrue from the transaction date
which generally will be the day the payee accepts the Check. For          To use this right, all of the following must be true:
Cash Advances, interest will accrue from the transaction date which
generally will be the day you take the Cash Advance. Please note             1.     The purchase must have been made in your home state or
that purchases of Cash Equivalents, which include money orders,                     within 100 miles of your current mailing address, and the
travelers checks, foreign currency, lottery tickets, gambling chips and             purchase price must have been more than $50. (Note:
wire transfers, are treated as Cash Advances and do not have a grace                Neither of these are necessary if your purchase was
period. See your Cardmember Agreement for more information.                         based on an advertisement we mailed to you, or if we
                                                                                    own the company that sold you the goods or services.)
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                             2.     You must have used your credit card for the purchase.
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                                    Purchases made with cash advances from an ATM
Charge. “
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2014 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 81 of 259
                                                                                                                                  Payment Due Date               September 05, 2014
                                                                                                                                  Minimum Payment Due                       $50.99
                                                                                                                                  Previous Balance                         $369.14
                                                                                                                                  Statement Balance                        $394.98


Customer News                                          Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                            Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
IMPORTANT INFORMATION                                  Statement Billing Period: 07/09/14 - 08/08/14                                                          www.BarclaycardUS.com
We may report information about
                                                       Account Summary                                                        Activity Summary
your account to credit bureaus. Late
                                                       Minimum Payment Due                                     $50.99         Previous Balance                                  $369.14
payments, missed payments, or
                                                       Payment Due Date                                      09/05/14          - Payments                                         $0.00
other defaults on your account may
                                                       Statement End Date                                    08/08/14         + Purchases                                         $0.00
be reflected in your credit report.
                                                       Credit Line                                          $2,000.00          - Other Credits                                    $1.48
                                                       Credit Available                                     $1,605.02         + Balance Transfers                                 $0.00
                                                       Cash Credit Line                                       $800.00         + Cash Advances                                     $0.00
                                                       Cash Credit Available                                    $8.00         + Fees Charged                                     $20.00
                                                       Past Due Amount                                         $20.00         + Interest Charged                                  $7.32
                                                       Overlimit Amount                                         $0.00         Statement Balance                                 $394.98




                                                         Payment Information




                                                                                                                                                                                                 105011 1/4
                                                         Statement Balance                                                                                                    $394.98
                                                         Minimum Payment Due                                                                                                   $50.99
                                                         Payment Due Date                                                                                                    9/5/2014
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                              If you make no additional                   You will pay off the
                                                             charges using this card and                 balance shown on this                   And you will end up paying
                                                                each month you pay…                      statement in about…                      an estimated total of…

                                                              Only the minimum payment                            23 months                                   $483.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
    Amount Enclosed:       $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                               $50.99                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $394.98
  Payment Due Date                September 05, 2014


                                                                                                             514887505536498500005099000394988
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 82 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              515
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =              515



               Activity for MARK B ANDERSON - card ending in 4985
               Purchases
               Trans Date Posting Date Transaction Description                                                       Amount
               08/01      08/04        INTEREST CHRG ON PURCHASE                                                      -$1.48
                                              Total Purchase Activity                                                  -$1.48




                                                                                                                                   105011 2/4
               Summary of Fees and Interest
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               08/05         08/05            LATE PAYMENT FEE                                                         $20.00
                                              Total Fees for this Period                                               $20.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               08/08         08/08            INTEREST CHARGE ON PURCHASES                                              $7.32
                                              Total Interest for this Period                                            $7.32


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $40.00                             Total Interest charged in 2014              $23.52
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $374.85         22.99% (v)    $7.32
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $7.32
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 83 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                        105011 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-928-8598.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in US dollars from a
US based institution. Any payment that does not meet these                 Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you can avoid paying interest on Purchases in any given
                                                                           billing cycle if you pay your Statement Balance in full by the




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 84 of 259

Important Information

                                                                                                                                          Page 4 of 4

Payment Due Date. You may also avoid paying interest on                   You must contact us within 60 days after the error appeared on your
Purchases if either Paragraph A or Paragraph B of this section applies    statement.
to your account.
                                                                          You must notify us of any potential errors in writing. You may call
A. If you have Purchase balances with a 0% promotional APR, you           us, but if you do we are not required to investigate any potential
can avoid paying interest on those Purchase balances during the           errors and you may have to pay the amount in question.
promotional period, and the following Paragraph B will not apply to
your account. (However, to avoid a late fee, pay at least your            While we investigate whether or not there has been an error, the
Minimum Payment Due.)                                                     following are true:
                                                                              ·    We cannot try to collect the amount in question, or report
B. If you have Purchase balances with an APR that is greater than                  you as delinquent on that amount.
0%, and you also have other types of promotional balances on your             ·    The charge in question may remain on your statement, and
account, you still may be able to avoid paying interest on those                   we may continue to charge you interest on that amount.
balances without paying your Statement Balance in full. If this                    But, if we determine that we made a mistake, you will not
applies to your Account, you will see a Paragraph titled “Avoiding                 have to pay the amount in question or any interest or
Interest on Purchases (Grace Period)” appearing directly below the                 other fees related to that amount.
Interest Charge Calculation section on the front of this Statement.           ·    While you do not have to pay the amount in question, you
This will show the amount you can pay by the Payment Due Date                      are responsible for the remainder of your balance.
and still avoid interest charges on your Purchase balances. This              ·    We can apply any unpaid amount against your credit limit.
amount may differ from your Statement Balance. It may differ




                                                                                                                                                        105011 4/4
because you currently have certain promotional APR balances, and          Your Rights If You Are Dissatisfied With Your Credit Card Purchases
the nonpayment of these balances will not affect your grace period
on Purchases, provided you pay all other balances on your account.        If you are dissatisfied with the goods or services that you have
(However, to avoid a late fee, pay at least your Minimum Payment          purchased with your credit card, and you have tried in good faith to
Due.)                                                                     correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
For Balance Transfers, interest will accrue from the transaction date
which generally will be the day the payee accepts the Check. For          To use this right, all of the following must be true:
Cash Advances, interest will accrue from the transaction date which
generally will be the day you take the Cash Advance. Please note             1.     The purchase must have been made in your home state or
that purchases of Cash Equivalents, which include money orders,                     within 100 miles of your current mailing address, and the
travelers checks, foreign currency, lottery tickets, gambling chips and             purchase price must have been more than $50. (Note:
wire transfers, are treated as Cash Advances and do not have a grace                Neither of these are necessary if your purchase was
period. See your Cardmember Agreement for more information.                         based on an advertisement we mailed to you, or if we
                                                                                    own the company that sold you the goods or services.)
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                             2.     You must have used your credit card for the purchase.
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                                    Purchases made with cash advances from an ATM
Charge. “
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2014 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 85 of 259
                                                                                                                                  Payment Due Date                   October 05, 2014
                                                                                                                                  Minimum Payment Due                         $20.00
                                                                                                                                  Previous Balance                           $394.98
                                                                                                                                  Statement Balance                          $351.20


Customer News                                          Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                            Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
KNOWLEDGE IS POWER!                                    Statement Billing Period: 08/09/14 - 09/08/14                                                          www.BarclaycardUS.com
Want to know when your payment
                                                       Account Summary                                                        Activity Summary
is due, or confirm that we’ve
                                                       Minimum Payment Due                                     $20.00         Previous Balance                                  $394.98
received it? Just log in to
                                                       Payment Due Date                                      10/05/14          - Payments                                        $50.99
www.BarclaycardUS.com and
                                                       Statement End Date                                    09/08/14         + Purchases                                         $0.00
customize your Email Alert
                                                       Credit Line                                          $2,000.00          - Other Credits                                    $0.00
preferences.
                                                       Credit Available                                     $1,648.80         + Balance Transfers                                 $0.00
                                                       Cash Credit Line                                       $800.00         + Cash Advances                                     $0.00
                                                       Cash Credit Available                                  $800.00         + Fees Charged                                      $0.00
                                                       Past Due Amount                                          $0.00         + Interest Charged                                  $7.21
                                                       Overlimit Amount                                         $0.00         Statement Balance                                 $351.20




                                                         Payment Information




                                                                                                                                                                                                   054391 1/4
                                                         Statement Balance                                                                                                   $351.20
                                                         Minimum Payment Due                                                                                                  $20.00
                                                         Payment Due Date                                                                                                  10/5/2014
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                              If you make no additional                   You will pay off the
                                                             charges using this card and                 balance shown on this                   And you will end up paying
                                                                each month you pay…                      statement in about…                      an estimated total of…

                                                              Only the minimum payment                            22 months                                   $432.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  2 10
                                                                Card Services
   www.BarclaycardUS.com                                        P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
   Amount Enclosed:        $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                               $20.00                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $351.20
  Payment Due Date                    October 05, 2014


                                                                                                      514887505536498500002000000351207
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 86 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              515
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =              515



               Activity for MARK B ANDERSON - card ending in 4985
               Payments
               Trans Date Posting Date Transaction Description                                                       Amount
               08/22      08/22        Payment Received       RBS CITIZENS,                                           -$50.99
                                              Total Payment Activity                                                  -$50.99




                                                                                                                                   054391 2/4
               Summary of Fees and Interest
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               09/08         09/08            INTEREST CHARGE ON PURCHASES                                              $7.21
                                              Total Interest for this Period                                            $7.21
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount

                                              Total Fees for this Period                                                $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $40.00                             Total Interest charged in 2014              $30.73
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $368.96         22.99% (v)    $7.21
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $7.21
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate



               Customer Notifications




              IMPORTANT INFORMATION
              An interest charge credit has been applied to your account. This credit appeared on your
              previous billing statement.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 87 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Interest.
available credit may not be increased by the payment amount for up         We use a method called “daily balance (including new purchases).”
to 7 days to ensure the funds from the bank on which your payment          We calculate interest separately for each “Balance Subject to Interest
is drawn are collected and not returned. When you provide a check          Rate.” These include for example, Purchases at the current rate,




                                                                                                                                                        054391 3/4
as payment on this Account, you authorize us to either use the             Balance Transfers at the current rate, Cash Advances at the current
information from your check to make a one-time electronic fund             rate, and different promotional balances. Your monthly billing
transfer from your account or to process the payment as a check            statement shows each “Balance Subject to Interest Rate.”
transaction. When we use information from your check to make an
electronic fund transfer, funds may be withdrawn from your account         To calculate interest, we first calculate a daily balance for each
as soon as the same day we receive your payment, and you will not          Balance Subject to Interest Rate. We start with the balance, for that
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate, as of the end of the previous day.
or to opt out of one-time electronic fund transfers, please call           We add any interest calculated on the previous day’s balance. (This
1-866-928-8598.                                                            means interest is compounded daily). We add any new Purchases,
                                                                           Balance Transfers or Cash Advances to the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          subtract any new payments or credits from the appropriate balance,
will be credited to your account the day of receipt. A “conforming         and make other adjustments. A credit balance is treated as a
payment” is a payment that: 1) is mailed using the enclosed                balance of zero. We then multiply each daily balance by the
envelope and payment coupon included with this statement or                applicable daily periodic rate. We do this for each day in the billing
mailed with a payment coupon printed from                                  period. That gives us the daily interest. We add up all the daily
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     interest for all of the daily balances to get the total interest for the
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            billing period.
non-folded check or money order made payable in U.S. dollars from
a U.S. based institution. Any payment that does not meet these             Accrual of Interest and How to Avoid Paying Interest on Purchases.
requirements, or any payment with multiple checks or money orders,         Your due date is at least 23 days after the close of each billing cycle.
additional correspondence, staples, paperclips, etc. will be               On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you can avoid paying interest on Purchases in any given
                                                                           billing cycle if you pay your Statement Balance in full by the




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 88 of 259

Important Information

                                                                                                                                          Page 4 of 4

Payment Due Date. You may also avoid paying interest on                   You must contact us within 60 days after the error appeared on your
Purchases if either Paragraph A or Paragraph B of this section applies    statement.
to your account.
                                                                          You must notify us of any potential errors in writing. You may call
A. If you have Purchase balances with a 0% promotional APR, you           us, but if you do we are not required to investigate any potential
can avoid paying interest on those Purchase balances during the           errors and you may have to pay the amount in question.
promotional period, and the following Paragraph B will not apply to
your account. (However, to avoid a late fee, pay at least your            While we investigate whether or not there has been an error, the
Minimum Payment Due.)                                                     following are true:
                                                                              ·    We cannot try to collect the amount in question, or report
B. If you have Purchase balances with an APR that is greater than                  you as delinquent on that amount.
0%, and you also have other types of promotional balances on your             ·    The charge in question may remain on your statement, and
account, you still may be able to avoid paying interest on those                   we may continue to charge you interest on that amount.
balances without paying your Statement Balance in full. If this                    But, if we determine that we made a mistake, you will not
applies to your Account, you will see a Paragraph titled “Avoiding                 have to pay the amount in question or any interest or
Interest on Purchases (Grace Period)” appearing directly below the                 other fees related to that amount.
Interest Charge Calculation section on the front of this Statement.           ·    While you do not have to pay the amount in question, you
This will show the amount you can pay by the Payment Due Date                      are responsible for the remainder of your balance.
and still avoid interest charges on your Purchase balances. This              ·    We can apply any unpaid amount against your credit limit.
amount may differ from your Statement Balance. It may differ




                                                                                                                                                        054391 4/4
because you currently have certain promotional APR balances, and          Your Rights If You Are Dissatisfied With Your Credit Card Purchases
the nonpayment of these balances will not affect your grace period
on Purchases, provided you pay all other balances on your account.        If you are dissatisfied with the goods or services that you have
(However, to avoid a late fee, pay at least your Minimum Payment          purchased with your credit card, and you have tried in good faith to
Due.)                                                                     correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
For Balance Transfers, interest will accrue from the transaction date
which generally will be the day the payee accepts the Check. For          To use this right, all of the following must be true:
Cash Advances, interest will accrue from the transaction date which
generally will be the day you take the Cash Advance. Please note             1.     The purchase must have been made in your home state or
that purchases of Cash Equivalents, which include money orders,                     within 100 miles of your current mailing address, and the
travelers checks, foreign currency, lottery tickets, gambling chips and             purchase price must have been more than $50. (Note:
wire transfers, are treated as Cash Advances and do not have a grace                Neither of these are necessary if your purchase was
period. See your Cardmember Agreement for more information.                         based on an advertisement we mailed to you, or if we
                                                                                    own the company that sold you the goods or services.)
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                             2.     You must have used your credit card for the purchase.
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                                    Purchases made with cash advances from an ATM
Charge. “
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2014 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 89 of 259
                                                                                                                                  Payment Due Date                November 05, 2014
                                                                                                                                  Minimum Payment Due                       $50.26
                                                                                                                                  Previous Balance                         $351.20
                                                                                                                                  Statement Balance                        $377.95


Customer News                                          Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                            Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
IMPORTANT INFORMATION                                  Statement Billing Period: 09/09/14 - 10/08/14                                                          www.BarclaycardUS.com
We may report information about
                                                       Account Summary                                                        Activity Summary
your account to credit bureaus. Late
                                                       Minimum Payment Due                                     $50.26         Previous Balance                                  $351.20
payments, missed payments, or
                                                       Payment Due Date                                      11/05/14          - Payments                                         $0.00
other defaults on your account may
                                                       Statement End Date                                    10/08/14         + Purchases                                         $0.00
be reflected in your credit report.
                                                       Credit Line                                          $2,000.00          - Other Credits                                    $0.00
                                                       Credit Available                                     $1,622.05         + Balance Transfers                                 $0.00
                                                       Cash Credit Line                                       $800.00         + Cash Advances                                     $0.00
                                                       Cash Credit Available                                    $8.00         + Fees Charged                                     $20.00
                                                       Past Due Amount                                         $20.00         + Interest Charged                                  $6.75
                                                       Overlimit Amount                                         $0.00         Statement Balance                                 $377.95




                                                         Payment Information




                                                                                                                                                                                                 053320 1/4
                                                         Statement Balance                                                                                                   $377.95
                                                         Minimum Payment Due                                                                                                  $50.26
                                                         Payment Due Date                                                                                                  11/5/2014
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                              If you make no additional                   You will pay off the
                                                             charges using this card and                 balance shown on this                   And you will end up paying
                                                                each month you pay…                      statement in about…                      an estimated total of…

                                                              Only the minimum payment                            17 months                                   $440.00

                                                         If you would like information about credit counseling services, please call 800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
    Amount Enclosed:       $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                               $50.26                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $377.95
  Payment Due Date                 November 05, 2014


                                                                                                      514887505536498500005026000377950
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 90 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              515
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =              515



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Fees Charged




                                                                                                                                   053320 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               10/05         10/06            LATE PAYMENT FEE                                                         $20.00
                                              Total Fees for this Period                                               $20.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               10/08         10/08            INTEREST CHARGE ON PURCHASES                                              $6.75
                                              Total Interest for this Period                                            $6.75


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $60.00                             Total Interest charged in 2014              $37.48
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 30 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $357.09         22.99% (v)    $6.75
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $6.75
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 91 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or U.S.P.S.
you pay more than the required Minimum Payment Due in any                  Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
billing cycle or if you make more than one payment in a billing cycle,     2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you will still need to pay the next month’s required Minimum               received at this address by 5:00 P.M. E.T. that otherwise meets the
Payment Due by your next Payment Due Date. Remember to make                requirements of a conforming payment will be credited to your
all checks payable to Card Services. Please allow 7 days for the U.S.      account that same day.
Postal Service to deliver your payment to us. Upon our receipt, your
available credit may not be increased by the payment amount for up         How We Will Calculate Interest.
to 7 days to ensure the funds from the bank on which your payment          We use a method called “daily balance (including new purchases).”
is drawn are collected and not returned. When you provide a check          We calculate interest separately for each “Balance Subject to Interest




                                                                                                                                                        053320 3/4
as payment on this Account, you authorize us to either use the             Rate.” These include for example, Purchases at the current rate,
information from your check to make a one-time electronic fund             Balance Transfers at the current rate, Cash Advances at the current
transfer from your account or to process the payment as a check            rate, and different promotional balances. Your monthly billing
transaction. When we use information from your check to make an            statement shows each “Balance Subject to Interest Rate.”
electronic fund transfer, funds may be withdrawn from your account
as soon as the same day we receive your payment, and you will not          To calculate interest, we first calculate a daily balance for each
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate. We start with the balance, for that
or to opt out of one-time electronic fund transfers, please call           Balance Subject to Interest Rate, as of the end of the previous day.
1-866-928-8598.                                                            We add any interest calculated on the previous day’s balance. (This
                                                                           means interest is compounded daily). We add any new Purchases,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Balance Transfers or Cash Advances to the appropriate balance,
will be credited to your account the day of receipt. A “conforming         subtract any new payments or credits from the appropriate balance,
payment” is a payment that: 1) is mailed using the enclosed                and make other adjustments. A credit balance is treated as a
envelope and payment coupon included with this statement or                balance of zero. We then multiply each daily balance by the
mailed with a payment coupon printed from                                  applicable daily periodic rate. We do this for each day in the billing
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     period. That gives us the daily interest. We add up all the daily
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            interest for all of the daily balances to get the total interest for the
non-folded check or money order made payable in U.S. dollars from          billing period.
a U.S. based institution. Any payment that does not meet these
requirements, or any payment with multiple checks or money orders,         Accrual of Interest and How to Avoid Paying Interest on Purchases.
additional correspondence, staples, paperclips, etc. will be               Your due date is at least 23 days after the close of each billing cycle.
                                                                           On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you can avoid paying interest on Purchases in any given




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 92 of 259

Important Information

                                                                                                                                          Page 4 of 4

billing cycle if you pay your Statement Balance in full by the            You must contact us within 60 days after the error appeared on your
Payment Due Date. You may also avoid paying interest on                   statement.
Purchases if either Paragraph A or Paragraph B of this section applies
to your account.                                                          You must notify us of any potential errors in writing. You may call
                                                                          us, but if you do we are not required to investigate any potential
A. If you have Purchase balances with a 0% promotional APR, you           errors and you may have to pay the amount in question.
can avoid paying interest on those Purchase balances during the
promotional period, and the following Paragraph B will not apply to       While we investigate whether or not there has been an error, the
your account. (However, to avoid a late fee, pay at least your            following are true:
Minimum Payment Due.)                                                         ·    We cannot try to collect the amount in question, or report
                                                                                   you as delinquent on that amount.
B. If you have Purchase balances with an APR that is greater than             ·    The charge in question may remain on your statement, and
0%, and you also have other types of promotional balances on your                  we may continue to charge you interest on that amount.
account, you still may be able to avoid paying interest on those                   But, if we determine that we made a mistake, you will not
balances without paying your Statement Balance in full. If this                    have to pay the amount in question or any interest or
applies to your Account, you will see a Paragraph titled “Avoiding                 other fees related to that amount.
Interest on Purchases (Grace Period)” appearing directly below the            ·    While you do not have to pay the amount in question, you
Interest Charge Calculation section on the front of this Statement.                are responsible for the remainder of your balance.
This will show the amount you can pay by the Payment Due Date                 ·    We can apply any unpaid amount against your credit limit.
and still avoid interest charges on your Purchase balances. This




                                                                                                                                                        053320 4/4
amount may differ from your Statement Balance. It may differ              Your Rights If You Are Dissatisfied With Your Credit Card Purchases
because you currently have certain promotional APR balances, and
the nonpayment of these balances will not affect your grace period        If you are dissatisfied with the goods or services that you have
on Purchases, provided you pay all other balances on your account.        purchased with your credit card, and you have tried in good faith to
(However, to avoid a late fee, pay at least your Minimum Payment          correct the problem with the merchant, you may have the right not
Due.)                                                                     to pay the remaining amount due on the purchase.

For Balance Transfers, interest will accrue from the transaction date     To use this right, all of the following must be true:
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which          1.     The purchase must have been made in your home state or
generally will be the day you take the Cash Advance. Please note                    within 100 miles of your current mailing address, and the
that purchases of Cash Equivalents, which include money orders,                     purchase price must have been more than $50. (Note:
travelers checks, foreign currency, lottery tickets, gambling chips and             Neither of these are necessary if your purchase was
wire transfers, are treated as Cash Advances and do not have a grace                based on an advertisement we mailed to you, or if we
period. See your Cardmember Agreement for more information.                         own the company that sold you the goods or services.)
                                                                             2.     You must have used your credit card for the purchase.
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    Purchases made with cash advances from an ATM
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                                    or with a check that accesses your credit card account
Charge. “
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement              our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
                                                                          ©2014 Barclays Bank Delaware, member FDIC
Wilmington, DE 19899-8802.

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                         Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 93 of 259
                                                                                                                                   Payment Due Date                December 05, 2014
                                                                                                                                   Minimum Payment Due                       $96.57
                                                                                                                                   Previous Balance                         $377.95
                                                                                                                                   Statement Balance                        $420.49


Customer News                                           Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                             Statement
                                                                                                                                                                               Page 1 of 4
                                                        Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
IMPORTANT INFORMATION                                   Statement Billing Period: 10/09/14 - 11/08/14                                                          www.BarclaycardUS.com
ABOUT YOUR ACCOUNT
                                                        Account Summary                                                        Activity Summary
                                                        Minimum Payment Due                                     $96.57         Previous Balance                                  $377.95
· Unless, within 30 days after receipt
                                                        Payment Due Date                                      12/05/14          - Payments                                         $0.00
  of this notice, you dispute the
                                                        Statement End Date                                    11/08/14         + Purchases                                         $0.00
  validity of the debt, or any portion
                                                        Credit Line                                              $0.00          - Other Credits                                    $0.00
  thereof, we will assume the debt
                                                        Credit Available                                         $0.00         + Balance Transfers                                 $0.00
  to be valid (subject to any rights
                                                        Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
  you may have under the Fair
                                                        Cash Credit Available                                    $0.00         + Fees Charged                                     $35.00
  Credit Billing Act).
                                                        Past Due Amount                                         $50.26         + Interest Charged                                  $7.54
                                                        Overlimit Amount                                         $0.00         Statement Balance                                 $420.49
· If you notify us in writing at the
  address listed below within 30
  days after receipt of this notice
  that the debt, or any portion                           Payment Information




                                                                                                                                                                                                  051978 1/4
  thereof is disputed, we will obtain
                                                          Statement Balance                                                                                                   $420.49
  verification of the debt and                            Minimum Payment Due                                                                                                  $96.57
  provide you with copies of the                          Payment Due Date                                                                                                  12/5/2014
  information we relied on to verify
                                                          Late Payment Warning: If we do not receive your minimum payment by the date
  the debt.
                                                          listed above, you may have to pay a late fee of up to $37.00.
                                                          Minimum Payment Warning: If you make only the minimum payment each period,
Card Services
                                                          you will pay more in interest and it will take you longer to pay off your balance. For
PO Box 8833                                               example:
Wilmington, DE 19899-8833

                                                               If you make no additional                   You will pay off the
                                                              charges using this card and                 balance shown on this                   And you will end up paying
                                                                 each month you pay…                      statement in about…                      an estimated total of…

                                                               Only the minimum payment                            17 months                                   $483.00

                                                          If you would like information about credit counseling services, please call 800-570-1403.

                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to www.BarclaycardUS.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                  11
                                                                 Card Services
    www.BarclaycardUS.com                                        P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       MARK B ANDERSON
                                                                                                       8 SUMNER TER 1
                                                                                                       DORCHESTER MA 02125-1742
    Amount Enclosed:        $

  Account Number                  5148-8750-5536-4985
  Minimum Payment Due                                $96.57                                            DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                                $420.49
  Payment Due Date                  December 05, 2014


                                                                                                       514887505536498500009657000420492
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 94 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +              515
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Fees Charged




                                                                                                                                   051978 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               11/05         11/05            LATE PAYMENT FEE                                                         $35.00
                                              Total Fees for this Period                                               $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               11/08         11/08            INTEREST CHARGE ON PURCHASES                                              $7.54
                                              Total Interest for this Period                                            $7.54


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $95.00                             Total Interest charged in 2014              $45.02
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $386.06         22.99% (v)    $7.54
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $7.54
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 95 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-928-8598 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to www.BarclaycardUS.com. At any time you may               1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments : Send overnight courier service or U.S.P.S.
you pay more than the required Minimum Payment Due in any                  Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
billing cycle or if you make more than one payment in a billing cycle,     2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you will still need to pay the next month’s required Minimum               received at this address by 5:00 P.M. E.T. that otherwise meets the
Payment Due by your next Payment Due Date. Remember to make                requirements of a conforming payment will be credited to your
all checks payable to Card Services. Please allow 7 days for the U.S.      account that same day.
Postal Service to deliver your payment to us. Upon our receipt, your
available credit may not be increased by the payment amount for up         How We Will Calculate Interest.
to 7 days to ensure the funds from the bank on which your payment          We use a method called “daily balance (including new purchases).”
is drawn are collected and not returned. When you provide a check          We calculate interest separately for each “Balance Subject to Interest




                                                                                                                                                        051978 3/4
as payment on this Account, you authorize us to either use the             Rate.” These include for example, Purchases at the current rate,
information from your check to make a one-time electronic fund             Balance Transfers at the current rate, Cash Advances at the current
transfer from your account or to process the payment as a check            rate, and different promotional balances. Your monthly billing
transaction. When we use information from your check to make an            statement shows each “Balance Subject to Interest Rate.”
electronic fund transfer, funds may be withdrawn from your account
as soon as the same day we receive your payment, and you will not          To calculate interest, we first calculate a daily balance for each
receive your check back from your financial institution. For inquiries,    Balance Subject to Interest Rate. We start with the balance, for that
or to opt out of one-time electronic fund transfers, please call           Balance Subject to Interest Rate, as of the end of the previous day.
1-866-928-8598.                                                            We add any interest calculated on the previous day’s balance. (This
                                                                           means interest is compounded daily). We add any new Purchases,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          Balance Transfers or Cash Advances to the appropriate balance,
will be credited to your account the day of receipt. A “conforming         subtract any new payments or credits from the appropriate balance,
payment” is a payment that: 1) is mailed using the enclosed                and make other adjustments. A credit balance is treated as a
envelope and payment coupon included with this statement or                balance of zero. We then multiply each daily balance by the
mailed with a payment coupon printed from                                  applicable daily periodic rate. We do this for each day in the billing
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     period. That gives us the daily interest. We add up all the daily
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            interest for all of the daily balances to get the total interest for the
non-folded check or money order made payable in U.S. dollars from          billing period.
a U.S. based institution. Any payment that does not meet these
requirements, or any payment with multiple checks or money orders,         Accrual of Interest and How to Avoid Paying Interest on Purchases.
additional correspondence, staples, paperclips, etc. will be               Your due date is at least 23 days after the close of each billing cycle.
                                                                           On Purchases, interest begins to accrue as of the transaction date.
                                                                           However, you can avoid paying interest on Purchases in any given




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 96 of 259

Important Information

                                                                                                                                          Page 4 of 4

billing cycle if you pay your Statement Balance in full by the            You must contact us within 60 days after the error appeared on your
Payment Due Date. You may also avoid paying interest on                   statement.
Purchases if either Paragraph A or Paragraph B of this section applies
to your account.                                                          You must notify us of any potential errors in writing. You may call
                                                                          us, but if you do we are not required to investigate any potential
A. If you have Purchase balances with a 0% promotional APR, you           errors and you may have to pay the amount in question.
can avoid paying interest on those Purchase balances during the
promotional period, and the following Paragraph B will not apply to       While we investigate whether or not there has been an error, the
your account. (However, to avoid a late fee, pay at least your            following are true:
Minimum Payment Due.)                                                         ·    We cannot try to collect the amount in question, or report
                                                                                   you as delinquent on that amount.
B. If you have Purchase balances with an APR that is greater than             ·    The charge in question may remain on your statement, and
0%, and you also have other types of promotional balances on your                  we may continue to charge you interest on that amount.
account, you still may be able to avoid paying interest on those                   But, if we determine that we made a mistake, you will not
balances without paying your Statement Balance in full. If this                    have to pay the amount in question or any interest or
applies to your Account, you will see a Paragraph titled “Avoiding                 other fees related to that amount.
Interest on Purchases (Grace Period)” appearing directly below the            ·    While you do not have to pay the amount in question, you
Interest Charge Calculation section on the front of this Statement.                are responsible for the remainder of your balance.
This will show the amount you can pay by the Payment Due Date                 ·    We can apply any unpaid amount against your credit limit.
and still avoid interest charges on your Purchase balances. This




                                                                                                                                                        051978 4/4
amount may differ from your Statement Balance. It may differ              Your Rights If You Are Dissatisfied With Your Credit Card Purchases
because you currently have certain promotional APR balances, and
the nonpayment of these balances will not affect your grace period        If you are dissatisfied with the goods or services that you have
on Purchases, provided you pay all other balances on your account.        purchased with your credit card, and you have tried in good faith to
(However, to avoid a late fee, pay at least your Minimum Payment          correct the problem with the merchant, you may have the right not
Due.)                                                                     to pay the remaining amount due on the purchase.

For Balance Transfers, interest will accrue from the transaction date     To use this right, all of the following must be true:
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which          1.     The purchase must have been made in your home state or
generally will be the day you take the Cash Advance. Please note                    within 100 miles of your current mailing address, and the
that purchases of Cash Equivalents, which include money orders,                     purchase price must have been more than $50. (Note:
travelers checks, foreign currency, lottery tickets, gambling chips and             Neither of these are necessary if your purchase was
wire transfers, are treated as Cash Advances and do not have a grace                based on an advertisement we mailed to you, or if we
period. See your Cardmember Agreement for more information.                         own the company that sold you the goods or services.)
                                                                             2.     You must have used your credit card for the purchase.
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    Purchases made with cash advances from an ATM
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                                    or with a check that accesses your credit card account
Charge. “
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement              our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
                                                                          ©2014 Barclays Bank Delaware, member FDIC
Wilmington, DE 19899-8802.

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 97 of 259
                                                                                                                                  Payment Due Date                   January 05, 2015
                                                                                                                                  Minimum Payment Due                        $145.88
                                                                                                                                  Previous Balance                           $420.49
                                                                                                                                  Statement Balance                          $465.60


Customer News                                          Barclaycard Rewards® MasterCard                                                  ®
                                                                                                                                            Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
STAY CONNECTED                                         Statement Billing Period: 11/09/14 - 12/08/14                                                          www.BarclaycardUS.com
Visit www.BarclaycardUS.com to
                                                       Account Summary                                                        Activity Summary
view up-to-date account activity,
                                                       Minimum Payment Due                                    $145.88         Previous Balance                                  $420.49
download transactions, make
                                                       Payment Due Date                                      01/05/15          - Payments                                         $0.00
payments and transfer balances. You
                                                       Statement End Date                                    12/08/14         + Purchases                                         $0.00
have 24/7 access!
                                                       Credit Line                                              $0.00          - Other Credits                                    $0.00
                                                       Credit Available                                         $0.00         + Balance Transfers                                 $0.00
                                                       Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
                                                       Cash Credit Available                                    $0.00         + Fees Charged                                     $37.00
                                                       Past Due Amount                                         $96.57         + Interest Charged                                  $8.11
                                                       Overlimit Amount                                         $0.00         Statement Balance                                 $465.60




                                                         Payment Information




                                                                                                                                                                                                 051714 1/4
                                                         Statement Balance                                                                                                    $465.60
                                                         Minimum Payment Due                                                                                                  $145.88
                                                         Payment Due Date                                                                                                    1/5/2015
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $37.00.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                            17 months                                   $527.00

                                                         If you would like information about credit counseling services, please call 800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
    Amount Enclosed:       $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                             $145.88                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $465.60
  Payment Due Date                    January 05, 2015


                                                                                                      514887505536498500014588000465606
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 98 of 259                                                   Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +                0
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Fees Charged




                                                                                                                                   051714 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               12/05         12/05            LATE PAYMENT FEE                                                         $37.00
                                              Total Fees for this Period                                               $37.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               12/08         12/08            INTEREST CHARGE ON PURCHASES                                              $8.11
                                              Total Interest for this Period                                            $8.11


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2014 $132.00                            Total Interest charged in 2014              $53.13
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2014. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

              Interest Charge Calculation - 30 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $429.29         22.99% (v)    $8.11
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $8.11
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 99 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           Other Payment Options:
Delaware. If your card is lost or stolen, please contact us                Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
immediately at 1-866-928-8598 at any time.                                 to pay your account online. Payments made on our website by 7:00
                                                                           P.M. ET will be credited to your account that same day.
Payment Information: Each billing cycle, you must pay at least the         Pay by phone : To make a payment by phone please call
Minimum Payment Due shown on your monthly statement by its                 1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
Payment Due Date. Both the Minimum Payment Due and Payment                 credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Overnight Payments : Send overnight courier service or U.S.P.S.
when you login to www.BarclaycardUS.com. At any time you may               Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
pay more than the Minimum Payment Due up to the full amount                2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you owe us, however you cannot “pay ahead”. This means that if             received at this address by 5:00 P.M. E.T. that otherwise meets the
you pay more than the required Minimum Payment Due in any                  requirements of a conforming payment will be credited to your
billing cycle or if you make more than one payment in a billing cycle,     account that same day.
you will still need to pay the next month’s required Minimum
Payment Due by your next Payment Due Date. Remember to make                How We Will Calculate Interest.
all checks payable to Card Services. Please allow 7 days for the U.S.      We use a method called “daily balance (including new purchases).”
Postal Service to deliver your payment to us. Upon our receipt, your       We calculate interest separately for each “Balance Subject to Interest
available credit may not be increased by the payment amount for up         Rate.” These include for example, Purchases at the current rate,
to 7 days to ensure the funds from the bank on which your payment          Balance Transfers at the current rate, Cash Advances at the current
is drawn are collected and not returned. When you provide a check          rate, and different promotional balances. Your monthly billing




                                                                                                                                                        051714 3/4
as payment on this Account, you authorize us to either use the             statement shows each “Balance Subject to Interest Rate.”
information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check            To calculate interest, we first calculate a daily balance for each
transaction. When we use information from your check to make an            Balance Subject to Interest Rate. We start with the balance, for that
electronic fund transfer, funds may be withdrawn from your account         Balance Subject to Interest Rate, as of the end of the previous day.
as soon as the same day we receive your payment, and you will not          We add any interest calculated on the previous day’s balance. (This
receive your check back from your financial institution. For inquiries,    means interest is compounded daily). We add any new Purchases,
please call 1-866-928-8598.                                                Balance Transfers or Cash Advances to the appropriate balance,
                                                                           subtract any new payments or credits from the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          and make other adjustments. A credit balance is treated as a
will be credited to your account the day of receipt. A “conforming         balance of zero. We then multiply each daily balance by the
payment” is a payment that: 1) is mailed using the enclosed                applicable daily periodic rate. We do this for each day in the billing
envelope and payment coupon included with this statement or                period. That gives us the daily interest. We add up all the daily
mailed with a payment coupon printed from                                  interest for all of the daily balances to get the total interest for the
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     billing period.
Philadelphia, PA 19101-3337; and 2) is in the form of a single,
non-folded check or money order made payable in U.S. dollars from          Accrual of Interest and How to Avoid Paying Interest on Purchases.
a U.S. based institution. Any payment that does not meet these             Your due date is at least 23 days after the close of each billing cycle.
requirements, or any payment with multiple checks or money orders,         On Purchases, interest begins to accrue as of the transaction date.
additional correspondence, staples, paperclips, etc. will be               However, you can avoid paying interest on Purchases in any given
considered a “non-conforming payment” which may delay the                  billing cycle if you pay your Statement Balance in full by the
crediting of the payment for up to 5 days.                                 Payment Due Date. You may also avoid paying interest on




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 100 of 259

Important Information

                                                                                                                                          Page 4 of 4

Purchases if either Paragraph A or Paragraph B of this section applies    You must contact us within 60 days after the error appeared on your
to your account.                                                          statement.

A. If you have Purchase balances with a 0% promotional APR, you           You must notify us of any potential errors in writing. You may call
can avoid paying interest on those Purchase balances during the           us, but if you do we are not required to investigate any potential
promotional period, and the following Paragraph B will not apply to       errors and you may have to pay the amount in question.
your account. (However, to avoid a late fee, pay at least your
Minimum Payment Due.)                                                     While we investigate whether or not there has been an error, the
                                                                          following are true:
B. If you have Purchase balances with an APR that is greater than             ·    We cannot try to collect the amount in question, or report
0%, and you also have other types of promotional balances on your                  you as delinquent on that amount.
account, you still may be able to avoid paying interest on those              ·    The charge in question may remain on your statement, and
balances without paying your Statement Balance in full. If this                    we may continue to charge you interest on that amount.
applies to your Account, you will see a Paragraph titled “Avoiding                 But, if we determine that we made a mistake, you will not
Interest on Purchases (Grace Period)” appearing directly below the                 have to pay the amount in question or any interest or
Interest Charge Calculation section on the front of this Statement.                other fees related to that amount.
This will show the amount you can pay by the Payment Due Date                 ·    While you do not have to pay the amount in question, you
and still avoid interest charges on your Purchase balances. This                   are responsible for the remainder of your balance.
amount may differ from your Statement Balance. It may differ                  ·    We can apply any unpaid amount against your credit limit.
because you currently have certain promotional APR balances, and




                                                                                                                                                        051714 4/4
the nonpayment of these balances will not affect your grace period        Your Rights If You Are Dissatisfied With Your Credit Card Purchases
on Purchases, provided you pay all other balances on your account.
(However, to avoid a late fee, pay at least your Minimum Payment          If you are dissatisfied with the goods or services that you have
Due.)                                                                     purchased with your credit card, and you have tried in good faith to
                                                                          correct the problem with the merchant, you may have the right not
For Balance Transfers, interest will accrue from the transaction date     to pay the remaining amount due on the purchase.
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which       To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. Please note
that purchases of Cash Equivalents, which include money orders,              1.     The purchase must have been made in your home state or
travelers checks, foreign currency, lottery tickets, gambling chips and             within 100 miles of your current mailing address, and the
wire transfers, are treated as Cash Advances and do not have a grace                purchase price must have been more than $50. (Note:
period. See your Cardmember Agreement for more information.                         Neither of these are necessary if your purchase was
                                                                                    based on an advertisement we mailed to you, or if we
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    own the company that sold you the goods or services.)
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                             2.     You must have used your credit card for the purchase.
Charge. “
                                                                                    Purchases made with cash advances from an ATM
Credit Bureau Disputes: If you believe that an entry we have made                   or with a check that accesses your credit card account
on your credit bureau report is inaccurate or incomplete, please                    do not qualify.
contact the reporting agency directly or contact us at Card Services,        3.     You must not yet have fully paid for the purchase.
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your
name; your account number; the credit reporting agency where you          If all of the criteria above are met and you are still dissatisfied with
received the bureau report; a description of the error; and why you       the purchase, contact us in writing at:
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted           Card Services
within 30 days.                                                           P.O. Box 8802
                                                                          Wilmington, DE 19899-8802.

What To Do If You Think You Find A Mistake On Your Statement              While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
If you think there is an error on your statement, write to us at:         our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
Card Services
P.O. Box 8802                                                             Please refer to your Cardmember Agreement for additional
Wilmington, DE 19899-8802.                                                information about the terms of your Account.

                                                                          ©2014 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 101 of 259
                                                                                                                                   Payment Due Date                 February 05, 2015
                                                                                                                                   Minimum Payment Due                       $119.81
                                                                                                                                   Previous Balance                          $465.60
                                                                                                                                   Statement Balance                         $435.63

                                                                                 ®                           ®
Customer News                                           Barclaycard                  Credit Card                 Statement
                                                                                                                                                                               Page 1 of 4
                                                        Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
IMPORTANT INFORMATION                                   Statement Billing Period: 12/09/14 - 01/08/15                                                          www.BarclaycardUS.com
ABOUT YOUR ACCOUNT
                                                        Account Summary                                                        Activity Summary
                                                        Minimum Payment Due                                    $119.81         Previous Balance                                  $465.60
· Unless, within 30 days after receipt
                                                        Payment Due Date                                      02/05/15          - Payments                                        $75.00
  of this notice, you dispute the
                                                        Statement End Date                                    01/08/15         + Purchases                                         $0.00
  validity of the debt, or any portion
                                                        Credit Line                                              $0.00          - Other Credits                                    $0.00
  thereof, we will assume the debt
                                                        Credit Available                                         $0.00         + Balance Transfers                                 $0.00
  to be valid (subject to any rights
                                                        Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
  you may have under the Fair
                                                        Cash Credit Available                                    $0.00         + Fees Charged                                     $37.00
  Credit Billing Act).
                                                        Past Due Amount                                         $70.88         + Interest Charged                                  $8.03
                                                        Overlimit Amount                                         $0.00         Statement Balance                                 $435.63
· If you notify us in writing at the
  address listed below within 30
  days after receipt of this notice
  that the debt, or any portion                           Payment Information




                                                                                                                                                                                                  051132 1/4
  thereof is disputed, we will obtain
                                                          Statement Balance                                                                                                    $435.63
  verification of the debt and                            Minimum Payment Due                                                                                                  $119.81
  provide you with copies of the                          Payment Due Date                                                                                                    2/5/2015
  information we relied on to verify
                                                          Late Payment Warning: If we do not receive your minimum payment by the date
  the debt.
                                                          listed above, you may have to pay a late fee of up to $37.00.
                                                          Minimum Payment Warning: If you make only the minimum payment each period,
Card Services
                                                          you will pay more in interest and it will take you longer to pay off your balance. For
PO Box 8833                                               example:
Wilmington, DE 19899-8833

                                                              If you make no additional                    You will pay off the
                                                             charges using this card and                  balance shown on this                   And you will end up paying
                                                                each month you pay…                       statement in about…                      an estimated total of…

                                                               Only the minimum payment                            17 months                                   $495.00

                                                          If you would like information about credit counseling services, please call 800-570-1403.

                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to www.BarclaycardUS.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                  11
                                                                 Card Services
    www.BarclaycardUS.com                                        P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       MARK B ANDERSON
                                                                                                       8 SUMNER TER 1
                                                                                                       DORCHESTER MA 02125-1742
    Amount Enclosed:        $

  Account Number                  5148-8750-5536-4985
  Minimum Payment Due                              $119.81                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                                $435.63
  Payment Due Date                    February 05, 2015


                                                                                                       514887505536498500011981000435639
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 102 of 259                                                  Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +                0
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985
               Payments
               Trans Date Posting Date Transaction Description                                                       Amount
               12/14      12/15        Payment Received       RBS CITIZENS,                                           -$75.00
                                              Total Payment Activity                                                  -$75.00




                                                                                                                                   051132 2/4
               Summary of Fees and Interest
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               01/05         01/05            LATE PAYMENT FEE                                                         $37.00
                                              Total Fees for this Period                                               $37.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               01/08         01/08            INTEREST CHARGE ON PURCHASES                                              $8.03
                                              Total Interest for this Period                                            $8.03


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2015 $37.00                             Total Interest charged in 2015               $8.03
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2015. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $411.40         22.99% (v)    $8.03
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $8.03
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 103 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           Other Payment Options:
Delaware. If your card is lost or stolen, please contact us                Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
immediately at 1-866-928-8598 at any time.                                 to pay your account online. Payments made on our website by 7:00
                                                                           P.M. ET will be credited to your account that same day.
Payment Information: Each billing cycle, you must pay at least the         Pay by phone : To make a payment by phone please call
Minimum Payment Due shown on your monthly statement by its                 1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
Payment Due Date. Both the Minimum Payment Due and Payment                 credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Overnight Payments : Send overnight courier service or U.S.P.S.
when you login to www.BarclaycardUS.com. At any time you may               Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
pay more than the Minimum Payment Due up to the full amount                2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you owe us, however you cannot “pay ahead”. This means that if             received at this address by 5:00 P.M. E.T. that otherwise meets the
you pay more than the required Minimum Payment Due in any                  requirements of a conforming payment will be credited to your
billing cycle or if you make more than one payment in a billing cycle,     account that same day.
you will still need to pay the next month’s required Minimum
Payment Due by your next Payment Due Date. Remember to make                How We Will Calculate Interest.
all checks payable to Card Services. Please allow 7 days for the U.S.      We use a method called “daily balance (including new purchases).”
Postal Service to deliver your payment to us. Upon our receipt, your       We calculate interest separately for each “Balance Subject to Interest
available credit may not be increased by the payment amount for up         Rate.” These include for example, Purchases at the current rate,
to 7 days to ensure the funds from the bank on which your payment          Balance Transfers at the current rate, Cash Advances at the current
is drawn are collected and not returned. When you provide a check          rate, and different promotional balances. Your monthly billing




                                                                                                                                                        051132 3/4
as payment on this Account, you authorize us to either use the             statement shows each “Balance Subject to Interest Rate.”
information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check            To calculate interest, we first calculate a daily balance for each
transaction. When we use information from your check to make an            Balance Subject to Interest Rate. We start with the balance, for that
electronic fund transfer, funds may be withdrawn from your account         Balance Subject to Interest Rate, as of the end of the previous day.
as soon as the same day we receive your payment, and you will not          We add any interest calculated on the previous day’s balance. (This
receive your check back from your financial institution. For inquiries,    means interest is compounded daily). We add any new Purchases,
please call 1-866-928-8598.                                                Balance Transfers or Cash Advances to the appropriate balance,
                                                                           subtract any new payments or credits from the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          and make other adjustments. A credit balance is treated as a
will be credited to your account the day of receipt. A “conforming         balance of zero. We then multiply each daily balance by the
payment” is a payment that: 1) is mailed using the enclosed                applicable daily periodic rate. We do this for each day in the billing
envelope and payment coupon included with this statement or                period. That gives us the daily interest. We add up all the daily
mailed with a payment coupon printed from                                  interest for all of the daily balances to get the total interest for the
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     billing period.
Philadelphia, PA 19101-3337; and 2) is in the form of a single,
non-folded check or money order made payable in U.S. dollars from          Accrual of Interest and How to Avoid Paying Interest on Purchases.
a U.S. based institution. Any payment that does not meet these             Your due date is at least 23 days after the close of each billing cycle.
requirements, or any payment with multiple checks or money orders,         On Purchases, interest begins to accrue as of the transaction date.
additional correspondence, staples, paperclips, etc. will be               However, you can avoid paying interest on Purchases in any given
considered a “non-conforming payment” which may delay the                  billing cycle if you pay your Statement Balance in full by the
crediting of the payment for up to 5 days.                                 Payment Due Date. You may also avoid paying interest on




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 104 of 259

Important Information

                                                                                                                                          Page 4 of 4

Purchases if either Paragraph A or Paragraph B of this section applies    You must contact us within 60 days after the error appeared on your
to your account.                                                          statement.

A. If you have Purchase balances with a 0% promotional APR, you           You must notify us of any potential errors in writing. You may call
can avoid paying interest on those Purchase balances during the           us, but if you do we are not required to investigate any potential
promotional period, and the following Paragraph B will not apply to       errors and you may have to pay the amount in question.
your account. (However, to avoid a late fee, pay at least your
Minimum Payment Due.)                                                     While we investigate whether or not there has been an error, the
                                                                          following are true:
B. If you have Purchase balances with an APR that is greater than             ·    We cannot try to collect the amount in question, or report
0%, and you also have other types of promotional balances on your                  you as delinquent on that amount.
account, you still may be able to avoid paying interest on those              ·    The charge in question may remain on your statement, and
balances without paying your Statement Balance in full. If this                    we may continue to charge you interest on that amount.
applies to your Account, you will see a Paragraph titled “Avoiding                 But, if we determine that we made a mistake, you will not
Interest on Purchases (Grace Period)” appearing directly below the                 have to pay the amount in question or any interest or
Interest Charge Calculation section on the front of this Statement.                other fees related to that amount.
This will show the amount you can pay by the Payment Due Date                 ·    While you do not have to pay the amount in question, you
and still avoid interest charges on your Purchase balances. This                   are responsible for the remainder of your balance.
amount may differ from your Statement Balance. It may differ                  ·    We can apply any unpaid amount against your credit limit.
because you currently have certain promotional APR balances, and




                                                                                                                                                        051132 4/4
the nonpayment of these balances will not affect your grace period        Your Rights If You Are Dissatisfied With Your Credit Card Purchases
on Purchases, provided you pay all other balances on your account.
(However, to avoid a late fee, pay at least your Minimum Payment          If you are dissatisfied with the goods or services that you have
Due.)                                                                     purchased with your credit card, and you have tried in good faith to
                                                                          correct the problem with the merchant, you may have the right not
For Balance Transfers, interest will accrue from the transaction date     to pay the remaining amount due on the purchase.
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which       To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. Please note
that purchases of Cash Equivalents, which include money orders,              1.     The purchase must have been made in your home state or
travelers checks, foreign currency, lottery tickets, gambling chips and             within 100 miles of your current mailing address, and the
wire transfers, are treated as Cash Advances and do not have a grace                purchase price must have been more than $50. (Note:
period. See your Cardmember Agreement for more information.                         Neither of these are necessary if your purchase was
                                                                                    based on an advertisement we mailed to you, or if we
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    own the company that sold you the goods or services.)
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                             2.     You must have used your credit card for the purchase.
Charge. “
                                                                                    Purchases made with cash advances from an ATM
Credit Bureau Disputes: If you believe that an entry we have made                   or with a check that accesses your credit card account
on your credit bureau report is inaccurate or incomplete, please                    do not qualify.
contact the reporting agency directly or contact us at Card Services,        3.     You must not yet have fully paid for the purchase.
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your
name; your account number; the credit reporting agency where you          If all of the criteria above are met and you are still dissatisfied with
received the bureau report; a description of the error; and why you       the purchase, contact us in writing at:
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted           Card Services
within 30 days.                                                           P.O. Box 8802
                                                                          Wilmington, DE 19899-8802.

What To Do If You Think You Find A Mistake On Your Statement              While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
If you think there is an error on your statement, write to us at:         our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
Card Services
P.O. Box 8802                                                             Please refer to your Cardmember Agreement for additional
Wilmington, DE 19899-8802.                                                information about the terms of your Account.

                                                                          ©2015 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 105 of 259
                                                                                                                                   Payment Due Date                     March 05, 2015
                                                                                                                                   Minimum Payment Due                        $169.84
                                                                                                                                   Previous Balance                           $435.63
                                                                                                                                   Statement Balance                          $481.31

                                                                                 ®                           ®
Customer News                                           Barclaycard                  Credit Card                 Statement
                                                                                                                                                                               Page 1 of 4
                                                        Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
YOUR 2014 ANNUAL SUMMARY                                Statement Billing Period: 01/09/15 - 02/08/15                                                          www.BarclaycardUS.com
IS HERE!
                                                        Account Summary                                                        Activity Summary
It’s a handy breakdown of all your
                                                        Minimum Payment Due                                    $169.84         Previous Balance                                  $435.63
card transactions during the past
                                                        Payment Due Date                                      03/05/15          - Payments                                         $0.00
year.
                                                        Statement End Date                                    02/08/15         + Purchases                                         $0.00
                                                        Credit Line                                              $0.00          - Other Credits                                    $0.00
You can view, download and print it
                                                        Credit Available                                         $0.00         + Balance Transfers                                 $0.00
at www.BarclaycardUS.com.
                                                        Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
                                                        Cash Credit Available                                    $0.00         + Fees Charged                                     $37.00
See itemized purchases and
                                                        Past Due Amount                                        $119.81         + Interest Charged                                  $8.68
payments - listed by category,
                                                        Overlimit Amount                                         $0.00         Statement Balance                                 $481.31
organized by month.

Make tax-time easier - get details of
your transactions, including those                        Payment Information




                                                                                                                                                                                                  093733 1/4
made by authorized users.
                                                          Statement Balance                                                                                                    $481.31
                                                          Minimum Payment Due                                                                                                  $169.84
It’s ready now. See your Annual                           Payment Due Date                                                                                                    3/5/2015
Summary Statement by logging in at
                                                          Late Payment Warning: If we do not receive your minimum payment by the date
www.BarclaycardUS.com and by
                                                          listed above, you may have to pay a late fee of up to $37.00.
clicking the banner on your Account
                                                          Minimum Payment Warning: If you make only the minimum payment each period,
Summary Page. And while you’re
                                                          you will pay more in interest and it will take you longer to pay off your balance. For
there, check out your Annual Guide                        example:
to Benefits to take full advantage of
your Credit Card credit card.
                                                              If you make no additional                    You will pay off the
                                                             charges using this card and                  balance shown on this                   And you will end up paying
                                                                each month you pay…                       statement in about…                      an estimated total of…

                                                               Only the minimum payment                            16 months                                   $540.00

                                                          If you would like information about credit counseling services, please call 800-570-1403.

                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to www.BarclaycardUS.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                  11
                                                                 Card Services
    www.BarclaycardUS.com                                        P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       MARK B ANDERSON
                                                                                                       8 SUMNER TER 1
                                                                                                       DORCHESTER MA 02125-1742
    Amount Enclosed:        $

  Account Number                  5148-8750-5536-4985
  Minimum Payment Due                              $169.84                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                                $481.31
  Payment Due Date                       March 05, 2015


                                                                                                       514887505536498500016984000481317
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 106 of 259                                                  Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +                0
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Fees Charged




                                                                                                                                   093733 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               02/05         02/05            LATE PAYMENT FEE                                                         $37.00
                                              Total Fees for this Period                                               $37.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               02/08         02/08            INTEREST CHARGE ON PURCHASES                                              $8.68
                                              Total Interest for this Period                                            $8.68


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2015 $74.00                             Total Interest charged in 2015              $16.71
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2015. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $444.55         22.99% (v)    $8.68
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $8.68
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 107 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           Other Payment Options:
Delaware. If your card is lost or stolen, please contact us                Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
immediately at 1-866-928-8598 at any time.                                 to pay your account online. Payments made on our website by 7:00
                                                                           P.M. ET will be credited to your account that same day.
Payment Information: Each billing cycle, you must pay at least the         Pay by phone : To make a payment by phone please call
Minimum Payment Due shown on your monthly statement by its                 1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
Payment Due Date. Both the Minimum Payment Due and Payment                 credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Overnight Payments : Send overnight courier service or U.S.P.S.
when you login to www.BarclaycardUS.com. At any time you may               Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
pay more than the Minimum Payment Due up to the full amount                2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you owe us, however you cannot “pay ahead”. This means that if             received at this address by 5:00 P.M. E.T. that otherwise meets the
you pay more than the required Minimum Payment Due in any                  requirements of a conforming payment will be credited to your
billing cycle or if you make more than one payment in a billing cycle,     account that same day.
you will still need to pay the next month’s required Minimum
Payment Due by your next Payment Due Date. Remember to make                How We Will Calculate Interest.
all checks payable to Card Services. Please allow 7 days for the U.S.      We use a method called “daily balance (including new purchases).”
Postal Service to deliver your payment to us. Upon our receipt, your       We calculate interest separately for each “Balance Subject to Interest
available credit may not be increased by the payment amount for up         Rate.” These include for example, Purchases at the current rate,
to 7 days to ensure the funds from the bank on which your payment          Balance Transfers at the current rate, Cash Advances at the current
is drawn are collected and not returned. When you provide a check          rate, and different promotional balances. Your monthly billing




                                                                                                                                                        093733 3/4
as payment on this Account, you authorize us to either use the             statement shows each “Balance Subject to Interest Rate.”
information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check            To calculate interest, we first calculate a daily balance for each
transaction. When we use information from your check to make an            Balance Subject to Interest Rate. We start with the balance, for that
electronic fund transfer, funds may be withdrawn from your account         Balance Subject to Interest Rate, as of the end of the previous day.
as soon as the same day we receive your payment, and you will not          We add any interest calculated on the previous day’s balance. (This
receive your check back from your financial institution. For inquiries,    means interest is compounded daily). We add any new Purchases,
please call 1-866-928-8598.                                                Balance Transfers or Cash Advances to the appropriate balance,
                                                                           subtract any new payments or credits from the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          and make other adjustments. A credit balance is treated as a
will be credited to your account the day of receipt. A “conforming         balance of zero. We then multiply each daily balance by the
payment” is a payment that: 1) is mailed using the enclosed                applicable daily periodic rate. We do this for each day in the billing
envelope and payment coupon included with this statement or                period. That gives us the daily interest. We add up all the daily
mailed with a payment coupon printed from                                  interest for all of the daily balances to get the total interest for the
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     billing period.
Philadelphia, PA 19101-3337; and 2) is in the form of a single,
non-folded check or money order made payable in U.S. dollars from          Accrual of Interest and How to Avoid Paying Interest on Purchases.
a U.S. based institution. Any payment that does not meet these             Your due date is at least 23 days after the close of each billing cycle.
requirements, or any payment with multiple checks or money orders,         On Purchases, interest begins to accrue as of the transaction date.
additional correspondence, staples, paperclips, etc. will be               However, you can avoid paying interest on Purchases in any given
considered a “non-conforming payment” which may delay the                  billing cycle if you pay your Statement Balance in full by the
crediting of the payment for up to 5 days.                                 Payment Due Date. You may also avoid paying interest on




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 108 of 259

Important Information

                                                                                                                                          Page 4 of 4

Purchases if either Paragraph A or Paragraph B of this section applies    You must contact us within 60 days after the error appeared on your
to your account.                                                          statement.

A. If you have Purchase balances with a 0% promotional APR, you           You must notify us of any potential errors in writing. You may call
can avoid paying interest on those Purchase balances during the           us, but if you do we are not required to investigate any potential
promotional period, and the following Paragraph B will not apply to       errors and you may have to pay the amount in question.
your account. (However, to avoid a late fee, pay at least your
Minimum Payment Due.)                                                     While we investigate whether or not there has been an error, the
                                                                          following are true:
B. If you have Purchase balances with an APR that is greater than             ·    We cannot try to collect the amount in question, or report
0%, and you also have other types of promotional balances on your                  you as delinquent on that amount.
account, you still may be able to avoid paying interest on those              ·    The charge in question may remain on your statement, and
balances without paying your Statement Balance in full. If this                    we may continue to charge you interest on that amount.
applies to your Account, you will see a Paragraph titled “Avoiding                 But, if we determine that we made a mistake, you will not
Interest on Purchases (Grace Period)” appearing directly below the                 have to pay the amount in question or any interest or
Interest Charge Calculation section on the front of this Statement.                other fees related to that amount.
This will show the amount you can pay by the Payment Due Date                 ·    While you do not have to pay the amount in question, you
and still avoid interest charges on your Purchase balances. This                   are responsible for the remainder of your balance.
amount may differ from your Statement Balance. It may differ                  ·    We can apply any unpaid amount against your credit limit.
because you currently have certain promotional APR balances, and




                                                                                                                                                        093733 4/4
the nonpayment of these balances will not affect your grace period        Your Rights If You Are Dissatisfied With Your Credit Card Purchases
on Purchases, provided you pay all other balances on your account.
(However, to avoid a late fee, pay at least your Minimum Payment          If you are dissatisfied with the goods or services that you have
Due.)                                                                     purchased with your credit card, and you have tried in good faith to
                                                                          correct the problem with the merchant, you may have the right not
For Balance Transfers, interest will accrue from the transaction date     to pay the remaining amount due on the purchase.
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which       To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. Please note
that purchases of Cash Equivalents, which include money orders,              1.     The purchase must have been made in your home state or
travelers checks, foreign currency, lottery tickets, gambling chips and             within 100 miles of your current mailing address, and the
wire transfers, are treated as Cash Advances and do not have a grace                purchase price must have been more than $50. (Note:
period. See your Cardmember Agreement for more information.                         Neither of these are necessary if your purchase was
                                                                                    based on an advertisement we mailed to you, or if we
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    own the company that sold you the goods or services.)
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                             2.     You must have used your credit card for the purchase.
Charge. “
                                                                                    Purchases made with cash advances from an ATM
Credit Bureau Disputes: If you believe that an entry we have made                   or with a check that accesses your credit card account
on your credit bureau report is inaccurate or incomplete, please                    do not qualify.
contact the reporting agency directly or contact us at Card Services,        3.     You must not yet have fully paid for the purchase.
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your
name; your account number; the credit reporting agency where you          If all of the criteria above are met and you are still dissatisfied with
received the bureau report; a description of the error; and why you       the purchase, contact us in writing at:
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted           Card Services
within 30 days.                                                           P.O. Box 8802
                                                                          Wilmington, DE 19899-8802.

What To Do If You Think You Find A Mistake On Your Statement              While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
If you think there is an error on your statement, write to us at:         our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
Card Services
P.O. Box 8802                                                             Please refer to your Cardmember Agreement for additional
Wilmington, DE 19899-8802.                                                information about the terms of your Account.

                                                                          ©2015 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                      Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 109 of 259
                                                                                                                                 Payment Due Date                       April 05, 2015
                                                                                                                                 Minimum Payment Due                          $220.31
                                                                                                                                 Previous Balance                             $481.31
                                                                                                                                 Statement Balance                            $526.97

                                                                               ®                           ®
                                                      Barclaycard                  Credit Card                 Statement
                                                                                                                                                                             Page 1 of 4
                                                      Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
                                                      Statement Billing Period: 02/09/15 - 03/08/15                                                          www.BarclaycardUS.com

                                                      Account Summary                                                        Activity Summary
                                                      Minimum Payment Due                                    $220.31         Previous Balance                                  $481.31
                                                      Payment Due Date                                      04/05/15          - Payments                                         $0.00
                                                      Statement End Date                                    03/08/15         + Purchases                                         $0.00
                                                      Credit Line                                              $0.00          - Other Credits                                    $0.00
                                                      Credit Available                                         $0.00         + Balance Transfers                                 $0.00
                                                      Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
                                                      Cash Credit Available                                    $0.00         + Fees Charged                                     $37.00
                                                      Past Due Amount                                        $169.84         + Interest Charged                                  $8.66
                                                      Overlimit Amount                                         $0.00         Statement Balance                                 $526.97




                                                        Payment Information




                                                                                                                                                                                                092059 1/4
                                                        Statement Balance                                                                                                    $526.97
                                                        Minimum Payment Due                                                                                                  $220.31
                                                        Payment Due Date                                                                                                    4/5/2015
                                                        Late Payment Warning: If we do not receive your minimum payment by the date
                                                        listed above, you may have to pay a late fee of up to $37.00.
                                                        Minimum Payment Warning: If you make only the minimum payment each period,
                                                        you will pay more in interest and it will take you longer to pay off your balance. For
                                                        example:

                                                            If you make no additional                    You will pay off the
                                                           charges using this card and                  balance shown on this                   And you will end up paying
                                                              each month you pay…                       statement in about…                      an estimated total of…

                                                             Only the minimum payment                            16 months                                   $586.00

                                                        If you would like information about credit counseling services, please call 800-570-1403.

                                                      * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                        statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                        to www.BarclaycardUS.com.




         Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
  Make payments online at                                                                                                                                                                  11
                                                               Card Services
  www.BarclaycardUS.com                                        P.O. Box 13337
                                                               Philadelphia, PA 19101-3337
                                                               DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Check for address change.
  Complete form on the back.
                                                                                                     ------ manifest line ---------
                                                                                                     MARK B ANDERSON
                                                                                                     8 SUMNER TER 1
                                                                                                     DORCHESTER MA 02125-1742
  Amount Enclosed:        $

 Account Number                 5148-8750-5536-4985
 Minimum Payment Due                             $220.31                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
 Statement Balance                               $526.97
 Payment Due Date                        April 05, 2015


                                                                                                     514887505536498500022031000526976
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 110 of 259                                                  Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +                0
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Fees Charged




                                                                                                                                   092059 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               03/05         03/05            LATE PAYMENT FEE                                                         $37.00
                                              Total Fees for this Period                                               $37.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                       Amount
               03/08         03/08            INTEREST CHARGE ON PURCHASES                                              $8.66
                                              Total Interest for this Period                                            $8.66


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2015 $111.00                            Total Interest charged in 2015              $25.37
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2015. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

               Interest Charge Calculation - 28 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $490.71         22.99% (v)    $8.66
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $8.66
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 111 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           Other Payment Options:
Delaware. If your card is lost or stolen, please contact us                Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
immediately at 1-866-928-8598 at any time.                                 to pay your account online. Payments made on our website by 7:00
                                                                           P.M. ET will be credited to your account that same day.
Payment Information: Each billing cycle, you must pay at least the         Pay by phone : To make a payment by phone please call
Minimum Payment Due shown on your monthly statement by its                 1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
Payment Due Date. Both the Minimum Payment Due and Payment                 credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Overnight Payments : Send overnight courier service or U.S.P.S.
when you login to www.BarclaycardUS.com. At any time you may               Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
pay more than the Minimum Payment Due up to the full amount                2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you owe us, however you cannot “pay ahead”. This means that if             received at this address by 5:00 P.M. E.T. that otherwise meets the
you pay more than the required Minimum Payment Due in any                  requirements of a conforming payment will be credited to your
billing cycle or if you make more than one payment in a billing cycle,     account that same day.
you will still need to pay the next month’s required Minimum
Payment Due by your next Payment Due Date. Remember to make                How We Will Calculate Interest.
all checks payable to Card Services. Please allow 7 days for the U.S.      We use a method called “daily balance (including new purchases).”
Postal Service to deliver your payment to us. Upon our receipt, your       We calculate interest separately for each “Balance Subject to Interest
available credit may not be increased by the payment amount for up         Rate.” These include for example, Purchases at the current rate,
to 7 days to ensure the funds from the bank on which your payment          Balance Transfers at the current rate, Cash Advances at the current
is drawn are collected and not returned. When you provide a check          rate, and different promotional balances. Your monthly billing




                                                                                                                                                        092059 3/4
as payment on this Account, you authorize us to either use the             statement shows each “Balance Subject to Interest Rate.”
information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check            To calculate interest, we first calculate a daily balance for each
transaction. When we use information from your check to make an            Balance Subject to Interest Rate. We start with the balance, for that
electronic fund transfer, funds may be withdrawn from your account         Balance Subject to Interest Rate, as of the end of the previous day.
as soon as the same day we receive your payment, and you will not          We add any interest calculated on the previous day’s balance. (This
receive your check back from your financial institution. For inquiries,    means interest is compounded daily). We add any new Purchases,
please call 1-866-928-8598.                                                Balance Transfers or Cash Advances to the appropriate balance,
                                                                           subtract any new payments or credits from the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          and make other adjustments. A credit balance is treated as a
will be credited to your account the day of receipt. A “conforming         balance of zero. We then multiply each daily balance by the
payment” is a payment that: 1) is mailed using the enclosed                applicable daily periodic rate. We do this for each day in the billing
envelope and payment coupon included with this statement or                period. That gives us the daily interest. We add up all the daily
mailed with a payment coupon printed from                                  interest for all of the daily balances to get the total interest for the
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     billing period.
Philadelphia, PA 19101-3337; and 2) is in the form of a single,
non-folded check or money order made payable in U.S. dollars from          Accrual of Interest and How to Avoid Paying Interest on Purchases.
a U.S. based institution. Any payment that does not meet these             Your due date is at least 23 days after the close of each billing cycle.
requirements, or any payment with multiple checks or money orders,         On Purchases, interest begins to accrue as of the transaction date.
additional correspondence, staples, paperclips, etc. will be               However, you can avoid paying interest on Purchases in any given
considered a “non-conforming payment” which may delay the                  billing cycle if you pay your Statement Balance in full by the
crediting of the payment for up to 5 days.                                 Payment Due Date. You may also avoid paying interest on




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 112 of 259

Important Information

                                                                                                                                          Page 4 of 4

Purchases if either Paragraph A or Paragraph B of this section applies    You must contact us within 60 days after the error appeared on your
to your account.                                                          statement.

A. If you have Purchase balances with a 0% promotional APR, you           You must notify us of any potential errors in writing. You may call
can avoid paying interest on those Purchase balances during the           us, but if you do we are not required to investigate any potential
promotional period, and the following Paragraph B will not apply to       errors and you may have to pay the amount in question.
your account. (However, to avoid a late fee, pay at least your
Minimum Payment Due.)                                                     While we investigate whether or not there has been an error, the
                                                                          following are true:
B. If you have Purchase balances with an APR that is greater than             ·    We cannot try to collect the amount in question, or report
0%, and you also have other types of promotional balances on your                  you as delinquent on that amount.
account, you still may be able to avoid paying interest on those              ·    The charge in question may remain on your statement, and
balances without paying your Statement Balance in full. If this                    we may continue to charge you interest on that amount.
applies to your Account, you will see a Paragraph titled “Avoiding                 But, if we determine that we made a mistake, you will not
Interest on Purchases (Grace Period)” appearing directly below the                 have to pay the amount in question or any interest or
Interest Charge Calculation section on the front of this Statement.                other fees related to that amount.
This will show the amount you can pay by the Payment Due Date                 ·    While you do not have to pay the amount in question, you
and still avoid interest charges on your Purchase balances. This                   are responsible for the remainder of your balance.
amount may differ from your Statement Balance. It may differ                  ·    We can apply any unpaid amount against your credit limit.
because you currently have certain promotional APR balances, and




                                                                                                                                                        092059 4/4
the nonpayment of these balances will not affect your grace period        Your Rights If You Are Dissatisfied With Your Credit Card Purchases
on Purchases, provided you pay all other balances on your account.
(However, to avoid a late fee, pay at least your Minimum Payment          If you are dissatisfied with the goods or services that you have
Due.)                                                                     purchased with your credit card, and you have tried in good faith to
                                                                          correct the problem with the merchant, you may have the right not
For Balance Transfers, interest will accrue from the transaction date     to pay the remaining amount due on the purchase.
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which       To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. Please note
that purchases of Cash Equivalents, which include money orders,              1.     The purchase must have been made in your home state or
travelers checks, foreign currency, lottery tickets, gambling chips and             within 100 miles of your current mailing address, and the
wire transfers, are treated as Cash Advances and do not have a grace                purchase price must have been more than $50. (Note:
period. See your Cardmember Agreement for more information.                         Neither of these are necessary if your purchase was
                                                                                    based on an advertisement we mailed to you, or if we
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    own the company that sold you the goods or services.)
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                             2.     You must have used your credit card for the purchase.
Charge. “
                                                                                    Purchases made with cash advances from an ATM
Credit Bureau Disputes: If you believe that an entry we have made                   or with a check that accesses your credit card account
on your credit bureau report is inaccurate or incomplete, please                    do not qualify.
contact the reporting agency directly or contact us at Card Services,        3.     You must not yet have fully paid for the purchase.
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your
name; your account number; the credit reporting agency where you          If all of the criteria above are met and you are still dissatisfied with
received the bureau report; a description of the error; and why you       the purchase, contact us in writing at:
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted           Card Services
within 30 days.                                                           P.O. Box 8802
                                                                          Wilmington, DE 19899-8802.

What To Do If You Think You Find A Mistake On Your Statement              While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
If you think there is an error on your statement, write to us at:         our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
Card Services
P.O. Box 8802                                                             Please refer to your Cardmember Agreement for additional
Wilmington, DE 19899-8802.                                                information about the terms of your Account.

                                                                          ©2015 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 113 of 259
                                                                                                                                  Payment Due Date                        May 05, 2015
                                                                                                                                  Minimum Payment Due                         $245.31
                                                                                                                                  Previous Balance                            $526.97
                                                                                                                                  Statement Balance                           $537.36

                                                                                ®                           ®
Customer News                                          Barclaycard                  Credit Card                 Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
IMPORTANT ACCOUNT                                      Statement Billing Period: 03/09/15 - 04/08/15                                                          www.BarclaycardUS.com
INFORMATION
                                                       Account Summary                                                        Activity Summary
As a courtesy we did not charge you
                                                       Minimum Payment Due                                    $245.31         Previous Balance                                  $526.97
a late payment fee this month
                                                       Payment Due Date                                      05/05/15          - Payments                                         $0.00
despite the fact that your payment
                                                       Statement End Date                                    04/08/15         + Purchases                                         $0.00
was late. We strongly urge you to
                                                       Credit Line                                              $0.00          - Other Credits                                    $0.00
pay your bill by the due date to
                                                       Credit Available                                         $0.00         + Balance Transfers                                 $0.00
avoid damage to your credit or
                                                       Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
future late fees and higher interest
                                                       Cash Credit Available                                    $0.00         + Fees Charged                                      $0.00
rates.
                                                       Past Due Amount                                        $220.31         + Interest Charged                                 $10.39
                                                       Overlimit Amount                                         $0.00         Statement Balance                                 $537.36




                                                         Payment Information




                                                                                                                                                                                                 048948 1/4
                                                         Statement Balance                                                                                                    $537.36
                                                         Minimum Payment Due                                                                                                  $245.31
                                                         Payment Due Date                                                                                                    5/5/2015
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $0.00.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                            15 months                                   $591.00

                                                         If you would like information about credit counseling services, please call 800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to www.BarclaycardUS.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  11
                                                                Card Services
    www.BarclaycardUS.com                                       P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      MARK B ANDERSON
                                                                                                      8 SUMNER TER 1
                                                                                                      DORCHESTER MA 02125-1742
    Amount Enclosed:       $

  Account Number                 5148-8750-5536-4985
  Minimum Payment Due                             $245.31                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                               $537.36
  Payment Due Date                         May 05, 2015


                                                                                                      514887505536498500024531000537368
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 114 of 259                                                  Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +                0
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Interest Charged




                                                                                                                                   048948 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               04/08         04/08            INTEREST CHARGE ON PURCHASES                                             $10.39
                                              Total Interest for this Period                                           $10.39
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount

                                              Total Fees for this Period                                                $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2015 $111.00                            Total Interest charged in 2015              $35.76
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2015. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $531.98         22.99% (v)    $10.39
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $10.39
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 115 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           Other Payment Options:
Delaware. If your card is lost or stolen, please contact us                Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
immediately at 1-866-928-8598 at any time.                                 to pay your account online. Payments made on our website by 7:00
                                                                           P.M. ET will be credited to your account that same day.
Payment Information: Each billing cycle, you must pay at least the         Pay by phone : To make a payment by phone please call
Minimum Payment Due shown on your monthly statement by its                 1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
Payment Due Date. Both the Minimum Payment Due and Payment                 credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Overnight Payments : Send overnight courier service or U.S.P.S.
when you login to www.BarclaycardUS.com. At any time you may               Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
pay more than the Minimum Payment Due up to the full amount                2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you owe us, however you cannot “pay ahead”. This means that if             received at this address by 5:00 P.M. E.T. that otherwise meets the
you pay more than the required Minimum Payment Due in any                  requirements of a conforming payment will be credited to your
billing cycle or if you make more than one payment in a billing cycle,     account that same day.
you will still need to pay the next month’s required Minimum
Payment Due by your next Payment Due Date. Remember to make                How We Will Calculate Interest.
all checks payable to Card Services. Please allow 7 days for the U.S.      We use a method called “daily balance (including new purchases).”
Postal Service to deliver your payment to us. Upon our receipt, your       We calculate interest separately for each “Balance Subject to Interest
available credit may not be increased by the payment amount for up         Rate.” These include for example, Purchases at the current rate,
to 7 days to ensure the funds from the bank on which your payment          Balance Transfers at the current rate, Cash Advances at the current
is drawn are collected and not returned. When you provide a check          rate, and different promotional balances. Your monthly billing




                                                                                                                                                        048948 3/4
as payment on this Account, you authorize us to either use the             statement shows each “Balance Subject to Interest Rate.”
information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check            To calculate interest, we first calculate a daily balance for each
transaction. When we use information from your check to make an            Balance Subject to Interest Rate. We start with the balance, for that
electronic fund transfer, funds may be withdrawn from your account         Balance Subject to Interest Rate, as of the end of the previous day.
as soon as the same day we receive your payment, and you will not          We add any interest calculated on the previous day’s balance. (This
receive your check back from your financial institution. For inquiries,    means interest is compounded daily). We add any new Purchases,
please call 1-866-928-8598.                                                Balance Transfers or Cash Advances to the appropriate balance,
                                                                           subtract any new payments or credits from the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          and make other adjustments. A credit balance is treated as a
will be credited to your account the day of receipt. A “conforming         balance of zero. We then multiply each daily balance by the
payment” is a payment that: 1) is mailed using the enclosed                applicable daily periodic rate. We do this for each day in the billing
envelope and payment coupon included with this statement or                period. That gives us the daily interest. We add up all the daily
mailed with a payment coupon printed from                                  interest for all of the daily balances to get the total interest for the
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     billing period.
Philadelphia, PA 19101-3337; and 2) is in the form of a single,
non-folded check or money order made payable in U.S. dollars from          Accrual of Interest and How to Avoid Paying Interest on Purchases.
a U.S. based institution. Any payment that does not meet these             Your due date is at least 23 days after the close of each billing cycle.
requirements, or any payment with multiple checks or money orders,         On Purchases, interest begins to accrue as of the transaction date.
additional correspondence, staples, paperclips, etc. will be               However, you can avoid paying interest on Purchases in any given
considered a “non-conforming payment” which may delay the                  billing cycle if you pay your Statement Balance in full by the
crediting of the payment for up to 5 days.                                 Payment Due Date. You may also avoid paying interest on




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 116 of 259

Important Information

                                                                                                                                          Page 4 of 4

Purchases if either Paragraph A or Paragraph B of this section applies    You must contact us within 60 days after the error appeared on your
to your account.                                                          statement.

A. If you have Purchase balances with a 0% promotional APR, you           You must notify us of any potential errors in writing. You may call
can avoid paying interest on those Purchase balances during the           us, but if you do we are not required to investigate any potential
promotional period, and the following Paragraph B will not apply to       errors and you may have to pay the amount in question.
your account. (However, to avoid a late fee, pay at least your
Minimum Payment Due.)                                                     While we investigate whether or not there has been an error, the
                                                                          following are true:
B. If you have Purchase balances with an APR that is greater than             ·    We cannot try to collect the amount in question, or report
0%, and you also have other types of promotional balances on your                  you as delinquent on that amount.
account, you still may be able to avoid paying interest on those              ·    The charge in question may remain on your statement, and
balances without paying your Statement Balance in full. If this                    we may continue to charge you interest on that amount.
applies to your Account, you will see a Paragraph titled “Avoiding                 But, if we determine that we made a mistake, you will not
Interest on Purchases (Grace Period)” appearing directly below the                 have to pay the amount in question or any interest or
Interest Charge Calculation section on the front of this Statement.                other fees related to that amount.
This will show the amount you can pay by the Payment Due Date                 ·    While you do not have to pay the amount in question, you
and still avoid interest charges on your Purchase balances. This                   are responsible for the remainder of your balance.
amount may differ from your Statement Balance. It may differ                  ·    We can apply any unpaid amount against your credit limit.
because you currently have certain promotional APR balances, and




                                                                                                                                                        048948 4/4
the nonpayment of these balances will not affect your grace period        Your Rights If You Are Dissatisfied With Your Credit Card Purchases
on Purchases, provided you pay all other balances on your account.
(However, to avoid a late fee, pay at least your Minimum Payment          If you are dissatisfied with the goods or services that you have
Due.)                                                                     purchased with your credit card, and you have tried in good faith to
                                                                          correct the problem with the merchant, you may have the right not
For Balance Transfers, interest will accrue from the transaction date     to pay the remaining amount due on the purchase.
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which       To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. Please note
that purchases of Cash Equivalents, which include money orders,              1.     The purchase must have been made in your home state or
travelers checks, foreign currency, lottery tickets, gambling chips and             within 100 miles of your current mailing address, and the
wire transfers, are treated as Cash Advances and do not have a grace                purchase price must have been more than $50. (Note:
period. See your Cardmember Agreement for more information.                         Neither of these are necessary if your purchase was
                                                                                    based on an advertisement we mailed to you, or if we
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    own the company that sold you the goods or services.)
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                             2.     You must have used your credit card for the purchase.
Charge. “
                                                                                    Purchases made with cash advances from an ATM
Credit Bureau Disputes: If you believe that an entry we have made                   or with a check that accesses your credit card account
on your credit bureau report is inaccurate or incomplete, please                    do not qualify.
contact the reporting agency directly or contact us at Card Services,        3.     You must not yet have fully paid for the purchase.
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your
name; your account number; the credit reporting agency where you          If all of the criteria above are met and you are still dissatisfied with
received the bureau report; a description of the error; and why you       the purchase, contact us in writing at:
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted           Card Services
within 30 days.                                                           P.O. Box 8802
                                                                          Wilmington, DE 19899-8802.

What To Do If You Think You Find A Mistake On Your Statement              While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
If you think there is an error on your statement, write to us at:         our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
Card Services
P.O. Box 8802                                                             Please refer to your Cardmember Agreement for additional
Wilmington, DE 19899-8802.                                                information about the terms of your Account.

                                                                          ©2015 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 117 of 259
                                                                                                                                   Payment Due Date                       June 05, 2015
                                                                                                                                   Minimum Payment Due                         $270.31
                                                                                                                                   Previous Balance                            $537.36
                                                                                                                                   Statement Balance                           $547.61

                                                                                 ®                           ®
Customer News                                           Barclaycard                  Credit Card                 Statement
                                                                                                                                                                               Page 1 of 4
                                                        Primary Account Number Ending in: 4985                                                             Questions? Call 1-866-928-8598
ANNUAL PRIVACY POLICY                                   Statement Billing Period: 04/09/15 - 05/08/15                                                          www.BarclaycardUS.com
Our Annual Privacy Policy is enclosed
                                                        Account Summary                                                        Activity Summary
for your review. You have the
                                                        Minimum Payment Due                                    $270.31         Previous Balance                                  $537.36
opportunity to choose how your
                                                        Payment Due Date                                      06/05/15          - Payments                                         $0.00
personal information can be shared.
                                                        Statement End Date                                    05/08/15         + Purchases                                         $0.00
Our Privacy Policy gives you the facts
                                                        Credit Line                                              $0.00          - Other Credits                                    $0.00
about:
                                                        Credit Available                                         $0.00         + Balance Transfers                                 $0.00
- How we collect, share, and
                                                        Cash Credit Line                                         $0.00         + Cash Advances                                     $0.00
   protect your personal information
                                                        Cash Credit Available                                    $0.00         + Fees Charged                                      $0.00
- The types of personal information
                                                        Past Due Amount                                        $245.31         + Interest Charged                                 $10.25
   that we collect and share
                                                        Overlimit Amount                                         $0.00         Statement Balance                                 $547.61
- What specific information you
   can limit us from sharing with
   others
- How you can contact us to limit
                                                          Payment Information




                                                                                                                                                                                                    091926 1/4
   data sharing
                                                          Statement Balance                                                                                                    $547.61
                                                          Minimum Payment Due                                                                                                  $270.31
Please see the section in our Privacy
                                                          Payment Due Date                                                                                                    6/5/2015
Policy labeled "To limit our direct
marketing," which describes how                           Late Payment Warning: If we do not receive your minimum payment by the date
                                                          listed above, you may have to pay a late fee of up to $0.00.
we may provide offers for financial
products to you by mail, email,                           Minimum Payment Warning: If you make only the minimum payment each period,
                                                          you will pay more in interest and it will take you longer to pay off your balance. For
telephone, and other channels such
                                                          example:
as social media, and how you may
direct us not to send you such offers.
                                                              If you make no additional                    You will pay off the
                                                             charges using this card and                  balance shown on this                   And you will end up paying
Please understand that your                                     each month you pay…                       statement in about…                      an estimated total of…
decisions could affect the types of
                                                               Only the minimum payment                            15 months                                   $598.00
offers that are made available to
you.                                                      If you would like information about credit counseling services, please call 800-570-1403.

                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to www.BarclaycardUS.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                  2 11
                                                                 Card Services
    www.BarclaycardUS.com                                        P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       MARK B ANDERSON
                                                                                                       8 SUMNER TER 1
                                                                                                       DORCHESTER MA 02125-1742
    Amount Enclosed:        $

  Account Number                  5148-8750-5536-4985
  Minimum Payment Due                              $270.31                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                                $547.61
  Payment Due Date                         June 05, 2015


                                                                                                       514887505536498500027031000547612
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 118 of 259                                                  Page 2 of 4




               Reward Summary
              Beginning points balance                                                                       +                0
              Points earned on your everyday spend category this period                                      +                0
              Points earned on other activity                                                                +                0
              Bonus points                                                                                   +                0
              Barclaycard Rewards Boost                                                                      +                0
              Adjustments                                                                                    +                0
              Total Points earned this period                                                                +                0
              Points redeemed this month                                                                     +                0
              Ending points balance                                                                          =                0



               Activity for MARK B ANDERSON - card ending in 4985

                                                     No Transaction Activity At This Time



               Summary of Fees and Interest
               Interest Charged




                                                                                                                                   091926 2/4
               Trans Date Posting Date Transaction Description                                                       Amount
               05/08         05/08            INTEREST CHARGE ON PURCHASES                                             $10.25
                                              Total Interest for this Period                                           $10.25
               Fees Charged
               Trans Date Posting Date Transaction Description                                                       Amount

                                              Total Fees for this Period                                                $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2015 $111.00                            Total Interest charged in 2015              $46.01
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2015. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.

               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                Promotional Balance       ANNUAL
                                                                 Rate End    Subject to PERCENTAGE                 Interest
                                                                   Date    Interest Rate RATE (APR)                 Charge
               Purchases
                Current Purchases                                     ---             $542.29         22.99% (v)    $10.25
               Balance Transfers
                Current Balance Transfers/Checks                      ---              $0.00          22.99% (v)    $0.00
               Cash Advances
                Current Cash Advance                                  ---              $0.00          25.24% (v)    $0.00
               Total                                                                                               $10.25
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 119 of 259

Important Information

                                                                                                                                          Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           Other Payment Options:
Delaware. If your card is lost or stolen, please contact us                Online : Visit www.BarclaycardUS.com to sign up for Pay Credit Card
immediately at 1-866-928-8598 at any time.                                 to pay your account online. Payments made on our website by 7:00
                                                                           P.M. ET will be credited to your account that same day.
Payment Information: Each billing cycle, you must pay at least the         Pay by phone : To make a payment by phone please call
Minimum Payment Due shown on your monthly statement by its                 1-866-928-8598. Payments made by phone by 7:00 P.M. ET will be
Payment Due Date. Both the Minimum Payment Due and Payment                 credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Overnight Payments : Send overnight courier service or U.S.P.S.
when you login to www.BarclaycardUS.com. At any time you may               Priority Mail payments to REMITCO, Card Services, Lock Box 913337,
pay more than the Minimum Payment Due up to the full amount                2080 Cabot Boulevard West, Langhorne, PA 19047. A payment
you owe us, however you cannot “pay ahead”. This means that if             received at this address by 5:00 P.M. E.T. that otherwise meets the
you pay more than the required Minimum Payment Due in any                  requirements of a conforming payment will be credited to your
billing cycle or if you make more than one payment in a billing cycle,     account that same day.
you will still need to pay the next month’s required Minimum
Payment Due by your next Payment Due Date. Remember to make                How We Will Calculate Interest.
all checks payable to Card Services. Please allow 7 days for the U.S.      We use a method called “daily balance (including new purchases).”
Postal Service to deliver your payment to us. Upon our receipt, your       We calculate interest separately for each “Balance Subject to Interest
available credit may not be increased by the payment amount for up         Rate.” These include for example, Purchases at the current rate,
to 7 days to ensure the funds from the bank on which your payment          Balance Transfers at the current rate, Cash Advances at the current
is drawn are collected and not returned. When you provide a check          rate, and different promotional balances. Your monthly billing




                                                                                                                                                        091926 3/4
as payment on this Account, you authorize us to either use the             statement shows each “Balance Subject to Interest Rate.”
information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check            To calculate interest, we first calculate a daily balance for each
transaction. When we use information from your check to make an            Balance Subject to Interest Rate. We start with the balance, for that
electronic fund transfer, funds may be withdrawn from your account         Balance Subject to Interest Rate, as of the end of the previous day.
as soon as the same day we receive your payment, and you will not          We add any interest calculated on the previous day’s balance. (This
receive your check back from your financial institution. For inquiries,    means interest is compounded daily). We add any new Purchases,
please call 1-866-928-8598.                                                Balance Transfers or Cash Advances to the appropriate balance,
                                                                           subtract any new payments or credits from the appropriate balance,
Mailed Payments: A conforming payment received by us by 5 p.m. ET          and make other adjustments. A credit balance is treated as a
will be credited to your account the day of receipt. A “conforming         balance of zero. We then multiply each daily balance by the
payment” is a payment that: 1) is mailed using the enclosed                applicable daily periodic rate. We do this for each day in the billing
envelope and payment coupon included with this statement or                period. That gives us the daily interest. We add up all the daily
mailed with a payment coupon printed from                                  interest for all of the daily balances to get the total interest for the
www.BarclaycardUS.com to Card Services, P.O. Box 13337                     billing period.
Philadelphia, PA 19101-3337; and 2) is in the form of a single,
non-folded check or money order made payable in U.S. dollars from          Accrual of Interest and How to Avoid Paying Interest on Purchases.
a U.S. based institution. Any payment that does not meet these             Your due date is at least 23 days after the close of each billing cycle.
requirements, or any payment with multiple checks or money orders,         On Purchases, interest begins to accrue as of the transaction date.
additional correspondence, staples, paperclips, etc. will be               However, you can avoid paying interest on Purchases in any given
considered a “non-conforming payment” which may delay the                  billing cycle if you pay your Statement Balance in full by the
crediting of the payment for up to 5 days.                                 Payment Due Date. You may also avoid paying interest on




                                                                                                                              Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                 Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 120 of 259

Important Information

                                                                                                                                          Page 4 of 4

Purchases if either Paragraph A or Paragraph B of this section applies    You must contact us within 60 days after the error appeared on your
to your account.                                                          statement.

A. If you have Purchase balances with a 0% promotional APR, you           You must notify us of any potential errors in writing. You may call
can avoid paying interest on those Purchase balances during the           us, but if you do we are not required to investigate any potential
promotional period, and the following Paragraph B will not apply to       errors and you may have to pay the amount in question.
your account. (However, to avoid a late fee, pay at least your
Minimum Payment Due.)                                                     While we investigate whether or not there has been an error, the
                                                                          following are true:
B. If you have Purchase balances with an APR that is greater than             ·    We cannot try to collect the amount in question, or report
0%, and you also have other types of promotional balances on your                  you as delinquent on that amount.
account, you still may be able to avoid paying interest on those              ·    The charge in question may remain on your statement, and
balances without paying your Statement Balance in full. If this                    we may continue to charge you interest on that amount.
applies to your Account, you will see a Paragraph titled “Avoiding                 But, if we determine that we made a mistake, you will not
Interest on Purchases (Grace Period)” appearing directly below the                 have to pay the amount in question or any interest or
Interest Charge Calculation section on the front of this Statement.                other fees related to that amount.
This will show the amount you can pay by the Payment Due Date                 ·    While you do not have to pay the amount in question, you
and still avoid interest charges on your Purchase balances. This                   are responsible for the remainder of your balance.
amount may differ from your Statement Balance. It may differ                  ·    We can apply any unpaid amount against your credit limit.
because you currently have certain promotional APR balances, and




                                                                                                                                                        091926 4/4
the nonpayment of these balances will not affect your grace period        Your Rights If You Are Dissatisfied With Your Credit Card Purchases
on Purchases, provided you pay all other balances on your account.
(However, to avoid a late fee, pay at least your Minimum Payment          If you are dissatisfied with the goods or services that you have
Due.)                                                                     purchased with your credit card, and you have tried in good faith to
                                                                          correct the problem with the merchant, you may have the right not
For Balance Transfers, interest will accrue from the transaction date     to pay the remaining amount due on the purchase.
which generally will be the day the payee accepts the Check. For
Cash Advances, interest will accrue from the transaction date which       To use this right, all of the following must be true:
generally will be the day you take the Cash Advance. Please note
that purchases of Cash Equivalents, which include money orders,              1.     The purchase must have been made in your home state or
travelers checks, foreign currency, lottery tickets, gambling chips and             within 100 miles of your current mailing address, and the
wire transfers, are treated as Cash Advances and do not have a grace                purchase price must have been more than $50. (Note:
period. See your Cardmember Agreement for more information.                         Neither of these are necessary if your purchase was
                                                                                    based on an advertisement we mailed to you, or if we
Minimum Interest Charge: This fee, if imposed, appears in the
                                                                                    own the company that sold you the goods or services.)
Summary of Fees as a “Minimum Interest Charge” or “Minimum
                                                                             2.     You must have used your credit card for the purchase.
Charge. “
                                                                                    Purchases made with cash advances from an ATM
Credit Bureau Disputes: If you believe that an entry we have made                   or with a check that accesses your credit card account
on your credit bureau report is inaccurate or incomplete, please                    do not qualify.
contact the reporting agency directly or contact us at Card Services,        3.     You must not yet have fully paid for the purchase.
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your
name; your account number; the credit reporting agency where you          If all of the criteria above are met and you are still dissatisfied with
received the bureau report; a description of the error; and why you       the purchase, contact us in writing at:
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted           Card Services
within 30 days.                                                           P.O. Box 8802
                                                                          Wilmington, DE 19899-8802.

What To Do If You Think You Find A Mistake On Your Statement              While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
If you think there is an error on your statement, write to us at:         our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
Card Services
P.O. Box 8802                                                             Please refer to your Cardmember Agreement for additional
Wilmington, DE 19899-8802.                                                information about the terms of your Account.

                                                                          ©2015 Barclays Bank Delaware, member FDIC
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 121 of 259




                       EXHIBIT G
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 122 of 259
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 123 of 259




                       EXHIBIT H
   Cardmember, regardless of who made the “Purchase.” “Net Purchases” for a billing cycle are        from base miles to Preferred Miles. Preferred Miles will be converted four (4) to eight (8) weeks        • You control how we contact you. As described in our Privacy Policy, you may exercise your                        Case 1:18-cv-11997-NMG Document 27-1      Filed
                                                                                                                                                                                                                                                                                                                                                                   companies. As stated in01/28/19
                                                                                                                                                                                                                                                                                                                                                                                           our Account AgreementsPage         124
                                                                                                                                                                                                                                                                                                                                                                                                                 and applications,
                                                                                                                                                                                                                                                                                                                    We use this information to evaluate your applications, establish and maintain your Account(s), carry                ofshare259
                                                                                                                                                                                                                                                                                                                                                                                                                                   we may       information with                                                                         information necessary to manage the program, including, as an example and not a limitation,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TABLE OF ACCOUNT FEES AND OTHER CHARGES
   determined by totaling all new Purchases added to the Account during the billing cycle, and       after the purchase requirement has been met.                                                               options online, by mail or by phone.                                                                out your transactions, provide you with high-quality service, prevent fraud, and, unless you instruct     our affiliates (companies that are at least 50 percent owned by Barclays PLC). The information             number of transactions and dollar amount of purchases, payments, and credits. By applying for these
   then subtracting credits posted to the Account during the period for returned Purchases                                                                                                                    • We have developed state-of-the-art security to protect against the misuse of your information.      us otherwise, inform you of offers for our other products as well as products and services offered by     sharing by affiliates may be related to one or more of four areas: servicing your Account; regulatory      products, you consent to sharing information necessary to support the particular program.
                                                                                                     Preferred Boarding and Preferred Check-in: Cardmembers are invited to check-in at the                                                                                                                                                                                                                                                                                                                                                                                                                                                            Annual Membership Charge                                             Please see the enclosed.
   and/or adjustments. For purposes of reporting Net Purchases, we may round up or down to                                                                                                                                                                                                                          third-parties. We may also use this information to confirm your identity when you call us to inquire      and legal compliance; fraud and loss protection; and/or furnishing information about offers of goods




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         US Airways Dividend Miles
                                                                                                     following airport ticket counters: the US Airways Preferred counter or First Class counter when       Our Privacy Policy will evolve to meet the changing world in which we operate and we will promptly                                                                                                                                                                                                                            v. Joint Marketing.
   whole dollar amounts. If credits for returned Purchases exceed new Purchases during a billing                                                                                                                                                                                                                    about your Account(s).                                                                                    and services offered by our affiliates.                                                                                                                                                                                 Cash Advances & Transaction FINANCE CHARGES                  3% of each transaction amount
                                                                                                     traveling in North America; the US Airways Envoy ClassN counter when traveling on transatlantic       advise you of any change.                                                                                                                                                                                                                                                                                                     From time to time, we may enter into marketing agreements with other financial institutions to jointly
   cycle, we will report negative Net Purchases and ask US Airways to reduce the Primary                                                                                                                                                                                                                            Cookies.                                                                                                  You may elect not to receive offers from our affiliates, and thereby prevent information from being
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ®                        ®
                                                                                                     flights. World Cardmembers are permitted to board the aircraft with Zone 2, regardless of the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MasterCard
                                                                                                                                                                                                           I invite you to read our Privacy Policy below. If you have any questions or if anything is unclear,                                                                                                                                                                                                                           offer a product. In these cases, we may share all information we collect about you to determine your         (Transaction Finance Charges includes the purchase         (min. $10, no max) (together with
   Cardmember’s accrued mileage credit accordingly. Mileage accumulation is subject to certain                                                                                                                                                                                                                                                                                                                                shared for that purpose, by visiting us online at the web address listed on the back of your card or by
                                                                                                     zone printed on their boarding pass.                                                                                                                                                                           “Cookies” are small computer files that are automatically placed on your computer’s hard drive when                                                                                                                  eligibility for the products and to extend an offer to you. This information sharing will be subject to      of money orders, traveler’s checks, foreign currency,              any surcharge imposed by
   limitations, exclusions and restrictions. There is no limit to the number of Dividend Miles                                                                                                             please visit our website at the web address listed on the back of your card, email us at                                                                                                                           calling our Customer Service Center at 1-866-203-9560. For more information regarding your
                                                                                                                                                                                                                                                                                                                    you are connected to a website or remote server so that the website can recognize you upon your                                                                                                                      the same contractual restrictions and security precautions used for sharing information with service         lottery tickets, gambling chips, or wire transfers)                              ATM owner)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ®
   which may be earned. Net Purchases does not include fees, charges, credit insurance               Companion Certificate: A Companion Certificate will be sent to you on your Account-opening            privacy@BarclaycardUS.com or contact a Customer Care Representative at 1-866-203-9560.                                                                                                                             options regarding information sharing with our affiliates, see “Your Privacy Options”.
   premiums, or transactions posting as Cash Advances or non-qualifying Balance Transfers,           anniversary every year you are a cardmember. The certificate is valid for two (2) $99.00                                                                                                                       return to the website and tailor your experience based on your earlier use of the site. “Action tags”                                                                                                                providers and vendors. Your options regarding these offers (and the sharing of information) are the
                                                                                                                                                                                                           Larry Drexler                                                                                                                                                                                                                                                                                                                                                                                                                              Balance Transfer and Convenience Check
                                                                                                     companion tickets, valid for coach class travel within and between the continental U.S. and                                                                                                                    (also known as Web Beacons, Trackers, or Bugs) are invisible pixel .gif files placed on web pages that    ii. Sharing Information with Service Companies.                                                            same as those available for information sharing with one of our affiliates.
   whether received from financial institutions, automated teller machines, by use of Barclays                                                                                                             Good Counsel                                                                                                                                                                                                                                                                                                                                                                                                                               FINANCE CHARGES                                              3% of each transaction amount
                                                                                                     Canada. The qualifying ticket (minimum fare purchase of $250.00 required) and the companion                                                                                                                    are used to track web navigation to those pages.                                                                                                                                                                     vi. Credit Reports and Other Uses of Information.
   Bank Delaware checks, or by any other means. We reserve the right to exclude from Net                                                                                                                   Barclays Bank Delaware                                                                                                                                                                                             In order to provide quality service and statements, both online and offline, we contract with service                                                                                                                                                                                             (min. $5, no max)
   Purchases unauthorized Purchases, Purchases which are added to your Account after you are         tickets(s) do not include the following (per ticket) additional taxes, fees and charges, which all                                                                                                             We use a cookie for each computer that visits our site. The cookie is integral to the customer            providers for essential roles in processing transactions, producing statements and providing customer      In applying for an Account, you agree that we may request consumer credit reports from one or more
   past due or over your credit line. We may ask US Airways to withdraw mileage credit               passengers are responsible for the payment of 1) a $3.50 federal excise tax imposed on each           Privacy Policy.                                                                                          experience and is necessary to use our online services. It allows us to customize the website             service including contacting customers. We may disclose some or all of the information we collect to                                                                                                                    Currency Conversion Charge                                  3% of the U.S. Dollar transaction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         credit reporting agencies in connection with your application and after the opening of your Account,                                                                                              amount
   previously awarded if your Account is more than sixty (60) days past due, or if the mileage       flight segment of the itinerary (a flight segment is defined as a takeoff and landing); 2)            We believe that Privacy is a cornerstone of our customer relationship. In designing our business, we     presentation based on your Account(s). While cookies, including ours, can be disabled, if you disable     these processors and service providers but only the information needed to provide the service. Each        the administration of your Account. You also authorize us to exchange credit information concerning
   credit was awarded on Purchases not authorized by you. We are not responsible to award            passenger facilities charges of up to $18.00, depending on the itinerary, 3) the September 11th       strive to find methods to guard your privacy while affording you opportunities to save time and          our cookie you will not be able to use our website.                                                       of our service providers has entered into a contract with us that forbids them from using information      you or your use of the Account with (and answer questions and requests from) others, such as                 Minimum Periodic Rate FINANCE CHARGE                        $1 (in any billing cycle a Periodic
   mileage credit under the Program, to arrange or provide for any services related to travel or     Security Fee of up to $10.00 per itinerary; and 4) for travel to Canada, passengers are responsible   money.                                                                                                   The cookie does not collect information from your hard drive; rather, it allows us to recognize you       provided by us for any purpose other than providing the service for our customers. We take security        merchants, other lenders, and credit reporting agencies.                                                                                                                       Rate finance charge is due)
   the use of mileage credit, for any delay, failure, or refusal by US Airways to award or redeem    for payment of as much as $30.00 of additional government imposed taxes, fees and charges                • We do not sell information about our customers, their Accounts or transactions to others for        and know how you navigated through our site. It is also part of our effort to detect and stop fraud.      precautions to monitor the use of the information and prevent the use of the information for any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         We also share information with collection agencies, lawyers, accountants, auditors, bank regulators,         OTHER INTEREST CHARGES:
   mileage credit, or for any decision by US Airways to revoke or cancel mileage or membership       composed of a Federal immigration fee of $7.00, airport fees of up to $13.00, and Canada Air               their use. We do share information as described in this Privacy Policy.                                                                                                                                       other purpose.
                                                                                                                                                                                                                                                                                                                    Cookies may be used by our partners who have links on our website. These cookies allow those                                                                                                                         and law enforcement as may be necessary in the administration of your Account or to respond to a
   in the Program.                                                                                   Traveler Security charge of $10.00. Specific taxes, fees, and charges may vary due to itineraries
                                                                                                                                                                                                              • We do not share information about your Accounts or transactions except in the limited               vendors to recognize you and monitor your use of the site. For more information about their use of        iii. Sharing Information with Merchants.                                                                   legal inquiry or subpoena.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Returned Payment Charge                                                                   $39        A. Credit Card Cardmember Agreement
d) We will show on your monthly Account statement the Primary Cardmember’s accrued                   and/or exchange rate fluctuations. These additional taxes can vary due to itineraries and/or                                                                                                                   cookies, see their privacy policies, links to which are available in the online version of this Privacy                                                                                                                                                                                                                           Returned Convenience Check Charge                                                         $39
                                                                                                                                                                                                                circumstances described below.                                                                                                                                                                                We do not share any information with unrelated merchants for the purpose of extending offers of            Minors.
   mileage credits as reflected in our records. You understand that there will be a delay between    exchange rate fluctuations. These additional taxes and fees are not included in the required base
                                                                                                                                                                                                              • When we do share information it is limited to the information necessary for the particular          Policy.                                                                                                   goods and services without your consent. The manner and use of information varies according to the                                                                                                                      Over Your Credit Line Charge                                         Please see the enclosed.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
   the date you make a Purchase, the date we report Net Purchases to US Airways, and the date        fare ($250.00) or the companion certificate ($99.00). The charges cannot be added to the base                                                                                                                                                                                                                                                                                                                                       We do not knowingly offer products and services to minors. Similarly, we do not collect information
                                                                                                                                                                                                                circumstance and only under strict controls to prevent misuse.                                      We also may place web advertisements that link to our site from other websites. The companies that        method used to deliver the offer.
                                                                                                     fare to qualify for companion certificate use. Other companion certificates restrictions apply.                                                                                                                                                                                                                                                                                                                                     about children, except to identify beneficiaries. Our application approval process is designed to            Late Charge                                                For Balances less than $100: $19
   that US Airways acts upon the information, and that, for this and other reasons, our records
                                                                                                     Further details available on actual certificate.                                                         • We restrict access to the information we obtain about you to only those employees and service       place or “serve” the advertisements use their own cookies, which are different from the cookie on the       a. Mail and email offers. We may provide offers of goods and services to you by mail and email           identify applications submitted by children and to prevent their opening an Account. We may offer                                                                               For Balances greater than                 B. Reward Program
   and the records of US Airways regarding the Primary Cardmember’s accrued mileage may                                                                                                                                                                                                                             site on which the advertising appears. The cookies used by the companies that may serve ads for us
                                                                                                                                                                                                                providers who need to know that information to provide you products or services.                                                                                                                                   without sharing information with the merchants who provide these goods and services. We do            Uniform Gifts to Minor Accounts, which typically include the name of the minor but may only be                                                                                or equal to $100: $39 (If a
   differ. You understand and agree that mileage credit is not received by the Primary               US Airways Club: The complimentary US Airways Club day pass, valid for a one-time visit at                                                                                                                     do not track your name, address, email address, or phone number. The ad server’s cookie does
   Cardmember until awarded by US Airways, and that, in the event of any discrepancy between         any domestic Club, expires one (1) year from date of issue. The $75.00 discount toward a new             • We maintain physical, electronic and procedural safeguards that comply with federal                 recognize your computer and allows the ad server to determine automatically which ads to show
                                                                                                                                                                                                                                                                                                                                                                                                                                   this by controlling the process by which the offers are extended. For example, a merchant wants       opened with an adult signatory on the Account.                                                                                                                               Default APR is in effect on a                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                   to make a discount offer to our Account holders. Based on our knowledge of our customers, we                                                                                                                                                                                  monthly statement, we may charge
   our records and US Airways records of the Primary Cardmember’s accrued mileage credits, the       annual membership cannot be combined with any other US Airways discount or Preferred                       regulations to guard against misuse of the information we obtain.                                   you, based on your use of our website, other sites you have visited, and ads you have previously seen                                                                                                                Access to Account Information and Correction of Errors.                                                                                                                  a Late Charge of $39 regardless
                                                                                                                                                                                                                                                                                                                                                                                                                                   select the Account holders we believe will most likely be interested in the offer and arrange to                                                                                                                                                                                                                                  C. Privacy Policy
   records of US Airways will control.                                                               member price. Your first Club day pass and $75.00 discount will be included in your Welcome           YOUR PRIVACY OPTIONS – Offers of Goods and Services.                                                     and/or responded to. The ad server also uses action tags to understand how a person navigated on                                                                                                                     You have the right to access your Account details and transaction information, including your                                                                            of the amount of your balance.)
                                                                                                                                                                                                                                                                                                                                                                                                                                   have a service provider mail or email the offer to you under the same security precautions we
                                                                                                     Kit; thereafter, your annual Club day pass will arrive in your cardholder statement on your                                                                                                                    our site after responding to one of our banner ads. This information is never linked to an individual          use to send a monthly statement. The only information we provide the mail or email service            application. Up to 14 months of statements are available online on the website set forth on the back         ADMINISTRATIVE CHARGES:
e) US Airways will award one (1) mile for every one dollar ($1.00) of Net Purchases made with                                                                                                              We provide a number of information-sharing options. If you access your Account online, select the
                                                                                                     Account-opening anniversary.                                                                                                                                                                                   and is only used in aggregate with other information generated by visitors to our site. You have the           provider is your name and address. Our contract with the service provider prohibits use of the        of your card. If you have a question or believe there is an error on your Account, write, log in to send
   your Account, rounded to the nearest dollar and two (2) miles will be awarded for every one                                                                                                             ALERTS/PROFILE page where you can choose not to accept offers for (a) special opportunities from                                                                                                                                                                                                                                                                                                                                           Duplicate Copy of Billing Statement Fee                                                     $3
                                                                                                     Dividend Miles Dining Program: The Dividend Miles Dining Program is operated by Rewards                                                                                                                        right to elect not to participate in this anonymous tracking of information, which is used to select           name and address for any other purposes, and we take security precautions to monitor                  us an email via our secure website, or call us as soon as possible so as not to lose any rights. When
   dollar ($1.00) of Net Purchases made with your Account of all US Airways goods and services                                                                                                             our selected partners and/or (b) special features and benefits related to your credit card account.
                                                                                                                                                                                                                                                                                                                    which ads to display when you visit certain websites. In order to determine your comfort level with            compliance. The merchant gets no information about you unless, and until, you respond to the          contacting us be sure to include your name and Account number, along with a description of the error         Stop Convenience Check Payment Fee                                                        $29
   purchased directly from US Airways, including any eligible fare ticket for flights completed by   Network Inc. in conjunction with US AirwaysN Inc. Participation in the Dining Program is              You can also elect the method by which you will receive the offers: email, mail, or telephone.
                                                                                                                                                                                                                                                                                                                    these companies’ information practices, you should review their privacy policies. We post links to the         offer. For more information about consent to receive offers, see “Your Privacy Options”.              including the dollar value.
   US Airways, the US Airways ExpressN carriers, US Airways ShuttleN and US Airways                  governed by the Terms and Conditions found on the Program Web site at
                                                                                                                                                                                                           You may also exercise or change your choices by writing or by calling our Customer Service Center.       privacy policies of the advertising companies we are currently using in the online version of this
   VacationsN, rounded to the nearest dollar. Dividend Miles can be redeemed for travel to over      www.usairways.rewardsnetwork.com/terms.htm. Rewards Network respects your privacy and                                                                                                                                                                                                                                      b. Phone offers. We may provide offers of goods and services by telephone. In doing so, we do not        Questions.
                                                                                                                                                                                                           If you do not contact us to make an election or enter your preferences online, we will send you offers   policy. Click on the advertiser name to go to its website to learn more about that agency’s privacy
   800 destinations worldwide on US Airways’ 22 airline partners, including the Star AllianceN       will not share information about you with unaffiliated third parties. For more information,           for products and services from us, our affiliates, and financial marketing partners, as well as offers                                                                                                                  disclose any of your personal information to merchants on whose behalf we extend offers of            We are committed to customer service and privacy. If you have any questions, comments, or concerns
                                                                                                                                                                                                                                                                                                                    policy, its use of cookies and action tags, and the options available to you in relation to those
   network. The 200 destinations that US Airways flies to are included in the 800 destinations.      see Rewards Network’s Privacy Policy which is posted on its Web site at                               of third-party goods and services by mail, email and telephone. (We will, of course, contact you         cookies.                                                                                                       goods and services. To the extent we engage a service provider to assist us in extending the offer,   regarding our Privacy Policy and its implementation, please do not hesitate to visit our website at the    Please note, the phone number included in this Cardmember Agreement and Pricing Policy will not be
   Purchases of US Airways products or services that are a component of any cruise or tour           www.usairways.rewardsnetwork.com/privacy.htm. You may also contact Dividend Miles Dining              regarding your Account and related items regardless of your election.)                                                                                                                                                  the only information we will provide the service provider is your name, address, phone number,        web address listed on the back of your card, send us an email, or call us at 1-866-203-9560.               available until June 23, 2009.
                                                                                                     Member Services at 1-800-818-8340 to request that a copy of the Privacy Policy or Terms and                                                                                                                    At present, we do not allow third-party serving of advertising on our website. To the extent we do
   package not marketed by US Airways do not earn US Airways mileage purchase bonuses.                                                                                                                                                                                                                                                                                                                                             and an internal reference number. We provide your name, address, and phone number to allow
                                                                                                     Conditions be sent to you. All Dividend Miles Terms and Conditions apply.                             If you would like to review or change your election you may do so, at any time, by visiting our          allow advertisements, we will post a link from our online Privacy Policy to the privacy policy of the
   From time to time, we may offer bonuses or awards of mileage credit or other premiums (for                                                                                                              website at the web address listed on the back of your card, by calling us at 1-866-203-9560 or by                                                                                                                       our service provider to contact you. The internal reference number cannot be used to process a
                                                                                                                                                                                                                                                                                                                    company or partner that is referenced in each advertisement. We recommend that you review each
   example, First Use Miles) to new US Airways MasterCard Cardmembers. Unless otherwise              These benefits are contingent upon payment of the Annual Fee set forth above.                         writing to Barclays Bank Delaware, P.O. Box 8801, Wilmington, DE 19899-8801.                                                                                                                                            charge to your Account. The internal reference number is used by the service provider to advise
                                                                                                                                                                                                                                                                                                                    company or partner’s privacy policy including their use of cookies to understand their information-
   stated in the offer, these bonuses and/or awards are intended for persons who are not, and        Failure to pay the Annual Fee may result in forfeiture of these benefits.                                                                                                                                                                                                                                                     us that you have agreed to a transaction. When you accept an offer, we use the internal
                                                                                                                                                                                                           Collection of Information.                                                                               handling practices and your options.
   have not previously been, US Airways MasterCard Cardmembers. You understand and agree                                                                                                                                                                                                                                                                                                                                           reference number to match the transaction to your Account to allow the transaction to be
                                                                                                                                                                                                           We collect customer information from a variety of sources:                                               Sharing Information.                                                                                           processed without you giving your Account number over the phone. This process provides two
   that, unless we otherwise state, you are no longer eligible to receive these bonuses and/or
                                                                                                                                                                                                                                                                                                                    We may disclose information about you to the following types of third parties: service companies               advantages: first, it minimizes the possibility of misuse of your Account by limiting those with
   awards for any new US Airways MasterCard account you open after this Account is opened.                                                                                                                 1) Application information (the information you provide us on your application(s) and other forms
                                                                                                     C. CARDMEMBER PRIVACY POLICY                                                                                                                                                                                   (companies that provide services that allow us to process transactions, provide statements, maintain           access to your Account number; and second, you know that the offer is being extended by us
   If you receive a bonus or award for which you are not eligible, we may direct US Airways to                                                                                                                such as name(s), address(es), telephone number(s), birthday, social security number(s), level of
                                                                                                                                                                                                                                                                                                                    our website and provide customer service, including customer contact); affiliates (companies owned             and will include a generous return and refund policy to allow you to shop in confidence. We also
   revoke the bonus or award, or reduce your mileage credit by the amount of the award, or           We respect your right to personal privacy, online and off. Our privacy policy has been verified by       family income, employer’s name, and employer’s address);
                                                                                                                                                                                                                                                                                                                    by Barclays Bank Delaware’s owner Barclays Financial Corp.); non-financial companies (merchants                take security precautions to monitor and prevent misuse of the information provided to the
   charge your Account for the fair value of the bonus or award, at our option.                      BBBOnLine Privacy Program, an independent organization that objectively reviews and audits            2) Transaction information (your transactions with us and with our affiliates and partners, and your     who offer non-financial goods and services to our customers); partners (universities, colleges,                service provider. For more information about your consent to receive offers, see “Your Privacy
                                                                                                     privacy and security practices to promote trust and confidence on the internet. More information         use of our products);
f) US Airways is not a party to the Credit Card Cardmember Agreement between you and us,                                                                                                                                                                                                                            charities, other business, and financial institutions through which we market products); financial             Options” on page 2.
                                                                                                     about BBBOnLine is available at www.bbbonline.org. Our Privacy Policy is designed to provide you
   does not participate in any extension of credit and has no authority regarding the Account.                                                                                                             3) Credit reports (information from consumer reporting agencies);                                        service providers (companies with which we partner to market financial products); and credit              iv. Sharing Information with Partners.
                                                                                                     with protection and value. And it’s written in “plain English.” Here are the highlights:
   Barclays Bank Delaware is the sole creditor and owner of the Account. You authorize us to                                                                                                               4) Correspondence (the information you provide when communicating in writing, online, or by              bureaus, collection agencies, law enforcement regulators, and professionals such as lawyers and
   share information about your Account with US Airways to the extent needed to administer              • We do not sell information about you or your Accounts.                                                                                                                                                    accountants. Outlined below is the information shared with each type of third party and, as               We offer our products in conjunction with colleges, universities, charities, financial institutions, and
                                                                                                                                                                                                              phone with our Customer Service Center, as well as our response and follow-up correspondence                                                                                                                    other businesses. By joining through one of these endorsed relationships, you agree to the sharing of
   the US Airways Dividend Miles Reward Program. You also agree that we may share Account               • When we share information, it is only according to the guidelines described in the Cardmember       with third parties concerning, for example, resolution of disputed transactions);                     appropriate, your options.
                                                                                                                                                                                                                                                                                                                                                                                                                              information with that partner. These relationships are clearly stated in the Account application, and
   information as set forth in Barclays Bank Delaware’s Privacy Policy.                                   Privacy Policy.                                                                                                                                                                                           i. Barclays Financial Corporation and Affiliates.
                                                                                                                                                                                                           5) Marketing partners and publicly available databases. (We receive information from our                                                                                                                           by applying for these products you agree to the information sharing by us and the partner, which may
Preferred Miles: When a Cardmember spends more than $25,000.00 in Net Purchases during                  • We do not share information with third party marketers unless you expressly authorize us to         marketing partners, e.g., colleges, universities, charities, financial institutions, and other        Barclays Financial Corp. is a Delaware bank holding company that owns Barclays Bank Delaware.             include: your name, address, phone number, and email address. To the extent a program includes a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    007B15
a calendar year, 10,000 of those miles that have been awarded to your Account will be converted           share the information.                                                                              businesses and public databases, which are used to help us serve you.)                                Both Barclays Financial Corp. and Barclays Bank Delaware are a part of the Barclays PLC family of         rewards program or other benefit based on Account usage, we will provide the partner with                                                                                                                                                                                                                                           Retain for your records
A. BARCLAYS BANK DELAWARE CARDMEMBER AGREEMENT                                                            6. Payment Allocation.                                                                                      we send the Balance Transfer to the payee or the day the payee accepts the Convenience Check. For                    Case 1:18-cv-11997-NMG Document 27-1National
                                                                                                                                                                                                                                                                                                                                                                                    Filed
                                                                                                                                                                                                                                                                                                                                                                                        Arbitration01/28/19               Page
                                                                                                                                                                                                                                                                                                                                                                                                    Forum, www.arb-forum.com
                                                                                                                                                                                                                                                                                                                                 Returned Convenience Check Charge–If we 1) stop payment on a Convenience Check at your                  125Minneapolis,
                                                                                                                                                                                                                                                                                                                                                                                                                             or P.O. Box 50191, of 259   Minnesota, 55405,                                                                               e-mail address and other legally required consent, and otherwise by paper at the address shown in          25. Credit Performance.                                                                                    usairwaysmastercard.com and send us an e-mail. Write to us as soon as possible. We must hear from
1. Introduction.                                                                                                                                                                                                      Cash Advances a periodic rate finance charge will accrue from the day you take the Cash Advance.           request or 2) return a Convenience Check unpaid because it exceeds your available credit line at the        1-800-474-2371; or                                                                                          your files. If this is a joint Account, we can send statements and notices to either of you. You promise   Your Account was established based upon criteria which reflect your particular credit history. We will     you no later than 60 days after we sent you the first bill on which the error or problem appeared.
                                                                                                          Subject to any mandatory provisions of applicable law, we will apply your payments to
                                                                                                                                                                                                                      There is no grace period on Balance Transfers, Convenience Checks and Cash Advances.                       time it is processed, your Account is closed or otherwise does not have charge privileges, you did not      American Arbitration Association, www.adr.org or 950 Warren Avenue, East Providence, Rhode                  to inform us promptly in writing of any change in your e-mail address or your U.S. mail address. You       from time to time review your credit performance. If you do not maintain your past level of credit         You can telephone us, but doing so will not preserve your rights.
This Agreement (and any amendments) and the enclosed Important Account Information document               the balances on your Account in whatever manner we determine. In most instances, we                                                                                                                                                                                                                                                                                                                                                                                                                                                                       performance with us, we may change some or all of the Account terms on your Account, and if we
                                                                                                                                                                                                                      11. Periodic Rate Finance Charges.                                                                         comply with our instructions regarding the check or your Account is past due, we may charge you a           Island, 02914, 1-866-293-4053                                                                               may update this information by visiting usairwaysmastercard.com and sending us an e-mail or                                                                                                                           In your letter or e-mail, give us the following information:
establishes the terms of your Credit Card Cardmember Account (“Account”) with Barclays Bank               will allocate your payments to balances with lower Annual Percentage Rates (APRs)                                                                                                                                                                                                                                                                                                                                                                                                                                                                         do we will notify you as provided in this Agreement.
                                                                                                                                                                                                                                                                                                                                 Returned Convenience Check Charge.                                                                                                                                                                                      telephoning us at the telephone number provided below (under “Inquiries or Questions”). We may
Delaware, Wilmington, Delaware. Please read it carefully and keep it with your records. You do not        before balances with higher APRs. This may result in balances with lower APRs (such as                      To determine the periodic rate finance charge, we apply the applicable Daily Periodic Rate, stated in                                                                                                                  Each Administrator provides information about arbitration, its arbitration rules and procedures, fee                                                                                                                                                                                                                                 • Your name and Account number.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in our discretion accept address corrections from the United States Postal Service. If at any time you     26. Phone Calls/Electronic Communications.
need to sign this Agreement, but please sign the back of your credit card (the “Card”), if you have not   balances with introductory or promotional APR offers) being paid before any other                           the Table of Account Fees and Other Charges, on the back page of this booklet, to the daily balances       Over Your Credit Line Charge–If your account balance exceeds your credit line at any                        schedule and claims forms at its web site or by mail as set forth above. The Administrator selected         need a paper copy of statements or notices, or you change your mind and prefer to receive all your                                                                                                                       • The dollar amount of the suspected error.
already done so. All extensions of credit in connection with your Account are being made by Barclays      existing balances.                                                                                          of i) Purchases, ii) Balance Transfers and Convenience Checks, and iii) Cash Advances. All charges         time during the monthly Billing Cycle, we may charge you an Over Your Credit Line                           will apply the rules and procedures in effect at the time the arbitration is filed. The Claim will be                                                                                                                  In the regular course of our business, for quality control purposes, we may monitor and record phone
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         statements and notices in paper rather than electronic form, telephone us at the number provided
Bank Delaware.                                                                                                                                                                                                        (including but not limited to Other Interest Charges) are treated as Purchases except Balance Transfer     Charge. This fee will be assessed even if fees or finance charges assessed by us caused                     heard before a single arbitrator, whose authority is limited exclusively to the Claims between you                                                                                                                     conversations made or received by our employees. Similarly, we may monitor and record e-mail or               • Describe the error and explain, if you can, why you believe there is an error.
                                                                                                          7. Credit Line/Authorized Usage.                                                                                                                                                                                                                                                                                                                                                                                                               below or visit us at usairwaysmastercard.com and send us an e-mail. In order to access your
                                                                                                                                                                                                                      Finance Charges and Convenience Check Finance Charges, which are treated as Balance Transfers,             you to exceed your credit line. The Over Your Credit Line Charge is not applicable to World Card            and us. The arbitration will not be consolidated with any other arbitration proceedings.                                                                                                                               conversations on our website between you and our employees. You agree that we will have such
2. Definitions.                                                                                           Your credit line is shown on the folder containing your Card. We may change your credit line                                                                                                                                                                                                                                                                                                                                                   statements and notices electronically, you must have a computer equipped with at least a 40-bit                                                                                                                       If you need more information about a transaction, describe the item you are not sure about.
                                                                                                                                                                                                                      and Cash Advance Finance Charges and Transaction Finance Charges, which are treated as Cash                Cardholders. If your account balance exceeds your credit line at the end of any Billing Cycle, you will                                                                                                                                                                                                                            right with respect to all phone conversations, e-mail or conversations between you and our
                                                                                                                                                                                                                                                                                                                                                                                                                                             If you commence arbitration, you select one of the Administrators and must provide us the notice            JavaScript-enabled Netscape or Microsoft browser at the Version level 4.0 or higher. In order to
“You” and “your” refer to each person who has applied for, accepted, or used the Account and each         from time to time—either increase or decrease it—in our sole discretion. If at any time                     Advances. The daily balances for Purchases, for Balance Transfers and Convenience Checks, and for          have an opportunity to avoid an Over Your Credit Line Charge in the next monthly Billing Cycle. To                                                                                                                                                                                                                                 employees, whether initiated by you or any of our employees.                                               Your Rights and Our Responsibilities After We Receive Your Written Notice.
                                                                                                                                                                                                                                                                                                                                                                                                                                             required by that Administrator’s rules and procedures. The notice may be sent to us at Barclays Bank        retain your statements and notices, you must have a printer attached to your computer that can
person who has agreed to be responsible for the Account. The words “we,” “us” and “our” refer to          (including in the first month after your account is opened) you engage in account actions or activity       Cash Advances are calculated separately and determined as follows: We take the beginning balances          avoid an Over Your Credit Line Charge in the next Billing Cycle, your account balance
                                                                                                                                                                                                                                                                                                                                                                                                                                             Delaware, P.O. Box 8801, Wilmington, DE 19899-8801. If we commence arbitration, we will elect               print them out or a drive or other storage device onto which you can download them. By accepting           27. Refusal to Honor Card.                                                                                 We must acknowledge your letter within 30 days, unless we have corrected the error by then. Within
Barclays Bank Delaware. If we use a capitalized term in this document but we do not define the term       that we perceive could have a negative impact on your credit standing with us, we may decrease your         for each feature on your Account each day, including any periodic rate finance charges calculated on       must be less than your credit line on the twentieth day of that Billing Cycle and must
                                                                                                                                                                                                                                                                                                                                                                                                                                             the Administrator and provide you notice at your last known billing address. We agree to honor your         this Agreement, you confirm that you have the software and equipment that satisfies these                                                                                                                             90 days, we must either correct the error or explain why we believe the bill was correct. After we
in this document, the term has the meaning as used in your monthly statement.                             credit line or close your account. Your latest credit line will appear on your monthly billing statement.   the previous day's balance, add to the respective balances any new transaction, subtract any               remain below the credit line for the rest of that Billing Cycle. If your account balance                                                                                                                                                                                                                                           We are not responsible for refusals to honor your Card or Convenience Checks. And, except as
                                                                                                                                                                                                                                                                                                                                                                                                                                             request to change Administrators, provided that (i) your Account is not sixty days or more past due;        requirements to enable you to access and retain your statements and notices electronically.                                                                                                                           receive your letter, we cannot try to collect any amount you question, or report you as delinquent.
                                                                                                          You agree not to make a Purchase, authorize a Balance Transfer, use a Convenience                           payments or credits and make any other applicable adjustment(s). A credit balance is treated as a          exceeds your credit line at any time on or after the twentieth day of that Billing Cycle                                                                                                                                                                                                                                           otherwise required by applicable law or regulation, we will not be responsible for merchandise or
3. Using Your Account.                                                                                                                                                                                                                                                                                                                                                                                                                       and (ii) we receive the request within thirty days of the notice of commencement of arbitration. Any        20. Currency Conversion Charge.                                                                                                                                                                                       We can continue to bill you for the amount you question, including finance charges, and we can
                                                                                                          Check or obtain a Cash Advance that would cause the unpaid balance of your Account                          balance of zero. If you multiply the average daily balances as disclosed on your monthly billing           you may be charged an Over Your Credit Line Charge.                                                                                                                                                                                                                                                                                services purchased or leased through use of your Account.
You agree to the terms and conditions of this Agreement. You may use your Card or Account to pay                                                                                                                                                                                                                                                                                                                                             arbitration hearing at which you appear will take place at a location within the federal judicial                                                                                                                                                                                                                                 apply any unpaid amount against your credit line. You do not have to pay any questioned amount
                                                                                                          to exceed your credit line. We may honor Purchases, Balance Transfers, Convenience                          statement by the number of days in the billing period and by the applicable Daily Periodic Rates, the      15. Administrative Charges.                                                                                                                                                                                             We and MasterCard (or their affiliates) will convert transactions in foreign currencies into U.S.          28. Irregular Payments and Delay in Enforcement.
for goods, services or amounts owed wherever the Card is accepted (“Purchases”), to obtain funds                                                                                                                                                                                                                                                                                                                                             district that includes your billing address at the time the Claim is filed. This arbitration agreement                                                                                                                                                                                                                            while we are investigating, but you are still obligated to pay the parts of your bill that are not in
                                                                                                          Checks and/or Cash Advances in excess of your credit line at our sole discretion. If we                     results will be the periodic rate finance charges assessed, except for minor variations caused by                                                                                                                                                                                                                                  Dollars. MasterCard will use their currency conversion procedures that are current at the time of the
using Convenience Checks and to transfer all or part of balances from Visa, MasterCard, American                                                                                                                                                                                                                                 If you request photocopies of monthly billing statements, or if you request any special services such       is made pursuant to a transaction involving interstate commerce, and shall be governed by the                                                                                                                          We can accept late payments, partial payments, checks and money orders marked “Paid in Full” or            question. If we find that we made a mistake on your bill, you will not have to pay any finance
                                                                                                          do, this Agreement applies to that excess and you agree to pay the excess immediately                       rounding. If we have “special” or “promotional” offers in effect from time to time, we will separately                                                                                                                                                                                                                             transaction. Currently, the currency conversion rate they use is either the wholesale market rate or
Express and Discover credit card accounts that you have with other banks or lenders (“Balance                                                                                                                                                                                                                                    as obtaining Cards on an expedited basis, you agree to pay our reasonable charges for such services,        Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon any arbitration award may be entered in                                                                                                                       language having the same effect without losing any of our rights under this Agreement. We can also         charges related to any questioned amount. If we didn’t make a mistake, you may have to pay
                                                                                                          if we request that you do so. In addition, we may impose an over your credit line charge                    identify them on your monthly billing statement and separately disclose the balances to which such                                                                                                                                                                                                                                 the government-mandated rate in effect under those procedures increased by one percent. The
Transfers”). You also may use the Card to obtain cash loans (“Cash Advances”) at any financial                                                                                                                                                                                                                                   in effect at that time. The present charges for such services are specified in the Table of Account Fees    any court having jurisdiction. No class actions, other representative actions, or joinder or                                                                                                                           delay enforcing our rights under this Agreement any number of times without losing them. The fact          finance charges, and you will have to make up any missed payments on the questioned amount. In
                                                                                                          as set forth in the Table of Account Fees and Other Charges. You agree that we may                          special offers apply. These separate balances and the related periodic rate finance charge will be                                                                                                                                                                                                                                 currency conversion rate used on the conversion date may differ from the rate in effect on the date
institution or automated teller machine that accepts the Card. You agree that we may credit your                                                                                                                                                                                                                                 and Other Charges.                                                                                          consolidation of any Claim with a Claim of any other person or entity shall be allowable                                                                                                                               that we may at any time honor a Purchase, Balance Transfer, Convenience Check or Cash Advance              either case, we will send you a statement of the amount you owe and the date that it is due. If you
                                                                                                          change or cancel your credit line at any time without affecting your obligation to pay                      calculated in the same manner as described above.                                                                                                                                                                                                                                                                                  you used your Card or Account.
Account rather than issue cash refunds when you reverse transactions that were originally charged                                                                                                                                                                                                                                                                                                                                            in arbitration, without the written consent of both you and us.                                                                                                                                                        in excess of your maximum credit line does not obligate us to do so again.                                 fail to pay the amount that we think you owe, we may report you as delinquent. However, if our
                                                                                                          amounts that you owe under this Agreement. We may designate that only a portion of your                     12. Variable Rate Information.                                                                             16. Default/Collection Costs.
to your Account. You agree that you will not use your Card or Account in connection with any                                                                                                                                                                                                                                                                                                                                                 If you prevail at arbitration on any Claim against us, we will reimburse you for any fees paid to the       21. Transaction Fee for Purchases Made in a Foreign Currency.                                                                                                                                                         explanation does not satisfy you and you write to us within ten days telling us that you still refuse
                                                                                                          credit line is available for Cash Advances. If we do and you exceed your line, you will be
                                                                                                                                                                                                                                                                                                                                 Unless otherwise prohibited by law, your Account will be in default and we may demand immediate                                                                                                                                                                                                                                    29. Liability for Unauthorized Use of Your Account.                                                        to pay, we must tell anyone we report you to that you have a question about your bill, and we must
transaction that is prohibited or unenforceable and that if you do engage in such a transaction you                                                                                                                   The Annual Percentage Rates (“APRs”) on your Account will be variable rates. The variable APR formula                                                                                                                  Administrator in connection with the arbitration proceedings. In addition, in any arbitration that you
                                                                                                          considered to have exceeded your credit line for all purposes of this Agreement. We may                                                                                                                                                                                                                                                                                                                                                        If you use your Card or Account for a transaction with a business, other entity or person in a currency    If your Card or Convenience Checks are lost or stolen or if you have reason to think someone may
waive any claim that the charge is uncollectible on the grounds the transaction was prohibited or                                                                                                                     is calculated by adding together an index and a margin. The index is the highest U.S. Prime Rate (the      payment of the entire amount you owe us if: 1) in any month we do not receive your Minimum                  elect to file that could be heard in Small Claims Court in your jurisdiction, we will pay the filing fees                                                                                                                                                                                                                         tell you the name of anyone we reported you to. We must tell anyone we report you to that the
                                                                                                          limit the authorizations to make Purchase, Cash Advance, Balance Transfer and/or                                                                                                                                                                                                                                                                                                                                                               other than U.S. dollars, we will charge a Currency Conversion Charge as disclosed in the Table of          use your Account without your permission, you must notify us at once. Please either visit
unenforceable. The Card must be returned to us upon request. We may replace your Card with                                                                                                                            “Prime Rate”) in the “Money Rates” section of The Wall Street Journal on either the first or last day of   Payment Due by the Payment Due Date; 2) you make Purchases, initiate Balance Transfers, use                 and other arbitration fees above the cost of filing in that Small Claims Court.                                                                                                                                                                                                                                                   matter has been settled between us when it finally is. If we don’t follow these rules, we can’t collect
                                                                                                          Convenience Check transactions that may be accomplished with your Card or Account.                                                                                                                                     Convenience Checks or obtain Cash Advances in excess of your credit line; 3) you fail to comply with                                                                                                                    Account Fees and Other Charges for each such transaction, excluding Cash Advances.                         usairwaysmastercard.com and send us an e-mail or telephone us at 1-866-203-9560 concerning the
another Card at anytime.                                                                                                                                                                                              the billing cycle (or the next business day if the applicable day is not a business day). The applicable                                                                                                                                                                                                                                                                                                                                                                                                                                                 the first $50 of the questioned amount, even if your bill was correct. If you have a problem with the
                                                                                                          8. Monthly Billing Statements.                                                                                                                                                                                         this Agreement; 4) there is a filing for your bankruptcy; 5) you die or become incapacitated; or 6) we      This arbitration agreement applies to all Claims now in existence or that may arise in the future                                                                                                                      loss or theft of your Card or Convenience Checks or the possible unauthorized use of your Account.         quality of property or services that you purchased with a credit card (this does not apply to
4. Convenience Checks.                                                                                                                                                                                                margins that will be applied are described on the enclosed Important Account Information document.                                                                                                                     except for Claims by or against any unaffiliated third party to whom ownership of your Account may          22. Skip/Promotional Features.
                                                                                                          We will send an electronic or a paper billing statement, unless otherwise agreed, at the end of each        The APR corresponds to a Daily Periodic Rate (“DPR”) which is calculated by dividing the APR by 365.       believe in good faith that the payment or performance of your obligations under this Agreement is                                                                                                                                                                                                                                  Do not use the Card, Account number or any Convenience Checks after they have been reported lost           Convenience Check transactions), and you have tried in good faith to correct the problem with the
We may issue “Convenience Checks,” which can be used to access your credit line. There is no grace                                                                                                                                                                                                                               impaired for any other reason. As permitted by applicable law, you agree to pay all collection              be assigned, in which case this arbitration agreement will apply only if you or the third party chose       From time to time, we may let you skip or reduce one or more monthly payments during a year                or stolen, even if they are found or returned. You will not be liable for unauthorized use of the          merchant, you may have the right not to pay the remaining amount due on the property or services.
                                                                                                          monthly billing cycle in which your Account has a debit or credit balance of more than $1.00 or if a        If The Wall Street Journal does not publish the Prime Rate, or if it changes the definition of the Prime                                                                                                               arbitration. This arbitration agreement survives the termination of the Cardmember Agreement or
period on Convenience Check transactions. Each Convenience Check will contain your Account                                                                                                                                                                                                                                       expenses actually incurred by us in the collection of amounts you owe under this Agreement                                                                                                                              (Periodic Rate finance charges will continue to accrue) and/or we may temporarily reduce or                Account; however, you must identify for us the charges that were not made by you or someone                There are two limitations on this right:
                                                                                                          finance charge has been imposed, unless we deem your account uncollectible or if delinquency                Rate, we may, at our sole discretion, substitute another index. The APR and the DPR may increase or                                                                                                                    the Account relationship, including your payment in full, and your filing of bankruptcy. Nothing in
number and may be used only by the person(s) whose name(s) is/are printed on it. Each must be                                                                                                                                                                                                                                    (including court or arbitration costs and the fees of any collection agency to which we refer your                                                                                                                      eliminate certain finance charges on all or a portion of your Account balance or offer you other           authorized by you and through which you received no benefit. We may require you to provide us with
                                                                                                          collection proceedings have been instituted by sending your Account to an outside collection agency         decrease monthly if there is an increase or decrease in the Prime Rate. There is no limitation on the                                                                                                                  this Agreement shall be construed to prevent any party’s use of (or advancement of any claims,                                                                                                                                                                                                                                    (a) You must have made the purchase in your home state or, if not within your home state, within
completed and signed in the same manner as a regular personal check. If we provide Convenience                                                                                                                                                                                                                                   Account) and, in the event we refer your Account after your default to an attorney who is not our                                                                                                                       special terms. If we do, we will advise you of the scope and duration of the applicable skip or            certain information and to comply with our investigation procedures. We may terminate or limit
                                                                                                          or attorney for collection. Among other things, your monthly statement will show your Current               amount of any increase. Any increase or decrease will cause a corresponding increase or decrease in                                                                                                                    defenses, or offsets in) bankruptcy or repossession, replevin, judicial foreclosure or any other                                                                                                                                                                                                                                  100 miles of your current mailing address, and (b) the purchase price must have been more than
Checks to you, you may not use them to pay any amount you owe under this Agreement or under                                                                                                                                                                                                                                      regularly salaried employee, you agree to pay the reasonable fees of such attorney. We will not be                                                                                                                      promotional feature. When the skip or promotional feature ends, your regular rates and terms will          access to your Account if you have notified us or we have determined that your Card or Convenience
                                                                                                          Balance, any finance charge, your credit line, available credit, Minimum Payment Due and the                the amounts of finance charges assessed and possibly in the Minimum Payment Due.                                                                                                                                       prejudgment or provisional remedy relating to any collateral, security or property interests for                                                                                                                                                                                                                                  $50. These limitations do not apply if we own or operate the merchant, or if we mailed you the
any other account you may have with us. Unlike purchase transactions, there are no charge back                                                                                                                                                                                                                                   obligated to honor any attempted use of your Account if a default has occurred or we have                                                                                                                               resume.                                                                                                    Checks may have been lost or stolen, or that there may be unauthorized access to your Account.
rights with regard to Convenience Check transactions.                                                     Payment Due Date. For those who receive electronic billing statements, we will send you monthly an          13. Other Finance Charges.                                                                                                                                                                                             contractual debts now or hereafter owed by either party to the other under this Agreement.                                                                                                                                                                                                                                        advertisement for the property or service.
                                                                                                                                                                                                                                                                                                                                 determined to terminate your Account or limit your Account privileges (as discussed below).                                                                                                                             23. Changes in This Agreement.                                                                             30. Assignment.
                                                                                                          e-mail to the e-mail address you provide us notifying you when your new statement is available. It is
5. Obligations on Your Account.                                                                                                                                                                                       If you use your Card or Account to obtain a Cash Advance, we will charge a Cash Advance Finance                                                                                                                        ARBITRATION WITH RESPECT TO A CLAIM IS BINDING AND NEITHER YOU NOR WE WILL HAVE
                                                                                                          your responsibility to make sure that the e-mail address you provide us is current.                                                                                                                                    17. Arbitration.                                                                                                                                                                                                        We can at any time change this Agreement, including the annual percentage rate and                         We may at any time assign your Account, any sums due on your Account, this Agreement or our
                                                                                                                                                                                                                      Charge for each such Cash Advance. If you use your Card or Account to do a Balance Transfer, we will                                                                                                                   THE RIGHT TO LITIGATE THAT CLAIM THROUGH A COURT. IN ARBITRATION YOU AND WE WILL
You authorize us to pay and charge your Account for all Purchases, Balance Transfers, Convenience         9. Minimum Payment Due.                                                                                                                                                                                                Any claim, dispute or controversy (“Claim”) by either you or us against the other, or against the                                                                                                                       any fees, and can add or delete provisions relating to your Account or to the nature,                      rights or obligations under this Agreement. The person(s) to whom we make any such assignment
                                                                                                                                                                                                                      charge a Balance Transfer Finance Charge for each such Balance Transfer. If you use a Convenience                                                                                                                      NOT HAVE THE RIGHTS THAT ARE PROVIDED IN COURT INCLUDING THE RIGHT TO A TRIAL BY
Checks and Cash Advances made or obtained by you or anyone you authorize to use your Card or                                                                                                                                                                                                                                     employees, agents or assigns of the other, arising from or relating in any way to this Agreement or                                                                                                                     extent and enforcement of the rights and obligations you or we may have under this                         shall be entitled to all of our rights under this Agreement, to the extent assigned.                       B. US AIRWAYS DIVIDEND MILES REWARD PROGRAM
                                                                                                          If the Current Balance shown on your monthly statement is less than $15, your Minimum Payment               Check, we will charge a Convenience Check Finance Charge for each such Convenience Check. If you                                                                                                                       JUDGE OR JURY AND THE RIGHT TO PARTICIPATE OR BE REPRESENTED IN PROCEEDINGS
Account. You agree to pay us for all of these Purchases, Balance Transfers, Convenience Checks and                                                                                                                                                                                                                               your Account, or any transaction on your Account including (without limitation) Claims based on                                                                                                                         Agreement. We will notify you of any change, addition or deletion. We may increase or
                                                                                                          Due (due by the Payment Due Date) will be that Current Balance amount. Otherwise, if your Current           purchase money orders, wire transfers, traveler's checks, lottery tickets, gambling chips or foreign                                                                                                                   BROUGHT BY OTHERS SUCH AS CLASS ACTIONS OR SIMILAR PROCEEDINGS. IN ADDITION, THE                                                                                                                                       31. Governing Law.                                                                                         a) The US Airways Dividend Miles Reward Program is a frequent flyer program offered by
Cash Advances, plus any finance charges assessed on your Account and any other charges and fees                                                                                                                                                                                                                                  contract, tort (including intentional torts), fraud, agency, negligence, statutory or regulatory                                                                                                                        decrease any or all of your APRs. As permitted by applicable law, any change, addition or
                                                                                                          Balance is greater than $15, your Minimum Payment will be the total of 1) 1% of the Principal               currency, we will charge a Transaction Finance Charge for each such transaction. The present                                                                                                                           RIGHT TO DISCOVERY AND THE RIGHT TO APPEAL ARE ALSO LIMITED OR ELIMINATED BY                                                                                                                                                                                                                                                         US Airways and is not a product or program of Barclays Bank Delaware (the “Program”).
which you may owe under the terms of this Agreement, whether resulting from 1) physical use of your                                                                                                                                                                                                                              provisions or any other source of law and Claims regarding the applicability of this arbitration clause                                                                                                                                                                                                                            THIS AGREEMENT AND YOUR ACCOUNT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
                                                                                                                                                                                                                      amounts of those charges are stated in the Table of Account Fees and Other Charges. The total                                                                                                                          ARBITRATION. ALL OF THESE RIGHTS ARE WAIVED AND ALL CLAIMS MUST BE RESOLVED                                 deletion to this Agreement will become effective at the time stated in our notice and, unless we                                                                                                                         US Airways is solely responsible for establishing the terms and conditions of your participation
Card or Convenience Checks, 2) mail order or telephone, computer or other electronic transaction          Balance (defined as the total Current Balance minus Periodic Rate Finance Charges, Returned                                                                                                                                                                                                                                                                                                                                                                                                                                                               DELAWARE AND, AS APPLICABLE, FEDERAL LAW.
                                                                                                                                                                                                                      finance charges on your Account for a monthly billing cycle will be the sum of the periodic rate           or the validity of the entire Agreement, shall be resolved exclusively and finally by binding arbitration   THROUGH ARBITRATION.                                                                                        state otherwise, the change, addition or deletion will apply to all outstanding balances                                                                                                                                 and subsequent mileage accumulation in the Program. All Dividend Miles terms and
made without presenting the Card or 3) any other circumstances where you authorize a charge, or           Payment Charge, and if we so elect, any Over Your Credit Line Charge or Late Charge, that are
                                                                                                                                                                                                                      finance charges plus any Cash Advance, Balance Transfer, Convenience Check or Transaction Finance          under the rules and procedures of the arbitration Administrator selected at the time the Claim is filed.                                                                                                                in your Account as well as to new transactions. The notice we send you may state that you                  32. Inquiries or Questions.                                                                                   conditions apply. US Airways may determine to change the Program regulations at any time
authorize someone else to make a charge, to your Account. Each person who has agreed to be                incurred during the current billing cycle), plus 2) Periodic Rate Finance Charges accrued during the                                                                                                                                                                                                                               18. Termination.
                                                                                                                                                                                                                      Charges. The minimum Periodic Rate FINANCE CHARGE in any billing cycle you owe a periodic rate             The Administrator selection process is set forth below. For purposes of this provision, “you” includes                                                                                                                  may notify us in writing within a specified time period that you do not wish to accept the changes,                                                                                                                      with or without prior notice. Barclays Bank Delaware is solely responsible for all credit and
responsible on the Account is responsible to pay the full amount owed on the Account. We may              current billing cycle, plus 3) any Returned Payment Charge (and if we so elect, any Late Charge or                                                                                                                                                                                                                                 We may terminate your privileges under this Agreement or limit your right to make                                                                                                                                      You may address any inquiries or questions which you have about your Account to Barclays Bank
                                                                                                                                                                                                                      finance charge is $1.00. This Agreement provides for compounding of finance charges (interest).            any authorized user on the Account, agents, beneficiaries or assign of you; and “we” or “us” includes                                                                                                                   additions and deletions we are making. You will be deemed to accept all the changes,                                                                                                                                     eligibility standards and determination of credit card issuance. US Airways is not responsible
require that you pay the full amount owed without first asking any other person(s) to pay. Instructions   Over Your Credit Line Charge), incurred during the current billing cycle, plus 4) if we so elect, any                                                                                                                                                                                                                              Purchases, initiate Balance Transfers, use Convenience Checks or obtain Cash                                                                                                                                           Delaware, by visiting usairwaysmastercard.com and sending us an e-mail, writing us at Barclays
                                                                                                                                                                                                                      Periodic rate finance charges are subject to change as described in the Table of Account Fees and          our employees, parents, subsidiaries, affiliates, beneficiaries, agents and assigns. Claims made and                                                                                                                    additions and deletions accompanying the notice and to ratify and confirm all the                                                                                                                                        for any goods or services offered by Barclays Bank Delaware.
for making payments are on your monthly billing statement. Payments that comply with the                  amount past due or amount over your credit line at the time of billing. At any time you may pay more                                                                                                                                                                                                                               Advances at any time for any reason without prior notice. If we ask, you must return your                                                                                                                              Bank Delaware, P.O. Box 8801, Wilmington, DE 19899-8801, or calling us at 1-866-203-9560. If
                                                                                                                                                                                                                      Other Charges and the section entitled, “Changes in This Agreement.”                                       remedies sought as part of a class action, private attorney general or other representative action are                                                                                                                  provisions of your Agreement and your acceptance of all the changes, additions and
requirements specified on or with your monthly billing statement, including the time of receipt, will     than the Minimum Payment Due up to the full amount you owe us. In certain instances your                                                                                                                                                                                                                                           Cards and any unused Convenience Checks to us, cut in half. You agree that you will not try to make                                                                                                                    you telephone us instead of writing, you may lose certain rights the law gives you to dispute billing      b) Only one (1) Program membership will be established regardless of whether your Account is
                                                                                                                                                                                                                      14. Other Interest Charges.                                                                                subject to arbitration on an individual basis, not on a class or representative basis.                                                                                                                                  deletions described in other notices previously sent to you if 1) you do not notify us that
be credited on the business day they are received. Payments must be mailed to the correct P.O. Box        minimum payment may be less than your total fees and finance charges.                                                                                                                                                                                                                                                              a Purchase, use a Convenience Check, initiate a Balance Transfer or obtain a Cash Advance after you                                                                                                                    errors (see “Your Billing Rights”).                                                                           an individual account or an account with an authorized user. If the Account has an
or street address specified for U.S. Priority Mail and overnight payments. There may be a delay of                                                                                                                    In addition to the finance charges discussed above, we may assess the interest charges listed below.       As an exception to arbitration you and we may pursue a Claim within the jurisdiction of the Justice         have been notified that your privilege to use your Account has been terminated. You may terminate           you do not agree to the change, addition or deletion in the time frame set forth in the
                                                                                                          10. Accrual of Periodic Rate Finance Charges and Grace Period.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            33. Your Billing Rights.                                                                                      authorized user, we will enroll the Primary Cardmember. The Primary Cardmember can be
up to five (5) days in crediting payments that are not made in accordance with those                                                                                                                                  The current amount of such charges is stated in the Table of Account Fees and Other Charges.               of the Peace Court in Delaware, or the equivalent court in your home jurisdiction (each a “Small            this Agreement at any time. If you do, you must return to us all Cards and Convenience Checks               notice, or 2) you use the Card or Account after the conclusion of the specified time
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Keep This Notice for Future Use.                                                                              eligible to receive and redeem “mileage credit” subject to the terms and conditions of the
instructions. Please allow at least seven (7) days for the U.S. Postal Service to deliver                 We calculate the “balance subject to Periodic Rate finance charge” separately for Purchases, for                                                                                                                       Claims Court”), provided that the action remains in that court, is made on behalf of you and/or your        previously issued on the Account. If you call us, we may require that you confirm your termination          period.
                                                                                                                                                                                                                      Late Charge–If we do not receive a payment from you in at least the amount of your Minimum                                                                                                                                                                                                                                                                                                                                                                                                                                                                  US Airways Rules & Procedures, as established, modified, supplemented and/or amended by
your payment. All payments must be made in U.S. dollars. Any payment made by check or other               Balance Transfers and Convenience Checks, and for Cash Advances. On Purchases, periodic rate                                                                                                                           authorized user only and is not made part of a class action, private attorney general action or other       in writing. Termination will not affect existing obligations under this Agreement or your liability for                                                                                                                This notice contains important information about your rights and our responsibilities under the Fair
                                                                                                                                                                                                                      Payment Due by the Payment Due Date shown on your monthly statement, we may charge you a Late                                                                                                                                                                                                                                      24. Credit Information.                                                                                                                                                                                                  US Airways from time to time (the “Program Rules”).
negotiable instrument or direct debit must be drawn on a U.S. bank or a U.S. branch of a foreign          finance charges begin to accrue as of the transaction date. However, you will have a grace period on                                                                                                                   representative or collective action. Further, you and we agree not to seek to enforce this arbitration      all charges posted to your Account prior to the time all Cards and unused Convenience Checks                                                                                                                           Credit Billing Act.
bank. We reserve the right to accept payments made in a foreign currency. If we do, we will select the    Purchases (except for purchases of money orders, traveler's checks, foreign currency, lottery tickets,      Charge. You may be charged one Late Charge for each Minimum Payment Due which is not paid by               provision, or otherwise commence arbitration based on the same claims in any action brought before                                                                                                                      You agree that we may request consumer credit reports from one or more credit                                                                                                                                         c) On the closing date of each billing cycle that your Account remains open and current, we will
                                                                                                                                                                                                                      the Payment Due Date.                                                                                                                                                                                                  issued on your Account are returned to us.                                                                                                                                                                             Notify Us in Case of Errors or Questions About Your Bill.
foreign currency rate at our discretion. Your available credit may not be immediately                     gambling chips or wire transfers, which are treated as Cash Advances for periodic rate finance charge                                                                                                                  the Small Claims Court. The party initiating arbitration shall select the entity that will serve as                                                                                                                     reporting agencies in connection with your application and the administration of your                                                                                                                                    report to US Airways the Net Purchases charged to your Account during a billing cycle and
increased by the amount of the payment for up to seven (7) days to ensure we collect                      calculation purposes) and you will not pay a finance charge on Purchases in any given billing cycle         Returned Payment Charge–If your bank does not honor a check or direct debit you deliver to us,             Administrator for the arbitration process from among the following providers (each an                       19. Consent to Receive Electronic Notices.                                                                  Account. You also authorize us to exchange credit information concerning you or your Account with          If you think your bill is wrong, or if you need more information about a transaction on your bill, write      request that US Airways award mileage credit as set forth in paragraph (e). If your Account
the funds from the bank on which your payment is drawn. If you overpay or if there is a credit            if you pay your Current Balance in full by the Payment Due Date on your current statement. For              or we must return a check because it is not signed or is otherwise irregular, we may charge you a          “Administrator”) provided that if we commence the arbitration, you have the right to have the other         By signing, keeping or using your Card or Account, you affirmatively consent to receive all periodic        (and answer questions and requests from) others, such as merchants, other lenders and credit               us on a separate sheet of paper at Card Services, P.O. Box 8802, Wilmington, DE 19899-8802. Do                is not open and/or current on the date a billing cycle closes, we will report no Net Purchases
balance on your account, we will not pay interest on such amounts.                                        Balance Transfers and Convenience Checks a periodic rate finance charge will accrue from the day            Returned Payment Charge.                                                                                   provider be used in lieu of our choice:                                                                     billing statements and all other notices electronically when legally allowed, if you provide us an          reporting agencies.                                                                                        not write on your bill; use a separate sheet of paper. Alternatively, you may visit                           to US Airways for that billing cycle. We will ask that mileage credit be awarded to the Primary
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 126 of 259




                        EXHIBIT I
                    Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 127 of 259
                                                                                                                 Payment Due Date                December 11, 2009
                                                                                                                 Minimum Payment Due                      $749.63
                                                                                                                 Previous Balance                      $17,877.17
                                                                                                                 Current Balance                       $17,791.70


Customer News                             World MasterCard® Statement
                                                                                                                                                             Page 1 of 3
                                          Primary Account Number Ending in: 7972                                                         Questions? Call 1-866-419-0881
IMPORTANT ACCOUNT                         Statement Closing Date: November 16, 2009                                                         usairwaysmastercard.com
INFORMATION
                                           Account Summary
According to our records, your
account is past due. Please send the       Payment Due Date                               12/11/09         Previous Balance                                 $17,877.17
minimum payment due                        Minimum Payment Due                             $749.63         Payments                             -              $354.55
                                           Revolving Credit Line                        $18,000.00         Credits                              -                $0.00
immediately in order to bring your
                                           Available Revolving Line                        $208.30         Purchases                            +               $25.00
account current. You can mail your         Amount Over Revolving Line                        $0.00         Balance Transfers/Checks             +                $0.00
payment in the enclosed envelope,          Cash Credit Line                              $7,200.00         Cash Advances                        +                $0.00
visit our website at                       Available Cash Line                               $0.00         Service Charges                      +               $39.00
usairwaysmastercard.com to make            Past Due Amount                                 $368.55         Finance Charges                      +              $205.08
an online payment, or call                                                                                 Current Balance                      =           $17,791.70
1-866-419-0881 today to make a
payment by phone.                          Reward Summary
                                           Dividend Miles Number: 70317321506
We may report information about            Dividend Miles earned on US Airways purchases this period                                                                  0




                                                                                                                                                                                              078941 1/2
your account to credit bureaus.            Dividend Miles earned on all other purchases this period                                     +                            25
Late payments, missed payments,            Bonus or promotional Dividend Miles earned this period                                       +                             0
or other defaults on your account          Adjustments                                                                                  +                             0
may be reflected in your credit            Total Dividend Miles earned                                                                  =                            25
                                           Earn even more miles! Visit www.usairways.com/dm
report.
                                           US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



                                            Transaction Activity for DOUGLASS R BAKER - card ending in 7972
                                            PAYMENTS
                                            Trans Date Posting Date Transaction Description                                                                    Amount
                                            10/16      10/16        PAYMENT RECEIVED                                                                           -$354.55

                                            PURCHASES
                                            Trans Date Posting Date Transaction Description                                                                    Amount
                                            10/18      10/20        IRVING/CIRCLE K #7509 S DEERFIELD MA                                                        $25.00
                                                                                                                                                                           ALGPBPHMHIBMGK

                                                         TOTAL PURCHASE ACTIVITY FOR CARD ENDING IN 7972                                                         $25.00    APHMOGNOOBFCPK

                                                                                                                                                                           AELCCHJGPADMJK

                                                                                                                                                                           DDLLDDLLLLDLLL




                                                 Detach here.   Please make checks payable to Card Services and send this payment coupon in the enclosed envelope.
                                                                       Please allow 7 days for the U.S. Postal Service to deliver your payment.




                                                                                                                                                                                 1 5 7 8 10
                                                 Card Services
    usairwaysmastercard.com                      P.O. Box 13337
                                                 Philadelphia, PA 19101-3337
                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT



                                                                                      ------ manifest line ---------
                                                                                      DOUGLASS R BAKER
                                                                                      25 NORTHFIELD RD
                                                                                      ERVING MA 01344-4417
    Amount Enclosed:   $

  Account Number           5452-1000-0199-7972
  Minimum Payment Due                  $749.63                                        DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Current Balance                   $17,791.70
  Payment Due Date          December 11, 2009


                                                                                             545210000199797200074963017791702
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 128 of 259                                                       Page 2 of 3




                                        Transaction Activity for DOUGLASS R BAKER - card ending in 7972 (continued)
PAYMENTS BY MAIL                        SERVICE CHARGES
EFFECTIVE FEBRUARY 1, 2010              Trans Date Posting Date Transaction Description                                                      Amount
When you provide a check as             11/09      11/09        LATE PAYMENT                                                                  $39.00
payment, you authorize us either
to use information from your check
to make a one-time electronic fund
                                         Periodic Rate Finance Charge Summary
transfer from your account or to
process the payment as a check                                                                                      Corresponding
transaction.                                                                                                           ANNUAL         Periodic Rate
                                                                                 Average Daily        Periodic       PERCENTAGE         FINANCE
When we use information from                                                       Balance             Rate           RATE (APR)        CHARGE
your check to make an electronic         Purchases                                  $17,654.90          0.0363%           13.24%            $205.08
fund transfer, funds may be              Balance Transfers/Checks                         $0.00         0.0363%           13.24%              $0.00
withdrawn from your account as           Cash Advance                                     $0.00         0.0527%           19.24%              $0.00
soon as the same day you make
your payment, and you will not           Effective ANNUAL PERCENTAGERATE:                                13.24%
receive your check back from your
                                         The effective APR represents your total finance charges - including transaction fees such as cash advances and
financial institution. For inquiries,    balance transfer fees - expressed as a percentage. Daily Periodic Rate(s) and corresponding ANNUAL PERCENTAGE
or to opt out of one-time electronic     RATE(S) may vary. Please read the Important Information section of this statement.
fund transfers, please call the
number listed on the back of your
card.
                                         Additional Customer News

                                        IMPORTANT INFORMATION ABOUT THE VARIABLE RATES ON YOUR ACCOUNT
                                        For any APR on your account that varies with the market based on the Prime Rate, we
                                        are changing the date that we use to determine the Prime Rate each billing cycle.
                                        Instead of using the highest Prime Rate on the first or last day of your billing cycle,
                                        which is our current practice, we will select the Prime Rate on the last business day of
                                        each calendar month. This means effective in February 2010, the Prime Rate used to
                                        determine the APRs on your account will be the highest rate published in the Money
                                        Rates column of The Wall Street Journal on the last business day of each calendar
                                        month. Any change in the Prime Rate will cause a corresponding change to your APR on
                                        the first day of the billing cycle that begins in the same month in which the applicable                           ALGPBPHMHIBMGK

                                                                                                                                                           APHMOGNOOBFCPK



                                        Prime Rate is published.                                                                                           AELCCHJGPADMJK

                                                                                                                                                           DDLLDDLLLLDLLL
                          Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 129 of 259                                                                                                      Page 3 of 3
Important Information
Lost or Stolen Card: Your credit card is issued by Barclays Bank Delaware. Please contact us                  Then we take the sum of all daily balances and divide by the number of days in the billing period
immediately at 1-866-419-0881 if you discover your card has been lost or stolen. Our phones are open 24       to determine the average daily balance. If you multiply the average daily balances on this
hours a day, 365 days a year.                                                                                 statement by the applicable periodic rates, the results will be the periodic rate finance charges
Payment Information: The minimum payment due and payment due date are noted on your statement                 assessed, except for minor variations caused by rounding.
and on the Accounts page when you login to usairwaysmastercard.com. Remember to make all checks               All Customers: - All charges are treated as Purchases except Balance Transfer and Convenience
payable to Card Services.                                                                                     Check Finance Charges which are treated as Balance Transfers, and Cash Advance Finance
Payments By Mail: When you provide a check as payment, you authorize us either to use information             Charges and Transaction Finance Charges which are treated as Cash Advances. A credit balance is
from your check to make a one-time electronic funds transfer from your account or to process the              treated as a balance of zero. If we have "special" or "promotional" offers in effect from time to
payment as a check transaction. When we use information from your check to make an electronic fund            time, we will separately identify them on this statement and separately disclose the balances to
transfer, funds may be withdrawn from your account as soon as the same day you make your payment,             which such special offers apply. These separate balances and the related periodic rate finance
and you will not receive your check back from your financial institution. For inquiries, or to opt out of     charge will be calculated in the same manner as described above.
one-time electronic fund transfers, please call 1-866-419-0881.                                               Other Finance Charges: If you use your Card or Account to obtain a Cash Advance, we will
Conforming Payments : Conforming payments received daily by 1 p.m. ET will be credited to your account        charge a Cash Advance Finance Charge for each such Cash Advance. If you use your Card or
the day of receipt. Payments received after 1 p.m. ET will be credited the next business day. To be treated   Account to do a Balance Transfer, we will charge a Balance Transfer Finance Charge for each such
as a conforming payment, the payment must meet the following requirements: a) Payment must be                 Balance Transfer. If you use a Convenience Check, we will charge a Convenience Check Finance
mailed using the enclosed envelope and payment coupon from this statement to Card Services, P.O. Box          Charge for each such Convenience Check. If you purchase money orders, wire transfers, travelers
13337, Philadelphia, PA 19101-3337 b) The payment must be in the form of a single, non-folded, check          checks, lottery tickets, gambling chips or foreign currency, we will charge a Transaction Finance
or money order made payable in US dollars from a US based institution.                                        Charge for each such transaction. These amounts will be stated in the transaction activity section
Non-conforming Payments: Any payment that does not meet the above requirements will be treated as a           of this statement. The total finance charges on your Account for a monthly billing cycle will be the
non-conforming payment, which may delay crediting of the payment up to 5 days. This includes                  sum of the periodic rate finance charges plus any Cash Advance, Balance Transfer, Convenience
payments: a) Mailed to any address other than the address listed above. b) Mailed without the payment         Check, or any Transaction Finance Charges. The minimum periodic rate finance charge in any
coupon from this statement or mailed with a payment coupon printed from usairwaysmastercard.com. c)           billing cycle you owe a periodic rate finance charge is indicated in your Cardmember Agreement.
Including multiple checks or money orders, additional correspondence, staples, paperclips, etc. Please        Other Interest Charges: In addition to the finance charges discussed previously, we may assess
allow 7 days for the U.S. Postal Service to deliver your payment. Your available credit may not be            the other Interest Charges listed in your Cardmember Agreement. The present amount of such
increased by the amount of your payment for up to (7) days to ensure we collect the funds from the bank       charges will be displayed in the transaction activity section on this statement.
on which your payment is drawn.                                                                               Grace Period: You will have a grace period on Purchases (except for purchases of money orders,
Overnight Payments: Payments sent via overnight courier services or USPS Priority Mail must be sent           travelers checks, foreign currency, lottery tickets, gambling chips, or wire transfers which are
to REMITCO, Card Services, Lock Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.                   treated as Cash Advances for periodic rate finance charge calculation purposes) and you will not
Overnight payments, which are received by 11 a.m. ET, will be credited to your account the day of             pay a periodic rate finance charge on Purchases in any given billing cycle if you pay your Current
receipt.                                                                                                      Balance in full by the Payment Due Date on your current statement. There is no grace period on
Other Payment Options                                                                                         Balance Transfers, Convenience Checks, and Cash Advances.
Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card.                                         Foreign Transactions: Each transaction with a business or entity located outside of the United
Pay by phone: To make a payment by phone please call 1-866-419-0881 . Online & Pay by Phone                   States or for each transaction in a currency other than U.S. Dollars will be charged a Foreign
payments received by 7:00 P.M. ET will be credited to your account the day of receipt.                        Transaction Fee that will appear on the applicable statement. See your Cardmember Agreement
                                                                                                              (as may have been amended) for more information.
Annual Renewal Notice: (Applicable only to accounts that are charged an Annual Membership Charge)
Please note the following terms in connection with the renewal of your account each year: a) the variable     Credit Bureau Disputes: If you believe that an entry we have made on your credit bureau report
Annual Percentage Rates disclosed in the Finance Charge Summary section on this statement; b) the             is inaccurate or incomplete, please contact the reporting agency directly or contact us at




                                                                                                                                                                                                                                 078941 2/2
Annual Fee listed in the Transaction Activity section on this statement; and c) the terms described in the    1-866-419-0881 or Card Services, P.O. Box 8801 Wilmington, DE 19899-8801. Please include your
Periodic Rate Finance Charge and Grace Period paragraphs which follow.                                        name; your account number; the credit reporting agency where you received the bureau report; a
                                                                                                              description of the error; and why you believe it is an error. We will promptly investigate, notify
You may avoid paying this fee by closing your account. To close your account, call 1-866-419-0881. If you     you of our findings, and send an update to the credit bureaus if warranted within 30 days.
call us within 30 days of receipt of this statement we will credit you for the amount of the charge. Use of
your card within the 30-day period following receipt of this statement will not obligate you to pay the       In Case of Errors or Questions About Your Billing Statement: If you think your billing
Annual Fee. Any use of your card or account after the 30-day period would indicate your intent to keep        statement is wrong, or if you need more information about a transaction on your billing
your account (and pay the Annual Fee), and would supersede your earlier notice to us.                         statement, write Barclays at the address below as soon as possible. We must hear from you no
                                                                                                              later than 60 days after we sent you the first billing statement on which the error or problem
When Periodic Rate Finance Charges begin to accrue: We calculate the Average Daily Balance                    appeared. You can phone us, but doing so will not preserve your rights under the Fair Credit
separately for Purchases, for Balance Transfers and Convenience Checks, and for Cash Advances. On             Billing Act (FCBA). In your letter or email, please provide the following information: a) Your name
Purchases, periodic rate finance charges begin to accrue as of the transaction date. For Balance Transfers    and account number. b) The dollar amount; merchant name and date of the suspected error. c)
and Convenience Checks a periodic rate finance charge will accrue from the day we send the Balance            Describe the error and explain, if you can, why you believe there is an error. You do not have to
Transfer to the payee or the day the payee accepts the Convenience Check. For Cash Advances a periodic        pay any amount in question while we are investigating, but you are still obligated to pay the parts
rate finance charge will accrue from the day you take the Cash Advance.                                       of your bill that are not in question. While we investigate your questions, we cannot report you as
Periodic Rate Finance Charges:                                                                                delinquent or take any action to collect the amount you question.
Non - Iowa Residents - To determine the periodic rate finance charge we apply the applicable daily
periodic rates, stated on this statement, to the daily balances of i) Purchases ii) Balance Transfers and     Notice of Billing Errors: You may submit written notices of possible billing errors by completing
Convenience Checks, and iii) Cash Advances. The daily balances for Purchases, for Balance Transfers and       our Request Form available at usairwaysmastercard.com or you may draft a letter (see above).
Convenience Checks, and for Cash Advances are calculated separately and determined as follows: We             Please either mail to Card Services, P.O. Box 8802, Wilmington, DE 19899-8802 or fax to
take the beginning balances for each feature on your Account each day, including any periodic finance         1-866-390-3437. You may call us, but doing so will not preserve your rights under the Fair Credit
charges calculated on the previous day's balance, add to the respective balances any new transaction,         Billing Act (FCBA).
subtract any payments or credits and make other adjustments. If you multiply the average daily balances       Special Rule for Credit Card Purchases: If you have a problem with the quality of goods or
on this statement by the number of days in the billing period and by the applicable daily periodic rates,     services that you purchased with a credit card, and you have tried in good faith to correct the
the results will be the periodic rate finance charges assessed, except for minor variations caused by         problem with the merchant, you may not have to pay the remaining amount due on the goods or
rounding.                                                                                                     services. You have this protection only when the purchase price was more than $50 and the
Iowa Residents - To determine the periodic rate finance charge we apply the applicable daily periodic         purchase was made in your home state or within 100 miles of your mailing address. (If we own or
rates, stated on this statement, to the average daily balances of i) Purchases ii) Balance Transfers and      operate the merchant, or if we mailed you the advertisement for the property or services, all
Convenience Checks, and iii) Cash Advances. The average daily balances for Purchases, for Balance             purchases are covered regardless of amount or location of purchase.)                                   ALGPBPHMHIBMGK


Transfers and Convenience Checks, and for Cash Advances are calculated separately and determined as           Please refer to your Cardmember Agreement for additional information about the
                                                                                                                                                                                                                     APHMOGNOOBFCPK

                                                                                                                                                                                                                     AELCCHJGPADMJK
follows: We take the beginning balances for each feature on your Account each day, add to the                 terms of your Account                                                                                  DDLLDDLLLLDLLL
respective balances any new transaction, subtract any payments or credits and make other adjustments
to determine each daily balance.




              Make changes to your contact information below.



              Name

              Address

              City                                                                                            State                         Zip

              Home Phone                                                                                      Work Phone

              E-mail Address
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 130 of 259




                                                                      *
                                                                          ALGPBPHMHIBMGK

                                                                          APHMOGNOOBFCPK

                                                                          AELCCHJGPADMJK

                                                                          DDLLDDLLLLDLLL
                    Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 131 of 259
                                                                                                                 Payment Due Date                   January 09, 2010
                                                                                                                 Minimum Payment Due                        $821.43
                                                                                                                 Previous Balance                        $17,791.70
                                                                                                                 Current Balance                         $17,728.45


Customer News                             World MasterCard® Statement
                                                                                                                                                             Page 1 of 3
                                          Primary Account Number Ending in: 7972                                                         Questions? Call 1-866-419-0881
IMPORTANT ACCOUNT                         Statement Closing Date: December 15, 2009                                                         usairwaysmastercard.com
INFORMATION
                                           Account Summary
According to our records, your
account is past due. Please send the       Payment Due Date                               01/09/10         Previous Balance                                 $17,791.70
minimum payment due                        Minimum Payment Due                             $821.43         Payments                             -              $368.55
                                           Revolving Credit Line                        $18,000.00         Credits                              -                $0.00
immediately in order to bring your
                                           Available Revolving Line                        $271.55         Purchases                            +                $0.00
account current. You can mail your         Amount Over Revolving Line                        $0.00         Balance Transfers/Checks             +                $0.00
payment in the enclosed envelope,          Cash Credit Line                              $7,200.00         Cash Advances                        +                $0.00
visit our website at                       Available Cash Line                               $0.00         Service Charges                      +               $39.95
usairwaysmastercard.com to make            Past Due Amount                                 $381.08         Finance Charges                      +              $265.35
an online payment, or call                                                                                 Current Balance                      =           $17,728.45
1-866-419-0881 today to make a
payment by phone.                          Reward Summary
                                           Dividend Miles Number: 70317321506
We may report information about            Dividend Miles earned on US Airways purchases this period                                                                  0




                                                                                                                                                                                          040691 1/2
your account to credit bureaus.            Dividend Miles earned on all other purchases this period                                     +                             0
Late payments, missed payments,            Bonus or promotional Dividend Miles earned this period                                       +                             0
or other defaults on your account          Adjustments                                                                                  +                             0
may be reflected in your credit            Total Dividend Miles earned                                                                  =                             0
                                           Earn even more miles! Visit www.usairways.com/dm
report.
                                           US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



                                            Transaction Activity for DOUGLASS R BAKER - card ending in 7972
                                            PAYMENTS
                                            Trans Date Posting Date Transaction Description                                                                    Amount
                                            11/20      11/20        PAYMENT RECEIVED                                                                           -$368.55

                                            SERVICE CHARGES
                                            Trans Date Posting Date Transaction Description                                                                    Amount
                                            12/11      12/11        LATE PAYMENT                                                                                $39.95
                                                                                                                                                                           ALGPBPHMHIBMGK

                                                                                                                                                                           APHMOGNOOBFCPK

                                                                                                                                                                           AELCCHJGPADMJK

                                                                                                                                                                           DDLLDDLLLLDLLL




                                                 Detach here.   Please make checks payable to Card Services and send this payment coupon in the enclosed envelope.
                                                                       Please allow 7 days for the U.S. Postal Service to deliver your payment.




                                                                                                                                                                                 5 6 10
                                                 Card Services
    usairwaysmastercard.com                      P.O. Box 13337
                                                 Philadelphia, PA 19101-3337
                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT



                                                                                      ------ manifest line ---------
                                                                                      DOUGLASS R BAKER
                                                                                      25 NORTHFIELD RD
                                                                                      ERVING MA 01344-4417
    Amount Enclosed:   $

  Account Number           5452-1000-0199-7972
  Minimum Payment Due                  $821.43                                        DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Current Balance                   $17,728.45
  Payment Due Date            January 09, 2010


                                                                                             545210000199797200082143017728458
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 132 of 259                                                       Page 2 of 3




                                         Periodic Rate Finance Charge Summary
IMPORTANT INFORMATION
                                                                                                                    Corresponding
REGARDING YOUR REWARDS
                                                                                                                       ANNUAL         Periodic Rate
PROGRAM RULES:                                                                   Average Daily        Periodic       PERCENTAGE         FINANCE
Effective in February, 2010, Barclays                                              Balance             Rate           RATE (APR)        CHARGE
will calculate your reward points        Purchases                                  $17,596.15          0.0520%           18.99%            $265.35
earned based on the net purchase
                                         Balance Transfers/Checks                         $0.00         0.0520%           18.99%              $0.00
amount for each transaction and
                                         Cash Advance                                     $0.00         0.0602%           21.99%              $0.00
then will round up or down to the
nearest whole dollar. Also as a          Effective ANNUAL PERCENTAGERATE:                                18.99%
reminder, your account must be
                                         The effective APR represents your total finance charges - including transaction fees such as cash advances and
open and current on the statement
                                         balance transfer fees - expressed as a percentage. Daily Periodic Rate(s) and corresponding ANNUAL PERCENTAGE
closing date in order to receive         RATE(S) may vary. Please read the Important Information section of this statement.
your miles for your net purchases.
If your account is not open and/or
current on the date a billing cycle
closes, we will report no earned         Additional Customer News
miles during that billing cycle.
Please see your cardmember              IMPORTANT INFORMATION ABOUT THE VARIABLE RATES ON YOUR ACCOUNT
agreement for further details.          For any APR on your account that varies with the market based on the Prime Rate, we
                                        are changing the date that we use to determine the Prime Rate each billing cycle.
                                        Instead of using the highest Prime Rate on the first or last day of your billing cycle,
                                        which is our current practice, we will select the Prime Rate on the last business day of
                                        each calendar month. This means effective in February 2010, the Prime Rate used to
                                        determine the APRs on your account will be the highest rate published in the Money
                                        Rates column of The Wall Street Journal on the last business day of each calendar
                                        month. Any change in the Prime Rate will cause a corresponding change to your APR on
                                        the first day of the billing cycle that begins in the same month in which the applicable
                                        Prime Rate is published.




                                                                                                                                                           ALGPBPHMHIBMGK

                                                                                                                                                           APHMOGNOOBFCPK

                                                                                                                                                           AELCCHJGPADMJK

                                                                                                                                                           DDLLDDLLLLDLLL
                          Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 133 of 259                                                                                                      Page 3 of 3
Important Information
Lost or Stolen Card: Your credit card is issued by Barclays Bank Delaware. Please contact us                  Then we take the sum of all daily balances and divide by the number of days in the billing period
immediately at 1-866-419-0881 if you discover your card has been lost or stolen. Our phones are open 24       to determine the average daily balance. If you multiply the average daily balances on this
hours a day, 365 days a year.                                                                                 statement by the applicable periodic rates, the results will be the periodic rate finance charges
Payment Information: The minimum payment due and payment due date are noted on your statement                 assessed, except for minor variations caused by rounding.
and on the Accounts page when you login to usairwaysmastercard.com. Remember to make all checks               All Customers: - All charges are treated as Purchases except Balance Transfer and Convenience
payable to Card Services.                                                                                     Check Finance Charges which are treated as Balance Transfers, and Cash Advance Finance
Payments By Mail: When you provide a check as payment, you authorize us either to use information             Charges and Transaction Finance Charges which are treated as Cash Advances. A credit balance is
from your check to make a one-time electronic funds transfer from your account or to process the              treated as a balance of zero. If we have "special" or "promotional" offers in effect from time to
payment as a check transaction. When we use information from your check to make an electronic fund            time, we will separately identify them on this statement and separately disclose the balances to
transfer, funds may be withdrawn from your account as soon as the same day you make your payment,             which such special offers apply. These separate balances and the related periodic rate finance
and you will not receive your check back from your financial institution. For inquiries, or to opt out of     charge will be calculated in the same manner as described above.
one-time electronic fund transfers, please call 1-866-419-0881.                                               Other Finance Charges: If you use your Card or Account to obtain a Cash Advance, we will
Conforming Payments : Conforming payments received daily by 1 p.m. ET will be credited to your account        charge a Cash Advance Finance Charge for each such Cash Advance. If you use your Card or
the day of receipt. Payments received after 1 p.m. ET will be credited the next business day. To be treated   Account to do a Balance Transfer, we will charge a Balance Transfer Finance Charge for each such
as a conforming payment, the payment must meet the following requirements: a) Payment must be                 Balance Transfer. If you use a Convenience Check, we will charge a Convenience Check Finance
mailed using the enclosed envelope and payment coupon from this statement to Card Services, P.O. Box          Charge for each such Convenience Check. If you purchase money orders, wire transfers, travelers
13337, Philadelphia, PA 19101-3337 b) The payment must be in the form of a single, non-folded, check          checks, lottery tickets, gambling chips or foreign currency, we will charge a Transaction Finance
or money order made payable in US dollars from a US based institution.                                        Charge for each such transaction. These amounts will be stated in the transaction activity section
Non-conforming Payments: Any payment that does not meet the above requirements will be treated as a           of this statement. The total finance charges on your Account for a monthly billing cycle will be the
non-conforming payment, which may delay crediting of the payment up to 5 days. This includes                  sum of the periodic rate finance charges plus any Cash Advance, Balance Transfer, Convenience
payments: a) Mailed to any address other than the address listed above. b) Mailed without the payment         Check, or any Transaction Finance Charges. The minimum periodic rate finance charge in any
coupon from this statement or mailed with a payment coupon printed from usairwaysmastercard.com. c)           billing cycle you owe a periodic rate finance charge is indicated in your Cardmember Agreement.
Including multiple checks or money orders, additional correspondence, staples, paperclips, etc. Please        Other Interest Charges: In addition to the finance charges discussed previously, we may assess
allow 7 days for the U.S. Postal Service to deliver your payment. Your available credit may not be            the other Interest Charges listed in your Cardmember Agreement. The present amount of such
increased by the amount of your payment for up to (7) days to ensure we collect the funds from the bank       charges will be displayed in the transaction activity section on this statement.
on which your payment is drawn.                                                                               Grace Period: You will have a grace period on Purchases (except for purchases of money orders,
Overnight Payments: Payments sent via overnight courier services or USPS Priority Mail must be sent           travelers checks, foreign currency, lottery tickets, gambling chips, or wire transfers which are
to REMITCO, Card Services, Lock Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.                   treated as Cash Advances for periodic rate finance charge calculation purposes) and you will not
Overnight payments, which are received by 11 a.m. ET, will be credited to your account the day of             pay a periodic rate finance charge on Purchases in any given billing cycle if you pay your Current
receipt.                                                                                                      Balance in full by the Payment Due Date on your current statement. There is no grace period on
Other Payment Options                                                                                         Balance Transfers, Convenience Checks, and Cash Advances.
Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card.                                         Foreign Transactions: Each transaction with a business or entity located outside of the United
Pay by phone: To make a payment by phone please call 1-866-419-0881 . Online & Pay by Phone                   States or for each transaction in a currency other than U.S. Dollars will be charged a Foreign
payments received by 7:00 P.M. ET will be credited to your account the day of receipt.                        Transaction Fee that will appear on the applicable statement. See your Cardmember Agreement
                                                                                                              (as may have been amended) for more information.
Annual Renewal Notice: (Applicable only to accounts that are charged an Annual Membership Charge)
Please note the following terms in connection with the renewal of your account each year: a) the variable     Credit Bureau Disputes: If you believe that an entry we have made on your credit bureau report
Annual Percentage Rates disclosed in the Finance Charge Summary section on this statement; b) the             is inaccurate or incomplete, please contact the reporting agency directly or contact us at




                                                                                                                                                                                                                                 040691 2/2
Annual Fee listed in the Transaction Activity section on this statement; and c) the terms described in the    1-866-419-0881 or Card Services, P.O. Box 8801 Wilmington, DE 19899-8801. Please include your
Periodic Rate Finance Charge and Grace Period paragraphs which follow.                                        name; your account number; the credit reporting agency where you received the bureau report; a
                                                                                                              description of the error; and why you believe it is an error. We will promptly investigate, notify
You may avoid paying this fee by closing your account. To close your account, call 1-866-419-0881. If you     you of our findings, and send an update to the credit bureaus if warranted within 30 days.
call us within 30 days of receipt of this statement we will credit you for the amount of the charge. Use of
your card within the 30-day period following receipt of this statement will not obligate you to pay the       In Case of Errors or Questions About Your Billing Statement: If you think your billing
Annual Fee. Any use of your card or account after the 30-day period would indicate your intent to keep        statement is wrong, or if you need more information about a transaction on your billing
your account (and pay the Annual Fee), and would supersede your earlier notice to us.                         statement, write Barclays at the address below as soon as possible. We must hear from you no
                                                                                                              later than 60 days after we sent you the first billing statement on which the error or problem
When Periodic Rate Finance Charges begin to accrue: We calculate the Average Daily Balance                    appeared. You can phone us, but doing so will not preserve your rights under the Fair Credit
separately for Purchases, for Balance Transfers and Convenience Checks, and for Cash Advances. On             Billing Act (FCBA). In your letter or email, please provide the following information: a) Your name
Purchases, periodic rate finance charges begin to accrue as of the transaction date. For Balance Transfers    and account number. b) The dollar amount; merchant name and date of the suspected error. c)
and Convenience Checks a periodic rate finance charge will accrue from the day we send the Balance            Describe the error and explain, if you can, why you believe there is an error. You do not have to
Transfer to the payee or the day the payee accepts the Convenience Check. For Cash Advances a periodic        pay any amount in question while we are investigating, but you are still obligated to pay the parts
rate finance charge will accrue from the day you take the Cash Advance.                                       of your bill that are not in question. While we investigate your questions, we cannot report you as
Periodic Rate Finance Charges:                                                                                delinquent or take any action to collect the amount you question.
Non - Iowa Residents - To determine the periodic rate finance charge we apply the applicable daily
periodic rates, stated on this statement, to the daily balances of i) Purchases ii) Balance Transfers and     Notice of Billing Errors: You may submit written notices of possible billing errors by completing
Convenience Checks, and iii) Cash Advances. The daily balances for Purchases, for Balance Transfers and       our Request Form available at usairwaysmastercard.com or you may draft a letter (see above).
Convenience Checks, and for Cash Advances are calculated separately and determined as follows: We             Please either mail to Card Services, P.O. Box 8802, Wilmington, DE 19899-8802 or fax to
take the beginning balances for each feature on your Account each day, including any periodic finance         1-866-390-3437. You may call us, but doing so will not preserve your rights under the Fair Credit
charges calculated on the previous day's balance, add to the respective balances any new transaction,         Billing Act (FCBA).
subtract any payments or credits and make other adjustments. If you multiply the average daily balances       Special Rule for Credit Card Purchases: If you have a problem with the quality of goods or
on this statement by the number of days in the billing period and by the applicable daily periodic rates,     services that you purchased with a credit card, and you have tried in good faith to correct the
the results will be the periodic rate finance charges assessed, except for minor variations caused by         problem with the merchant, you may not have to pay the remaining amount due on the goods or
rounding.                                                                                                     services. You have this protection only when the purchase price was more than $50 and the
Iowa Residents - To determine the periodic rate finance charge we apply the applicable daily periodic         purchase was made in your home state or within 100 miles of your mailing address. (If we own or
rates, stated on this statement, to the average daily balances of i) Purchases ii) Balance Transfers and      operate the merchant, or if we mailed you the advertisement for the property or services, all
Convenience Checks, and iii) Cash Advances. The average daily balances for Purchases, for Balance             purchases are covered regardless of amount or location of purchase.)                                   ALGPBPHMHIBMGK


Transfers and Convenience Checks, and for Cash Advances are calculated separately and determined as           Please refer to your Cardmember Agreement for additional information about the
                                                                                                                                                                                                                     APHMOGNOOBFCPK

                                                                                                                                                                                                                     AELCCHJGPADMJK
follows: We take the beginning balances for each feature on your Account each day, add to the                 terms of your Account                                                                                  DDLLDDLLLLDLLL
respective balances any new transaction, subtract any payments or credits and make other adjustments
to determine each daily balance.




              Make changes to your contact information below.



              Name

              Address

              City                                                                                            State                         Zip

              Home Phone                                                                                      Work Phone

              E-mail Address
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 134 of 259




                                                                      *
                                                                          ALGPBPHMHIBMGK

                                                                          APHMOGNOOBFCPK

                                                                          AELCCHJGPADMJK

                                                                          DDLLDDLLLLDLLL
                    Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 135 of 259
                                                                                                                    Payment Due Date                   February 09, 2010
                                                                                                                    Minimum Payment Due                         $604.07
                                                                                                                    Previous Balance                         $17,728.45
                                                                                                                    Current Balance                          $17,381.39


Customer News                              World MasterCard® Statement
                                                                                                                                                                Page 1 of 3
                                           Primary Account Number Ending in: 7972                                                           Questions? Call 1-866-419-0881
IMPORTANT INFORMATION                      Statement Closing Date: January 15, 2010                                                            usairwaysmastercard.com
REGARDING YOUR REWARDS
                                            Account Summary
PROGRAM RULES:
Effective in February, 2010, Barclays      Payment Due Date                                  02/09/10         Previous Balance                                 $17,728.45
                                           Minimum Payment Due                                $604.07         Payments                             -             $822.08
will calculate your reward points
                                           Revolving Credit Line                           $18,000.00         Credits                              -                $0.00
earned based on the net purchase           Available Revolving Line                           $618.61         Purchases                            +                $0.00
amount for each transaction and            Amount Over Revolving Line                           $0.00         Balance Transfers/Checks             +                $0.00
then will round up or down to the          Cash Credit Line                                 $7,200.00         Cash Advances                        +                $0.00
nearest whole dollar. Also as a            Available Cash Line                                $618.61         Service Charges                      +               $39.95
reminder, your account must be             Past Due Amount                                      $0.00         Finance Charges                      +             $435.07
open and current on the statement                                                                             Current Balance                      =           $17,381.39
closing date in order to receive
your miles for your net purchases.          Reward Summary
If your account is not open and/or
                                           Dividend Miles Number: 70317321506
current on the date a billing cycle
                                           Dividend Miles earned on US Airways purchases this period                                                                     0




                                                                                                                                                                                             040187 1/2
closes, we will report no earned           Dividend Miles earned on all other purchases this period                                        +                             0
miles during that billing cycle.           Bonus or promotional Dividend Miles earned this period                                          +                             0
Please see your cardmember                 Adjustments                                                                                     +                             0
agreement for further details.             Total Dividend Miles earned                                                                     =                             0
                                           Earn even more miles! Visit www.usairways.com/dm
                                           US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com


YOUR 2009 ANNUAL SUMMARY
                                            Transaction Activity for DOUGLASS R BAKER - card ending in 7972
STATEMENT
Your 2009 Annual Summary                    PAYMENTS
Statement will be available online          Trans Date Posting Date Transaction Description                                                                       Amount
as of January 29, 2010. Please log in       12/16      12/16        PAYMENT RECEIVED                                                                              -$381.08
to usairwaysmastercard.com to               01/13           01/13             PAYMENT RECEIVED                                                                    -$441.00
view, download and print your
                                            SERVICE CHARGES
statement. Your Annual Summary
                                            Trans Date Posting Date Transaction Description                                                                       Amount
Statement is a great resource for                                                                                                                                             ALGPBPHMHIBMGK

                                            01/11      01/11        LATE PAYMENT                                                                                   $39.95     APHMOGNOOBFCPK

tax preparation, separating                                                                                                                                                   AELCCHJGPADMJK

                                                                                                                                                                              DDLLDDLLLLDLLL

household and business expenses as
well as budgeting for the year
ahead.
                                                    Detach here.   Please make checks payable to Card Services and send this payment coupon in the enclosed envelope.
                                                                          Please allow 7 days for the U.S. Postal Service to deliver your payment.




                                                                                                                                                                                    2 4 10
                                                    Card Services
    usairwaysmastercard.com                         P.O. Box 13337
                                                    Philadelphia, PA 19101-3337
                                                    DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT



                                                                                         ------ manifest line ---------
                                                                                         DOUGLASS R BAKER
                                                                                         25 NORTHFIELD RD
                                                                                         ERVING MA 01344-4417
    Amount Enclosed:   $

  Account Number           5452-1000-0199-7972
  Minimum Payment Due                   $604.07                                          DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Current Balance                   $17,381.39
  Payment Due Date           February 09, 2010


                                                                                                545210000199797200060407017381391
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 136 of 259                                                 Page 2 of 3




                Periodic Rate Finance Charge Summary

                                                                                           Corresponding
                                                                                              ANNUAL         Periodic Rate
                                                        Average Daily        Periodic       PERCENTAGE         FINANCE
                                                          Balance             Rate           RATE (APR)        CHARGE
                Purchases                                  $17,521.18          0.0801%           29.24%            $435.07
                Balance Transfers/Checks                         $0.00         0.0801%           29.24%              $0.00
                Cash Advance                                     $0.00         0.0828%           30.24%              $0.00

                Effective ANNUAL PERCENTAGERATE:                                29.24%

                The effective APR represents your total finance charges - including transaction fees such as cash advances and
                balance transfer fees - expressed as a percentage. Daily Periodic Rate(s) and corresponding ANNUAL PERCENTAGE
                RATE(S) may vary. Please read the Important Information section of this statement.




                Additional Customer News

               IMPORTANT INFORMATION ABOUT THE VARIABLE RATES ON YOUR ACCOUNT
               For any APR on your account that varies with the market based on the Prime Rate, we
               are changing the date that we use to determine the Prime Rate each billing cycle.
               Instead of using the highest Prime Rate on the first or last day of your billing cycle,
               which is our current practice, we will select the Prime Rate on the last business day of
               each calendar month. This means effective in February 2010, the Prime Rate used to
               determine the APRs on your account will be the highest rate published in the Money
               Rates column of The Wall Street Journal on the last business day of each calendar
               month. Any change in the Prime Rate will cause a corresponding change to your APR on
               the first day of the billing cycle that begins in the same month in which the applicable
               Prime Rate is published.




                                                                                                                                  ALGPBPHMHIBMGK

                                                                                                                                  APHMOGNOOBFCPK

                                                                                                                                  AELCCHJGPADMJK

                                                                                                                                  DDLLDDLLLLDLLL
                          Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 137 of 259                                                                                                      Page 3 of 3
Important Information
Lost or Stolen Card: Your credit card is issued by Barclays Bank Delaware. Please contact us                  Then we take the sum of all daily balances and divide by the number of days in the billing period
immediately at 1-866-419-0881 if you discover your card has been lost or stolen. Our phones are open 24       to determine the average daily balance. If you multiply the average daily balances on this
hours a day, 365 days a year.                                                                                 statement by the applicable periodic rates, the results will be the periodic rate finance charges
Payment Information: The minimum payment due and payment due date are noted on your statement                 assessed, except for minor variations caused by rounding.
and on the Accounts page when you login to usairwaysmastercard.com. Remember to make all checks               All Customers: - All charges are treated as Purchases except Balance Transfer and Convenience
payable to Card Services.                                                                                     Check Finance Charges which are treated as Balance Transfers, and Cash Advance Finance
Payments By Mail: When you provide a check as payment, you authorize us either to use information             Charges and Transaction Finance Charges which are treated as Cash Advances. A credit balance is
from your check to make a one-time electronic funds transfer from your account or to process the              treated as a balance of zero. If we have "special" or "promotional" offers in effect from time to
payment as a check transaction. When we use information from your check to make an electronic fund            time, we will separately identify them on this statement and separately disclose the balances to
transfer, funds may be withdrawn from your account as soon as the same day you make your payment,             which such special offers apply. These separate balances and the related periodic rate finance
and you will not receive your check back from your financial institution. For inquiries, or to opt out of     charge will be calculated in the same manner as described above.
one-time electronic fund transfers, please call 1-866-419-0881.                                               Other Finance Charges: If you use your Card or Account to obtain a Cash Advance, we will
Conforming Payments : Conforming payments received daily by 1 p.m. ET will be credited to your account        charge a Cash Advance Finance Charge for each such Cash Advance. If you use your Card or
the day of receipt. Payments received after 1 p.m. ET will be credited the next business day. To be treated   Account to do a Balance Transfer, we will charge a Balance Transfer Finance Charge for each such
as a conforming payment, the payment must meet the following requirements: a) Payment must be                 Balance Transfer. If you use a Convenience Check, we will charge a Convenience Check Finance
mailed using the enclosed envelope and payment coupon from this statement to Card Services, P.O. Box          Charge for each such Convenience Check. If you purchase money orders, wire transfers, travelers
13337, Philadelphia, PA 19101-3337 b) The payment must be in the form of a single, non-folded, check          checks, lottery tickets, gambling chips or foreign currency, we will charge a Transaction Finance
or money order made payable in US dollars from a US based institution.                                        Charge for each such transaction. These amounts will be stated in the transaction activity section
Non-conforming Payments: Any payment that does not meet the above requirements will be treated as a           of this statement. The total finance charges on your Account for a monthly billing cycle will be the
non-conforming payment, which may delay crediting of the payment up to 5 days. This includes                  sum of the periodic rate finance charges plus any Cash Advance, Balance Transfer, Convenience
payments: a) Mailed to any address other than the address listed above. b) Mailed without the payment         Check, or any Transaction Finance Charges. The minimum periodic rate finance charge in any
coupon from this statement or mailed with a payment coupon printed from usairwaysmastercard.com. c)           billing cycle you owe a periodic rate finance charge is indicated in your Cardmember Agreement.
Including multiple checks or money orders, additional correspondence, staples, paperclips, etc. Please        Other Interest Charges: In addition to the finance charges discussed previously, we may assess
allow 7 days for the U.S. Postal Service to deliver your payment. Your available credit may not be            the other Interest Charges listed in your Cardmember Agreement. The present amount of such
increased by the amount of your payment for up to (7) days to ensure we collect the funds from the bank       charges will be displayed in the transaction activity section on this statement.
on which your payment is drawn.                                                                               Grace Period: You will have a grace period on Purchases (except for purchases of money orders,
Overnight Payments: Payments sent via overnight courier services or USPS Priority Mail must be sent           travelers checks, foreign currency, lottery tickets, gambling chips, or wire transfers which are
to REMITCO, Card Services, Lock Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.                   treated as Cash Advances for periodic rate finance charge calculation purposes) and you will not
Overnight payments, which are received by 11 a.m. ET, will be credited to your account the day of             pay a periodic rate finance charge on Purchases in any given billing cycle if you pay your Current
receipt.                                                                                                      Balance in full by the Payment Due Date on your current statement. There is no grace period on
Other Payment Options                                                                                         Balance Transfers, Convenience Checks, and Cash Advances.
Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card.                                         Foreign Transactions: Each transaction with a business or entity located outside of the United
Pay by phone: To make a payment by phone please call 1-866-419-0881 . Online & Pay by Phone                   States or for each transaction in a currency other than U.S. Dollars will be charged a Foreign
payments received by 7:00 P.M. ET will be credited to your account the day of receipt.                        Transaction Fee that will appear on the applicable statement. See your Cardmember Agreement
                                                                                                              (as may have been amended) for more information.
Annual Renewal Notice: (Applicable only to accounts that are charged an Annual Membership Charge)
Please note the following terms in connection with the renewal of your account each year: a) the variable     Credit Bureau Disputes: If you believe that an entry we have made on your credit bureau report
Annual Percentage Rates disclosed in the Finance Charge Summary section on this statement; b) the             is inaccurate or incomplete, please contact the reporting agency directly or contact us at




                                                                                                                                                                                                                                 040187 2/2
Annual Fee listed in the Transaction Activity section on this statement; and c) the terms described in the    1-866-419-0881 or Card Services, P.O. Box 8801 Wilmington, DE 19899-8801. Please include your
Periodic Rate Finance Charge and Grace Period paragraphs which follow.                                        name; your account number; the credit reporting agency where you received the bureau report; a
                                                                                                              description of the error; and why you believe it is an error. We will promptly investigate, notify
You may avoid paying this fee by closing your account. To close your account, call 1-866-419-0881. If you     you of our findings, and send an update to the credit bureaus if warranted within 30 days.
call us within 30 days of receipt of this statement we will credit you for the amount of the charge. Use of
your card within the 30-day period following receipt of this statement will not obligate you to pay the       In Case of Errors or Questions About Your Billing Statement: If you think your billing
Annual Fee. Any use of your card or account after the 30-day period would indicate your intent to keep        statement is wrong, or if you need more information about a transaction on your billing
your account (and pay the Annual Fee), and would supersede your earlier notice to us.                         statement, write Barclays at the address below as soon as possible. We must hear from you no
                                                                                                              later than 60 days after we sent you the first billing statement on which the error or problem
When Periodic Rate Finance Charges begin to accrue: We calculate the Average Daily Balance                    appeared. You can phone us, but doing so will not preserve your rights under the Fair Credit
separately for Purchases, for Balance Transfers and Convenience Checks, and for Cash Advances. On             Billing Act (FCBA). In your letter or email, please provide the following information: a) Your name
Purchases, periodic rate finance charges begin to accrue as of the transaction date. For Balance Transfers    and account number. b) The dollar amount; merchant name and date of the suspected error. c)
and Convenience Checks a periodic rate finance charge will accrue from the day we send the Balance            Describe the error and explain, if you can, why you believe there is an error. You do not have to
Transfer to the payee or the day the payee accepts the Convenience Check. For Cash Advances a periodic        pay any amount in question while we are investigating, but you are still obligated to pay the parts
rate finance charge will accrue from the day you take the Cash Advance.                                       of your bill that are not in question. While we investigate your questions, we cannot report you as
Periodic Rate Finance Charges:                                                                                delinquent or take any action to collect the amount you question.
Non - Iowa Residents - To determine the periodic rate finance charge we apply the applicable daily
periodic rates, stated on this statement, to the daily balances of i) Purchases ii) Balance Transfers and     Notice of Billing Errors: You may submit written notices of possible billing errors by completing
Convenience Checks, and iii) Cash Advances. The daily balances for Purchases, for Balance Transfers and       our Request Form available at usairwaysmastercard.com or you may draft a letter (see above).
Convenience Checks, and for Cash Advances are calculated separately and determined as follows: We             Please either mail to Card Services, P.O. Box 8802, Wilmington, DE 19899-8802 or fax to
take the beginning balances for each feature on your Account each day, including any periodic finance         1-866-390-3437. You may call us, but doing so will not preserve your rights under the Fair Credit
charges calculated on the previous day's balance, add to the respective balances any new transaction,         Billing Act (FCBA).
subtract any payments or credits and make other adjustments. If you multiply the average daily balances       Special Rule for Credit Card Purchases: If you have a problem with the quality of goods or
on this statement by the number of days in the billing period and by the applicable daily periodic rates,     services that you purchased with a credit card, and you have tried in good faith to correct the
the results will be the periodic rate finance charges assessed, except for minor variations caused by         problem with the merchant, you may not have to pay the remaining amount due on the goods or
rounding.                                                                                                     services. You have this protection only when the purchase price was more than $50 and the
Iowa Residents - To determine the periodic rate finance charge we apply the applicable daily periodic         purchase was made in your home state or within 100 miles of your mailing address. (If we own or
rates, stated on this statement, to the average daily balances of i) Purchases ii) Balance Transfers and      operate the merchant, or if we mailed you the advertisement for the property or services, all
Convenience Checks, and iii) Cash Advances. The average daily balances for Purchases, for Balance             purchases are covered regardless of amount or location of purchase.)                                   ALGPBPHMHIBMGK


Transfers and Convenience Checks, and for Cash Advances are calculated separately and determined as           Please refer to your Cardmember Agreement for additional information about the
                                                                                                                                                                                                                     APHMOGNOOBFCPK

                                                                                                                                                                                                                     AELCCHJGPADMJK
follows: We take the beginning balances for each feature on your Account each day, add to the                 terms of your Account                                                                                  DDLLDDLLLLDLLL
respective balances any new transaction, subtract any payments or credits and make other adjustments
to determine each daily balance.




              Make changes to your contact information below.



              Name

              Address

              City                                                                                            State                         Zip

              Home Phone                                                                                      Work Phone

              E-mail Address
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 138 of 259




                                                                      *
                                                                          ALGPBPHMHIBMGK

                                                                          APHMOGNOOBFCPK

                                                                          AELCCHJGPADMJK

                                                                          DDLLDDLLLLDLLL
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 139 of 259
                                                                                                                                  Payment Due Date                     March 12, 2010
                                                                                                                                  Minimum Payment Due                       $1,230.03
                                                                                                                                  Previous Balance                         $17,381.39
                                                                                                                                  Statement Balance                        $17,873.30


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 7
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
IMPORTANT ACCOUNT                                      Statement Closing Date: February 15, 2010                                                             usairwaysmastercard.com
INFORMATION
                                                       Account Summary                                                        Activity Summary
According to our records, your
account is past due. Please send the
                                                       Minimum Payment Due                               $1,230.03            Previous Balance                            $17,381.39
minimum payment due                                    Payment Due Date                                   03/12/10            - Payments                                       $0.00
immediately in order to bring your                     Statement Begin Date                               01/16/10            + Purchases                                      $0.00
account current. You can mail your                     Statement End Date                                 02/15/10            - Other Credits                                  $0.00
payment in the enclosed envelope,                      Revolving Line                                   $18,000.00            + Balance Transfers                              $0.00
visit our website at                                   Available Revolving Line                            $126.70            + Cash Advances                                  $0.00
usairwaysmastercard.com to make                        Cash Credit Line                                  $7,200.00            + Fees                                          $39.95
an online payment, or call
                                                       Available Cash Line                                   $0.00            + Interest                                     $451.96
1-866-419-0881 today to make a
payment by phone.
                                                       Past Due Amount                                     $604.07            Statement Balance                           $17,873.30
                                                       Overlimit Amount                                      $0.00
We may report information about
                                                         Payment Information *




                                                                                                                                                                                                   039676 1/7
your account to credit bureaus.
Late payments, missed payments,
                                                         Statement Balance                                                    $17,873.30
or other defaults on your account                        Minimum Payment Due                                                   $1,230.03
may be reflected in your credit                          Payment Due Date                                                      3/12/2010
report.                                                  Late Payment Warning: If we do not receive your minimum payment by the
                                                         date listed above, you may have to pay a $39.95 late fee and your APRs may
                                                         be increased to the Penalty APR of up to 30.24%.
YOUR 2009 ANNUAL SUMMARY                                 Minimum Payment Warning: If you make only the minimum payment each
STATEMENT IS NOW AVAILABLE                               period, you will pay more in interest and it will take you longer to pay off
Your 2009 Annual Summary                                 your balance.
Statement is now available online.                       For example:
To view your Annual Summary                                If you make no additional          You will pay off the             And you will end up
Statement, log in to                                      charges using this card and        balance shown on this          paying an estimated total
usairwaysmastercard.com and click                            each month you pay…             statement in about…                         of…
on 'Statements'. From the                                   Only the minimum payment                 35 years                       $59,961.00
statement period drop-down box,                              If you would like information about credit counseling services please call 1-800-570-1403.
select '2009 Annual Summary' to                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
view, download and print your                            statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.
statement. It's that easy!


          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




                                                                                                                                                                                            8 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT



                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,230.03                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $17,873.30
  Payment Due Date                      March 12, 2010


                                                                                                             545210000199797200123003017873309
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 140 of 259                                              Page 2 of 7




                                        Reward Summary
THE CREDIT CARD ACT AND YOU            Dividend Miles Number: 70317321506
The Credit Card Accountability,        Dividend Miles earned on US Airways purchases this period                                             0
Responsibility and Disclosure Act of   Dividend Miles earned on all other purchases this period                   +                          0
2009 will be implemented as of         Bonus or promotional Dividend Miles earned this period                     +                          0
                                       Adjustments                                                                +                          0
February 22, 2010. For more
                                       Total Dividend Miles earned                                                =                          0
information about how this new
                                       Earn even more miles! Visit www.usairways.com/dm
federal law affects your account       US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
please refer to the Customer
Notifications section of this
statement and for details about         Activity for DOUGLASS R BAKER - Card ending in 7972
how to read your newly designed
monthly billing statement, please                                       No Transaction Activity At This Time
review the enclosed statement
insert. If you have any additional
questions please call                   Summary of Fees and Interest
1-866-419-0881.                         Fees
                                        Posting Date                   Transaction Description                                      Amount
                                        02/09                          LATE PAYMENT FEE                                              $39.95




                                                                                                                                                  039676 2/7
                                                                       Total Fees for this Period                                    $39.95
                                        Interest Charged
                                                                       Transaction Description                                      Amount
                                                                       INTERESTCHARGE-PURCHASES                                     $451.96
                                                                       Total Interest for this Period                               $451.96


                                        Year-to-Date Summary of Fees and Interest Charged*
                                       Total Fees charged in 2010 $79.90                 Total Interest charged in 2010              $887.03
                                       *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                       dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                       been made.


                                        Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                             Balance        ANNUAL
                                                                                            Subject to    PERCENTAGE           Interest
                                                                                          Interest Rate    RATE (APR)           Charge
                                        Purchases
                                         Current Purchases                                $17,608.07           30.24%          $451.96
                                        Balance Transfers
                                         Current Balance Transfers/Checks                     $0.00            30.24%           $0.00
                                        Cash Advances
                                         Current Cash Advance                                 $0.00            30.24%           $0.00
                                        Total                                                                                  $451.96
                                        Your Annual Percentage Rate (APR)is the annual interest rate on your account.
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 141 of 259                              Page 3 of 7




               Customer Notifications

              THE CREDIT CARD ACT AND YOUR ACCOUNT
              Officially known as the Credit Card Accountability, Responsibility, and Disclosure Act,
              the CARD Act was signed into law in May, 2009. This new law changes several
              provisions of your account, here are some main points:

                  ·   Our new statement format spells out in greater detail and larger type size, all
                      you need to know about your credit card account including detail about
                      repayment options.

                  ·   Starting in February, payments will be due on the same day each month making
                      it easier for you to plan and budget. If you choose to pay more than your
                      monthly minimum amount due, your extra payment will be applied to the
                      balances with the highest APR first - a great way to reduce what you owe.

                  ·   The interest rate on existing balances will generally only be increased if your
                      promotional rate expires, your account has a variable APR and the Prime Rate
                      changes, or you are more than 60 days late in making a payment on your




                                                                                                               039676 3/7
                      account (If the latter is the case, we will notify you 45 days before your rate is
                      scheduled to increase.) And, unless any of the prior situations occur, your
                      interest rate on new balances will not be increased for the first 12 months that
                      you have your account.

              Should you have any questions, please feel free to contact us toll-free at 1-866-419-0881.

              We want to thank you for your business and we look forward to continuing to meet
              your credit needs.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 142 of 259

Important Information

                                                                                                                               Page 4 of 7

Lost or Stolen Card: Your credit card is issued by Barclays Bank      enclosed envelope and payment coupon from this statement to
Delaware. Please contact us immediately at 1-866-419-0881 if you      Card Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and
discover your card has been lost or stolen. Our phones are open 24    (ii) The payment must be in the form of a single, non-folded, check
hours a day, 365 days a year.                                         or money order made payable in US dollars from a US based
                                                                      institution.
Payment Information: Each billing cycle, you must pay at least
                                                                      Non-conforming Payments: Any payment that does not meet the
the Minimum Payment Due shown on your monthly statement by
                                                                      above requirements will be treated as a non-conforming payment,
its Payment Due Date. The Minimum Payment Due and Payment
                                                                      which may delay crediting of the payment up to 5 days. This
Due Date are noted on your statement and on the Accounts page
                                                                      includes payments: (i) Mailed to any address other than the
when you login to usairwaysmastercard.com. Remember to make
                                                                      address listed above; (ii) Mailed without the payment coupon from
all checks payable to Card Services. Please allow 7 days for the
                                                                      this statement or mailed with a payment coupon printed from
U.S. Postal Service to deliver your payment. Your available
                                                                      usairwaysmastercard.com; or (iii) Including multiple checks or
credit may not be increased by the amount of your
                                                                      money orders, additional correspondence, staples, paperclips, etc.
payment for up to (7) days to ensure we collect the funds
from the bank on which your payment is drawn. When you                Other Payment Options:
provide a check as payment on this Account, you authorize us to       Online: Visit usairwaysmastercard.com.com to sign up for Pay




                                                                                                                                             039676 4/7
either use the information from your check to make a one-time         Credit Card to pay your account online. Payments made online by
electronic fund transfer from your account or to process the          7:00 P.M. ET will be credited to your account the day of receipt.
payment as a check transaction. When we use information from          Pay by phone: To make a payment by phone please call
your check to make an electronic fund transfer, funds may be          1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
withdrawn from your account as soon as the same day we receive        credited to your account the day of receipt.
your payment, and you will not receive your check back from your      Overnight Payments: Payments sent via overnight courier
financial institution. For inquiries, or to opt out of one-time       services or USPS Priority Mail must be sent to REMITCO, Card
electronic fund transfers, please call 1-866-419-0881.                Services, Lock Box 913337, 2080 Cabot Boulevard West,
                                                                      Langhorne, PA 19047. Overnight payments, which are received at
Mailed Payments:
                                                                      the overnight payment address by 11 a.m. ET through February 21,
Conforming Payments: Conforming payments received daily by 1
                                                                      2010 and by 5 p.m. ET thereafter, will be credited to your account
p.m. ET through February 21, 2010 and by 5 p.m. ET thereafter,
                                                                      the day of receipt.
will be credited to your account the day of receipt. Payments
received after 1 p.m. ET through February 21, 2010 and after 5        Accrual of Interest and How to Avoid Paying Interest on
p.m. ET thereafter, will be credited the next business day. To be     Purchases.
treated as a conforming payment, the payment must meet the            We will not charge you interest on Purchases (except for
following requirements: (i) Payment must be mailed using the          purchases of money orders, travelers checks, foreign currency,




                                                                                                                     Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                          State               Zip

       Home Phone                                                    Work Phone

       E-mail Address
               Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 143 of 259

Important Information

                                                                                                                                   Page 5 of 7

lottery tickets, gambling chips, or wire transfers which are treated   to the respective balances any new transaction, subtract any
as Cash Advances and do not have a grace period) in a billing          payments or credits and make any other applicable adjustment(s).
cycle if you pay your entire Statement Balance by the Payment Due      A credit balance is treated as a balance of zero. Then we take the
Date each month. We will begin charging interest on Balance            sum of all daily balances and divide by the number of days in the
Transfers, Checks and Cash Advances on the transaction date. For       billing period to determine the average daily balance. If you
more details please see your Cardmember Agreement). If you are         multiply the “Balance Subject to Interest Rate” for each balance
charged interest in a billing cycle, the amount of the Minimum         category as disclosed on your monthly billing statement by the
Interest Charge that will be assessed on your Account in any           applicable MPR, the results will be the interest assessed, except
billing cycle is disclosed in your Cardmember Agreement and will       for minor variations caused by rounding.
appear on your statement as a “Minimum Interest Charge” or
                                                                       No Pre-Set Spending Limit:
“Minimum Charge” in the Summary of Fees section on your
                                                                       “No Pre-Set Spending Limit” does not mean unlimited spending, it
statement.
                                                                       means we may permit you from time to time at our discretion to
How We Will Calculate Your Balance                                     make certain charges that will cause your outstanding balance to
We use a method called “daily balance”. To determine the               exceed your revolving credit line. Any such charge will be
amount of the interest to be charged on your Account we first          considered on an individual basis and such evaluation will be




                                                                                                                                                 039676 5/7
calculate the “Balance Subject to Interest Rate” separately for        based on your account spending and payment history as well as
Purchases, for Balance Transfers, and for Cash Advances. We            your experience with other creditors. If you exceed your revolving
apply the applicable Daily Periodic Rate (the “DPR”) (the DPR for      credit line, then you must pay, with your Minimum Payment Due,
each category is the applicable APR shown on the front of the          the amount by which your balance exceeds your revolving credit
statement divided by 365), to each of the applicable daily             line, including amounts due to Purchases, Cash Advances, Interest
balances for i) Purchases, ii) Balance Transfers and iii) Cash         charges, Fees, or other charges.
Advances. The daily balances for Purchases, for Balance Transfers
                                                                       Credit Bureau Disputes:
and for Cash Advances are each calculated separately and
                                                                       If you believe that an entry we have made on your credit bureau
determined as follows: We take the beginning balances for each
                                                                       report is inaccurate or incomplete, please contact the reporting
transaction type on your Account each day, including any interest
                                                                       agency directly or contact us at Card Services, P.O. Box 8801
calculated on the previous day's balance, add to the respective
                                                                       Wilmington, DE 19899-8801. Please include your name; your
balances any new transaction, subtract any payments or credits
                                                                       account number; the credit reporting agency where you received
and make any other applicable adjustment(s). This Agreement
                                                                       the bureau report; a description of the error; and why you believe
provides for compounding of interest. A credit balance is treated
                                                                       it is an error. We will promptly investigate, notify you of our
as a balance of zero. If you multiply the “Balance Subject to
                                                                       findings, and send an update to the credit bureaus if warranted
Interest Rate” for each balance category as shown on your
                                                                       within 30 days.
monthly billing statement by the number of days in the billing
period and then multiply each sum by the applicable DPR, the           In Case of Errors or Questions About Your Billing
results will be the interest assessed, except for minor variations     Statement: If you think your billing statement is wrong, or if you
caused by rounding.                                                    need more information about a transaction on your billing
                                                                       statement, write to us at the address below as soon as possible.
How We Will Calculate Your Balance (For Residents of Iowa
                                                                       We must hear from you no later than 60 days after we sent you
at the Time of Account Opening).
                                                                       the first billing statement on which the error or problem appeared.
We use a method called “average daily balance (including new
                                                                       You can phone us, but doing so will not preserve your rights.
purchases)”. To determine the amount of the interest to be
charged on your Account we first calculate the “Balance Subject to
                                                                       In your letter, please give us the following information:
Interest Rate” separately for Purchases, for Balance Transfers, and
                                                                       (i) Your name and account number,
for Cash Advances. We apply the applicable Monthly Periodic
                                                                       (ii) The dollar amount of the suspected error.
Rate (the “MPR”) (the MPR for each category is the applicable
                                                                       (iii) Describe the error and explain, if you can, why you believe
APR shown on the front of the statement divided by 12) to the
                                                                       there is an error. If you need more information, describe the item
average daily balances of i) Purchases, ii) Balance Transfers, and
                                                                       you are unsure about.
iii) Cash Advances. The average daily balances for Purchases, for
Balance Transfers, and for Cash Advances are calculated
                                                                       You do not have to pay any amount in question while we are
separately and determined as follows: We take the beginning
                                                                       investigating, but you are still obligated to pay the parts of your
balances for each balance category on your Account each day, add

                                                                                                                        Continued on Page 6
               Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 144 of 259

Important Information

                                                                                                                                      Page 6 of 7

statement that are not in question. While we investigate your           Your Rights If You Are Dissatisfied With Your Credit Card
questions, we cannot report you as delinquent or take any action        Purchases
to collect the amount you question.
                                                                        If you are dissatisfied with the goods or services that you have
Notice of Billing Errors: You may submit written notices of
                                                                        purchased with your credit card, and you have tried in good faith
possible billing errors by drafting a letter (see above). Please mail
                                                                        to correct the problem with the merchant, you may have the right
to Card Services, P.O. Box 8802, Wilmington, DE 19899-8802. You
                                                                        not to pay the remaining amount due on the purchase.
may call us, but doing so will not preserve your rights under the
Fair Credit Billing Act (FCBA).
                                                                        To use this right, all of the following must be true:
Special Rule for Credit Card Purchases: If you have a problem
with the quality of goods or services that you purchased with a
                                                                        1. The purchase must have been made in your home state or
credit card, and you have tried in good faith to correct the problem
                                                                        within 100 miles of your current mailing address, and the purchase
with the merchant, you may not have to pay the remaining
                                                                        price must have been more than $50. (Note: Neither of these are
amount due on the goods or services. You have this protection
                                                                        necessary if your purchase was based on an advertisement we
only when the purchase price was more than $50 and the
                                                                        mailed to you, or if we own the company that sold you the goods
purchase was made in your home state or within 100 miles of your
                                                                        or services.)




                                                                                                                                                    039676 6/7
mailing address. (If we own or operate the merchant, or if we
                                                                        2. You must have used your credit card for the purchase.
mailed you the advertisement for the property or services, all
                                                                        Purchases made with cash advances from an ATM or with a check
purchases are covered regardless of amount or location of
                                                                        that accesses your credit card account do not qualify.
purchase.)
                                                                        3. You must not yet have fully paid for the purchase.
What To Do If You Think You Find A Mistake On Your
Statement                                                               If all of the criteria above are met and you are still dissatisfied with
If you think there is an error on your statement, write to us at Card   the purchase, contact us in writing at Card Services, PO Box 8802,
Services, PO Box 8802, Wilmington, DE 19899-8802.                       Wilmington, DE 19899-8802.


In your letter, give us the following information:                      While we investigate, the same rules apply to the disputed amount
· Account information: Your name and account number.                    as discussed above. After we finish our investigation, we will tell
· Dollar amount: The dollar amount of the suspected error.              you our decision. At that point, if we think you owe an amount
· Description of Problem: If you think there is an error on your        and you do not pay we may report you as delinquent.
bill, describe what you believe is wrong and why you believe it is a
                                                                        Product Description
mistake.
                                                                        Account Protector will cancel your minimum monthly payments for
                                                                        up to 24 months for Involuntarily Unemployment, Disability, or
You must contact us within 60 days after the error appeared on
                                                                        Hospitalization, up to 3 months for Life Events (birth or adoption
your statement. You must notify us of any potential errors in
                                                                        of a child, marriage, divorce, retirement, relocation or purchase of
writing. You may call us, but if you do we are not required to
                                                                        new home, take a leave of absence, enroll as a full-time college
investigate any potential errors and you may have to pay the
                                                                        student, experience a natural disaster), or 1 month for a Payment
amount in question.
                                                                        Holiday (experience any hardship that affects your ability to make
                                                                        your monthly minimum payment).
While we investigate whether or not there has been an error, the
                                                                        Summary of Important Terms
following are true:
                                                                        Account Protector is optional. Whether or not you enroll in
· We cannot try to collect the amount in question, or report you
                                                                        Account Protector will not affect the terms of an existing credit
as delinquent on that amount.
                                                                        agreement you have with the bank. We will give you additional
· The charge in question may remain on your statement, and we
                                                                        information including the Terms and Conditions before you are
may continue to charge you interest on that amount. But, if we
                                                                        required to pay. The cost is $.99 per $100 of your monthly
determine that we made a mistake, you will not have to pay the
                                                                        outstanding balance. You may cancel Account Protector within 30
amount in question or any interest or other fees related to that
                                                                        days and receive a full refund. There are eligibility requirements,
amount
                                                                        conditions and exclusions that could prevent you from receiving
· While you do not have to pay the amount in question, you are
                                                                        benefits. You should carefully read the information for a full
responsible for the remainder of your balance.
                                                                        explanation of the terms.
· We can apply any unpaid amount against your credit limit.

                                                                                                                          Continued on Page 7
              Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 145 of 259

Important Information

                                                                                    Page 7 of 7

Please refer to your Cardmember Agreement for additional
information about the terms of your Account.


©2010 Barclays Bank Delaware




                                                                                                  039676 7/7
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 146 of 259
                                                                                                                                  Payment Due Date                       April 12, 2010
                                                                                                                                  Minimum Payment Due                          $568.26
                                                                                                                                  Previous Balance                         $17,873.30
                                                                                                                                  Statement Balance                        $17,044.56


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 6
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
THE CREDIT CARD ACT AND                                Statement Closing Date: March 15, 2010                                                                usairwaysmastercard.com
YOU
                                                       Account Summary                                                        Activity Summary
The Credit Card Accountability,
Responsibility and Disclosure Act of
                                                       Minimum Payment Due                                 $568.26            Previous Balance                            $17,873.30
2009 was implemented on February                       Payment Due Date                                   04/12/10            - Payments                                   $1,231.00
22, 2010. For more information                         Statement Begin Date                               02/16/10            + Purchases                                      $0.00
about how this new federal law                         Statement End Date                                 03/15/10            - Other Credits                                  $0.00
affects your account please refer to                   Revolving Line                                   $18,000.00            + Balance Transfers                              $0.00
the Customer Notifications section                     Available Revolving Line                            $955.44            + Cash Advances                                  $0.00
of this statement. If you have any                     Cash Credit Line                                  $7,200.00            + Fees                                           $0.00
additional questions please log in
                                                       Available Cash Line                                 $955.44            + Interest                                     $402.26
to your account online at
usairwaysmastercard.com or call
                                                       Past Due Amount                                       $0.00            Statement Balance                           $17,044.56
1-866-419-0881.                                        Overlimit Amount                                      $0.00

                                                         Payment Information *




                                                                                                                                                                                                       040572 1/6
PAY YOUR TAXES
                                                         Statement Balance                                                    $17,044.56
THE EASY WAY
                                                         Minimum Payment Due                                                     $568.26
Enjoy the convenient and
                                                         Payment Due Date                                                      4/12/2010
rewarding way to pay your taxes
and now pay less.
                                                         Late Payment Warning: If we do not receive your minimum payment by the
                                                         date listed above, you may have to pay a $39.95 late fee and your APRs may
Visit www.mastercard.com
                                                         be increased to the Penalty APR of up to 30.24%.
/taxoffers for details.
                                                         Minimum Payment Warning: If you make only the minimum payment each
                                                         period, you will pay more in interest and it will take you longer to pay off
                                                         your balance.
                                                         For example:
                                                           If you make no additional                     You will pay off the   And you will end up
                                                          charges using this card and                   balance shown on this
                                                                                                                            paying an estimated total
                                                             each month you pay…                        statement in about…              of…
                                                            Only the minimum payment                           35 years              $58,685.00
                                                                                                                                     $26,136.00
                                                                      $726.00                          3 years
                                                                                                                               (Savings = $32,549.00)
                                                             If you would like information about credit counseling services please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.

          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




                                                                                                                                                                                            3 4 6 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT



                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                             $568.26                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $17,044.56
  Payment Due Date                        April 12, 2010


                                                                                                             545210000199797200056826017044569
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 147 of 259                                        Page 2 of 6




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                             0
              Dividend Miles earned on all other purchases this period                     +                        0
              Bonus or promotional Dividend Miles earned this period                       +                        0
              Adjustments                                                                  +                        0
              Total Dividend Miles earned                                                  =                        0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                             Amount
               02/16      02/16        PAYMENT RECEIVED                                                    -$605.00
               03/11      03/11        PAYMENT RECEIVED                                                    -$626.00
                                         Total Payment Activity                                          -$1,231.00



               Summary of Fees and Interest




                                                                                                                         040572 2/6
               Interest Charged
                                              Transaction Description                                      Amount
                                              INTERESTCHARGE ON PURCHASES                                  $402.26
                                              Total Interest for this Period                               $402.26
               Fees
               Posting Date                   Transaction Description                                      Amount
                                              Total Fees for this Period                                     $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2010 $79.90                   Total Interest charged in 2010          $1,289.29
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 28 Days in Billing Cycle

                                                                     Balance         ANNUAL
                                                                    Subject to     PERCENTAGE         Interest
                                                                  Interest Rate     RATE (APR)         Charge
               Purchases
                Current Purchases                                 $17,350.73       30.24% (v)         $402.26
               Balance Transfers
                Current Balance Transfers/Checks                      $0.00        30.24% (v)          $0.00
               Cash Advances
                Current Cash Advance                                  $0.00        30.24% (v)          $0.00
               Total                                                                                  $402.26
               Your Annual Percentage Rate (APR)is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 148 of 259                                Page 3 of 6




               Customer Notifications

              THE CREDIT CARD ACT AND YOUR ACCOUNT

              Officially known as the Credit Card Accountability, Responsibility, and Disclosure Act,
              the CARD Act was sigined into law in May, 2009. This new law changes several
              provisions of your account, here are some main points:

              · Our new statement format spells out in greater detail and larger type size, all
              you need to know about your credit card account including detail about
              repayment options.

              · Starting in February, payments will be due on the same day each month making
              it easier for you to plan and budget. If you choose to pay more than your
              monthly minimum amount due, your extra payment will be applied to the
              balances with the highest APR first - a great way to reduce what you owe.

              · The interest rate on existing balances will generally only be increased if your
               promotional rate expires, your account has a variable APR and the Prime Rate




                                                                                                                 040572 3/6
              changes, or you are more than 60 days late in making a payment on your
              account (If the latter is the case, we will notify you 45 days before your rate is
              scheduled to increase.) And, unless any of the prior situations occur, your
              interest rate on new balances will not be increased for the first 12 months that
              you have your account.

              Should you have any additional questions please log in to your account online
              at usairwaysmastercard.com or call 1-866-419-0881.

              We want to thank you for your business and we look forward to continuing to meet
              your credit needs.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 149 of 259

Important Information

                                                                                                                                     Page 4 of 6

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure we collect the funds from the bank on which your payment           Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                   040572 4/6
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance
following requirements: (i) Payment must be mailed using the              We use a method called “daily balance (including new purchases)”.
enclosed envelope and payment coupon from this statement to Card          To determine the amount of the interest to be charged on your
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       Account we first calculate the “Balance Subject to Interest Rate”
payment must be in the form of a single, non-folded, check or             separately for Purchases, for Balance Transfers, and for Cash
money order made payable in US dollars from a US based institution.       Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
Non-conforming Payments: Any payment that does not meet the               (the DPR for each category is the applicable APR shown on the front
above requirements will be treated as a non-conforming payment,           of the statement divided by 365), to each of the applicable daily
which may delay crediting of the payment up to 5 days. This includes      balances for i) Purchases, ii) Balance Transfers and iii) Cash
payments: (i) Mailed to any address other than the address listed         Advances. The daily balances for Purchases, for Balance Transfers
above; (ii) Mailed without the payment coupon from this statement         and for Cash Advances are each calculated separately and
or mailed with a payment coupon printed from                              determined as follows: We take the beginning balances for each
usairwaysmastercard.com; or (iii) Including multiple checks or money      transaction type on your Account each day, including any interest
orders, additional correspondence, staples, paperclips, etc.              calculated on the previous day's balance, add to the respective




                                                                                                                          Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 150 of 259

Important Information

                                                                                                                                        Page 5 of 6

balances any new transaction, subtract any payments or credits and         (ii) The dollar amount of the suspected error.
make any other applicable adjustment(s). This Agreement provides           (iii) Describe the error and explain, if you can, why you believe there
for compounding of interest. A credit balance is treated as a balance      is an error. If you need more information, describe the item you are
of zero. If you multiply the “Balance Subject to Interest Rate” for        unsure about.
each balance category as shown on your monthly billing statement
by the number of days in the billing period and then multiply each         You do not have to pay any amount in question while we are
sum by the applicable DPR, the results will be the interest assessed,      investigating, but you are still obligated to pay the parts of your
except for minor variations caused by rounding.                            statement that are not in question. While we investigate your
                                                                           questions, we cannot report you as delinquent or take any action to
How We Will Calculate Your Balance (For Residents of Iowa at the           collect the amount you question.
Time of Account Opening).
We use a method called “average daily balance (including new               Notice of Billing Errors: You may submit written notices of possible
purchases)”. To determine the amount of the interest to be charged         billing errors by drafting a letter (see above). Please mail to Card
on your Account we first calculate the “Balance Subject to Interest        Services, P.O. Box 8802, Wilmington, DE 19899-8802. You may call us,
Rate” separately for Purchases, for Balance Transfers, and for Cash        but doing so will not preserve your rights under the Fair Credit
Advances. We apply the applicable Monthly Periodic Rate (the               Billing Act (FCBA).
“MPR”) (the MPR for each category is the applicable APR shown on           Special Rule for Credit Card Purchases: If you have a problem with
the front of the statement divided by 12) to the average daily             the quality of goods or services that you purchased with a credit
balances of i) Purchases, ii) Balance Transfers, and iii) Cash Advances.   card, and you have tried in good faith to correct the problem with
The average daily balances for Purchases, for Balance Transfers, and       the merchant, you may not have to pay the remaining amount due




                                                                                                                                                      040572 5/6
for Cash Advances are calculated separately and determined as              on the goods or services. You have this protection only when the
follows: We take the beginning balances for each balance category          purchase price was more than $50 and the purchase was made in
on your Account each day, add to the respective balances any new           your home state or within 100 miles of your mailing address. (If we
transaction, subtract any payments or credits and make any other           own or operate the merchant, or if we mailed you the advertisement
applicable adjustment(s). A credit balance is treated as a balance of      for the property or services, all purchases are covered regardless of
zero. Then we take the sum of all daily balances and divide by the         amount or location of purchase.)
number of days in the billing period to determine the average daily
balance. If you multiply the “Balance Subject to Interest Rate” for        What To Do If You Think You Find A Mistake On Your Statement
each balance category as disclosed on your monthly billing                 If you think there is an error on your statement, write to us at Card
statement by the applicable MPR, the results will be the interest          Services, PO Box 8802, Wilmington, DE 19899-8802.
assessed, except for minor variations caused by rounding.
                                                                           In your letter, give us the following information:
No Pre-Set Spending Limit:                                                 · Account information: Your name and account number.
“No Pre-Set Spending Limit” does not mean unlimited spending, it           · Dollar amount: The dollar amount of the suspected error.
means we may permit you from time to time at our discretion to             · Description of Problem: If you think there is an error on your bill,
make certain charges that will cause your outstanding balance to           describe what you believe is wrong and why you believe it is a
exceed your revolving credit line. Any such charge will be                 mistake.
considered on an individual basis and such evaluation will be based
on your account spending and payment history as well as your               You must contact us within 60 days after the error appeared on your
experience with other creditors. If you exceed your revolving credit       statement. You must notify us of any potential errors in writing. You
line, then you must pay, with your Minimum Payment Due, the                may call us, but if you do we are not required to investigate any
amount by which your balance exceeds your revolving credit line,           potential errors and you may have to pay the amount in question.
including amounts due to Purchases, Cash Advances, Interest
charges, Fees, or other charges.                                           While we investigate whether or not there has been an error, the
                                                                           following are true:
Credit Bureau Disputes:                                                    · We cannot try to collect the amount in question, or report you as
If you believe that an entry we have made on your credit bureau            delinquent on that amount.
report is inaccurate or incomplete, please contact the reporting           · The charge in question may remain on your statement, and we
agency directly or contact us at Card Services, P.O. Box 8801              may continue to charge you interest on that amount. But, if we
Wilmington, DE 19899-8801. Please include your name; your account          determine that we made a mistake, you will not have to pay the
number; the credit reporting agency where you received the bureau          amount in question or any interest or other fees related to that
report; a description of the error; and why you believe it is an error.    amount
We will promptly investigate, notify you of our findings, and send an      · While you do not have to pay the amount in question, you are
update to the credit bureaus if warranted within 30 days.                  responsible for the remainder of your balance.
                                                                           · We can apply any unpaid amount against your credit limit.
In Case of Errors or Questions About Your Billing Statement: If you
think your billing statement is wrong, or if you need more                 Your Rights If You Are Dissatisfied With Your Credit Card Purchases
information about a transaction on your billing statement, write to        If you are dissatisfied with the goods or services that you have
us at the address below as soon as possible. We must hear from you         purchased with your credit card, and you have tried in good faith to
no later than 60 days after we sent you the first billing statement on     correct the problem with the merchant, you may have the right not
which the error or problem appeared. You can phone us, but doing           to pay the remaining amount due on the purchase.
so will not preserve your rights.
                                                                           To use this right, all of the following must be true:
In your letter, please give us the following information:
(i) Your name and account number,


                                                                                                                              Continued on Page 6
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 151 of 259

Important Information

                                                                                       Page 6 of 6

1. The purchase must have been made in your home state or within
100 miles of your current mailing address, and the purchase price
must have been more than $50. (Note: Neither of these are necessary
if your purchase was based on an advertisement we mailed to you,
or if we own the company that sold you the goods or services.)
2. You must have used your credit card for the purchase. Purchases
made with cash advances from an ATM or with a check that accesses
your credit card account do not qualify.
3. You must not yet have fully paid for the purchase.

If all of the criteria above are met and you are still dissatisfied with
the purchase, contact us in writing at Card Services, PO Box 8802,
Wilmington, DE 19899-8802.

While we investigate, the same rules apply to the disputed amount
as discussed above. After we finish our investigation, we will tell you
our decision. At that point, if we think you owe an amount and you
do not pay we may report you as delinquent.

Product Description




                                                                                                     040572 6/6
Account Protector will cancel your minimum monthly payments for
up to 24 months for Involuntarily Unemployment, Disability, or
Hospitalization, up to 3 months for Life Events (birth or adoption of
a child, marriage, divorce, retirement, relocation or purchase of new
home, take a leave of absence, enroll as a full-time college student,
experience a natural disaster), or 1 month for a Payment Holiday
(experience any hardship that affects your ability to make your
monthly minimum payment).
Summary of Important Terms
Account Protector is optional. Whether or not you enroll in Account
Protector will not affect the terms of an existing credit agreement
you have with the bank. We will give you additional information
including the Terms and Conditions before you are required to pay.
The cost is $.99 per $100 of your monthly outstanding balance. You
may cancel Account Protector within 30 days and receive a full
refund. There are eligibility requirements, conditions and exclusions
that could prevent you from receiving benefits. You should carefully
read the information for a full explanation of the terms.

Please refer to your Cardmember Agreement for additional
information about the terms of your Account.

©2010 Barclays Bank Delaware
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 152 of 259
                                                                                                                                   Payment Due Date                        May 12, 2010
                                                                                                                                   Minimum Payment Due                         $608.90
                                                                                                                                   Previous Balance                         $17,044.56
                                                                                                                                   Statement Balance                        $17,049.15


Customer News                                           World MasterCard® Statement
                                                                                                                                                                               Page 1 of 6
                                                        Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
SPRING TRAVELS AND DOUBLE                               Statement Billing Period: 03/16/10 - 04/15/10                                                         usairwaysmastercard.com
MILES*
                                                        Account Summary                                                        Activity Summary
Use your MasterCard® card and
                                                        Minimum Payment Due                                   $608.90          Previous Balance                              $17,044.56
your imagination.
                                                        Payment Due Date                                     05/12/10           - Payments                                      $568.26
                                                        Statement End Date                                   04/15/10          + Purchases                                        $0.00
Amsterdam, Brussels, Manchester,
                                                        Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
Dublin, Madrid, Tel Aviv - deciding
                                                        Available Revolving Line                              $950.85          + Balance Transfers                                $0.00
where to go is the tough part!
                                                        Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
                                                        Available Cash Line                                   $950.85          + Fees                                           $129.95
Deciding when is easy. This spring,
                                                        Past Due Amount                                         $0.00          + Interest                                       $442.90
get double miles when you use
                                                        Overlimit Amount                                        $0.00          Statement Balance                             $17,049.15
your MasterCard® card and double
Preferred-qualifying miles when
                                                          Payment Information *
you use your US Airways
                                                          Statement Balance                                                         $17,049.15
MasterCard® card.
                                                          Minimum Payment Due                                                          $608.90




                                                                                                                                                                                                        039910 1/6
                                                          Payment Due Date                                                           5/12/2010
Book by April 30, 2010 and travel
                                                          Late Payment Warning: If we do not receive your minimum payment by the date
by May 31, 2010!                                          listed above, you may have to pay a $39.95 late fee and your APRs may be increased
                                                          to the Penalty APR of up to 30.24%.
Register online at
                                                          Minimum Payment Warning: If you make only the minimum payment each period,
usairways.com/doublemiles                                 you will pay more in interest and it will take you longer to pay off your balance. For
                                                          example:
*Additional terms and conditions apply.
MasterCard® and the MasterCard®
                                                              If you make no additional                    You will pay off the
Brand Mark are registered trademarks of                                                                                                           And you will end up paying
                                                             charges using this card and                  balance shown on this
MasterCard® International Incorporated.                                                                                                            an estimated total of…
                                                                each month you pay…                       statement in about…
                                                               Only the minimum payment                             35 years                   $58,598.00
                                                                                                                                               $26,136.00
                                                                         $726.00                            3 years
                                                                                                                                         (Savings = $32,462.00)
                                                          If you would like information about credit counseling services please call 1-800-570-1403.
                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to usairwaysmastercard.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




                                                                                                                                                                                             3 4 5 11
                                                                 Card Services
    usairwaysmastercard.com                                      P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT



                                                                                                       ------ manifest line ---------
                                                                                                       DOUGLASS R BAKER
                                                                                                       25 NORTHFIELD RD
                                                                                                       ERVING MA 01344-4417
    Amount Enclosed:        $

   Account Number                 5452-1000-0199-7972
   Minimum Payment Due                             $608.90                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Statement Balance                           $17,049.15
   Payment Due Date                         May 12, 2010


                                                                                                              545210000199797200060890017049157
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 153 of 259                                                         Page 2 of 6




                                        Reward Summary
THE CREDIT CARD ACT AND
YOU                                    Dividend Miles Number: 70317321506
                                       Dividend Miles earned on US Airways purchases this period                                                        0
The Credit Card Accountability,
                                       Dividend Miles earned on all other purchases this period                                  +                      0
Responsibility and Disclosure Act of   Bonus or promotional Dividend Miles earned this period                                    +                      0
2009 was implemented on February       Adjustments                                                                               +                      0
22, 2010. For more information         Total Dividend Miles earned                                                               =                      0
about how this new federal law         Earn even more miles! Visit www.usairways.com/dm
affects your account please refer to   US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
the Customer Notifications section
of this statement. If you have any
additional questions please log in      Activity for DOUGLASS R BAKER - Card ending in 7972
to your account online at
                                        Payments
usairwaysmastercard.com or call
                                        Trans Date Posting Date Transaction Description                                                        Amount
1-866-419-0881.                         04/13      04/13        PAYMENT RECEIVED                                                               -$568.26
                                                                       Total Payment Activity                                                  -$568.26
AMERICAN CELLARS WINE CLUB
Earn 2,000 miles and get 6 great
wines and save $58. Also, receive a     Summary of Fees and Interest




                                                                                                                                                             039910 2/6
6-piece wine tote, a $37.95 value,
                                        Fees
and 5 miles per dollar spent. Plus,
                                        Posting Date                         Transaction Description                                           Amount
every wine is fully protected by        03/31                                ANNUAL FEE                                                         $90.00
American Cellars Wine Club's 100%       04/12                                LATE PAYMENT FEE                                                   $39.95
guarantee of satisfaction.
                                                                             Total Fees for this Period                                        $129.95
                                        Interest Charged
Start Earning Miles Now by visiting                                          Transaction Description                                           Amount
www.vinesse.com/usairstatement                                               INTERESTCHARGE ON PURCHASES                                       $442.90
0410 or call 1-800-823-5527 and                                              Total Interest for this Period                                    $442.90
mention code: usairstate0410.

                                        Year-to-Date Summary of Fees and Interest Charged*
                                       Total Fees charged in 2010 $209.85                         Total Interest charged in 2010              $1,732.19
                                       *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                       dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                       been made.


                                        Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                                      Balance             ANNUAL
                                                                                                     Subject to         PERCENTAGE         Interest
                                                                                                   Interest Rate         RATE (APR)         Charge
                                        Purchases
                                         Current Purchases                                           $17,254.84           30.24%(v)        $442.90
                                        Balance Transfers
                                         Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                        Cash Advances
                                         Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                        Total                                                                                              $442.90
                                        Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 154 of 259                                Page 3 of 6




               Customer Notifications

              THE CREDIT CARD ACT AND YOUR ACCOUNT

              Officially known as the Credit Card Accountability, Responsibility, and Disclosure Act,
              the CARD Act was sigined into law in May, 2009. This new law changes several
              provisions of your account, here are some main points:

              · Our new statement format spells out in greater detail and larger type size, all
              you need to know about your credit card account including detail about
              repayment options.

              · Starting in February, payments will be due on the same day each month making
              it easier for you to plan and budget. If you choose to pay more than your
              monthly minimum amount due, your extra payment will be applied to the
              balances with the highest APR first - a great way to reduce what you owe.

              · The interest rate on existing balances will generally only be increased if your




                                                                                                                 039910 3/6
               promotional rate expires, your account has a variable APR and the Prime Rate
              changes, or you are more than 60 days late in making a payment on your
              account (If the latter is the case, we will notify you 45 days before your rate is
              scheduled to increase.) And, unless any of the prior situations occur, your
              interest rate on new balances will not be increased for the first 12 months that
              you have your account.

              Should you have any additional questions please log in to your account online
              at usairwaysmastercard.com or call 1-866-419-0881.

              We want to thank you for your business and we look forward to continuing to meet
              your credit needs.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 155 of 259

Important Information

                                                                                                                                     Page 4 of 6

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure we collect the funds from the bank on which your payment           Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                   039910 4/6
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance
following requirements: (i) Payment must be mailed using the              We use a method called “daily balance (including new purchases)”.
enclosed envelope and payment coupon from this statement to Card          To determine the amount of the interest to be charged on your
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       Account we first calculate the “Balance Subject to Interest Rate”
payment must be in the form of a single, non-folded, check or             separately for Purchases, for Balance Transfers, and for Cash
money order made payable in US dollars from a US based institution.       Advances. We apply the applicable Daily Periodic Rate (the “DPR”)
Non-conforming Payments: Any payment that does not meet the               (the DPR for each category is the applicable APR shown on the front
above requirements will be treated as a non-conforming payment,           of the statement divided by 365), to each of the applicable daily
which may delay crediting of the payment up to 5 days. This includes      balances for i) Purchases, ii) Balance Transfers and iii) Cash
payments: (i) Mailed to any address other than the address listed         Advances. The daily balances for Purchases, for Balance Transfers
above; (ii) Mailed without the payment coupon from this statement         and for Cash Advances are each calculated separately and
or mailed with a payment coupon printed from                              determined as follows: We take the beginning balances for each
usairwaysmastercard.com; or (iii) Including multiple checks or money      transaction type on your Account each day, including any interest
orders, additional correspondence, staples, paperclips, etc.              calculated on the previous day's balance, add to the respective




                                                                                                                          Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 156 of 259

Important Information

                                                                                                                                        Page 5 of 6

balances any new transaction, subtract any payments or credits and         (ii) The dollar amount of the suspected error.
make any other applicable adjustment(s). This Agreement provides           (iii) Describe the error and explain, if you can, why you believe there
for compounding of interest. A credit balance is treated as a balance      is an error. If you need more information, describe the item you are
of zero. If you multiply the “Balance Subject to Interest Rate” for        unsure about.
each balance category as shown on your monthly billing statement
by the number of days in the billing period and then multiply each         You do not have to pay any amount in question while we are
sum by the applicable DPR, the results will be the interest assessed,      investigating, but you are still obligated to pay the parts of your
except for minor variations caused by rounding.                            statement that are not in question. While we investigate your
                                                                           questions, we cannot report you as delinquent or take any action to
How We Will Calculate Your Balance (For Residents of Iowa at the           collect the amount you question.
Time of Account Opening).
We use a method called “average daily balance (including new               Notice of Billing Errors: You may submit written notices of possible
purchases)”. To determine the amount of the interest to be charged         billing errors by drafting a letter (see above). Please mail to Card
on your Account we first calculate the “Balance Subject to Interest        Services, P.O. Box 8802, Wilmington, DE 19899-8802. You may call us,
Rate” separately for Purchases, for Balance Transfers, and for Cash        but doing so will not preserve your rights under the Fair Credit
Advances. We apply the applicable Monthly Periodic Rate (the               Billing Act (FCBA).
“MPR”) (the MPR for each category is the applicable APR shown on           Special Rule for Credit Card Purchases: If you have a problem with
the front of the statement divided by 12) to the average daily             the quality of goods or services that you purchased with a credit
balances of i) Purchases, ii) Balance Transfers, and iii) Cash Advances.   card, and you have tried in good faith to correct the problem with
The average daily balances for Purchases, for Balance Transfers, and       the merchant, you may not have to pay the remaining amount due




                                                                                                                                                      039910 5/6
for Cash Advances are calculated separately and determined as              on the goods or services. You have this protection only when the
follows: We take the beginning balances for each balance category          purchase price was more than $50 and the purchase was made in
on your Account each day, add to the respective balances any new           your home state or within 100 miles of your mailing address. (If we
transaction, subtract any payments or credits and make any other           own or operate the merchant, or if we mailed you the advertisement
applicable adjustment(s). A credit balance is treated as a balance of      for the property or services, all purchases are covered regardless of
zero. Then we take the sum of all daily balances and divide by the         amount or location of purchase.)
number of days in the billing period to determine the average daily
balance. If you multiply the “Balance Subject to Interest Rate” for        What To Do If You Think You Find A Mistake On Your Statement
each balance category as disclosed on your monthly billing                 If you think there is an error on your statement, write to us at Card
statement by the applicable MPR, the results will be the interest          Services, PO Box 8802, Wilmington, DE 19899-8802.
assessed, except for minor variations caused by rounding.
                                                                           In your letter, give us the following information:
No Pre-Set Spending Limit:                                                 · Account information: Your name and account number.
“No Pre-Set Spending Limit” does not mean unlimited spending, it           · Dollar amount: The dollar amount of the suspected error.
means we may permit you from time to time at our discretion to             · Description of Problem: If you think there is an error on your bill,
make certain charges that will cause your outstanding balance to           describe what you believe is wrong and why you believe it is a
exceed your revolving credit line. Any such charge will be                 mistake.
considered on an individual basis and such evaluation will be based
on your account spending and payment history as well as your               You must contact us within 60 days after the error appeared on your
experience with other creditors. If you exceed your revolving credit       statement. You must notify us of any potential errors in writing. You
line, then you must pay, with your Minimum Payment Due, the                may call us, but if you do we are not required to investigate any
amount by which your balance exceeds your revolving credit line,           potential errors and you may have to pay the amount in question.
including amounts due to Purchases, Cash Advances, Interest
charges, Fees, or other charges.                                           While we investigate whether or not there has been an error, the
                                                                           following are true:
Credit Bureau Disputes:                                                    · We cannot try to collect the amount in question, or report you as
If you believe that an entry we have made on your credit bureau            delinquent on that amount.
report is inaccurate or incomplete, please contact the reporting           · The charge in question may remain on your statement, and we
agency directly or contact us at Card Services, P.O. Box 8801              may continue to charge you interest on that amount. But, if we
Wilmington, DE 19899-8801. Please include your name; your account          determine that we made a mistake, you will not have to pay the
number; the credit reporting agency where you received the bureau          amount in question or any interest or other fees related to that
report; a description of the error; and why you believe it is an error.    amount
We will promptly investigate, notify you of our findings, and send an      · While you do not have to pay the amount in question, you are
update to the credit bureaus if warranted within 30 days.                  responsible for the remainder of your balance.
                                                                           · We can apply any unpaid amount against your credit limit.
In Case of Errors or Questions About Your Billing Statement: If you
think your billing statement is wrong, or if you need more                 Your Rights If You Are Dissatisfied With Your Credit Card Purchases
information about a transaction on your billing statement, write to        If you are dissatisfied with the goods or services that you have
us at the address below as soon as possible. We must hear from you         purchased with your credit card, and you have tried in good faith to
no later than 60 days after we sent you the first billing statement on     correct the problem with the merchant, you may have the right not
which the error or problem appeared. You can phone us, but doing           to pay the remaining amount due on the purchase.
so will not preserve your rights.
                                                                           To use this right, all of the following must be true:
In your letter, please give us the following information:
(i) Your name and account number,


                                                                                                                              Continued on Page 6
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 157 of 259

Important Information

                                                                                       Page 6 of 6

1. The purchase must have been made in your home state or within
100 miles of your current mailing address, and the purchase price
must have been more than $50. (Note: Neither of these are necessary
if your purchase was based on an advertisement we mailed to you,
or if we own the company that sold you the goods or services.)
2. You must have used your credit card for the purchase. Purchases
made with cash advances from an ATM or with a check that accesses
your credit card account do not qualify.
3. You must not yet have fully paid for the purchase.

If all of the criteria above are met and you are still dissatisfied with
the purchase, contact us in writing at Card Services, PO Box 8802,
Wilmington, DE 19899-8802.

While we investigate, the same rules apply to the disputed amount
as discussed above. After we finish our investigation, we will tell you
our decision. At that point, if we think you owe an amount and you
do not pay we may report you as delinquent.

Please refer to your Cardmember Agreement for additional




                                                                                                     039910 6/6
information about the terms of your Account.

©2010 Barclays Bank Delaware
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 158 of 259
                                                                                                                                  Payment Due Date                       June 12, 2010
                                                                                                                                  Minimum Payment Due                         $592.75
                                                                                                                                  Previous Balance                          $17,049.15
                                                                                                                                  Statement Balance                         $16,907.85


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
NEW YORK CITY EXPERIENCE                               Statement Billing Period: 04/16/10 - 05/15/10                                                         usairwaysmastercard.com
2010 SWEEPSTAKES
                                                       Account Summary                                                        Activity Summary
Your US Airways
                                                       Minimum Payment Due                                   $592.75          Previous Balance                              $17,049.15
Dividend Miles World MasterCard
                                                       Payment Due Date                                     06/12/10           - Payments                                      $609.00
could get you closer to the ultimate
                                                       Statement End Date                                   05/15/10          + Purchases                                        $0.00
New York City Experience!
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
                                                       Available Revolving Line                            $1,092.15          + Balance Transfers                                $0.00
Visit www.priceless.com/nyc for
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
details. May 15 through June 30,
                                                       Available Cash Line                                 $1,092.15          + Fees                                            $39.95
2010
                                                       Past Due Amount                                         $0.00          + Interest                                       $427.75
                                                       Overlimit Amount                                        $0.00          Statement Balance                             $16,907.85

                                                         Payment Information *
                                                         Statement Balance                                                         $16,907.85
                                                         Minimum Payment Due                                                          $592.75




                                                                                                                                                                                                         078426 1/4
                                                         Payment Due Date                                                           6/12/2010
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a $39.95 late fee and your APRs may be increased
                                                         to the Penalty APR of up to 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             35 years                                $58,134.00
                                                                                                                                                           $25,920.00
                                                                         $720.00                                    3 years
                                                                                                                                                     (Savings = $32,214.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




                                                                                                                                                                                            4 5 6 7 11
 Payment Coupon
    Make payments online at
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                             $592.75                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $16,907.85
  Payment Due Date                        June 12, 2010


                                                                                                             545210000199797200059275016907852
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 159 of 259                                                         Page 2 of 4




                                        Reward Summary
EARNING 4,000 BONUS MILES
BEGINS WITH A SINGLE DINE!             Dividend Miles Number: 70317321506
                                       Dividend Miles earned on US Airways purchases this period                                                        0
Did you know you currently earn 1
                                       Dividend Miles earned on all other purchases this period                                  +                      0
mile or more for every dollar spent    Bonus or promotional Dividend Miles earned this period                                    +                      0
at thousands of restaurants            Adjustments                                                                               +                      0
nationwide? You are automatically      Total Dividend Miles earned                                                               =                      0
enrolled in Dividend Miles Dining      Earn even more miles! Visit www.usairways.com/dm
by Rewards Network. This is in         US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
addition to what you already earn
with your US Airways MasterCard.
Now you can get even more out of        Activity for DOUGLASS R BAKER - Card ending in 7972
Dividend Miles Dining - up to 4,000
                                        Payments
miles more if you go the distance.
                                        Trans Date Posting Date Transaction Description                                                        Amount
                                        05/14      05/14        PAYMENT RECEIVED                                                               -$609.00
1. Visit www.usairways.com/4000                                        Total Payment Activity                                                  -$609.00
and register for the 'Go for 4,000
Miles' bonus. Create a dining
profile if you haven’t already. It’s    Summary of Fees and Interest




                                                                                                                                                             078426 2/4
quick and easy.
2. Visit any participating locations    Fees
before 6/30/10 and earn 400 bonus       Posting Date                         Transaction Description                                           Amount
                                        05/12                                LATE PAYMENT FEE                                                   $39.95
miles for every $40 you spend, up
to 4,000 bonus miles in all.                                                 Total Fees for this Period                                          $39.95
                                        Interest Charged
                                                                             Transaction Description                                           Amount
For bonus details, visit                                                     INTERESTCHARGE ON PURCHASES                                       $427.75
www.usairways.com/4000.
                                                                             Total Interest for this Period                                    $427.75


                                        Year-to-Date Summary of Fees and Interest Charged*
                                       Total Fees charged in 2010 $249.80                         Total Interest charged in 2010              $2,159.94
                                       *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                       dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                       been made.


                                        Interest Charge Calculation - 30 Days in Billing Cycle

                                                                                                      Balance             ANNUAL
                                                                                                     Subject to         PERCENTAGE         Interest
                                                                                                   Interest Rate         RATE (APR)         Charge
                                        Purchases
                                         Current Purchases                                           $17,220.11           30.24%(v)        $427.75
                                        Balance Transfers
                                         Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                        Cash Advances
                                         Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                        Total                                                                                              $427.75
                                        Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 160 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure we collect the funds from the bank on which your payment           Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                    078426 3/4
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance: W e use a method called “daily
following requirements: (i) Payment must be mailed using the              balance (including new purchases)”. To determine the amount of the
enclosed envelope and payment coupon from this statement to Card          interest to be charged on your Account we first calculate the
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       “Balance Subject to Interest Rate” separately for Purchases, for
payment must be in the form of a single, non-folded, check or             Balance Transfers, and for Cash Advances. We apply the applicable
money order made payable in US dollars from a US based institution.       Daily Periodic Rate (the “DPR”) (the DPR for each category is the
Non-conforming Payments: Any payment that does not meet the               applicable APR shown on the front of the statement divided by 365),
above requirements will be treated as a non-conforming payment,           to each of the applicable daily balances for i) Purchases, ii) Balance
which may delay crediting of the payment up to 5 days. This includes      Transfers and iii) Cash Advances. The daily balances for Purchases,
payments: (i) Mailed to any address other than the address listed         for Balance Transfers and for Cash Advances are each calculated
above; (ii) Mailed without the payment coupon from this statement         separately and determined as follows: We take the beginning
or mailed with a payment coupon printed from                              balances for each transaction type on your Account each day,
usairwaysmastercard.com; or (iii) Including multiple checks or money      including any interest calculated on the previous day's balance, add
orders, additional correspondence, staples, paperclips, etc.              to the respective balances any new transaction, subtract any




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 161 of 259

Important Information

                                                                                                                                       Page 4 of 4

payments or credits and make any other applicable adjustment(s).          (ii) The dollar amount of the suspected error.
This Agreement provides for compounding of interest. A credit             (iii) Describe the error and explain, if you can, why you believe there
balance is treated as a balance of zero. If you multiply the “Balance     is an error. If you need more information, describe the item you are
Subject to Interest Rate” for each balance category as shown on           unsure about.
your monthly billing statement by the number of days in the billing
period and then multiply each sum by the applicable DPR, the results      You do not have to pay any amount in question while we are
will be the interest assessed, except for minor variations caused by      investigating, but you are still obligated to pay the parts of your
rounding.                                                                 statement that are not in question. While we investigate your
                                                                          questions, we cannot report you as delinquent or take any action to
How We Will Calculate Your Balance (For Residents of Iowa at the          collect the amount you question.
Time of Account Opening). We use a method called “average daily
balance (including new purchases)”. To determine the amount of            Notice of Billing Errors: You may submit written notices of possible
the interest to be charged on your Account we first calculate the         billing errors by drafting a letter (see above). Please mail to Card
“Balance Subject to Interest Rate” separately for Purchases, for          Services, P.O. Box 8802, Wilmington, DE 19899-8802. You may call us,
Balance Transfers, and for Cash Advances. We apply the applicable         but doing so will not preserve your rights under the Fair Credit
Monthly Periodic Rate (the “MPR”) (the MPR for each category is the       Billing Act (FCBA).
applicable APR shown on the front of the statement divided by 12)         Special Rule for Credit Card Purchases: If you have a problem with
to the average daily balances of i) Purchases, ii) Balance Transfers,     the quality of goods or services that you purchased with a credit
and iii) Cash Advances. The average daily balances for Purchases, for     card, and you have tried in good faith to correct the problem with
Balance Transfers, and for Cash Advances are calculated separately        the merchant, you may not have to pay the remaining amount due




                                                                                                                                                     078426 4/4
and determined as follows: We take the beginning balances for             on the goods or services. You have this protection only when the
each balance category on your Account each day, add to the                purchase price was more than $50 and the purchase was made in
respective balances any new transaction, subtract any payments or         your home state or within 100 miles of your mailing address. (If we
credits and make any other applicable adjustment(s). A credit             own or operate the merchant, or if we mailed you the advertisement
balance is treated as a balance of zero. Then we take the sum of all      for the property or services, all purchases are covered regardless of
daily balances and divide by the number of days in the billing period     amount or location of purchase.)
to determine the average daily balance. If you multiply the “Balance
Subject to Interest Rate” for each balance category as disclosed on       Please refer to your Cardmember Agreement for additional
your monthly billing statement by the applicable MPR, the results         information about the terms of your Account.
will be the interest assessed, except for minor variations caused by
                                                                          ©2010 Barclays Bank Delaware
rounding.

No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to
exceed your revolving credit line. Any such charge will be
considered on an individual basis and such evaluation will be based
on your account spending and payment history as well as your
experience with other creditors. If you exceed your revolving credit
line, then you must pay, with your Minimum Payment Due, the
amount by which your balance exceeds your revolving credit line,
including amounts due to Purchases, Cash Advances, Interest
charges, Fees, or other charges.

Credit Bureau Disputes: If you believe that an entry we have made
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8803. Please include your name;
your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted
within 30 days.

In Case of Errors or Questions About Your Billing Statement: If you
think your billing statement is wrong, or if you need more
information about a transaction on your billing statement, write to
us at the address below as soon as possible. We must hear from you
no later than 60 days after we sent you the first billing statement on
which the error or problem appeared. You can phone us, but doing
so will not preserve your rights.

In your letter, please give us the following information:
(i) Your name and account number,
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 162 of 259
                                                                                                                                  Payment Due Date                        July 12, 2010
                                                                                                                                  Minimum Payment Due                          $623.89
                                                                                                                                  Previous Balance                          $16,907.85
                                                                                                                                  Statement Balance                         $17,755.94


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 5
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
BE THE STAR OF MILES                                   Statement Billing Period: 05/16/10 - 06/15/10                                                         usairwaysmastercard.com
Earn 50% more miles
                                                       Account Summary                                                        Activity Summary
                                                       Minimum Payment Due                                   $623.89          Previous Balance                              $16,907.85
Since you’re the star of the show
                                                       Payment Due Date                                     07/12/10           - Payments                                      $592.75
you’ll get a 50% bonus on your
                                                       Statement End Date                                   06/15/10          + Purchases                                      $950.00
miles. Earn a bonus with every hotel
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
stay, car rental and even when you
                                                       Available Revolving Line                              $244.06          + Balance Transfers                                $0.00
convert hotel points to miles.
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
Register at
                                                       Available Cash Line                                   $244.06          + Fees                                            $39.95
usairways.com/SummerBlockbuster
                                                       Past Due Amount                                         $0.00          + Interest                                       $450.89
today and start earning your 50%
                                                       Overlimit Amount                                        $0.00          Statement Balance                             $17,755.94
bonus.

                                                         Payment Information *
NEW YORK CITY EXPERIENCE                                 Statement Balance                                                         $17,755.94
2010 SWEEPSTAKES                                         Minimum Payment Due                                                          $623.89




                                                                                                                                                                                                     037306 1/5
Your US Airways                                          Payment Due Date                                                           7/12/2010
Dividend Miles World MasterCard                          Late Payment Warning: If we do not receive your minimum payment by the date
could get you closer to the ultimate                     listed above, you may have to pay a $39.95 late fee and your APRs may be increased
New York City Experience!                                to the Penalty APR of up to 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
Visit www.priceless.com/nyc for                          you will pay more in interest and it will take you longer to pay off your balance. For
details. May 15 through June 30,                         example:
2010
                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             35 years                                $61,084.00
                                                                                                                                                           $27,216.00
                                                                         $756.00                                    3 years
                                                                                                                                                     (Savings = $33,868.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 6 7 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                             $623.89                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $17,755.94
  Payment Due Date                         July 12, 2010


                                                                                                             545210000199797200062389017755949
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 163 of 259                                                          Page 2 of 5




                                         Reward Summary
GET DOUBLE MILES!
BUY OR GIFT MILES                       Dividend Miles Number: 70317321506
                                        Dividend Miles earned on US Airways purchases this period                                                        0
AND GET A 100% BONUS                    Dividend Miles earned on all other purchases this period                                  +                    950
Buy or gift US Airways Dividend         Bonus or promotional Dividend Miles earned this period                                    +                      0
Miles before July 31, 2010 and get a    Adjustments                                                                               +                      0
100% Bonus.                             Total Dividend Miles earned                                                               =                    950
                                        Earn even more miles! Visit www.usairways.com/dm
That's twice the miles for the same     US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
price. There is no better time to top
up!
                                         Activity for DOUGLASS R BAKER - Card ending in 7972
· Buy the miles you need and get
                                         Payments
  DOUBLE miles                           Trans Date Posting Date Transaction Description                                                        Amount
· Give miles as a gift and look twice    06/15      06/15        PAYMENT RECEIVED                                                               -$592.75
  as generous                                                           Total Payment Activity                                                  -$592.75

                                         Purchases
Your 100% Bonus is waiting...Don't
                                         05/27     05/27                STAR RESOURCES              07045358845 NC                              $150.00
miss out! Buy or Gift miles today.       06/02     06/03                TRAVEL KUZ                GILL    MA                                    $800.00




                                                                                                                                                              037306 2/5
                                                                        Total Purchase Activity                                                 $950.00
www.usairways.com/miles


                                         Summary of Fees and Interest
                                         Fees
                                         Posting Date                         Transaction Description                                           Amount
                                         06/14                                LATE PAYMENT FEE                                                   $39.95
                                                                              Total Fees for this Period                                          $39.95
                                         Interest Charged
                                                                              Transaction Description                                           Amount
                                                                              INTERESTCHARGE ON PURCHASES                                       $450.89
                                                                              Total Interest for this Period                                    $450.89


                                         Year-to-Date Summary of Fees and Interest Charged*
                                        Total Fees charged in 2010 $289.75                         Total Interest charged in 2010              $2,610.83
                                        *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                        dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                        been made.


                                         Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                                       Balance             ANNUAL
                                                                                                      Subject to         PERCENTAGE         Interest
                                                                                                    Interest Rate         RATE (APR)         Charge
                                         Purchases
                                          Current Purchases                                           $17,566.38           30.24%(v)        $450.89
                                         Balance Transfers
                                          Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                         Cash Advances
                                          Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                         Total                                                                                              $450.89
                                         Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 164 of 259                              Page 3 of 5




               Customer Notifications

              IMPORTANT CHANGES TO YOUR ACCOUNT TERMS
              The way in which we calculate your minimum monthly payment is changing on your
              account. This change may result in an increase to your minimum monthly payment.
              Beginning with your payment due date in 09/2010 your required minimum payment will
              be the amount that equals 1% of your statement balance plus any interest charges,
              returned payment charges and late payment fees (if any) that may be assessed in a
              particular billing cycle (see below for the actual description of the calculation). To avoid
              late fees, a payment of at least the required minimum monthly payment each month is
              required to be made by your payment due date which is now the same date each
              month. You always have the option of paying more than the minimum payment on your
              account. Beginning with your payment due date in 09/2010, the following replaces the
              paragraph in your Cardmember Agreement (as may have been amended) that discusses
              how your Minimum Payment Due is calculated:

              Your Minimum Payment Each Month.
              Each billing cycle, you must pay at least the Minimum Payment Due shown on your




                                                                                                               037306 3/5
              monthly statement by its Payment Due Date. If the Statement Balance shown on your
              monthly statement is less than $20, your Minimum Payment Due (due by the Payment
              Due Date) will be that Statement Balance amount. Otherwise, if your Statement Balance
              is equal to or greater than $20, your Minimum Payment Due will be the greater of $20
              or the total of 1) 1% of the Principal Balance (defined as the total Statement Balance
              minus interest charges, Returned Payment Fee, and any Late Payment Fee that are
              incurred during the current billing cycle), plus 2) interest charges accrued during the
              current billing cycle, plus 3) any Returned Payment Fee and any Late Payment Fee
              incurred during the current billing cycle, plus 4) if we so elect, any amount past due or
              amount over your credit line at the time of billing. In certain instances your Minimum
              Payment Due may be less than your total fees and interest assessed in that billing cycle.
              At any time you may pay more than the Minimum Payment Due up to the full amount
              you owe us, however you cannot “pay ahead”. This means that if you pay more than
              the required Minimum Payment Due in any billing cycle or if you make more than one
              payment in a billing cycle, you will still need to pay the next month’s required Minimum
              Payment Due by your next payment due date.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 165 of 259

Important Information

                                                                                                                                      Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure we collect the funds from the bank on which your payment           Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                    037306 4/5
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance: W e use a method called “daily
following requirements: (i) Payment must be mailed using the              balance (including new purchases)”. To determine the amount of the
enclosed envelope and payment coupon from this statement to Card          interest to be charged on your Account we first calculate the
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       “Balance Subject to Interest Rate” separately for Purchases, for
payment must be in the form of a single, non-folded, check or             Balance Transfers, and for Cash Advances. We apply the applicable
money order made payable in US dollars from a US based institution.       Daily Periodic Rate (the “DPR”) (the DPR for each category is the
Non-conforming Payments: Any payment that does not meet the               applicable APR shown on the front of the statement divided by 365),
above requirements will be treated as a non-conforming payment,           to each of the applicable daily balances for i) Purchases, ii) Balance
which may delay crediting of the payment up to 5 days. This includes      Transfers and iii) Cash Advances. The daily balances for Purchases,
payments: (i) Mailed to any address other than the address listed         for Balance Transfers and for Cash Advances are each calculated
above; (ii) Mailed without the payment coupon from this statement         separately and determined as follows: We take the beginning
or mailed with a payment coupon printed from                              balances for each transaction type on your Account each day,
usairwaysmastercard.com; or (iii) Including multiple checks or money      including any interest calculated on the previous day's balance, add
orders, additional correspondence, staples, paperclips, etc.              to the respective balances any new transaction, subtract any




                                                                                                                           Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 166 of 259

Important Information

                                                                                                                                       Page 5 of 5

payments or credits and make any other applicable adjustment(s).          (ii) The dollar amount of the suspected error.
This Agreement provides for compounding of interest. A credit             (iii) Describe the error and explain, if you can, why you believe there
balance is treated as a balance of zero. If you multiply the “Balance     is an error. If you need more information, describe the item you are
Subject to Interest Rate” for each balance category as shown on           unsure about.
your monthly billing statement by the number of days in the billing
period and then multiply each sum by the applicable DPR, the results      You do not have to pay any amount in question while we are
will be the interest assessed, except for minor variations caused by      investigating, but you are still obligated to pay the parts of your
rounding.                                                                 statement that are not in question. While we investigate your
                                                                          questions, we cannot report you as delinquent or take any action to
How We Will Calculate Your Balance (For Residents of Iowa at the          collect the amount you question.
Time of Account Opening). We use a method called “average daily
balance (including new purchases)”. To determine the amount of            Notice of Billing Errors: You may submit written notices of possible
the interest to be charged on your Account we first calculate the         billing errors by drafting a letter (see above). Please mail to Card
“Balance Subject to Interest Rate” separately for Purchases, for          Services, P.O. Box 8802, Wilmington, DE 19899-8802. You may call us,
Balance Transfers, and for Cash Advances. We apply the applicable         but doing so will not preserve your rights under the Fair Credit
Monthly Periodic Rate (the “MPR”) (the MPR for each category is the       Billing Act (FCBA).
applicable APR shown on the front of the statement divided by 12)         Special Rule for Credit Card Purchases: If you have a problem with
to the average daily balances of i) Purchases, ii) Balance Transfers,     the quality of goods or services that you purchased with a credit
and iii) Cash Advances. The average daily balances for Purchases, for     card, and you have tried in good faith to correct the problem with
Balance Transfers, and for Cash Advances are calculated separately        the merchant, you may not have to pay the remaining amount due




                                                                                                                                                     037306 5/5
and determined as follows: We take the beginning balances for             on the goods or services. You have this protection only when the
each balance category on your Account each day, add to the                purchase price was more than $50 and the purchase was made in
respective balances any new transaction, subtract any payments or         your home state or within 100 miles of your mailing address. (If we
credits and make any other applicable adjustment(s). A credit             own or operate the merchant, or if we mailed you the advertisement
balance is treated as a balance of zero. Then we take the sum of all      for the property or services, all purchases are covered regardless of
daily balances and divide by the number of days in the billing period     amount or location of purchase.)
to determine the average daily balance. If you multiply the “Balance
Subject to Interest Rate” for each balance category as disclosed on       Please refer to your Cardmember Agreement for additional
your monthly billing statement by the applicable MPR, the results         information about the terms of your Account.
will be the interest assessed, except for minor variations caused by
                                                                          ©2010 Barclays Bank Delaware
rounding.

No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to
exceed your revolving credit line. Any such charge will be
considered on an individual basis and such evaluation will be based
on your account spending and payment history as well as your
experience with other creditors. If you exceed your revolving credit
line, then you must pay, with your Minimum Payment Due, the
amount by which your balance exceeds your revolving credit line,
including amounts due to Purchases, Cash Advances, Interest
charges, Fees, or other charges.

Credit Bureau Disputes: If you believe that an entry we have made
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8803. Please include your name;
your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our
findings, and send an update to the credit bureaus if warranted
within 30 days.

In Case of Errors or Questions About Your Billing Statement: If you
think your billing statement is wrong, or if you need more
information about a transaction on your billing statement, write to
us at the address below as soon as possible. We must hear from you
no later than 60 days after we sent you the first billing statement on
which the error or problem appeared. You can phone us, but doing
so will not preserve your rights.

In your letter, please give us the following information:
(i) Your name and account number,
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 167 of 259
                                                                                                                                  Payment Due Date                    August 12, 2010
                                                                                                                                  Minimum Payment Due                      $1,248.42
                                                                                                                                  Previous Balance                        $17,755.94
                                                                                                                                  Statement Balance                       $18,242.42


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 06/16/10 - 07/15/10                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,248.42          Previous Balance                              $17,755.94
bring your account into good
                                                       Payment Due Date                                     08/12/10           - Payments                                        $0.00
standing, please pay at least
                                                       Statement End Date                                   07/15/10          + Purchases                                        $0.00
$1,490.84. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,248.42 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $39.95
$242.42.
                                                       Past Due Amount                                       $623.89          + Interest                                       $446.53
                                                       Overlimit Amount                                      $242.42          Statement Balance                             $18,242.42


IMPORTANT ACCOUNT                                        Payment Information *
INFORMATION                                              Statement Balance                                                         $18,242.42
                                                         Minimum Payment Due                                                        $1,248.42




                                                                                                                                                                                                     036550 1/4
According to our records, your
                                                         Payment Due Date                                                           8/12/2010
account is past due. Please send the
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
minimum payment due immediately
                                                         listed above, you may have to pay a $39.95 late fee and your APRs may be increased
in order to bring your account                           to the Penalty APR of up to 30.24%.
current. You can mail your payment
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
in the enclosed envelope, visit our                      you will pay more in interest and it will take you longer to pay off your balance. For
website at usairwaysmastercard.com                       example:
to make an online payment, or call
1-866-419-0881 today to make a                               If you make no additional                    You will pay off the
payment by phone.                                           charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

We may report information about                               Only the minimum payment                             35 years                                 $61,230.00
your account to credit bureaus. Late                     If you would like information about credit counseling services, please call 1-800-570-1403.
payments, missed payments, or                          * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
other defaults on your account may                       statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
be reflected in your credit report.                      to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 5 6 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,248.42                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,242.42
  Payment Due Date                     August 12, 2010


                                                                                                             545210000199797200124842018242420
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 168 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees
               Posting Date                         Transaction Description                                           Amount




                                                                                                                                    036550 2/4
               07/12                                LATE PAYMENT FEE                                                   $39.95
                                                    Total Fees for this Period                                          $39.95
               Interest Charged
                                                    Transaction Description                                           Amount
                                                    INTERESTCHARGE ON PURCHASES                                       $446.53
                                                    Total Interestfor this Period                                     $446.53


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2010 $329.70                         Total Interest charged in 2010              $3,057.36
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $17,976.07           30.24%(v)        $446.53
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $446.53
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 169 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure w e collect the funds from the bank on which your payment          Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                    036550 3/4
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance: W e use a method called “daily
following requirements: (i) Payment must be mailed using the              balance (including new purchases)”. To determine the amount of the
enclosed envelope and payment coupon from this statement to Card          interest to be charged on your Account we first calculate the
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       “Balance Subject to Interest Rate” separately for Purchases, for
payment must be in the form of a single, non-folded, check or             Balance Transfers, and for Cash Advances. We apply the applicable
money order made payable in US dollars from a US based institution.       Daily Periodic Rate (the “DPR”) (the DPR for each category is the
Non-conforming Payments: Any payment that does not meet the               applicable APR shown on the front of the statement divided by 365),
above requirements will be treated as a non-conforming payment,           to each of the applicable daily balances for i) Purchases, ii) Balance
which may delay crediting of the payment up to 5 days. This includes      Transfers and iii) Cash Advances. The daily balances for Purchases,
payments: (i) Mailed to any address other than the address listed         for Balance Transfers and for Cash Advances are each calculated
above; (ii) Mailed without the payment coupon from this statement         separately and determined as follows: We take the beginning
or mailed with a payment coupon printed from                              balances for each transaction type on your Account each day,
usairwaysmastercard.com; or (iii) Including multiple checks or money      including any interest calculated on the previous day's balance, add
orders, additional correspondence, staples, paperclips, etc.              to the respective balances any new transaction, subtract any




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 170 of 259

Important Information

                                                                                                                                          Page 4 of 4

payments or credits and make any other applicable adjustment(s).             1.     The purchase must have been made in your home state or
This Agreement provides for compounding of interest. A credit                       within 100 miles of your current mailing address, and the
balance is treated as a balance of zero. If you multiply the “Balance               purchase price must have been more than $50. (Note:
Subject to Interest Rate” for each balance category as shown on                     Neither of these are necessary if your purchase was
your monthly billing statement by the number of days in the billing                 based on an advertisement we mailed to you, or if we
period and then multiply each sum by the applicable DPR, the results                own the company that sold you the goods or services.)
will be the interest assessed, except for minor variations caused by         2.     You must have used your credit card for the purchase.
rounding.                                                                           Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8803. Please include your name;        If all of the criteria above are met and you are still dissatisfied with
your account number; the credit reporting agency where you                the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement




                                                                                                                                                        036550 4/4
                                                                          as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                          do not pay, we may report you as delinquent.
Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2010 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information : Your name and account number.
   ·     Dollar amount : The dollar amount of the suspected error.
   ·     Description of problem : If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases

If you are dissatisfied with the goods or services that you have
purchased with your credit card, and you have tried in good faith to
correct the problem with the merchant, you may have the right not
to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 171 of 259
                                                                                                                                  Payment Due Date               September 12, 2010
                                                                                                                                  Minimum Payment Due                      $632.18
                                                                                                                                  Previous Balance                      $18,242.42
                                                                                                                                  Statement Balance                     $17,547.69


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
NEED MORE MILES?                                       Statement Billing Period: 07/16/10 - 08/15/10                                                         usairwaysmastercard.com
BUY, GIFT OR SHARE MILES AND
                                                       Account Summary                                                        Activity Summary
FLY SOONER!
                                                       Minimum Payment Due                                   $632.18          Previous Balance                              $18,242.42
Are you a few miles short of a flight
                                                       Payment Due Date                                     09/12/10           - Payments                                    $1,248.42
award?
                                                       Statement End Date                                   08/15/10          + Purchases                                       $52.56
Buying, Gifting or Sharing your
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
miles is the fastest way to get the
                                                       Available Revolving Line                              $452.31          + Balance Transfers                                $0.00
miles you need.
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
   · Buy the miles you need and
                                                       Available Cash Line                                   $452.31          + Fees                                            $39.95
     quickly top up your account
                                                       Past Due Amount                                         $0.00          + Interest                                       $461.18
   · Give miles as a gift and boost
                                                       Overlimit Amount                                        $0.00          Statement Balance                             $17,547.69
     the balance of someone special
   · Share miles with friends or                         Payment Information *
     family and take a trip
                                                         Statement Balance                                                         $17,547.69
     together!
                                                         Minimum Payment Due                                                          $632.18




                                                                                                                                                                                                     035677 1/4
                                                         Payment Due Date                                                           9/12/2010
Why wait when you can get an                             Late Payment Warning: If we do not receive your minimum payment by the date
award flight right away! Buy, Gift or                    listed above, you may have to pay a $39.95 late fee and your APRs may be increased
Share miles today.                                       to the Penalty APR of up to 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
www.usairways.com/miles                                  you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             33 years                                $60,073.00
                                                                                                                                                           $26,892.00
                                                                         $747.00                                    3 years
                                                                                                                                                     (Savings = $33,181.00)
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 5 6 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                             $632.18                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $17,547.69
  Payment Due Date                September 12, 2010


                                                                                                             545210000199797200063218017547698
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 172 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                       0
              Dividend Miles earned on all other purchases this period                                  +                    53
              Bonus or promotional Dividend Miles earned this period                                    +                     0
              Adjustments                                                                               +                     0
              Total Dividend Miles earned                                                               =                    53
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               07/23      07/23        PAYMENT RECEIVED                                                               -$623.89
               08/13      08/13        PAYMENT RECEIVED                                                               -$624.53
                                              Total Payment Activity                                                -$1,248.42

               Purchases
               07/24     07/26                AUTOZONE #3247           QPS GREENFIELD M A                               $52.56




                                                                                                                                    035677 2/4
                                              Total Purchase Activity                                                   $52.56



               Summary of Fees and Interest
               Fees
               Posting Date                         Transaction Description                                           Amount
               08/12                                LATE PAYMENT FEE                                                   $39.95
                                                    Total Fees for this Period                                          $39.95
               Interest Charged
                                                    Transaction Description                                           Amount
                                                    INTERESTCHARGE ON PURCHASES                                       $461.18
                                                    Total Interestfor this Period                                     $461.18


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2010 $369.65                         Total Interest charged in 2010              $3,518.54
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $17,967.22           30.24%(v)        $461.18
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $461.18
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 173 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure w e collect the funds from the bank on which your payment          Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                    035677 3/4
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance: W e use a method called “daily
following requirements: (i) Payment must be mailed using the              balance (including new purchases)”. To determine the amount of the
enclosed envelope and payment coupon from this statement to Card          interest to be charged on your Account we first calculate the
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       “Balance Subject to Interest Rate” separately for Purchases, for
payment must be in the form of a single, non-folded, check or             Balance Transfers, and for Cash Advances. We apply the applicable
money order made payable in US dollars from a US based institution.       Daily Periodic Rate (the “DPR”) (the DPR for each category is the
Non-conforming Payments: Any payment that does not meet the               applicable APR shown on the front of the statement divided by 365),
above requirements will be treated as a non-conforming payment,           to each of the applicable daily balances for i) Purchases, ii) Balance
which may delay crediting of the payment up to 5 days. This includes      Transfers and iii) Cash Advances. The daily balances for Purchases,
payments: (i) Mailed to any address other than the address listed         for Balance Transfers and for Cash Advances are each calculated
above; (ii) Mailed without the payment coupon from this statement         separately and determined as follows: We take the beginning
or mailed with a payment coupon printed from                              balances for each transaction type on your Account each day,
usairwaysmastercard.com; or (iii) Including multiple checks or money      including any interest calculated on the previous day's balance, add
orders, additional correspondence, staples, paperclips, etc.              to the respective balances any new transaction, subtract any




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 174 of 259

Important Information

                                                                                                                                          Page 4 of 4

payments or credits and make any other applicable adjustment(s).             1.     The purchase must have been made in your home state or
This Agreement provides for compounding of interest. A credit                       within 100 miles of your current mailing address, and the
balance is treated as a balance of zero. If you multiply the “Balance               purchase price must have been more than $50. (Note:
Subject to Interest Rate” for each balance category as shown on                     Neither of these are necessary if your purchase was
your monthly billing statement by the number of days in the billing                 based on an advertisement we mailed to you, or if we
period and then multiply each sum by the applicable DPR, the results                own the company that sold you the goods or services.)
will be the interest assessed, except for minor variations caused by         2.     You must have used your credit card for the purchase.
rounding.                                                                           Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8803. Please include your name;        If all of the criteria above are met and you are still dissatisfied with
your account number; the credit reporting agency where you                the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement




                                                                                                                                                        035677 4/4
                                                                          as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                          do not pay, we may report you as delinquent.
Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2010 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information : Your name and account number.
   ·     Dollar amount : The dollar amount of the suspected error.
   ·     Description of problem : If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases

If you are dissatisfied with the goods or services that you have
purchased with your credit card, and you have tried in good faith to
correct the problem with the merchant, you may have the right not
to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 175 of 259
                                                                                                                                  Payment Due Date                   October 12, 2010
                                                                                                                                  Minimum Payment Due                        $625.61
                                                                                                                                  Previous Balance                        $17,547.69
                                                                                                                                  Statement Balance                       $17,396.12


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CHOOSE YOUR BONUS!                                     Statement Billing Period: 08/16/10 - 09/15/10                                                         usairwaysmastercard.com
BUY, GIFT OR SHARE
                                                       Account Summary                                                        Activity Summary
US AIRWAYS DIVIDEND MILES
                                                       Minimum Payment Due                                   $625.61          Previous Balance                              $17,547.69
AND CHOOSE BETWEEN BONUS                               Payment Due Date                                     10/12/10           - Payments                                      $632.18
MILES OR QUALIFYING MILES!                             Statement End Date                                   09/15/10          + Purchases                                        $0.00
Buy, Gift or Share miles before                        Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
September 15, 2010 and select 1 of 2                   Available Revolving Line                              $603.88          + Balance Transfers                                $0.00
Bonus offers:                                          Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
   · Bonus miles: get up to 100%                       Available Cash Line                                   $603.88          + Fees                                            $25.00
     Bonus when you buy, gift or                       Past Due Amount                                         $0.00          + Interest                                       $455.61
     share more than 10,000 miles                      Overlimit Amount                                        $0.00          Statement Balance                             $17,396.12
   · Preferred Qualifying Miles:
     get 1,000 PQMs for every                            Payment Information *
     10,000 miles you buy, gift                          Statement Balance                                                         $17,396.12
     or share                                            Minimum Payment Due                                                          $625.61




                                                                                                                                                                                                     035239 1/4
You choose the offer you want                            Payment Due Date                                                          10/12/2010
most! Why wait when you can get                          Late Payment Warning: If we do not receive your minimum payment by the date
an award flight right away!                              listed above, you may have to pay a $35.00 late fee and your APRs may be increased
                                                         to the Penalty APR of up to 30.24%.
Buy, Gift or Share miles today.                          Minimum Payment Warning: If you make only the minimum payment each period,
www.usairways.com/miles                                  you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

KEEP TRACK OF YOUR ACCOUNT
                                                             If you make no additional                    You will pay off the
Want to know when your payment                              charges using this card and                  balance shown on this                   And you will end up paying
is due or confirm we received your                             each month you pay…                       statement in about…                      an estimated total of…
payment? Log on to                                            Only the minimum payment                             33 years                                $59,549.00
usairwaysmastercard.com and
                                                                                                                                                           $26,676.00
customize your email alert                                               $741.00                                    3 years
                                                                                                                                                     (Savings = $32,873.00)
preferences.
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 6 7 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                             $625.61                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $17,396.12
  Payment Due Date                    October 12, 2010


                                                                                                             545210000199797200062561017396123
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 176 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               09/15      09/15        PAYMENT RECEIVED                                                               -$632.18
                                              Total Payment Activity                                                  -$632.18



               Summary of Fees and Interest




                                                                                                                                    035239 2/4
               Fees
               Posting Date                         Transaction Description                                           Amount
               09/13                                LATE PAYMENT FEE                                                   $25.00
                                                    Total Fees for this Period                                          $25.00
               Interest Charged
                                                    Transaction Description                                           Amount
                                                    INTERESTCHARGE ON PURCHASES                                       $455.61
                                                    Total Interestfor this Period                                     $455.61


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2010 $394.65                         Total Interest charged in 2010              $3,974.15
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $17,750.24           30.24%(v)        $455.61
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $455.61
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 177 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank          Other Payment Options:
Delaware. Please contact us immediately at 1-866-419-0881 if you          Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
discover your card has been lost or stolen. Our phones are open 24        to pay your account online.
hours a day, 365 days a year.                                             Pay by phone : To make a payment by phone please call
                                                                          1-866-419-0881. Payments made online or by phone by 7:00 P.M. ET
Payment Information: Each billing cycle, you must pay at least the        will be credited to your account the day of receipt.
Minimum Payment Due shown on your monthly statement by its                Overnight Payments: Payments sent via overnight courier services
Payment Due Date. The Minimum Payment Due and Payment Due                 or USPS Priority Mail must be sent to REMITCO, Card Services, Lock
Date are noted on your statement and on the Accounts page when            Box 913337, 2080 Cabot Boulevard West, Langhorne, PA 19047.
you login to usairwaysmastercard.com. Remember to make all checks         Overnight payments, which are received at the overnight payment
payable to Card Services. Please allow 7 days for the U.S. Postal         address by 5 p.m. ET will be credited to your account the day of
Service to deliver your payment. Your available credit may not be         receipt.
increased by the amount of your payment for up to (7) days to
ensure w e collect the funds from the bank on which your payment          Accrual of Interest and How to Avoid Paying Interest on Purchases.
is drawn. When you provide a check as payment on this Account,            We will not charge you interest on Purchases (except for purchases
you authorize us to either use the information from your check to         of money orders, travelers checks, foreign currency, lottery tickets,
make a one-time electronic fund transfer from your account or to          gambling chips, or wire transfers which are treated as Cash Advances
process the payment as a check transaction. When we use                   and do not have a grace period) in a billing cycle if you pay your
information from your check to make an electronic fund transfer,          entire Statement Balance by the Payment Due Date each month. We
funds may be withdrawn from your account as soon as the same day          will begin charging interest on Balance Transfers, Checks and Cash




                                                                                                                                                    035239 3/4
we receive your payment, and you will not receive your check back         Advances on the transaction date. For more details please see your
from your financial institution. For inquiries, or to opt out of          Cardmember Agreement). If you are charged interest in a billing
one-time electronic fund transfers, please call 1-866-419-0881.           cycle, the amount of the Minimum Interest Charge that will be
                                                                          assessed on your Account in any billing cycle is disclosed in your
Mailed Payments:                                                          Cardmember Agreement and will appear on your statement as a
Conforming Payments: Conforming payments received daily by 5              “Minimum Interest Charge” or “Minimum Charge” in the Summary
p.m. ET will be credited to your account the day of receipt. Payments     of Fees section on your statement.
received after 5 p.m. ET will be credited the next business day. To be
treated as a conforming payment, the payment must meet the                How We Will Calculate Your Balance: W e use a method called “daily
following requirements: (i) Payment must be mailed using the              balance (including new purchases)”. To determine the amount of the
enclosed envelope and payment coupon from this statement to Card          interest to be charged on your Account we first calculate the
Services, P.O. Box 13337, Philadelphia, PA 19101-3337; and (ii) The       “Balance Subject to Interest Rate” separately for Purchases, for
payment must be in the form of a single, non-folded, check or             Balance Transfers, and for Cash Advances. We apply the applicable
money order made payable in US dollars from a US based institution.       Daily Periodic Rate (the “DPR”) (the DPR for each category is the
Non-conforming Payments: Any payment that does not meet the               applicable APR shown on the front of the statement divided by 365),
above requirements will be treated as a non-conforming payment,           to each of the applicable daily balances for i) Purchases, ii) Balance
which may delay crediting of the payment up to 5 days. This includes      Transfers and iii) Cash Advances. The daily balances for Purchases,
payments: (i) Mailed to any address other than the address listed         for Balance Transfers and for Cash Advances are each calculated
above; (ii) Mailed without the payment coupon from this statement         separately and determined as follows: We take the beginning
or mailed with a payment coupon printed from                              balances for each transaction type on your Account each day,
usairwaysmastercard.com; or (iii) Including multiple checks or money      including any interest calculated on the previous day's balance, add
orders, additional correspondence, staples, paperclips, etc.              to the respective balances any new transaction, subtract any




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                              State                Zip

       Home Phone                                                        Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 178 of 259

Important Information

                                                                                                                                          Page 4 of 4

payments or credits and make any other applicable adjustment(s).             1.     The purchase must have been made in your home state or
This Agreement provides for compounding of interest. A credit                       within 100 miles of your current mailing address, and the
balance is treated as a balance of zero. If you multiply the “Balance               purchase price must have been more than $50. (Note:
Subject to Interest Rate” for each balance category as shown on                     Neither of these are necessary if your purchase was
your monthly billing statement by the number of days in the billing                 based on an advertisement we mailed to you, or if we
period and then multiply each sum by the applicable DPR, the results                own the company that sold you the goods or services.)
will be the interest assessed, except for minor variations caused by         2.     You must have used your credit card for the purchase.
rounding.                                                                           Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8803. Please include your name;        If all of the criteria above are met and you are still dissatisfied with
your account number; the credit reporting agency where you                the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement




                                                                                                                                                        035239 4/4
                                                                          as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:
                                                                          do not pay, we may report you as delinquent.
Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2010 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information : Your name and account number.
   ·     Dollar amount : The dollar amount of the suspected error.
   ·     Description of problem : If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
         other fees related to that amount.
    ·    While you do not have to pay the amount in question, you
         are responsible for the remainder of your balance.
    ·    We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases

If you are dissatisfied with the goods or services that you have
purchased with your credit card, and you have tried in good faith to
correct the problem with the merchant, you may have the right not
to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 179 of 259
                                                                                                                                  Payment Due Date                November 12, 2010
                                                                                                                                  Minimum Payment Due                    $1,281.52
                                                                                                                                  Previous Balance                      $17,396.12
                                                                                                                                  Statement Balance                     $18,421.52


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 5
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 09/16/10 - 10/15/10                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,281.52          Previous Balance                              $17,396.12
bring your account into good
                                                       Payment Due Date                                     11/12/10           - Payments                                        $0.00
standing, please pay at least
                                                       Statement End Date                                   10/15/10          + Purchases                                      $549.49
$1,703.04. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,281.52 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$421.52.
                                                       Past Due Amount                                       $625.61          + Interest                                       $440.91
                                                       Overlimit Amount                                      $421.52          Statement Balance                             $18,421.52


IMPORTANT ACCOUNT                                        Payment Information *
INFORMATION                                              Statement Balance                                                         $18,421.52
                                                         Minimum Payment Due                                                        $1,281.52




                                                                                                                                                                                                 097864 1/5
According to our records, your
                                                         Payment Due Date                                                          11/12/2010
account is past due. Please send the
                                                         Late Payment Warning: If we do not receive your minimum payment by the date
minimum payment due immediately
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
in order to bring your account                           increased up to the Penalty APR of 30.24%.
current. You can mail your payment
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
in the enclosed envelope, visit our                      you will pay more in interest and it will take you longer to pay off your balance. For
website at usairwaysmastercard.com                       example:
to make an online payment, or call
1-866-419-0881 today to make a                               If you make no additional                    You will pay off the
payment by phone.                                           charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

We may report information about                               Only the minimum payment                             33 years                                 $61,539.00
your account to credit bureaus. Late                     If you would like information about credit counseling services, please call 1-800-570-1403.
payments, missed payments, or                          * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
other defaults on your account may                       statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
be reflected in your credit report.                      to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,281.52                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,421.52
  Payment Due Date                 November 12, 2010


                                                                                                             545210000199797200128152018421525
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 180 of 259                                                   Page 2 of 5




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                    549
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Purchases
               Trans Date    Posting Date     Transaction Description                                                 Amount
               10/06         10/08            GULF OIL 92015741       TURNERS FALLSMA                                  $57.15
               10/07         10/11            CRABBY DICK'S - REHOBO REHOBOTH BEACDE                                   $40.98
               10/07         10/11            CRABBY DICK'S - REHOBO REHOBOTH BEACDE                                   $61.49
               10/09         10/11            CASUAL BAKER B & T #96 REHOBOTH BCH DE                                  $144.91
               10/10         10/11            BIG FISH GRILL REHOBOT REHOBOTH DE                                       $75.00




                                                                                                                                    097864 2/5
               10/09         10/11            DRESS BARN #0610        REHOBOTH BCH DE                                 $169.96
                                              Total Purchase Activity                                                 $549.49



               Summary of Fees and Interest
               Fees
               Posting Date                         Transaction Description                                           Amount
               10/12                                LATE PAYMENT FEE                                                   $35.00
                                                    Total Fees for this Period                                          $35.00
               Interest Charged
                                                    Transaction Description                                           Amount
                                                    INTERESTCHARGE ON PURCHASES                                       $440.91
                                                    Total Interestfor this Period                                     $440.91


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2010 $429.65                         Total Interest charged in 2010              $4,415.06
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $17,749.88           30.24%(v)        $440.91
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $440.91
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 181 of 259                            Page 3 of 5




               Customer Notifications

              BENEFIT CHANGE NOTIFICATION
              Effective December 1, 2010, the provider that we utilize for auto rental collision damage
              waiver insurance, extended warranty and price protection coverage will change to
              Indemnity Insurance Company of North America, and the terms and conditions of these
              benefits may change. In addition, the maximum benefit amount of the automatic
              common carrier travel accident insurance will decrease from $250,000 to $200,000, and
              the company that processes these claims will change. Please visit
              usairwaysmastercard.com to view your current Guide to Benefits and the Guide to
              Benefits that will become effective December 1, 2010.




                                                                                                             097864 3/5
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 182 of 259

Important Information

                                                                                                                                      Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”
                                                                           separately for each balance subject to different terms (for example,




                                                                                                                                                    097864 4/5
as payment on this Account, you authorize us to either use the
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.

                                                                           Paying Interest.




                                                                                                                           Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 183 of 259

Important Information

                                                                                                                                           Page 5 of 5

Your due date is at least 23 days after the close of each billing cycle.            you as delinquent on that amount.
Interest will accrue on a Purchase, Cash Advance, or Balance Transfer         ·     The charge in question may remain on your statement, and
from the date it is added to the daily balance until it is paid in full.            we may continue to charge you interest on that amount.
You can avoid interest charges on Purchases (except for purchases of                But, if we determine that we made a mistake, you will not
money orders, travelers checks, foreign currency, lottery tickets,                  have to pay the amount in question or any interest or
gambling chips, or wire transfers which are treated as Cash Advances                other fees related to that amount.
and do not have a grace period), but not on Cash Advances or                  ·     While you do not have to pay the amount in question, you
Balance Transfers. We will not charge you interest on Purchases in a                are responsible for the remainder of your balance.
billing cycle if you pay your entire Statement Balance by the                 ·     We can apply any unpaid amount against your credit limit.
Payment Due Date each month. However, effective 11/16/2010
(unless you have timely rejected this change to your account terms in      Your Rights If You Are Dissatisfied With Your Credit Card Purchases
accordance with the instructions on the change in terms notice
provided to you) can avoid interest on Purchases only if you pay           If you are dissatisfied with the goods or services that you have
your Statement Balance by the Payment Due Date every billing cycle.        purchased with your credit card, and you have tried in good faith to
If you do not pay your Statement Balance by the Payment Due Date,          correct the problem with the merchant, you may have the right not
you must then pay your Statement Balance by the Payment Due                to pay the remaining amount due on the purchase.
Date for two billing cycles in a row to again be able to avoid interest
on Purchases when they are first billed to a statement.                    To use this right, all of the following must be true:


If you are charged interest in a billing cycle we will charge a               1.     The purchase must have been made in your home state or




                                                                                                                                                         097864 5/5
Minimum Interest Charge (or “Minimum Charge”) on your Account                        within 100 miles of your current mailing address, and the
if the total interest charge in that billing cycle is less than the                  purchase price must have been more than $50. (Note:
amount of the Minimum Interest Charge that was disclosed in your                     Neither of these are necessary if your purchase was
Cardmember Agreement. If a Minimum Interest Charge is applied to                     based on an advertisement we mailed to you, or if we
your Account in a billing cycle it will appear on your statement as a                own the company that sold you the goods or services.)
“Minimum Interest Charge” or “Minimum Charge” in the Summary                  2.     You must have used your credit card for the purchase.
of Fees section on your statement.                                                   Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8801 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement               as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:          do not pay, we may report you as delinquent.

Card Services                                                              Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                              information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                           ©2010 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 184 of 259
                                                                                                                                  Payment Due Date                December 12, 2010
                                                                                                                                  Minimum Payment Due                    $1,332.59
                                                                                                                                  Previous Balance                      $18,421.52
                                                                                                                                  Statement Balance                     $18,294.59


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 5
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 10/16/10 - 11/15/10                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,332.59          Previous Balance                              $18,421.52
bring your account into good
                                                       Payment Due Date                                     12/12/10           - Payments                                      $625.61
standing, please pay at least
                                                       Statement End Date                                   11/15/10          + Purchases                                        $0.00
$1,627.18. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,332.59 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$294.59.
                                                       Past Due Amount                                       $655.91          + Interest                                       $463.68
                                                       Overlimit Amount                                      $294.59          Statement Balance                             $18,294.59

We may report information about                          Payment Information *
your account to credit bureaus. Late                     Statement Balance                                                         $18,294.59
payments, missed payments, or                            Minimum Payment Due                                                        $1,332.59




                                                                                                                                                                                                034662 1/5
other defaults on your account may                       Payment Due Date                                                          12/12/2010
be reflected in your credit report.                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             33 years                                 $60,957.00
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 9
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,332.59                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,294.59
  Payment Due Date                 December 12, 2010


                                                                                                             545210000199797200133259018294594
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 185 of 259                                                   Page 2 of 5




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               10/18      10/18        PAYMENT RECEIVED                                                               -$625.61
                                              Total Payment Activity                                                  -$625.61



               Summary of Fees and Interest




                                                                                                                                    034662 2/5
               Fees
               Posting Date                         Transaction Description                                           Amount
               11/12                                LATE PAYMENT FEE                                                   $35.00
                                                    Total Fees for this Period                                          $35.00
               Interest Charged
                                                    Transaction Description                                           Amount
                                                    INTERESTCHARGE ON PURCHASES                                       $463.68
                                                    Total Interestfor this Period                                     $463.68


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2010 $464.65                         Total Interest charged in 2010              $4,878.74
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,064.62           30.24%(v)        $463.68
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $463.68
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 186 of 259                            Page 3 of 5




               Customer Notifications

              BENEFIT CHANGE NOTIFICATION
              Effective December 1, 2010, the provider that we utilize for auto rental collision damage
              waiver insurance, extended warranty and price protection coverage will change to
              Indemnity Insurance Company of North America, and the terms and conditions of these
              benefits may change. In addition, the maximum benefit amount of the automatic
              common carrier travel accident insurance will decrease from $250,000 to $200,000, and
              the company that processes these claims will change. Please visit
              usairwaysmastercard.com to view your current Guide to Benefits and the Guide to
              Benefits that will become effective December 1, 2010.




                                                                                                             034662 3/5
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 187 of 259

Important Information

                                                                                                                                      Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”
                                                                           separately for each balance subject to different terms (for example,




                                                                                                                                                    034662 4/5
as payment on this Account, you authorize us to either use the
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.

                                                                           Paying Interest.




                                                                                                                           Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 188 of 259

Important Information

                                                                                                                                           Page 5 of 5

Your due date is at least 23 days after the close of each billing cycle.            you as delinquent on that amount.
Interest will accrue on a Purchase, Cash Advance, or Balance Transfer         ·     The charge in question may remain on your statement, and
from the date it is added to the daily balance until it is paid in full.            we may continue to charge you interest on that amount.
You can avoid interest charges on Purchases (except for purchases of                But, if we determine that we made a mistake, you will not
money orders, travelers checks, foreign currency, lottery tickets,                  have to pay the amount in question or any interest or
gambling chips, or wire transfers which are treated as Cash Advances                other fees related to that amount.
and do not have a grace period), but not on Cash Advances or                  ·     While you do not have to pay the amount in question, you
Balance Transfers. We will not charge you interest on Purchases in a                are responsible for the remainder of your balance.
billing cycle if you pay your entire Statement Balance by the                 ·     We can apply any unpaid amount against your credit limit.
Payment Due Date each month. However, effective 11/16/2010
(unless you have timely rejected this change to your account terms in      Your Rights If You Are Dissatisfied With Your Credit Card Purchases
accordance with the instructions on the change in terms notice
provided to you) can avoid interest on Purchases only if you pay           If you are dissatisfied with the goods or services that you have
your Statement Balance by the Payment Due Date every billing cycle.        purchased with your credit card, and you have tried in good faith to
If you do not pay your Statement Balance by the Payment Due Date,          correct the problem with the merchant, you may have the right not
you must then pay your Statement Balance by the Payment Due                to pay the remaining amount due on the purchase.
Date for two billing cycles in a row to again be able to avoid interest
on Purchases when they are first billed to a statement.                    To use this right, all of the following must be true:


If you are charged interest in a billing cycle we will charge a               1.     The purchase must have been made in your home state or




                                                                                                                                                         034662 5/5
Minimum Interest Charge (or “Minimum Charge”) on your Account                        within 100 miles of your current mailing address, and the
if the total interest charge in that billing cycle is less than the                  purchase price must have been more than $50. (Note:
amount of the Minimum Interest Charge that was disclosed in your                     Neither of these are necessary if your purchase was
Cardmember Agreement. If a Minimum Interest Charge is applied to                     based on an advertisement we mailed to you, or if we
your Account in a billing cycle it will appear on your statement as a                own the company that sold you the goods or services.)
“Minimum Interest Charge” or “Minimum Charge” in the Summary                  2.     You must have used your credit card for the purchase.
of Fees section on your statement.                                                   Purchases made with cash advances from an ATM
                                                                                     or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                    do not qualify.
on your credit bureau report is inaccurate or incomplete, please              3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8801 Wilmington, DE 19899-8801. Please include your               If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you           the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our    Card Services
findings, and send an update to the credit bureaus if warranted            P.O. Box 8802
within 30 days.                                                            Wilmington, DE 19899-8802.

                                                                           While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement               as discussed above. After we finish our investigation, we will tell you
                                                                           our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:          do not pay, we may report you as delinquent.

Card Services                                                              Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                              information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                           ©2010 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 189 of 259
                                                                                                                                  Payment Due Date                   January 12, 2011
                                                                                                                                  Minimum Payment Due                      $1,332.24
                                                                                                                                  Previous Balance                        $18,294.59
                                                                                                                                  Statement Balance                       $18,117.24


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 5
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 11/16/10 - 12/15/10                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,332.24          Previous Balance                              $18,294.59
bring your account into good
                                                       Payment Due Date                                     01/12/11           - Payments                                      $655.91
standing, please pay at least
                                                       Statement End Date                                   12/15/10          + Purchases                                        $0.00
$1,449.48. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,332.24 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$117.24.
                                                       Past Due Amount                                       $676.68          + Interest                                       $443.56
                                                       Overlimit Amount                                      $117.24          Statement Balance                             $18,117.24

We may report information about                          Payment Information *
your account to credit bureaus. Late                     Statement Balance                                                         $18,117.24
payments, missed payments, or                            Minimum Payment Due                                                        $1,332.24




                                                                                                                                                                                                 034396 1/5
other defaults on your account may                       Payment Due Date                                                           1/12/2011
be reflected in your credit report.                      Late Payment Warning: If we do not receive your minimum payment by the date
                                                         listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             33 years                                 $60,931.00
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,332.24                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,117.24
  Payment Due Date                    January 12, 2011


                                                                                                             545210000199797200133224018117243
                  Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 190 of 259                                                           Page 2 of 5




                                         Reward Summary
BENEFIT CHANGE NOTIFICATION
As a reminder, on December 1, 2010,     Dividend Miles Number: 70317321506
the provider that we utilize for auto   Dividend Miles earned on US Airways purchases this period                                                        0
                                        Dividend Miles earned on all other purchases this period                                  +                      0
rental collision damage waiver
                                        Bonus or promotional Dividend Miles earned this period                                    +                      0
insurance, extended warranty and        Adjustments                                                                               +                      0
price protection coverage changed       Total Dividend Miles earned                                                               =                      0
to Indemnity Insurance Company of       Earn even more miles! Visit www.usairways.com/dm
North America, and the terms and        US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
conditions of these benefits may
have changed. In addition, the
maximum benefit amount of the            Activity for DOUGLASS R BAKER - Card ending in 7972
automatic common carrier travel
                                         Payments
accident insurance decreased from
                                         Trans Date Posting Date Transaction Description                                                        Amount
$250,000 to $200,000, and the
                                         11/16      11/16        PAYMENT RECEIVED                                                               -$655.91
company that processes these claims
                                                                        Total Payment Activity                                                  -$655.91
changed. Please visit
usairwaysmastercard.com to view
your new Guide to Benefits that
                                         Summary of Fees and Interest




                                                                                                                                                              034396 2/5
became effective December 1, 2010.
                                         Fees
                                         Posting Date                         Transaction Description                                           Amount
                                         12/13                                LATE PAYMENT FEE                                                   $35.00
                                                                              Total Fees for this Period                                          $35.00
                                         Interest Charged
                                                                              Transaction Description                                           Amount
                                                                              INTERESTCHARGE ON PURCHASES                                       $443.56
                                                                              Total Interestfor this Period                                     $443.56


                                         Year-to-Date Summary of Fees and Interest Charged*
                                        Total Fees charged in 2010 $499.65                         Total Interest charged in 2010              $5,322.30
                                        *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                        dates in 2010. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                        been made.


                                         Interest Charge Calculation - 30 Days in Billing Cycle

                                                                                                       Balance             ANNUAL
                                                                                                      Subject to         PERCENTAGE         Interest
                                                                                                    Interest Rate         RATE (APR)         Charge
                                         Purchases
                                          Current Purchases                                           $17,856.73           30.24%(v)        $443.56
                                         Balance Transfers
                                          Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                         Cash Advances
                                          Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                         Total                                                                                              $443.56
                                         Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 191 of 259                           Page 3 of 5




               Customer Notifications

              YOUR SATISFACTION IS IMPORTANT TO US
              Barclaycard US is committed to providing quality products and services to our customers.
              To do this, Barclaycard US seeks opportunities to make lives simpler for our customers,
              provide avenues for our customers to report any form of dissatisfaction. If you are
              unhappy and would like to submit a complaint, you can do so either by, U.S. mail, or by
              phone. Our contact details are listed below.

              By U.S. Mail:
              Card Services
              PO Box 8801
              Wilmington, DE 19899-8801

              By phone: 1-866-225-9725
              TDD: 1-866-4-TDD-705 (or 1- 866-483-3705)

              For additional information about our complaint policy, please refer to the Customer




                                                                                                            034396 3/5
              Service section on www.barclaycardus.com .
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 192 of 259

Important Information

                                                                                                                                      Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”
                                                                           separately for each balance subject to different terms (for example,




                                                                                                                                                    034396 4/5
as payment on this Account, you authorize us to either use the
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 193 of 259

Important Information

                                                                                                                                          Page 5 of 5

Paying Interest. Your due date is at least 23 days after the close of              other fees related to that amount.
each billing cycle. Interest will accrue on a Purchase, Cash Advance,        ·     While you do not have to pay the amount in question, you
or Balance Transfer from the date it is added to the daily balance                 are responsible for the remainder of your balance.
until it is paid in full. You can avoid interest charges on Purchases,       ·     We can apply any unpaid amount against your credit limit.
but not on Cash Advances or Balance Transfers. You can avoid
interest on Purchases (except for purchases of money orders,              Your Rights If You Are Dissatisfied With Your Credit Card Purchases
travelers checks, foreign currency, lottery tickets, gambling chips, or
wire transfers which are treated as Cash Advances and do not have a       If you are dissatisfied with the goods or services that you have
grace period) if you pay your Statement Balance by the Payment            purchased with your credit card, and you have tried in good faith to
Due Date every billing cycle. If you do not pay your Statement            correct the problem with the merchant, you may have the right not
Balance by the Payment Due Date, you must then pay your                   to pay the remaining amount due on the purchase.
Statement Balance by the Payment Due Date for two billing cycles in
a row to again be able to avoid interest on Purchases when they are       To use this right, all of the following must be true:
first billed to a statement. If you are charged interest in a billing
cycle we will charge a Minimum Interest Charge (or “Minimum                  1.     The purchase must have been made in your home state or
Charge”) on your Account if the total interest charge in that billing               within 100 miles of your current mailing address, and the
cycle is less than the amount of the Minimum Interest Charge that                   purchase price must have been more than $50. (Note:
was disclosed in your Cardmember Agreement. If a Minimum                            Neither of these are necessary if your purchase was
Interest Charge is applied to your Account in a billing cycle it will               based on an advertisement we mailed to you, or if we
appear on your statement as a “Minimum Interest Charge” or                          own the company that sold you the goods or services.)




                                                                                                                                                        034396 5/5
“Minimum Charge” in the Summary of Fees section on your                      2.     You must have used your credit card for the purchase.
statement.                                                                          Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8801 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Please refer to your Cardmember Agreement for additional
P.O. Box 8802                                                             information about the terms of your Account.
Wilmington, DE 19899-8802.
                                                                          ©2010 Barclays Bank Delaware
In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.

You must notify us of any potential errors in writing. You may call
us, but if you do we are not required to investigate any potential
errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the
following are true:
    ·    We cannot try to collect the amount in question, or report
         you as delinquent on that amount.
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 194 of 259
                                                                                                                                  Payment Due Date                  February 12, 2011
                                                                                                                                  Minimum Payment Due                      $1,321.49
                                                                                                                                  Previous Balance                        $18,117.24
                                                                                                                                  Statement Balance                       $17,931.49


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 5
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
IMPORTANT ACCOUNT                                      Statement Billing Period: 12/16/10 - 01/15/11                                                          usairwaysmastercard.com
INFORMATION
                                                       Account Summary                                                        Activity Summary
According to our records, your
                                                       Minimum Payment Due                                 $1,321.49          Previous Balance                              $18,117.24
account is past due. Please send the
                                                       Payment Due Date                                     02/12/11           - Payments                                      $677.00
minimum payment due immediately
                                                       Statement End Date                                   01/15/11          + Purchases                                        $0.00
in order to bring your account
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
current. You can mail your payment
                                                       Available Revolving Line                               $68.51          + Balance Transfers                                $0.00
in the enclosed envelope, visit our
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
website at usairwaysmastercard.com
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
to make an online payment, or call
                                                       Past Due Amount                                       $655.24          + Interest                                       $456.25
1-866-419-0881 today to make a
                                                       Overlimit Amount                                        $0.00          Statement Balance                             $17,931.49
payment by phone.

                                                         Payment Information *
We may report information about                          Statement Balance                                                         $17,931.49
your account to credit bureaus. Late                     Minimum Payment Due                                                        $1,321.49




                                                                                                                                                                                                             074528 1/5
payments, missed payments, or                            Payment Due Date                                                           2/12/2011
other defaults on your account may                       Late Payment Warning: If we do not receive your minimum payment by the date
be reflected in your credit report.                      listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.

COMING SOON...YOUR 2010                                  Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
ANNUAL SUMMARY STATEMENT                                 example:
Your 2010 Annual Summary
Statement will be available online in
                                                             If you make no additional                    You will pay off the
early February, 2011. Please log in to                      charges using this card and                  balance shown on this                   And you will end up paying
usairwaysmastercard.com to view,                               each month you pay…                       statement in about…                      an estimated total of…
download and print your statement.                            Only the minimum payment                             33 years                                  $60,291.00
Your Annual Summary Statement is
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
a great resource for tax preparation,
                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
separating household and business
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
expenses as well as budgeting for                        to usairwaysmastercard.com.
the year ahead.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




                                                                                                                                                                                                2 3 5 6 10
 Payment Coupon
                                                                                                                                                      Initial here to enroll in the optional
                                                                                                                                                      Account Protection program
    Make payments online at
                                                                Card Services                                                                            Initials             Date
    usairwaysmastercard.com                                     P.O. Box 13337                                                                        I understand the terms on the Important
                                                                Philadelphia, PA 19101-3337                                                           Information section and that I may
                                                                                                                                                      cancel at any time.
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,321.49                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $17,931.49
  Payment Due Date                   February 12, 2011


                                                                                                             545210000199797200132149017931494
                   Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 195 of 259                                                         Page 2 of 5




                                        Reward Summary
START THE NEW YEAR OFF
RIGHT WITH PROTECTION                  Dividend Miles Number: 70317321506
                                       Dividend Miles earned on US Airways purchases this period                                                        0
FOR YOUR HOME SYSTEMS                  Dividend Miles earned on all other purchases this period                                  +                      0
AND APPLIANCES.                        Bonus or promotional Dividend Miles earned this period                                    +                      0
In 2011 your home turns another        Adjustments                                                                               +                    500
year older. And so do all of its       Total Dividend Miles earned                                                               =                      0
systems and appliances. To see how     Earn even more miles! Visit www.usairways.com/dm
                                       US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
you can save money with a
TotalProtect ® Home Warranty when
expensive and unexpected
breakdowns occur, go to                 Activity for DOUGLASS R BAKER - Card ending in 7972
www.TotalProtect.com/Barclays           Payments
today.                                  Trans Date Posting Date Transaction Description                                                        Amount
                                        12/21      12/21        PAYMENT RECEIVED                                                               -$677.00
                                                                       Total Payment Activity                                                  -$677.00

WINTER CRUISE SALE
UP TO 30,000 MILES                      Summary of Fees and Interest




                                                                                                                                                             074528 2/5
There are countless reasons to set
Sail, like enjoying world-class         Fees
onboard dining, entertainment and       Posting Date                         Transaction Description                                           Amount
                                        01/12                                LATE PAYMENT FEE                                                   $35.00
activities, and seeing multiple
destinations all for one low price.                                          Total Fees for this Period                                          $35.00
                                        Interest Charged
Book with US Airways Cruises and
                                                                             Transaction Description                                           Amount
you'll get up to Triple miles aboard                                         INTERESTCHARGE ON PURCHASES                                       $456.25
any 2011 Sailing. Terms apply. To
                                                                             Total Interestfor this Period                                     $456.25
find out more, visit
USAirwaysCruises.com.
                                        Year-to-Date Summary of Fees and Interest Charged*
                                       Total Fees charged in 2011 $35.00                          Total Interest charged in 2011                $456.25
                                       *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                       dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                       been made.


                                        Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                                      Balance             ANNUAL
                                                                                                     Subject to         PERCENTAGE         Interest
                                                                                                   Interest Rate         RATE (APR)         Charge
                                        Purchases
                                         Current Purchases                                           $17,774.89           30.24%(v)        $456.25
                                        Balance Transfers
                                         Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                        Cash Advances
                                         Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                        Total                                                                                              $456.25
                                        Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 196 of 259                              Page 3 of 5




               Customer Notifications

              YOUR SATISFACTION IS IMPORTANT TO US
              Barclaycard US is committed to providing quality products and services to our customers.
              To do this, Barclaycard US seeks opportunities to make lives simpler for our customers by
              providing avenues for our customers to report any form of dissatisfaction. If you are
              unhappy and would like to submit a complaint, you can do so either by U.S. Mail or by
              phone. Our contact details are listed below.

              By U.S. Mail:
              Card Services
              PO Box 8801
              Wilmington, DE 19899-8801

              By phone: 1-866-225-9725

              For additional information about our complaint policy, please refer to the Customer
              Service section on www.barclaycardus.com .




                                                                                                               074528 3/5
              IMPORTANT PRIVACY NOTICE
              Privacy and security have never been more important. We want to inform you on how
              we protect your privacy to ensure your US Airways Dividend Miles World MasterCard
              account is secure. We have enclosed a copy of our current Privacy Policy for your review.

              Our policy provides the following information:
              · How we collect, share and protect your personal information
              · Types of personal information which we collect and share
              · What specific information you can limit us sharing with others
              · How to contact us to limit our sharing of data

              We urge you to look carefully at the enclosed policy and the choices it offers. If you
              have any questions, please contact us toll-free at 1-877-523-0478.

              Thank you for the opportunity to serve your credit needs. We value you as a Customer
              and hope you will continue to take advantage of the range of financial services we
              offer.
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 197 of 259

Important Information

                                                                                                                                      Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”
                                                                           separately for each balance subject to different terms (for example,




                                                                                                                                                    074528 4/5
as payment on this Account, you authorize us to either use the
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 198 of 259

Important Information

                                                                                                                                          Page 5 of 5

Paying Interest. Your due date is at least 23 days after the close of              other fees related to that amount.
each billing cycle. Interest will accrue on a Purchase, Cash Advance,        ·     While you do not have to pay the amount in question, you
or Balance Transfer from the date it is added to the daily balance                 are responsible for the remainder of your balance.
until it is paid in full. You can avoid interest charges on Purchases,       ·     We can apply any unpaid amount against your credit limit.
but not on Cash Advances or Balance Transfers. You can avoid
interest on Purchases (except for purchases of money orders,              Your Rights If You Are Dissatisfied With Your Credit Card Purchases
travelers checks, foreign currency, lottery tickets, gambling chips, or
wire transfers which are treated as Cash Advances and do not have a       If you are dissatisfied with the goods or services that you have
grace period) if you pay your Statement Balance by the Payment            purchased with your credit card, and you have tried in good faith to
Due Date every billing cycle. If you do not pay your Statement            correct the problem with the merchant, you may have the right not
Balance by the Payment Due Date, you must then pay your                   to pay the remaining amount due on the purchase.
Statement Balance by the Payment Due Date for two billing cycles in
a row to again be able to avoid interest on Purchases when they are       To use this right, all of the following must be true:
first billed to a statement. If you are charged interest in a billing
cycle we will charge a Minimum Interest Charge (or “Minimum                  1.     The purchase must have been made in your home state or
Charge”) on your Account if the total interest charge in that billing               within 100 miles of your current mailing address, and the
cycle is less than the amount of the Minimum Interest Charge that                   purchase price must have been more than $50. (Note:
was disclosed in your Cardmember Agreement. If a Minimum                            Neither of these are necessary if your purchase was
Interest Charge is applied to your Account in a billing cycle it will               based on an advertisement we mailed to you, or if we
appear on your statement as a “Minimum Interest Charge” or                          own the company that sold you the goods or services.)




                                                                                                                                                        074528 5/5
“Minimum Charge” in the Summary of Fees section on your                      2.     You must have used your credit card for the purchase.
statement.                                                                          Purchases made with cash advances from an ATM
                                                                                    or with a check that accesses your credit card account
Credit Bureau Disputes: If you believe that an entry we have made                   do not qualify.
on your credit bureau report is inaccurate or incomplete, please             3.     You must not yet have fully paid for the purchase.
contact the reporting agency directly or contact us at Card Services,
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              If all of the criteria above are met and you are still dissatisfied with
name; your account number; the credit reporting agency where you          the purchase, contact us in writing at:
received the bureau report; a description of the error; and why you
believe it is an error. We will promptly investigate, notify you of our   Card Services
findings, and send an update to the credit bureaus if warranted           P.O. Box 8802
within 30 days.                                                           Wilmington, DE 19899-8802.

                                                                          While we investigate, the same rules apply to the disputed amount
What To Do If You Think You Find A Mistake On Your Statement              as discussed above. After we finish our investigation, we will tell you
                                                                          our decision. At that point, if we think you owe an amount and you
If you think there is an error on your statement, write to us at:         do not pay, we may report you as delinquent.

Card Services                                                             Product Description
P.O. Box 8802                                                             Account Protector will cancel your minimum monthly payments for
Wilmington, DE 19899-8802.                                                up to 24 months for Involuntarily Unemployment, Disability, or
                                                                          Hospitalization, up to 3 months for Life Events (birth or adoption of
In your letter, give us the following information:                        a child, marriage, divorce, retirement, relocation or purchase of new
                                                                          home, take a leave of absence, enroll as a full-time college student,
   ·     Account information: Your name and account number.               experience a natural disaster), or 1 month for a Payment Holiday
   ·     Dollar amount: The dollar amount of the suspected error.         (experience any hardship that affects your ability to make your
   ·     Description of problem: If you think there is an error on        monthly minimum payment).
         your bill, describe what you believe is wrong and why            Summary of Important Terms
         you believe it is a mistake.                                     Account Protector is optional. Whether or not you enroll in Account
                                                                          Protector will not affect the terms of an existing credit agreement
You must contact us within 60 days after the error appeared on your       you have with the bank. We will give you additional information
statement.                                                                including the Terms and Conditions before you are required to pay.
                                                                          The cost is $.99 per $100 of your monthly outstanding balance. You
You must notify us of any potential errors in writing. You may call       may cancel Account Protector within 30 days and receive a full
us, but if you do we are not required to investigate any potential        refund. There are eligibility requirements, conditions and exclusions
errors and you may have to pay the amount in question.                    that could prevent you from receiving benefits. You should carefully
                                                                          read the information for a full explanation of the terms.
While we investigate whether or not there has been an error, the
following are true:                                                       Please refer to your Cardmember Agreement for additional
    ·    We cannot try to collect the amount in question, or report       information about the terms of your Account.
         you as delinquent on that amount.
                                                                          ©2010 Barclays Bank Delaware
    ·    The charge in question may remain on your statement, and
         we may continue to charge you interest on that amount.
         But, if we determine that we made a mistake, you will not
         have to pay the amount in question or any interest or
                        Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 199 of 259
                                                                                                                                   Payment Due Date                     March 12, 2011
                                                                                                                                   Minimum Payment Due                        $630.62
                                                                                                                                   Previous Balance                         $17,931.49
                                                                                                                                   Statement Balance                        $18,320.92


Customer News                                           World MasterCard® Statement
                                                                                                                                                                               Page 1 of 5
                                                        Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                    Statement Billing Period: 01/16/11 - 02/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                        Account Summary                                                        Activity Summary
over the approved credit line. To
                                                        Minimum Payment Due                                   $630.62          Previous Balance                              $17,931.49
bring your account into good
                                                        Payment Due Date                                     03/12/11           - Payments                                      $666.25
standing, please pay at least
                                                        Statement End Date                                   02/15/11          + Purchases                                      $602.93
$951.54. This amount is equal to
                                                        Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                        Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$630.62 plus the amount over your
                                                        Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                        Available Cash Line                                     $0.00          + Fees                                             $1.13
$320.92.
                                                        Past Due Amount                                         $0.00          + Interest                                       $451.62
                                                        Overlimit Amount                                      $320.92          Statement Balance                             $18,320.92


YOUR 2010 ANNUAL SUMMARY                                  Payment Information *
STATEMENT IS NOW AVAILABLE                                Statement Balance                                                         $18,320.92
                                                          Minimum Payment Due                                                          $630.62




                                                                                                                                                                                                  033889 1/5
Your 2010 Annual Summary
                                                          Payment Due Date                                                           3/12/2011
Statement is now available. To view
                                                          Late Payment Warning: If we do not receive your minimum payment by the date
your Annual Summary Statement,
                                                          listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
    1. Log in to                                          increased up to the Penalty APR of 30.24%.
        usairwaysmastercard.com
                                                          Minimum Payment Warning: If you make only the minimum payment each period,
        and click on 'Statements'.                        you will pay more in interest and it will take you longer to pay off your balance. For
    2. From the statement period                          example:
        drop-down box, select '2010
        Annual Summary' to view,                              If you make no additional                    You will pay off the
        download and print your                              charges using this card and                  balance shown on this                   And you will end up paying
        statement.                                              each month you pay…                       statement in about…                      an estimated total of…

                                                               Only the minimum payment                             33 years                                $63,467.00
It's that easy!                                                                                                                                             $28,080.00
                                                                          $780.00                                    3 years
                                                                                                                                                      (Savings = $35,387.00)
                                                          If you would like information about credit counseling services, please call 1-800-570-1403.
                                                        * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                          statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                          to usairwaysmastercard.com.




           Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




 Payment Coupon
    Make payments online at                                                                                                                                                                  10
                                                                 Card Services
    usairwaysmastercard.com                                      P.O. Box 13337
                                                                 Philadelphia, PA 19101-3337
                                                                 DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                       ------ manifest line ---------
                                                                                                       DOUGLASS R BAKER
                                                                                                       25 NORTHFIELD RD
                                                                                                       ERVING MA 01344-4417
    Amount Enclosed:        $

   Account Number                 5452-1000-0199-7972
   Minimum Payment Due                             $630.62                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Statement Balance                           $18,320.92
   Payment Due Date                      March 12, 2011


                                                                                                              545210000199797200063062018320927
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 200 of 259                                        Page 2 of 5




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                             0
              Dividend Miles earned on all other purchases this period                      +                     603
              Bonus or promotional Dividend Miles earned this period                        +                       0
              Adjustments                                                                   +                       0
              Total Dividend Miles earned                                                   =                     603
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                             Amount
               01/18      01/18        PAYMENT RECEIVED                                                    -$655.24
               02/09      02/09        PAYMENT RECEIVED                                                     -$11.01
                                         Total Payment Activity                                            -$666.25

               Purchases
               02/10       02/14         SUNOCO 0267741700     GREENFIELD M A                                $49.00




                                                                                                                         033889 2/5
               02/11       02/14         SKYLINE RESTAURANT    WINDSOR LOCKSCT                               $63.90
               02/12       02/14         SPRINGHILL SUITESHTFD WINDSOR LOCKSCT                              $135.40
               02/14       02/14         EXPEDIA*135744092107 800-367-3476 NV                               $316.91
               02/13       02/14         CANCUN HOTELES       CANCUN QROO QR                                 $37.72
                                         455.00 M X N @ 12.06256

                                         Total Purchase Activity                                            $602.93



               Summary of Fees and Interest
               Fees
               Posting Date                   Transaction Description                                      Amount
               02/14                          FOREIGN TRANSACTION FEE                                        $1.13
                                              Total Fees for this Period                                        $1.13
               Interest Charged
                                              Transaction Description                                      Amount
                                              INTERESTCHARGE ON PURCHASES                                  $451.62
                                              Total Interestfor this Period                                $451.62


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $36.13                    Total Interest charged in 2011           $907.87
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                      Balance         ANNUAL
                                                                     Subject to     PERCENTAGE        Interest
                                                                   Interest Rate     RATE (APR)        Charge
               Purchases
                Current Purchases                                    $17,594.82       30.24%(v)        $451.62
               Balance Transfers
                Current Balance Transfers/Checks                       $0.00          30.24%(v)         $0.00
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 201 of 259                                                   Page 3 of 5




               Interest Charge Calculation - 31 Days in Billing Cycle (Continued)

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $451.62
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate




                                                                                                                                    033889 3/5
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 202 of 259

Important Information

                                                                                                                                      Page 4 of 5

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”
                                                                           separately for each balance subject to different terms (for example,




                                                                                                                                                    033889 4/5
as payment on this Account, you authorize us to either use the
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 5




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 203 of 259

Important Information

                                                                                                                                          Page 5 of 5

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        033889 5/5
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 204 of 259
                                                                                                                                  Payment Due Date                       April 12, 2011
                                                                                                                                  Minimum Payment Due                        $1,279.24
                                                                                                                                  Previous Balance                         $18,320.92
                                                                                                                                  Statement Balance                        $18,785.54


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 02/16/11 - 03/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,279.24          Previous Balance                              $18,320.92
bring your account into good
                                                       Payment Due Date                                     04/12/11           - Payments                                        $0.00
standing, please pay at least
                                                       Statement End Date                                   03/15/11          + Purchases                                        $0.00
$2,064.78. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,279.24 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$785.54.
                                                       Past Due Amount                                       $630.62          + Interest                                       $429.62
                                                       Overlimit Amount                                      $785.54          Statement Balance                             $18,785.54


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,785.54
                                                         Minimum Payment Due                                                                                              $1,279.24




                                                                                                                                                                                                 033602 1/4
According to our records, your
                                                         Payment Due Date                                                                                                 4/12/2011
account is past due. Please send the
minimum payment due immediately                          Late Payment Warning: If we do not receive your minimum payment by the date
in order to bring your account                           listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
current. You can mail your payment
in the enclosed envelope, visit our                      Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
website at usairwaysmastercard.com
                                                         example:
to make an online payment, or call
1-866-419-0881 today to make a
                                                             If you make no additional                    You will pay off the
payment by phone.                                                                                                                                And you will end up paying
                                                            charges using this card and                  balance shown on this
                                                               each month you pay…                       statement in about…                      an estimated total of…
We may report information about                               Only the minimum payment                             32 years                                 $62,601.00
your account to credit bureaus. Late
payments, missed payments, or                            If you would like information about credit counseling services, please call 1-800-570-1403.
other defaults on your account may                     * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
be reflected in your credit report.                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                  10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,279.24                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,785.54
  Payment Due Date                        April 12, 2011


                                                                                                             545210000199797200127924018785542
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 205 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount




                                                                                                                                    033602 2/4
               03/12         03/14            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
                                              Transaction Description                                                 Amount
                                              INTERESTCHARGE ON PURCHASES                                             $429.62
                                              Total Interestfor this Period                                           $429.62


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $71.13                          Total Interest charged in 2011              $1,337.49
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 28 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,531.03           30.24%(v)        $429.62
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $429.62
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 206 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    033602 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 207 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        033602 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 208 of 259
                                                                                                                                  Payment Due Date                        May 12, 2011
                                                                                                                                  Minimum Payment Due                       $1,344.54
                                                                                                                                  Previous Balance                         $18,785.54
                                                                                                                                  Statement Balance                        $18,757.84


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 03/16/11 - 04/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,344.54          Previous Balance                              $18,785.54
bring your account into good
                                                       Payment Due Date                                     05/12/11           - Payments                                      $630.62
standing, please pay at least
                                                       Statement End Date                                   04/15/11          + Purchases                                        $0.00
$2,102.38. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,344.54 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                           $125.00
$757.84.
                                                       Past Due Amount                                       $648.62          + Interest                                       $477.92
                                                       Overlimit Amount                                      $757.84          Statement Balance                             $18,757.84


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,757.84
                                                         Minimum Payment Due                                                                                              $1,344.54




                                                                                                                                                                                                 074225 1/4
According to our records, your
                                                         Payment Due Date                                                                                                 5/12/2011
account is past due. Please send the
minimum payment due immediately                          Late Payment Warning: If we do not receive your minimum payment by the date
in order to bring your account                           listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
current. You can mail your payment
in the enclosed envelope, visit our                      Minimum Payment Warning: If you make only the minimum payment each period,
website at usairwaysmastercard.com                       you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
to make an online payment, or call
1-866-419-0881 today to make a
                                                             If you make no additional                    You will pay off the
payment by phone.                                                                                                                                And you will end up paying
                                                            charges using this card and                  balance shown on this
                                                               each month you pay…                       statement in about…                      an estimated total of…
We may report information about                               Only the minimum payment                             32 years                                 $62,770.00
your account to credit bureaus. Late
payments, missed payments, or                            If you would like information about credit counseling services, please call 1-800-570-1403.
other defaults on your account may                     * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
be reflected in your credit report.                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,344.54                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,757.84
  Payment Due Date                         May 12, 2011


                                                                                                             545210000199797200134454018757844
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 209 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               03/25      03/25        PAYMENT RECEIVED                                                               -$630.62
                                              Total Payment Activity                                                  -$630.62



               Summary of Fees and Interest




                                                                                                                                    074225 2/4
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount
               03/31         03/31            ANNUAL FEE                                                                $90.00
               04/12         04/12            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                              $125.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               04/15         04/15            INTERESTCHARGE ON PURCHASES                                             $477.92
                                              Total Interestfor this Period                                           $477.92


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $196.13                         Total Interest charged in 2011              $1,815.41
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,619.43           30.24%(v)        $477.92
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $477.92
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 210 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    074225 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 211 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        074225 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 212 of 259
                                                                                                                                  Payment Due Date                       June 12, 2011
                                                                                                                                  Minimum Payment Due                        $1,369.93
                                                                                                                                  Previous Balance                          $18,757.84
                                                                                                                                  Statement Balance                         $18,601.23


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 04/16/11 - 05/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,369.93          Previous Balance                              $18,757.84
bring your account into good
                                                       Payment Due Date                                     06/12/11           - Payments                                      $648.62
standing, please pay at least
                                                       Statement End Date                                   05/15/11          + Purchases                                        $0.00
$1,971.16. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,369.93 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$601.23.
                                                       Past Due Amount                                       $695.92          + Interest                                       $457.01
                                                       Overlimit Amount                                      $601.23          Statement Balance                             $18,601.23


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,601.23
                                                         Minimum Payment Due                                                                                              $1,369.93




                                                                                                                                                                                                 032823 1/4
According to our records, your
                                                         Payment Due Date                                                                                                 6/12/2011
account is past due. Please send the
minimum payment due immediately                          Late Payment Warning: If we do not receive your minimum payment by the date
in order to bring your account                           listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
current. You can mail your payment
in the enclosed envelope, visit our                      Minimum Payment Warning: If you make only the minimum payment each period,
website at usairwaysmastercard.com                       you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
to make an online payment, or call
1-866-419-0881 today to make a
                                                             If you make no additional                    You will pay off the
payment by phone.                                                                                                                                And you will end up paying
                                                            charges using this card and                  balance shown on this
                                                               each month you pay…                       statement in about…                      an estimated total of…
We may report information about                               Only the minimum payment                             32 years                                 $62,140.00
your account to credit bureaus. Late
payments, missed payments, or                            If you would like information about credit counseling services, please call 1-800-570-1403.
other defaults on your account may                     * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
be reflected in your credit report.                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,369.93                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,601.23
  Payment Due Date                        June 12, 2011


                                                                                                             545210000199797200136993018601239
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 213 of 259                                                        Page 2 of 4




                                     Reward Summary
LEAVE PAPERWORK BEHIND
Sign up for Paperless Statements    Dividend Miles Number: 70317321506
and eliminate clutter from your     Dividend Miles earned on US Airways purchases this period                                                        0
                                    Dividend Miles earned on all other purchases this period                                  +                      0
mailbox. View and download your
                                    Bonus or promotional Dividend Miles earned this period                                    +                      0
monthly US Airways Dividend Miles   Adjustments                                                                               +                      0
World MasterCard statement at       Total Dividend Miles earned                                                               =                      0
usairwaysmastercard.com. Log on     Earn even more miles! Visit www.usairways.com/dm
today to enroll!                    US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



                                     Activity for DOUGLASS R BAKER - Card ending in 7972
                                     Payments
                                     Trans Date Posting Date Transaction Description                                                        Amount
                                     04/19      04/19        PAYMENT RECEIVED                                                               -$648.62
                                                                    Total Payment Activity                                                  -$648.62



                                     Summary of Fees and Interest




                                                                                                                                                          032823 2/4
                                     Fees
                                     Trans Date Posting Date Transaction Description                                                        Amount
                                     05/12         05/12            LATE PAYMENT FEE                                                          $35.00
                                                                    Total Fees for this Period                                                $35.00
                                     Interest Charged
                                     Trans Date Posting Date Transaction Description                                                        Amount
                                     05/15         05/15            INTERESTCHARGE ON PURCHASES                                             $457.01
                                                                    Total Interestfor this Period                                           $457.01


                                     Year-to-Date Summary of Fees and Interest Charged*
                                    Total Fees charged in 2011 $231.13                         Total Interest charged in 2011              $2,272.42
                                    *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                    dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                    been made.


                                     Interest Charge Calculation - 30 Days in Billing Cycle

                                                                                                   Balance             ANNUAL
                                                                                                  Subject to         PERCENTAGE         Interest
                                                                                                Interest Rate         RATE (APR)         Charge
                                     Purchases
                                      Current Purchases                                           $18,398.20           30.24%(v)        $457.01
                                     Balance Transfers
                                      Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                     Cash Advances
                                      Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                     Total                                                                                              $457.01
                                     Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 214 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    032823 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 215 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        032823 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 216 of 259
                                                                                                                                  Payment Due Date                        July 12, 2011
                                                                                                                                  Minimum Payment Due                        $1,356.83
                                                                                                                                  Previous Balance                          $18,601.23
                                                                                                                                  Statement Balance                         $18,408.13


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 05/16/11 - 06/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $1,356.83          Previous Balance                              $18,601.23
bring your account into good
                                                       Payment Due Date                                     07/12/11           - Payments                                      $695.92
standing, please pay at least
                                                       Statement End Date                                   06/15/11          + Purchases                                        $0.00
$1,764.96. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$1,356.83 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$408.13.
                                                       Past Due Amount                                       $674.01          + Interest                                       $467.82
                                                       Overlimit Amount                                      $408.13          Statement Balance                             $18,408.13


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,408.13
                                                         Minimum Payment Due                                                                                              $1,356.83




                                                                                                                                                                                                 032341 1/4
According to our records, your
                                                         Payment Due Date                                                                                                 7/12/2011
account is past due. Please send the
minimum payment due immediately                          Late Payment Warning: If we do not receive your minimum payment by the date
in order to bring your account                           listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
current. You can mail your payment
in the enclosed envelope, visit our                      Minimum Payment Warning: If you make only the minimum payment each period,
website at usairwaysmastercard.com                       you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
to make an online payment, or call
1-866-419-0881 today to make a
                                                             If you make no additional                    You will pay off the
payment by phone.                                                                                                                                And you will end up paying
                                                            charges using this card and                  balance shown on this
                                                               each month you pay…                       statement in about…                      an estimated total of…
We may report information about                               Only the minimum payment                             32 years                                 $61,489.00
your account to credit bureaus. Late
payments, missed payments, or                            If you would like information about credit counseling services, please call 1-800-570-1403.
other defaults on your account may                     * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
be reflected in your credit report.                      statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $1,356.83                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,408.13
  Payment Due Date                         July 12, 2011


                                                                                                             545210000199797200135683018408133
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 217 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               05/20      05/20        PAYMENT RECEIVED                                                               -$695.92
                                              Total Payment Activity                                                  -$695.92



               Summary of Fees and Interest




                                                                                                                                    032341 2/4
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount
               06/12         06/13            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               06/15         06/15            INTERESTCHARGE ON PURCHASES                                             $467.82
                                              Total Interestfor this Period                                           $467.82


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $266.13                         Total Interest charged in 2011              $2,740.24
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,225.82           30.24%(v)        $467.82
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $467.82
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 218 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    032341 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 219 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        032341 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 220 of 259
                                                                                                                                  Payment Due Date                    August 12, 2011
                                                                                                                                  Minimum Payment Due                      $2,039.74
                                                                                                                                  Previous Balance                        $18,408.13
                                                                                                                                  Statement Balance                       $18,906.04


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 06/16/11 - 07/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $2,039.74          Previous Balance                              $18,408.13
bring your account into good
                                                       Payment Due Date                                     08/12/11           - Payments                                        $0.00
standing, please pay at least
                                                       Statement End Date                                   07/15/11          + Purchases                                        $0.00
$2,945.78. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$2,039.74 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$906.04.
                                                       Past Due Amount                                     $1,356.83          + Interest                                       $462.91
                                                       Overlimit Amount                                      $906.04          Statement Balance                             $18,906.04


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,906.04
                                                         Minimum Payment Due                                                                                              $2,039.74




                                                                                                                                                                                                 071219 1/4
Your account remains past due and
                                                         Payment Due Date                                                                                                 8/12/2011
may be reported as past due to the
credit bureaus. Please send at least                     Late Payment Warning: If we do not receive your minimum payment by the date
the minimum payment due                                  listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
immediately. If you are
experiencing financial difficulty and                    Minimum Payment Warning: If you make only the minimum payment each period,
need to make a payment                                   you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
arrangement please call
1-866-419-0881.
                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             32 years                                 $61,534.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $2,039.74                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,906.04
  Payment Due Date                     August 12, 2011


                                                                                                             545210000199797200203974018906045
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 221 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount




                                                                                                                                    071219 2/4
               07/12         07/12            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               07/15         07/15            INTERESTCHARGE ON PURCHASES                                             $462.91
                                              Total Interestfor this Period                                           $462.91


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $301.13                         Total Interest charged in 2011              $3,203.15
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,635.49           30.24%(v)        $462.91
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $462.91
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 222 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    071219 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 223 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        071219 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 224 of 259
                                                                                                                                  Payment Due Date               September 12, 2011
                                                                                                                                  Minimum Payment Due                    $2,059.33
                                                                                                                                  Previous Balance                      $18,906.04
                                                                                                                                  Statement Balance                     $18,742.63


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 07/16/11 - 08/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $2,059.33          Previous Balance                              $18,906.04
bring your account into good
                                                       Payment Due Date                                     09/12/11           - Payments                                      $678.00
standing, please pay at least
                                                       Statement End Date                                   08/15/11          + Purchases                                        $0.00
$2,801.96. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$2,059.33 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$742.63.
                                                       Past Due Amount                                     $1,361.74          + Interest                                       $479.59
                                                       Overlimit Amount                                      $742.63          Statement Balance                             $18,742.63


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,742.63
                                                         Minimum Payment Due                                                                                              $2,059.33




                                                                                                                                                                                                 031288 1/4
Your account remains past due and
                                                         Payment Due Date                                                                                                 9/12/2011
may be reported as past due to the
credit bureaus. Please send at least                     Late Payment Warning: If we do not receive your minimum payment by the date
the minimum payment due                                  listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
immediately. If you are
experiencing financial difficulty and                    Minimum Payment Warning: If you make only the minimum payment each period,
need to make a payment                                   you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
arrangement please call
1-866-419-0881.
                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
MAKE YOUR PAYMENT ONLINE                                       each month you pay…                       statement in about…                      an estimated total of…
Save time, postage and a trip to the                          Only the minimum payment                             32 years                                 $60,873.00
mailbox. Pay your US Airways
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
Dividend Miles World MasterCard
bill online at                                         * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
usairwaysmastercard.com.                                 statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $2,059.33                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,742.63
  Payment Due Date                September 12, 2011


                                                                                                             545210000199797200205933018742636
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 225 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               07/26      07/26        PAYMENT RECEIVED                                                               -$678.00
                                              Total Payment Activity                                                  -$678.00




                                                                                                                                    031288 2/4
               Summary of Fees and Interest
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount
               08/12         08/12            LATE PAYMENT FEE                                                          $35.00
                                              Total Fees for this Period                                                $35.00
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               08/15         08/15            INTERESTCHARGE ON PURCHASES                                             $479.59
                                              Total Interestfor this Period                                           $479.59


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $336.13                         Total Interest charged in 2011              $3,682.74
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,684.17           30.24%(v)        $479.59
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $479.59
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 226 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    031288 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 227 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        031288 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 228 of 259
                                                                                                                                  Payment Due Date                   October 12, 2011
                                                                                                                                  Minimum Payment Due                      $2,070.94
                                                                                                                                  Previous Balance                        $18,742.63
                                                                                                                                  Statement Balance                       $18,573.63


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 08/16/11 - 09/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $2,070.94          Previous Balance                              $18,742.63
bring your account into good
                                                       Payment Due Date                                     10/12/11           - Payments                                      $681.00
standing, please pay at least
                                                       Statement End Date                                   09/15/11          + Purchases                                        $0.00
$2,644.57. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$2,070.94 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                            $35.00
$573.63.
                                                       Past Due Amount                                     $1,378.33          + Interest                                       $477.00
                                                       Overlimit Amount                                      $573.63          Statement Balance                             $18,573.63


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $18,573.63
                                                         Minimum Payment Due                                                                                              $2,070.94




                                                                                                                                                                                                 030885 1/4
Your account remains past due and
                                                         Payment Due Date                                                                                                10/12/2011
may be reported as past due to the
credit bureaus. Please send at least                     Late Payment Warning: If we do not receive your minimum payment by the date
the minimum payment due                                  listed above, you may have to pay a late fee of up to $35.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
immediately. If you are
experiencing financial difficulty and                    Minimum Payment Warning: If you make only the minimum payment each period,
need to make a payment                                   you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:
arrangement please call
1-866-419-0881.
                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
FOR OUR CUSTOMERS                                              each month you pay…                       statement in about…                      an estimated total of…

IMPACTED BY HURRICANE IRENE                                   Only the minimum payment                             33 years                                 $60,673.00
Our thoughts are with all those
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
impacted by Hurricane Irene. If you
have been affected and need                            * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
assistance, please contact us at
                                                         to usairwaysmastercard.com.
1-866-419-0881.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $2,070.94                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $18,573.63
  Payment Due Date                    October 12, 2011


                                                                                                             545210000199797200207094018573631
                  Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 229 of 259                                                        Page 2 of 4




                                      Reward Summary
KEEP TRACK OF YOUR ACCOUNT
Want to know when your payment       Dividend Miles Number: 70317321506
is due or confirm we received your   Dividend Miles earned on US Airways purchases this period                                                        0
                                     Dividend Miles earned on all other purchases this period                                  +                      0
payment? Log on to
                                     Bonus or promotional Dividend Miles earned this period                                    +                      0
usairwaysmastercard.com and          Barclaycard Rewards Boost                                                                 +                      0
customize your email alert           Adjustments                                                                               +                      0
preferences.                         Total Dividend Miles earned                                                               =                      0
                                     Earn even more miles! Visit www.usairways.com/dm
                                     US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



                                      Activity for DOUGLASS R BAKER - Card ending in 7972
                                      Payments
                                      Trans Date Posting Date Transaction Description                                                        Amount
                                      08/29      08/29        PAYMENT RECEIVED                                                               -$681.00
                                                                     Total Payment Activity                                                  -$681.00




                                                                                                                                                           030885 2/4
                                      Summary of Fees and Interest
                                      Fees
                                      Trans Date Posting Date Transaction Description                                                        Amount
                                      09/12         09/12            LATE PAYMENT FEE                                                          $35.00
                                                                     Total Fees for this Period                                                $35.00
                                      Interest Charged
                                      Trans Date Posting Date Transaction Description                                                        Amount
                                      09/15         09/15            INTERESTCHARGE ON PURCHASES                                             $477.00
                                                                     Total Interestfor this Period                                           $477.00


                                      Year-to-Date Summary of Fees and Interest Charged*
                                     Total Fees charged in 2011 $371.13                         Total Interest charged in 2011              $4,159.74
                                     *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                     dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                     been made.


                                      Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                                    Balance             ANNUAL
                                                                                                   Subject to         PERCENTAGE         Interest
                                                                                                 Interest Rate         RATE (APR)         Charge
                                      Purchases
                                       Current Purchases                                           $18,583.62           30.24%(v)        $477.00
                                      Balance Transfers
                                       Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                      Cash Advances
                                       Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                      Total                                                                                              $477.00
                                      Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 230 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    030885 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 231 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        030885 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 232 of 259
                                                                                                                                  Payment Due Date                November 12, 2011
                                                                                                                                  Minimum Payment Due                    $2,723.62
                                                                                                                                  Previous Balance                      $18,573.63
                                                                                                                                  Statement Balance                     $19,040.58


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 09/16/11 - 10/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                 $2,723.62          Previous Balance                              $18,573.63
bring your account into good
                                                       Payment Due Date                                     11/12/11           - Payments                                        $0.00
standing, please pay at least
                                                       Statement End Date                                   10/15/11          + Purchases                                        $0.00
$3,764.20. This amount is equal to
                                                       Revolving Line                                     $18,000.00           - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                $0.00          + Balance Transfers                                $0.00
$2,723.62 plus the amount over your
                                                       Cash Credit Line                                    $7,200.00          + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                     $0.00          + Fees                                             $0.00
$1,040.58.
                                                       Past Due Amount                                     $2,070.94          + Interest                                       $466.95
                                                       Overlimit Amount                                    $1,040.58          Statement Balance                             $19,040.58


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $19,040.58
                                                         Minimum Payment Due                                                                                              $2,723.62




                                                                                                                                                                                                 063931 1/4
We want to help you bring your past
                                                         Payment Due Date                                                                                                11/12/2011
due account up-to-date. Please call
1-866-419-0881 today to speak to an                      Late Payment Warning: If we do not receive your minimum payment by the date
account manager about our many                           listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
different payment program options.
                                                         Minimum Payment Warning: If you make only the minimum payment each period,
                                                         you will pay more in interest and it will take you longer to pay off your balance. For
IMPORTANT ACCOUNT                                        example:
INFORMATION
As a courtesy we did not charge you                          If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
a late payment fee this month
                                                               each month you pay…                       statement in about…                      an estimated total of…
despite the fact that your payment
was late. We strongly urge you to                             Only the minimum payment                             32 years                                 $60,672.00
pay your bill by the due date to
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
avoid damage to your credit or
future late fees and higher interest                   * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
rates.
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $2,723.62                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $19,040.58
  Payment Due Date                 November 12, 2011


                                                                                                             545210000199797200272362019040580
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 233 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Interest Charged




                                                                                                                                    063931 2/4
               Trans Date Posting Date Transaction Description                                                        Amount
               10/15         10/15            INTERESTCHARGE ON PURCHASES                                             $466.95
                                              Total Interestfor this Period                                           $466.95
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $371.13                         Total Interest charged in 2011              $4,626.69
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,798.32           30.24%(v)        $466.95
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $466.95
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 234 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    063931 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 235 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        063931 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                      Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 236 of 259
                                                                                                                                 Payment Due Date                December 12, 2011
                                                                                                                                 Minimum Payment Due                    $3,408.87
                                                                                                                                 Previous Balance                      $19,040.58
                                                                                                                                 Statement Balance                     $19,535.43


Customer News                                         World MasterCard® Statement
                                                                                                                                                                             Page 1 of 4
                                                      Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                  Statement Billing Period: 10/16/11 - 11/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                      Account Summary                                                        Activity Summary
over the approved credit line. To
                                                      Minimum Payment Due                                  $3,408.87         Previous Balance                              $19,040.58
bring your account into good
                                                      Payment Due Date                                      12/12/11          - Payments                                        $0.00
standing, please pay at least
                                                      Statement End Date                                    11/15/11         + Purchases                                        $0.00
$4,944.30. This amount is equal to
                                                      Revolving Line                                           $0.00          - Other Credits                                   $0.00
your minimum payment due of
                                                      Available Revolving Line                                 $0.00         + Balance Transfers                                $0.00
$3,408.87 plus the amount over your
                                                      Cash Credit Line                                         $0.00         + Cash Advances                                    $0.00
credit line which is currently
                                                      Available Cash Line                                      $0.00         + Fees                                             $0.00
$1,535.43.
                                                      Past Due Amount                                      $2,723.62         + Interest                                       $494.85
                                                      Overlimit Amount                                     $1,535.43         Statement Balance                             $19,535.43


IMPORTANT ACCOUNT                                       Payment Information
INFORMATION                                             Statement Balance                                                                                               $19,535.43
                                                        Minimum Payment Due                                                                                              $3,408.87




                                                                                                                                                                                                031883 1/4
We want to help you bring your past
                                                        Payment Due Date                                                                                                12/12/2011
due account up-to-date. Please call
1-866-419-0881 today to speak to an                     Late Payment Warning: If we do not receive your minimum payment by the date
account manager about our many                          listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                        increased up to the Penalty APR of 30.24%.
different payment program options.
                                                        Minimum Payment Warning: If you make only the minimum payment each period,
                                                        you will pay more in interest and it will take you longer to pay off your balance. For
                                                        example:

                                                            If you make no additional                    You will pay off the
                                                           charges using this card and                  balance shown on this                   And you will end up paying
                                                              each month you pay…                       statement in about…                      an estimated total of…

                                                             Only the minimum payment                             32 years                                 $60,687.00

                                                        If you would like information about credit counseling services, please call 1-800-570-1403.

                                                      * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                        statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                        to usairwaysmastercard.com.




         Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                 11
                                                               Card Services
    usairwaysmastercard.com                                    P.O. Box 13337
                                                               Philadelphia, PA 19101-3337
                                                               DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                     ------ manifest line ---------
                                                                                                     DOUGLASS R BAKER
                                                                                                     25 NORTHFIELD RD
                                                                                                     ERVING MA 01344-4417
    Amount Enclosed:      $

  Account Number                5452-1000-0199-7972
  Minimum Payment Due                          $3,408.87                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                          $19,535.43
  Payment Due Date                December 12, 2011


                                                                                                            545210000199797200340887019535431
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 237 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Interest Charged




                                                                                                                                    031883 2/4
               Trans Date Posting Date Transaction Description                                                        Amount
               11/15         11/15            INTERESTCHARGE ON PURCHASES                                             $494.85
                                              Total Interestfor this Period                                           $494.85
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $371.13                         Total Interest charged in 2011              $5,121.54
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $19,278.99           30.24%(v)        $494.85
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $494.85
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 238 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    031883 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 239 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        031883 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                      Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 240 of 259
                                                                                                                                 Payment Due Date                   January 12, 2012
                                                                                                                                 Minimum Payment Due                      $4,095.35
                                                                                                                                 Previous Balance                        $19,535.43
                                                                                                                                 Statement Balance                       $20,026.56


Customer News                                         World MasterCard® Statement
                                                                                                                                                                             Page 1 of 4
                                                      Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                  Statement Billing Period: 11/16/11 - 12/15/11                                                         usairwaysmastercard.com
Your account balance is currently
                                                      Account Summary                                                        Activity Summary
over the approved credit line. To
                                                      Minimum Payment Due                                  $4,095.35         Previous Balance                              $19,535.43
bring your account into good
                                                      Payment Due Date                                      01/12/12          - Payments                                        $0.00
standing, please pay at least
                                                      Statement End Date                                    12/15/11         + Purchases                                        $0.00
$6,121.91. This amount is equal to
                                                      Revolving Line                                           $0.00          - Other Credits                                   $0.00
your minimum payment due of
                                                      Available Revolving Line                                 $0.00         + Balance Transfers                                $0.00
$4,095.35 plus the amount over your
                                                      Cash Credit Line                                         $0.00         + Cash Advances                                    $0.00
credit line which is currently
                                                      Available Cash Line                                      $0.00         + Fees                                             $0.00
$2,026.56.
                                                      Past Due Amount                                      $3,408.87         + Interest                                       $491.13
                                                      Overlimit Amount                                     $2,026.56         Statement Balance                             $20,026.56


IMPORTANT ACCOUNT                                       Payment Information
INFORMATION                                             Statement Balance                                                                                               $20,026.56
                                                        Minimum Payment Due                                                                                              $4,095.35




                                                                                                                                                                                                032327 1/4
We want to help you bring your past
                                                        Payment Due Date                                                                                                 1/12/2012
due account up-to-date. Please call
1-866-419-0881 today to speak to an                     Late Payment Warning: If we do not receive your minimum payment by the date
account manager about our many                          listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                        increased up to the Penalty APR of 30.24%.
different payment program options.
                                                        Minimum Payment Warning: If you make only the minimum payment each period,
                                                        you will pay more in interest and it will take you longer to pay off your balance. For
                                                        example:

                                                            If you make no additional                    You will pay off the
                                                           charges using this card and                  balance shown on this                   And you will end up paying
                                                              each month you pay…                       statement in about…                      an estimated total of…

                                                             Only the minimum payment                             32 years                                 $60,685.00

                                                        If you would like information about credit counseling services, please call 1-800-570-1403.

                                                      * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                        statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                        to usairwaysmastercard.com.




         Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                 11
                                                               Card Services
    usairwaysmastercard.com                                    P.O. Box 13337
                                                               Philadelphia, PA 19101-3337
                                                               DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                     ------ manifest line ---------
                                                                                                     DOUGLASS R BAKER
                                                                                                     25 NORTHFIELD RD
                                                                                                     ERVING MA 01344-4417
    Amount Enclosed:      $

  Account Number                5452-1000-0199-7972
  Minimum Payment Due                          $4,095.35                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                          $20,026.56
  Payment Due Date                   January 12, 2012


                                                                                                            545210000199797200409535020026568
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 241 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Interest Charged




                                                                                                                                    032327 2/4
               Trans Date Posting Date Transaction Description                                                        Amount
               12/15         12/15            INTERESTCHARGE ON PURCHASES                                             $491.13
                                              Total Interestfor this Period                                           $491.13
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2011 $371.13                         Total Interest charged in 2011              $5,612.67
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2011. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 30 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $19,771.75           30.24%(v)        $491.13
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $491.13
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 242 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           will be considered a “non-conforming payment” which may delay
Delaware. If your card is lost or stolen, please contact us                the crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    032327 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services,                                  Check is added to the daily balance on the day we receive the Check
P.O. Box 13337 Philadelphia, PA 19101-3337; and 2) is in the form of       and post it to your account. A Balance Transfer, other than one
a single, non-folded check or money order made payable in US               made by Check, is added to the daily balance on the transaction
dollars from a US based institution. Any payment that does not             date, which is the day we get your request for the Balance Transfer.
meet these requirements, or any payment with multiple checks or            A Cash Advance, other than one made by Check, is added to the
money orders, additional correspondence, staples, paperclips, etc.         daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 243 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        032327 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2010 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 244 of 259
                                                                                                                                  Payment Due Date                 February 12, 2012
                                                                                                                                  Minimum Payment Due                     $4,816.09
                                                                                                                                  Previous Balance                       $20,026.56
                                                                                                                                  Statement Balance                      $20,547.04


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 12/16/11 - 01/15/12                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                  $4,816.09         Previous Balance                              $20,026.56
bring your account into good
                                                       Payment Due Date                                      02/12/12          - Payments                                        $0.00
standing, please pay at least
                                                       Statement End Date                                    01/15/12         + Purchases                                        $0.00
$7,363.13. This amount is equal to
                                                       Revolving Line                                           $0.00          - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                 $0.00         + Balance Transfers                                $0.00
$4,816.09 plus the amount over your
                                                       Cash Credit Line                                         $0.00         + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                      $0.00         + Fees                                             $0.00
$2,547.04.
                                                       Past Due Amount                                      $4,095.35         + Interest                                       $520.48
                                                       Overlimit Amount                                     $2,547.04         Statement Balance                             $20,547.04


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $20,547.04
                                                         Minimum Payment Due                                                                                              $4,816.09




                                                                                                                                                                                                 033489 1/4
Your delinquent account is
                                                         Payment Due Date                                                                                                 2/12/2012
scheduled to be sent to a collection
agency for further action. But it's                      Late Payment Warning: If we do not receive your minimum payment by the date
not too late to avoid account charge                     listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
off! Please call 1-866-419-0881 today
to discuss our many different                            Minimum Payment Warning: If you make only the minimum payment each period,
payment options.                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

DETERMINED TO GET                                            If you make no additional                    You will pay off the
ORGANIZED THIS YEAR?                                        charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…
We have online tools that can help.
Our email Account Alerts are a great                          Only the minimum payment                             32 years                                 $60,702.00
way to manage your finances. We'll
                                                         If you would like information about credit counseling services, please call 1-800-570-1403.
send you email reminders when your
statement is available, payment is                     * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
due, etc. Log on to
                                                         to usairwaysmastercard.com.
usairwaysmastercard.com to
customize your Account Alert
preferences today.


          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $4,816.09                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $20,547.04
  Payment Due Date                   February 12, 2012


                                                                                                             545210000199797200481609020547041
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 245 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Interest Charged




                                                                                                                                    033489 2/4
               Trans Date Posting Date Transaction Description                                                        Amount
               01/15         01/15            INTERESTCHARGE ON PURCHASES                                             $520.48
                                              Total Interestfor this Period                                           $520.48
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2012 $0.00                           Total Interest charged in 2012                $520.48
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $20,277.32           30.24%(v)        $520.48
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $520.48
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 246 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    033489 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services, P.O. Box 13337                   Check is added to the daily balance on the day we receive the Check
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            and post it to your account. A Balance Transfer, other than one
non-folded check or money order made payable in US dollars from a          made by Check, is added to the daily balance on the transaction
US based institution. Any payment that does not meet these                 date, which is the day we get your request for the Balance Transfer.
requirements, or any payment with multiple checks or money orders,         A Cash Advance, other than one made by Check, is added to the
additional correspondence, staples, paperclips, etc. will be               daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 247 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        033489 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2012 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 248 of 259
                                                                                                                                  Payment Due Date                     March 12, 2012
                                                                                                                                  Minimum Payment Due                       $4,867.19
                                                                                                                                  Previous Balance                         $20,547.04
                                                                                                                                  Statement Balance                        $20,399.48


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 01/16/12 - 02/15/12                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                  $4,867.19         Previous Balance                              $20,547.04
bring your account into good
                                                       Payment Due Date                                      03/12/12          - Payments                                      $681.00
standing, please pay at least
                                                       Statement End Date                                    02/15/12         + Purchases                                        $0.00
$7,266.67. This amount is equal to
                                                       Revolving Line                                           $0.00          - Other Credits                                   $0.00
your minimum payment due of
                                                       Available Revolving Line                                 $0.00         + Balance Transfers                                $0.00
$4,867.19 plus the amount over your
                                                       Cash Credit Line                                         $0.00         + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                      $0.00         + Fees                                             $0.00
$2,399.48.
                                                       Past Due Amount                                      $4,135.09         + Interest                                       $533.44
                                                       Overlimit Amount                                     $2,399.48         Statement Balance                             $20,399.48


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $20,399.48
                                                         Minimum Payment Due                                                                                              $4,867.19




                                                                                                                                                                                                 035121 1/4
Your delinquent account is
                                                         Payment Due Date                                                                                                 3/12/2012
scheduled to be sent to a collection
agency for further action. But it's                      Late Payment Warning: If we do not receive your minimum payment by the date
not too late to avoid account charge                     listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
off! Please call 1-866-419-0881 today
to discuss our many different                            Minimum Payment Warning: If you make only the minimum payment each period,
payment options.                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             32 years                                 $60,038.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 11
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $4,867.19                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $20,399.48
  Payment Due Date                      March 12, 2012


                                                                                                             545210000199797200486719020399484
                  Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 249 of 259                                                         Page 2 of 4




                                       Reward Summary
YOUR 2011 ANNUAL SUMMARY
STATEMENT IS NOW AVAILABLE            Dividend Miles Number: 70317321506
                                      Dividend Miles earned on US Airways purchases this period                                                        0
Your 2011 Annual Summary
                                      Dividend Miles earned on all other purchases this period                                  +                      0
Statement is now available online.    Bonus or promotional Dividend Miles earned this period                                    +                      0
To view your Annual Summary           Barclaycard Rewards Boost                                                                 +                      0
Statement, log in to                  Adjustments                                                                               +                      0
usairwaysmastercard.com and click     Total Dividend Miles earned                                                               =                      0
on 'Statements'. From the statement   Earn even more miles! Visit www.usairways.com/dm
period drop-down box, select '2011    US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com
Annual Summary' to view,
download and print your statement.
It's that easy!                        Activity for DOUGLASS R BAKER - Card ending in 7972
                                       Payments
                                       Trans Date Posting Date Transaction Description                                                        Amount
                                       02/15      02/15        Western Union Payment                                                          -$681.00
                                                                      Total Payment Activity                                                  -$681.00




                                                                                                                                                            035121 2/4
                                       Summary of Fees and Interest
                                       Interest Charged
                                       Trans Date Posting Date Transaction Description                                                        Amount
                                       02/15         02/15            INTERESTCHARGE ON PURCHASES                                             $533.44
                                                                      Total Interestfor this Period                                           $533.44
                                       Fees
                                       Trans Date Posting Date Transaction Description                                                        Amount

                                                                      Total Fees for this Period                                                   $0.00


                                       Year-to-Date Summary of Fees and Interest Charged*
                                      Total Fees charged in 2012 $0.00                           Total Interest charged in 2012              $1,053.92
                                      *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
                                      dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
                                      been made.


                                       Interest Charge Calculation - 31 Days in Billing Cycle

                                                                                                     Balance             ANNUAL
                                                                                                    Subject to         PERCENTAGE         Interest
                                                                                                  Interest Rate         RATE (APR)         Charge
                                       Purchases
                                        Current Purchases                                           $20,782.35           30.24%(v)        $533.44
                                       Balance Transfers
                                        Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
                                       Cash Advances
                                        Current Cash Advance                                           $0.00             30.24%(v)         $0.00
                                       Total                                                                                              $533.44
                                       Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 250 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    035121 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services, P.O. Box 13337                   Check is added to the daily balance on the day we receive the Check
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            and post it to your account. A Balance Transfer, other than one
non-folded check or money order made payable in US dollars from a          made by Check, is added to the daily balance on the transaction
US based institution. Any payment that does not meet these                 date, which is the day we get your request for the Balance Transfer.
requirements, or any payment with multiple checks or money orders,         A Cash Advance, other than one made by Check, is added to the
additional correspondence, staples, paperclips, etc. will be               daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 251 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        035121 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2012 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                       Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 252 of 259
                                                                                                                                  Payment Due Date                       April 12, 2012
                                                                                                                                  Minimum Payment Due                        $4,813.28
                                                                                                                                  Previous Balance                         $20,399.48
                                                                                                                                  Statement Balance                        $19,370.72


Customer News                                          World MasterCard® Statement
                                                                                                                                                                              Page 1 of 4
                                                       Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                   Statement Billing Period: 02/16/12 - 03/15/12                                                         usairwaysmastercard.com
Your account balance is currently
                                                       Account Summary                                                        Activity Summary
over the approved credit line. To
                                                       Minimum Payment Due                                  $4,813.28         Previous Balance                              $20,399.48
bring your account into good
                                                       Payment Due Date                                      04/12/12          - Payments                                      $698.00
standing, please pay at least
                                                       Statement End Date                                    03/15/12         + Purchases                                        $0.00
$6,184.00. This amount is equal to
                                                       Revolving Line                                           $0.00          - Other Credits                                 $785.70
your minimum payment due of
                                                       Available Revolving Line                                 $0.00         + Balance Transfers                                $0.00
$4,813.28 plus the amount over your
                                                       Cash Credit Line                                         $0.00         + Cash Advances                                    $0.00
credit line which is currently
                                                       Available Cash Line                                      $0.00         + Fees                                             $0.00
$1,370.72.
                                                       Past Due Amount                                      $4,169.19         + Interest                                       $454.94
                                                       Overlimit Amount                                     $1,370.72         Statement Balance                             $19,370.72


IMPORTANT ACCOUNT                                        Payment Information
INFORMATION                                              Statement Balance                                                                                               $19,370.72
                                                         Minimum Payment Due                                                                                              $4,813.28




                                                                                                                                                                                                 036421 1/4
Your delinquent account is
                                                         Payment Due Date                                                                                                 4/12/2012
scheduled to be sent to a collection
agency for further action. But it's                      Late Payment Warning: If we do not receive your minimum payment by the date
not too late to avoid account charge                     listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                         increased up to the Penalty APR of 30.24%.
off! Please call 1-866-419-0881 today
to discuss our many different                            Minimum Payment Warning: If you make only the minimum payment each period,
payment options.                                         you will pay more in interest and it will take you longer to pay off your balance. For
                                                         example:

                                                             If you make no additional                    You will pay off the
                                                            charges using this card and                  balance shown on this                   And you will end up paying
                                                               each month you pay…                       statement in about…                      an estimated total of…

                                                              Only the minimum payment                             31 years                                 $56,465.00

                                                         If you would like information about credit counseling services, please call 1-800-570-1403.

                                                       * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                         statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                         to usairwaysmastercard.com.




          Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
    Make payments online at                                                                                                                                                                 10
                                                                Card Services
    usairwaysmastercard.com                                     P.O. Box 13337
                                                                Philadelphia, PA 19101-3337
                                                                DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
    Check for address change.
    Complete form on the back.
                                                                                                      ------ manifest line ---------
                                                                                                      DOUGLASS R BAKER
                                                                                                      25 NORTHFIELD RD
                                                                                                      ERVING MA 01344-4417
    Amount Enclosed:       $

  Account Number                 5452-1000-0199-7972
  Minimum Payment Due                           $4,813.28                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                           $19,370.72
  Payment Due Date                        April 12, 2012


                                                                                                             545210000199797200481328019370722
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 253 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972
               Payments
               Trans Date Posting Date Transaction Description                                                        Amount
               03/05      03/05        Western Union Payment                                                          -$698.00
                                              Total Payment Activity                                                  -$698.00

               Purchases
               12/15     02/20                PURCHASE INTERESTCHARGE                                                 -$160.52




                                                                                                                                    036421 2/4
               01/13     02/20                PURCHASE INTERESTCHARGE                                                 -$520.48
               02/15     03/06                PURCHASE INTERESTCHARGE                                                 -$104.70
                                              Total Purchase Activity                                                 -$785.70



               Summary of Fees and Interest
               Interest Charged
               Trans Date Posting Date Transaction Description                                                        Amount
               03/15         03/15            INTERESTCHARGE ON PURCHASES                                             $454.94
                                              Total Interestfor this Period                                           $454.94
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2012 $0.00                           Total Interest charged in 2012              $1,508.86
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 29 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $18,946.15           30.24%(v)        $454.94
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $454.94
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 254 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    036421 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services, P.O. Box 13337                   Check is added to the daily balance on the day we receive the Check
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            and post it to your account. A Balance Transfer, other than one
non-folded check or money order made payable in US dollars from a          made by Check, is added to the daily balance on the transaction
US based institution. Any payment that does not meet these                 date, which is the day we get your request for the Balance Transfer.
requirements, or any payment with multiple checks or money orders,         A Cash Advance, other than one made by Check, is added to the
additional correspondence, staples, paperclips, etc. will be               daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 255 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        036421 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2012 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
                      Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 256 of 259
                                                                                                                                 Payment Due Date                        May 12, 2012
                                                                                                                                 Minimum Payment Due                       $5,510.41
                                                                                                                                 Previous Balance                         $19,370.72
                                                                                                                                 Statement Balance                        $19,874.15


Customer News                                         World MasterCard® Statement
                                                                                                                                                                             Page 1 of 4
                                                      Primary Account Number Ending in: 7972                                                             Questions? Call 1-866-419-0881
CREDIT LINE W ARNING                                  Statement Billing Period: 03/16/12 - 04/15/12                                                         usairwaysmastercard.com
Your account balance is currently
                                                      Account Summary                                                        Activity Summary
over the approved credit line. To
                                                      Minimum Payment Due                                  $5,510.41         Previous Balance                              $19,370.72
bring your account into good
                                                      Payment Due Date                                      05/12/12          - Payments                                        $0.00
standing, please pay at least
                                                      Statement End Date                                    04/15/12         + Purchases                                        $0.00
$7,384.56. This amount is equal to
                                                      Revolving Line                                           $0.00          - Other Credits                                   $0.00
your minimum payment due of
                                                      Available Revolving Line                                 $0.00         + Balance Transfers                                $0.00
$5,510.41 plus the amount over your
                                                      Cash Credit Line                                         $0.00         + Cash Advances                                    $0.00
credit line which is currently
                                                      Available Cash Line                                      $0.00         + Fees                                             $0.00
$1,874.15.
                                                      Past Due Amount                                      $4,813.28         + Interest                                       $503.43
                                                      Overlimit Amount                                     $1,874.15         Statement Balance                             $19,874.15

                                                        Payment Information
                                                        Statement Balance                                                                                               $19,874.15
                                                        Minimum Payment Due                                                                                              $5,510.41




                                                                                                                                                                                                037688 1/4
                                                        Payment Due Date                                                                                                 5/12/2012
                                                        Late Payment Warning: If we do not receive your minimum payment by the date
                                                        listed above, you may have to pay a late fee of up to $0.00 and your APRs may be
                                                        increased up to the Penalty APR of 30.24%.
                                                        Minimum Payment Warning: If you make only the minimum payment each period,
                                                        you will pay more in interest and it will take you longer to pay off your balance. For
                                                        example:

                                                            If you make no additional                    You will pay off the
                                                           charges using this card and                  balance shown on this                   And you will end up paying
                                                              each month you pay…                       statement in about…                      an estimated total of…

                                                             Only the minimum payment                             30 years                                 $56,234.00

                                                        If you would like information about credit counseling services, please call 1-800-570-1403.

                                                      * Repayment information is based on your account activity and the APRs on your account as of the closing date of this
                                                        statement. Account activity after the closing date is not reflected. To view your most recent transaction activity online, go
                                                        to usairwaysmastercard.com.




         Detach here. Please make checks payable to "Card Services" and include this payment coupon in the enclosed envelope. Please allow 7-10 days for U.S. Postal Service delivery.




Payment Coupon
   Make payments online at                                                                                                                                                                 10
                                                               Card Services
    usairwaysmastercard.com                                    P.O. Box 13337
                                                               Philadelphia, PA 19101-3337
                                                               DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
   Check for address change.
   Complete form on the back.
                                                                                                     ------ manifest line ---------
                                                                                                     DOUGLASS R BAKER
                                                                                                     25 NORTHFIELD RD
                                                                                                     ERVING MA 01344-4417
    Amount Enclosed:      $

  Account Number                5452-1000-0199-7972
  Minimum Payment Due                          $5,510.41                                             DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
  Statement Balance                          $19,874.15
  Payment Due Date                        May 12, 2012


                                                                                                            545210000199797200551041019874159
Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 257 of 259                                                   Page 2 of 4




               Reward Summary
              Dividend Miles Number: 70317321506
              Dividend Miles earned on US Airways purchases this period                                                        0
              Dividend Miles earned on all other purchases this period                                  +                      0
              Bonus or promotional Dividend Miles earned this period                                    +                      0
              Barclaycard Rewards Boost                                                                 +                      0
              Adjustments                                                                               +                      0
              Total Dividend Miles earned                                                               =                      0
              Earn even more miles! Visit www.usairways.com/dm
              US Airways Reservations: Call 1-800-428-4322 or visit www.usairways.com



               Activity for DOUGLASS R BAKER - Card ending in 7972

                                                     No Transaction Activity At This Time




               Summary of Fees and Interest
               Interest Charged




                                                                                                                                    037688 2/4
               Trans Date Posting Date Transaction Description                                                        Amount
               04/15         04/15            INTERESTCHARGE ON PURCHASES                                             $503.43
                                              Total Interestfor this Period                                           $503.43
               Fees
               Trans Date Posting Date Transaction Description                                                        Amount

                                              Total Fees for this Period                                                   $0.00


               Year-to-Date Summary of Fees and Interest Charged*
              Total Fees charged in 2012 $0.00                           Total Interest charged in 2012              $2,012.29
              *This Year-to-Date Summary reflects the Fees and Interest charged on billing statements with closing
              dates in 2012. The Summary does not reflect any fees or interest adjustments and/or credits that have
              been made.


               Interest Charge Calculation - 31 Days in Billing Cycle

                                                                             Balance             ANNUAL
                                                                            Subject to         PERCENTAGE         Interest
                                                                          Interest Rate         RATE (APR)         Charge
               Purchases
                Current Purchases                                           $19,613.26           30.24%(v)        $503.43
               Balance Transfers
                Current Balance Transfers/Checks                               $0.00             30.24%(v)         $0.00
               Cash Advances
                Current Cash Advance                                           $0.00             30.24%(v)         $0.00
               Total                                                                                              $503.43
               Your Annual Percentage Rate (APR) is the annual interest rate on your account. (v)=Variable Rate
                 Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 258 of 259

Important Information

                                                                                                                                      Page 3 of 4

Lost or Stolen Card: Your credit card is issued by Barclays Bank           considered a “non-conforming payment” which may delay the
Delaware. If your card is lost or stolen, please contact us                crediting of the payment for up to 5 days.
immediately at 1-866-419-0881 at any time.
                                                                           Other Payment Options:
Payment Information: Each billing cycle, you must pay at least the         Online: Visit usairwaysmastercard.com to sign up for Pay Credit Card
Minimum Payment Due shown on your monthly statement by its                 to pay your account online. Payments made on our website by 7:00
Payment Due Date. Both the Minimum Payment Due and Payment                 P.M. ET will be credited to your account that same day.
Due Date are noted on your statement and on the Accounts page              Pay by phone : To make a payment by phone please call
when you login to usairwaysmastercard.com. At any time you may             1-866-419-0881. Payments made by phone by 7:00 P.M. ET will be
pay more than the Minimum Payment Due up to the full amount                credited to your account that same day.
you owe us, however you cannot “pay ahead”. This means that if             Overnight Payments: Send overnight courier service or USPS Priority
you pay more than the required Minimum Payment Due in any                  Mail payments to REMITCO, Card Services, Lock Box 913337, 2080
billing cycle or if you make more than one payment in a billing cycle,     Cabot Boulevard West, Langhorne, PA 19047. A payment received at
you will still need to pay the next month’s required Minimum               this address by 5 P.M. ET that otherwise meets the requirements of a
Payment Due by your next Payment Due Date. Remember to make                conforming payment will be credited to your account that same day.
all checks payable to Card Services. Please allow 7 days for the U.S.
Postal Service to deliver your payment to us. Upon our receipt, your       How We Will Calculate Your Balance Subject to Interest Rate.
available credit may not be increased by the payment amount for up         We use a method called “daily balance" (including new purchases).
to 7 days to ensure the funds from the bank on which your payment          To determine the amount of the interest to be charged on your
is drawn are collected and not returned. When you provide a check          Account we first calculate the “Balance Subject to Interest Rate”




                                                                                                                                                    037688 3/4
as payment on this Account, you authorize us to either use the             separately for each balance subject to different terms (for example,
information from your check to make a one-time electronic fund             Purchases, Balance Transfers, Cash Advances, and each promotional
transfer from your account or to process the payment as a check            balance). For each balance type shown on your monthly statement,
transaction. When we use information from your check to make an            we apply the applicable DPR to each of the daily balances. The daily
electronic fund transfer, funds may be withdrawn from your account         balances for each balance type are calculated separately and
as soon as the same day we receive your payment, and you will not          determined as follows: We take the beginning balance for each
receive your check back from your financial institution. For inquiries,    balance type each day, including any interest calculated on the
or to opt out of one-time electronic fund transfers, please call           previous day's balance, add any new transactions (including
1-866-419-0881.                                                            transaction fees and account fees), subtract any payments or credits,
                                                                           and make any other applicable adjustments. This Agreement
Mailed Payments: A conforming payment received by us by 5 p.m. ET          provides for compounding of interest. A credit balance is treated as
will be credited to your account the day of receipt. A “conforming         a balance of zero. We add all the daily interest charges and the sum
payment” is a payment that: 1) is mailed using the enclosed                is the interest charges on that balance type for that billing cycle.
envelope and payment coupon included with this statement or
mailed with a payment coupon printed from                                  A Purchase is added to the daily balance on the transaction date. A
usairwaysmastercard.com to Card Services, P.O. Box 13337                   Check is added to the daily balance on the day we receive the Check
Philadelphia, PA 19101-3337; and 2) is in the form of a single,            and post it to your account. A Balance Transfer, other than one
non-folded check or money order made payable in US dollars from a          made by Check, is added to the daily balance on the transaction
US based institution. Any payment that does not meet these                 date, which is the day we get your request for the Balance Transfer.
requirements, or any payment with multiple checks or money orders,         A Cash Advance, other than one made by Check, is added to the
additional correspondence, staples, paperclips, etc. will be               daily balance on the transaction date.




                                                                                                                           Continued on Page 4




       Make changes to your contact information below.



       Name

       Address

       City                                                               State                Zip

       Home Phone                                                         Work Phone

       E-mail Address
                Case 1:18-cv-11997-NMG Document 27-1 Filed 01/28/19 Page 259 of 259

Important Information

                                                                                                                                          Page 4 of 4

Paying Interest. Your due date is at least 23 days after the close of     You must notify us of any potential errors in writing. You may call
each billing cycle. Interest will accrue on a Purchase, Cash Advance,     us, but if you do we are not required to investigate any potential
or Balance Transfer from the date it is added to the daily balance        errors and you may have to pay the amount in question.
until it is paid in full. You can avoid interest charges on Purchases,
but not on Cash Advances or Balance Transfers. You can avoid              While we investigate whether or not there has been an error, the
interest on Purchases (except for purchases of money orders,              following are true:
travelers checks, foreign currency, lottery tickets, gambling chips, or       ·    We cannot try to collect the amount in question, or report
wire transfers which are treated as Cash Advances and do not have a                you as delinquent on that amount.
grace period) if you pay your Statement Balance by the Payment                ·    The charge in question may remain on your statement, and
Due Date every billing cycle. If you do not pay your Statement                     we may continue to charge you interest on that amount.
Balance by the Payment Due Date, you must then pay your                            But, if we determine that we made a mistake, you will not
Statement Balance by the Payment Due Date for two billing cycles in                have to pay the amount in question or any interest or
a row to again be able to avoid interest on Purchases when they are                other fees related to that amount.
first billed to a statement. If you are charged interest in a billing         ·    While you do not have to pay the amount in question, you
cycle we will charge a Minimum Interest Charge (or “Minimum                        are responsible for the remainder of your balance.
Charge”) on your Account if the total interest charge in that billing         ·    We can apply any unpaid amount against your credit limit.
cycle is less than the amount of the Minimum Interest Charge that
was disclosed in your Cardmember Agreement. If a Minimum                  Your Rights If You Are Dissatisfied With Your Credit Card Purchases
Interest Charge is applied to your Account in a billing cycle it will
appear on your statement as a “Minimum Interest Charge” or                If you are dissatisfied with the goods or services that you have




                                                                                                                                                        037688 4/4
“Minimum Charge” in the Summary of Fees section on your                   purchased with your credit card, and you have tried in good faith to
statement.                                                                correct the problem with the merchant, you may have the right not
                                                                          to pay the remaining amount due on the purchase.
No Pre-Set Spending Limit:
“No Pre-Set Spending Limit” does not mean unlimited spending, it          To use this right, all of the following must be true:
means we may permit you from time to time at our discretion to
make certain charges that will cause your outstanding balance to             1.     The purchase must have been made in your home state or
exceed your revolving credit line. Any such charge will be                          within 100 miles of your current mailing address, and the
considered on an individual basis and such evaluation will be based                 purchase price must have been more than $50. (Note:
on your account spending and payment history as well as your                        Neither of these are necessary if your purchase was
experience with other creditors. If you exceed your revolving credit                based on an advertisement we mailed to you, or if we
line, then you must pay, with your Minimum Payment Due, the                         own the company that sold you the goods or services.)
amount by which your balance exceeds your revolving credit line,             2.     You must have used your credit card for the purchase.
including amounts due to Purchases, Cash Advances, Interest                         Purchases made with cash advances from an ATM
charges, Fees, or other charges.                                                    or with a check that accesses your credit card account
                                                                                    do not qualify.
Credit Bureau Disputes: If you believe that an entry we have made            3.     You must not yet have fully paid for the purchase.
on your credit bureau report is inaccurate or incomplete, please
contact the reporting agency directly or contact us at Card Services,     If all of the criteria above are met and you are still dissatisfied with
P.O. Box 8803 Wilmington, DE 19899-8801. Please include your              the purchase, contact us in writing at:
name; your account number; the credit reporting agency where you
received the bureau report; a description of the error; and why you       Card Services
believe it is an error. We will promptly investigate, notify you of our   P.O. Box 8802
findings, and send an update to the credit bureaus if warranted           Wilmington, DE 19899-8802.
within 30 days.
                                                                          While we investigate, the same rules apply to the disputed amount
                                                                          as discussed above. After we finish our investigation, we will tell you
What To Do If You Think You Find A Mistake On Your Statement
                                                                          our decision. At that point, if we think you owe an amount and you
                                                                          do not pay, we may report you as delinquent.
If you think there is an error on your statement, write to us at:
                                                                          Please refer to your Cardmember Agreement for additional
Card Services                                                             information about the terms of your Account.
P.O. Box 8802
Wilmington, DE 19899-8802.                                                ©2012 Barclays Bank Delaware

In your letter, give us the following information:

   ·     Account information: Your name and account number.
   ·     Dollar amount: The dollar amount of the suspected error.
   ·     Description of problem: If you think there is an error on
         your bill, describe what you believe is wrong and why
         you believe it is a mistake.

You must contact us within 60 days after the error appeared on your
statement.
